Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 27, 2017

Among

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

as Borrower

 

and

 

THE INITIAL LENDERS, INITIAL ISSUING BANKS AND
SWING LINE BANK NAMED HEREIN

as Initial Lenders, Initial Issuing Banks and Swing Line Bank

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

and

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC, AND
CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers

 

and

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
 CITIGROUP GLOBAL MARKETS INC., AND

BOKF, NA DBA BANK OF OKLAHOMA

as Joint Bookrunners

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIBANK, N.A., AND BOKF, NA DBA BANK OF OKLAHOMA

as Syndication Agents

 

and

 

BRANCH BANKING AND TRUST COMPANY,
FIFTH THIRD BANK, AND PNC BANK, NATIONAL ASSOCIATION

as Documentation Agents

--------------------------------------------------------------------------------

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

Table of Contents

 

 

 

 

 

 

 

    

 

    

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01

 

Certain Defined Terms

 


1 

SECTION 1.02

 

Computation of Time Periods; Rules of Interpretation; Other Definitional
Provisions

 


40 

SECTION 1.03

 

Accounting Terms

 


40 

 

 

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

 

 

 

 

SECTION 2.01

 

The Advances and the Letters of Credit

 


40 

SECTION 2.02

 

Making the Advances

 


42 

SECTION 2.03

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

 


45 

SECTION 2.04

 

Repayment of Advances

 


47 

SECTION 2.05

 

Termination or Reduction of the Revolving Credit Commitments

 


48 

SECTION 2.06

 

Prepayments

 


49 

SECTION 2.07

 

Interest

 


50 

SECTION 2.08

 

Fees

 


51 

SECTION 2.09

 

Conversion of Advances

 


52 

SECTION 2.10

 

Increased Costs, Etc.

 


53 

SECTION 2.11

 

Payments and Computations

 


55 

SECTION 2.12

 

Taxes

 


56 

SECTION 2.13

 

Sharing of Payments, Etc

 


59 

SECTION 2.14

 

Use of Proceeds

 


60 

SECTION 2.15

 

Defaulting Lenders

 


60 

SECTION 2.16

 

Evidence of Debt

 


62 

SECTION 2.17

 

Mitigation; Replacement of Lenders

 


63 

 

 

 

 

 

ARTICLE III

CONDITIONS OF LENDING

 

 

 

 

 

SECTION 3.01

 

Conditions Precedent to Amendment and Restatement

 


64 

SECTION 3.02

 

Conditions Precedent to Each Borrowing and Issuance and Renewal

 


68 

SECTION 3.03

 

Determinations Under Section 3.01

 


69 

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.01

 

Representations and Warranties of the Borrower

 


69 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

i

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

ARTICLE V

COVENANTS OF THE BORROWER

 

 

 

 

 

SECTION 5.01

 

Affirmative Covenants

 


77 

SECTION 5.02

 

Negative Covenants

 


89 

SECTION 5.03

 

Reporting Requirements

 


101 

SECTION 5.04

 

Financial Covenants

 


105 

 

 

 

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01

 

Events of Default

 


105 

SECTION 6.02

 

Actions in Respect of the Letters of Credit upon Default

 


108 

SECTION 6.03

 

Application of Funds

 


108 

 

 

 

 

 

ARTICLE VII

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

 

 

SECTION 7.01

 

Agency Provisions

 


109 

SECTION 7.02

 

Indemnification

 


113 

SECTION 7.03

 

Collateral and Guaranty Matters

 


114 

SECTION 7.04

 

Secured Cash Management Agreements and Secured Hedge Agreements

 


116 

SECTION 7.05

 

Intercreditor Agreements

 


116 

SECTION 7.06

 

Credit Bidding

 


116 

 

 

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

 

 

SECTION 8.01

 

Amendments, Etc.

 


118 

SECTION 8.02

 

Notices, Etc.

 


118 

SECTION 8.03

 

No Waiver; Remedies

 


120 

SECTION 8.04

 

Costs and Expenses

 


120 

SECTION 8.05

 

Right of Set-off

 


122 

SECTION 8.06

 

Binding Effect

 


122 

SECTION 8.07

 

Assignments and Participations

 


122 

SECTION 8.08

 

Execution in Counterparts

 


126 

SECTION 8.09

 

No Liability of the Issuing Banks

 


126 

SECTION 8.10

 

Confidentiality

 


126 

SECTION 8.11

 

Jurisdiction, Etc

 


127 

SECTION 8.12

 

Governing Law

 


128 

SECTION 8.13

 

Non-Recourse to the General Partner and Associated Persons

 


128 

SECTION 8.14

 

Patriot Act Notice

 


128 

SECTION 8.15

 

Entire Agreement

 


128 

SECTION 8.16

 

Waiver of Conflicts; No Fiduciary Duty

 


129 

SECTION 8.17

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 


129 

SECTION 8.18

 

WAIVER OF JURY TRIAL

 


131 





Alliance Resource

Fourth Amended and Restated Credit Agreement

ii

--------------------------------------------------------------------------------

 



 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule I

    

-

    

Commitments

Schedule II

 

-

 

Subsidiary Guarantors

Schedule III

 

-

 

Existing Letters of Credit

Schedule 1.01(a)

 

-

 

Excluded Property

Schedule 1.01(b)

 

-

 

Mines and Mining Facilities

Schedule 1.01(c)

 

-

 

Mortgaged Property

Schedule 4.01(a)

 

-

 

Capital Stock

Schedule 4.01(b)

 

-

 

Subsidiaries

 

 

 

 

 

Schedule 4.01(d)

 

-

 

Authorizations, Approvals, Actions, Notices and Filings

Schedule 4.01(f)

 

-

 

Disclosed Litigation

Schedule 4.01(n)

 

-

 

Plans and Multiemployer Plans

Schedule 4.01(o)

 

-

 

Environmental Disclosure

Schedule 4.01(p)

 

-

 

Open Years

Schedule 4.01(r)

 

-

 

Existing Debt

Schedule 4.01(s)

 

-

 

Surviving Debt

Schedule 4.01(t)

 

-

 

Liens

Schedule 4.01(u)

 

-

 

Investments

Schedule 5.01(p)(v)(B)

 

-

 

Title Policies Properties

Schedule 5.01(p)(v)(E)

 

-

 

Material Leased Surface Properties

Schedule 5.02(q)

 

-

 

Transactions with Affiliates

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A-1

    

-

    

Form of Term Note

Exhibit A-2

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Assignment and Assumption

Exhibit D

 

-

 

Form of Subsidiary Guaranty

Exhibit E

 

-

 

Form of Security Agreement

Exhibit F-1

 

-

 

Form of Perfection Certificate

Exhibit F-2

 

-

 

Form of Perfection Certificate Supplement

Exhibit G

 

-

 

Form of Solvency Certificate

Exhibit H

 

-

 

Form of Mortgage

Exhibit I

 

-

 

Form of Opinion Relating to Mortgages

 

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

iii

--------------------------------------------------------------------------------

 



 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 27, 2017 (this
“Agreement”) among (a) ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (the “Borrower”), (b) the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the Initial
Lenders (the “Initial Lenders”), (c) the banks listed on the signature
pages hereof as the Initial Issuing Banks (the “Initial Issuing Banks”), (d) the
Swing Line Bank, (e) JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative
agent (together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”) for the Lenders (as hereinafter
defined), (f) JPMORGAN, WELLS FARGO SECURITIES, LLC and CITIGROUP GLOBAL MARKETS
INC., as joint lead arrangers (collectively, the “Joint Lead Arrangers”),
(g) JPMORGAN, WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC. AND
BOKF, NA DBA BANK OF OKLAHOMA, as joint bookrunners, (h) WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo Bank”), CITIBANK, N.A. (“Citi”) and BOKF, NA
DBA BANK OF OKLAHOMA (“BOKF”), as syndication agents, and (i) BRANCH BANKING AND
TRUST COMPANY, FIFTH THIRD BANK, AND PNC BANK, NATIONAL ASSOCIATION, as
documentation agents.

 

PRELIMINARY STATEMENT:

 

1.     The Borrower, the banks, financial institutions and other institutional
lenders party thereto, JPMorgan, as administrative agent, are parties to the
Third Amended and Restated Credit Agreement, dated as of May 23, 2012 (as
amended to the date hereof, the “Existing Credit Agreement”).

 

2.     The Borrower has requested that, upon the Effective Date (as hereinafter
defined), the Lenders amend and restate in its entirety the Existing Credit
Agreement on the terms and conditions hereinafter set forth.  The Required
Lenders have indicated their willingness to so agree on the terms and conditions
of this Agreement.

 

NOW,  THEREFORE, in consideration of the premises and of the mutual covenants
and agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Credit Agreement in full as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Bank” means (a) any bank or trust company (i) which is organized
under the laws of the United States of America or any State thereof, (ii) which
has capital, surplus and undivided profits aggregating at least $500,000,000,
and (iii)(A) whose long-term unsecured debt obligations (or the long-term
unsecured debt obligations of the holding company owning all of the capital
stock of such bank or trust company) shall have been given a rating of “AA-” or
better by S&P, “Aa3” or better by Moody’s or an equivalent





Alliance Resource

Fourth Amended and Restated Credit Agreement

1

--------------------------------------------------------------------------------

 



rating by any other credit rating agency of recognized national standing or
(B) the commercial paper or other short-term unsecured debt obligations of which
(or the short-term unsecured debt obligations of the holding company owning all
of the capital stock of such bank or trust company) shall have been given a
rating of “Al” or better by S&P or “Prime 1” or better by Moody’s or an
equivalent rating by any other credit rating agency of recognized national
standing or (b) any Lender.

 

“Acceptable Broker-Dealer” means any Person other than a natural person
(a) which is registered as a broker or dealer pursuant to the Exchange Act and
(b) whose long-term unsecured debt obligations shall have been given a rating of
“AA-” or better by S&P, “Aa3” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing.

 

“Additional Real Property” has the meaning specified in Section 5.01(i).

 

“Administrative Agent” has the meaning specified in the Preamble.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with JPMorgan at its office at 500
Stanton Christiana Road, NCC2, Floor 03, Newark, DE, 19713-2107, United States,
Account No. 9008113381H0456, or such other account as the Administrative Agent
shall specify in writing to the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance or a Term Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Borrower; provided,  however, the Borrower
shall not be an Affiliate of any Subsidiary and no Subsidiary shall be an
Affiliate of the Borrower or any Subsidiary.

 

“Agreement” has the meaning specified in the Preamble.

 

“Amended Intercreditor Agreement” means the Second Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Collateral
Agent, the Administrative Agent, each Consenting Noteholder (as defined therein)
from time to time party thereto and acknowledged and agreed by each of the Loan
Parties.





Alliance Resource

Fourth Amended and Restated Credit Agreement

2

--------------------------------------------------------------------------------

 



 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means (a) with respect to the Term Advances of the
Non-Extending Lenders and the Extending Lenders and Revolving Credit Advances of
the Non-Extending Lenders, a percentage per annum determined by reference to the
Consolidated Debt to Consolidated Cash Flow Ratio as set forth below:

 

 

 

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Base Rate
Advances

Eurodollar
Rate Advances

Level I

1.50:1.0 or greater

0.900%

1.900%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

0.650%

1.650%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

0.400%

1.400%

Level IV

less than 0.50:1.0

0.150%

1.150%

 

and (b) with respect to the Revolving Credit Advances of the Extending Lenders,
a percentage per annum determined by reference to the Consolidated Debt to
Consolidated Cash Flow Ratio as set forth below:

 

 

 

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Base Rate
Advances

Eurodollar
Rate Advances

Level I

1.50:1.0 or greater

1.850%

2.850%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

1.600%

2.600%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

1.350%

2.350%

Level IV

less than 0.50:1.0

1.000%

2.000%

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

3

--------------------------------------------------------------------------------

 



 

The Applicable Margin for each Advance shall be determined by reference to the
Consolidated Debt to Consolidated Cash Flow Ratio in effect from time to time,
which ratio shall be determined by reference to the financial statements most
recently delivered in accordance with Section 5.03(b) or (c), as the case may
be; provided,  however, that the Applicable Margin shall be at Level I for so
long as the Borrower has not submitted to the Administrative Agent the financial
statements as and when required under Section 5.03(b) or (c), as the case may
be, except that the Applicable Margin for the stub period beginning on the
Effective Date and ending on the date on which the Borrower shall be required to
have delivered the financial statements pursuant to Section 5.03(b) or (c), as
the case may be, for the period ending December 31, 2016 shall be determined by
reference to the quarterly financial statement for the period ended
September 30, 2016, a copy of which has been delivered or made available to the
Administrative Agent prior to the Effective Date.  Each change in the Applicable
Margin shall become effective as of the first Business Day following the receipt
by the Administrative Agent of the financial statements delivered in accordance
with Section 5.03(b) or (c), as the case may be, or the failure to timely
deliver the financial statements in accordance with Section 5.03(b) or (c), as
the case may be.

 

“Applicable Percentage” means (a) with respect to the Non-Extending Lenders, a
percentage per annum determined by reference to the Consolidated Debt to
Consolidated Cash Flow Ratio as set forth below:

 

 

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Applicable
Percentage

Level I

1.50:1.0 or greater

0.350%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

0.250%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

0.200%

Level IV

less than 0.50:1.0

0.175%

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

4

--------------------------------------------------------------------------------

 



 

and (b) with respect to the Extending Lenders, a percentage per annum determined
by reference to the Consolidated Debt to Consolidated Cash Flow Ratio as set
forth below:

 

 

 

Consolidated Debt to
Consolidated Cash Flow Ratio

Applicable
Percentage

Level I

1.50:1.0 or greater

0.350%

Level II

1.00:1.0 or greater, but less than 1.50:1.0

0.350%

Level III

0.50:1.0 or greater, but less than 1.00:1.0

0.350%

Level IV

less than 0.50:1.0

0.350%

 

The Applicable Percentage shall be determined by reference to the Consolidated
Debt to Consolidated Cash Flow Ratio, in effect from time to time, which ratio
shall be determined by reference to the financial statements most recently
delivered in accordance with Section 5.03(b) or (c), as the case may be;
provided,  however, that the Applicable Percentage shall be at Level I for so
long as the Borrower has not submitted to the Administrative Agent the financial
statements as and when required under Section 5.03(b) or (c), as the case may
be, except that the Applicable Percentage for the stub period beginning on the
Effective Date and ending on the date on which the Borrower shall be required to
have delivered the financial statements pursuant to Section 5.03(b) or (c), as
the case may be, for the period ending December 31, 2016 shall be determined by
reference to the quarterly financial statement for the period ended
September 30, 2016, a copy of which has been delivered or made available to the
Administrative Agent prior to the Effective Date.  Each change in the Applicable
Percentage shall become effective as of the first Business Day following the
receipt by the Administrative Agent of the financial statements delivered in
accordance with Section 5.03(b) or (c), as the case may be, or the failure to
timely deliver the financial statements in accordance with
Section 5.03(b) or (c), as the case may be.

 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Credit Facility, a Revolving Credit Lender, (b) the Letter of Credit Facility,
(i) any Issuing Bank





Alliance Resource

Fourth Amended and Restated Credit Agreement

5

--------------------------------------------------------------------------------

 



and (ii) to the extent the other Revolving Credit Lenders have made Letter of
Credit Advances pursuant to Section 2.03(c) that are outstanding at such time,
each such other Revolving Credit Lender, (c) the Swing Line Facility, (i) the
Swing Line Bank and (ii) to the extent the other Revolving Credit Lenders have
made Swing Line Advances pursuant to Section 2.02(b) that are outstanding at
such time, each such other Revolving Credit Lender and (d) the Term Facility, a
Term Lender.

 

“Asset Acquisition” means (a) an Investment by the Borrower or any Subsidiary in
any other Person pursuant to which such Person shall become a Subsidiary or
shall be merged with or into the Borrower or any Subsidiary, (b) the acquisition
by the Borrower or any Subsidiary of the assets of any Person (other than a
Subsidiary) which constitute all or substantially all of the assets of such
Person or (c) the acquisition by the Borrower or any Subsidiary of any division
or line of business of any Person (other than a Subsidiary).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 8.07 and in substantially the form of Exhibit C hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business (including the Federal Deposit Insurance Corporation or any other
bank regulatory authority) appointed for it, or, in the good faith determination
of the Administrative Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
 further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.





Alliance Resource

Fourth Amended and Restated Credit Agreement

6

--------------------------------------------------------------------------------

 



 

“Base Rate” means, for any day, a rate per annum equal to the greatest of:

 

(a)     the Prime Rate in effect on such day;

 

(b)     the NYFRB Rate in effect on such day plus ½ of 1%; and

 

(c)     the Eurodollar Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;

 

provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day.  Any change in the Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate, respectively.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

 

“BOKF” has the meaning specified in the Preamble.

 

“Borrower” has the meaning specified in the Preamble.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Fifth Third Bank at its office at Cincinnati, Ohio, ABA
No. 042000314, Account No. 7021290650, or such other account as the Borrower
shall specify in writing to the Administrative Agent.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Business Plan” means a rolling five year business plan for the Borrower which
shall include, without limitation, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on an annual basis for each of the
next five Fiscal Years and which shall set forth (without limitation) mine
development plans, an analysis of business outlook for the term of the
Facilities in form and scope reasonably satisfactory to the Administrative
Agent, capital expenditures, coal reserve profiles, property acquisitions,
production levels and other similar items, which Business Plan may be revised by
the Borrower from time to time to reflect changes in operating and market
conditions.





Alliance Resource

Fourth Amended and Restated Credit Agreement

7

--------------------------------------------------------------------------------

 



 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
units representing interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, including, (a) with respect
to partnerships, partnership interests (whether general or limited) and any
other interest or participation that confers upon a Person the right to receive
a share of the profits and losses of, or distributions of assets of, such
partnership, (b) with respect to limited liability companies, member interests,
and (c) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and, unless
otherwise specified below, having a maturity of not greater than two years from
the date of acquisition thereof:

 

(a)     United States Governmental Securities maturing within one year from the
date of acquisition;

 

(b)     certificates of deposit, banker’s acceptances or other bank instruments
maturing within one year from the date of acquisition thereof, issued by
Acceptable Banks;

 

(c)     Repurchase Agreements;

 

(d)     obligations of any state of the United States of America, or any
municipality of any such state, in each case rated “AA” or better by S&P, “Aa2”
or better by Moody’s or an equivalent rating by any other credit rating agency
of recognized national standing; provided that such obligations mature within
one year from the date of acquisition thereof; and

 

(e)     commercial paper maturing in 270 days or less from the date of issuance
which, at the time of acquisition by the Borrower or any Subsidiary, is rated
A-l or better by S&P or P-1 or better by Moody’s or an equivalent rating by any
other credit rating agency of recognized national standing.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.





Alliance Resource

Fourth Amended and Restated Credit Agreement

8

--------------------------------------------------------------------------------

 



 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to a Cash Management Agreement.

 

“Cavalier Borrower” means Cavalier Minerals JV, LLC, a Delaware limited
liability company, in its capacity as “borrower” under the Cavalier Credit
Agreement.

 

“Cavalier Condition” means (i) the receipt by the Cavalier Borrower of at least
$100,000,000 in gross proceeds pursuant to a borrowing under the Cavalier Credit
Agreement, (ii) the receipt by Alliance Minerals, LLC from the Cavalier Borrower
of at least $96,000,000 in the form of a return of capital and receipt by the
Borrower of such $96,000,000 from Alliance Minerals, LLC, (iii) the application
of such $96,000,000 as a prepayment of Revolving Credit Advances on or about
May 13, 2017 so as to result in unused aggregate Revolving Credit Commitments of
at least $100,000,000 on May 13, 2017, and (iv) the receipt by the
Administrative Agent of written confirmation from the Borrower of the foregoing.

 

“Cavalier Credit Agreement” means the Credit Agreement, dated as of October 6,
2015, between the Cavalier Borrower and Mineral Lending, LLC, a Delaware limited
liability company, as the lender thereunder.

 

“Cavalier Credit Documents” means the Cavalier Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence of any of the following:  (a) the
managing general partner of the Borrower shall at any time for any reason cease
to be either the sole or managing general partner of the MLP or (b) the
Management Investors (as defined below) shall at any time for any reason cease
to (i) possess the right, directly or indirectly, to elect or appoint a majority
of the board of directors of the managing general partner of the Borrower or
(ii) control, directly or indirectly, the managing general partner of the
Borrower.  For purposes of clause (b) above, “Management Investors” means any of
(A) C-Holdings, LLC, (B) the management, officers and/or directors of Alliance
GP, LLC and/or the Borrower and/or the sole or managing general partner of the
Borrower who are also unitholders (or partners or shareholders) of Alliance
Holdings GP, L.P. or the MLP (all such persons of management, officers and
directors, collectively, the “Management Persons”), (C) any corporation, limited
liability company, partnership, trust or other legal entity owned, directly or
indirectly, by such Management Person or by such Management Person and his or
her spouse or direct lineal descendent or, in the case of a trust, as to which
such Management Person is (either individually or together with such Management





Alliance Resource

Fourth Amended and Restated Credit Agreement

9

--------------------------------------------------------------------------------

 



Person’s spouse) a trustee and/or (D) any Person that is a party to that certain
Transfer Restrictions Agreement (so long as such Transfer Restrictions Agreement
remains in effect).  Notwithstanding the foregoing, any transaction or series of
transactions that result in (I) Alliance Holdings GP, L.P. merging with and into
the MLP, with the MLP as the surviving entity, (II) Alliance Holdings GP, L.P.
becoming a direct or indirect Wholly Owned Subsidiary of the MLP, (III) the MLP
merging with or into Alliance Holdings GP, L.P. or a Subsidiary thereof, with
Alliance Holdings GP, L.P. or such Subsidiary as the surviving entity or
(IV) any exchange of incentive distribution rights in the MLP and/or exchange of
general partner interests in the MLP or the Borrower for common units of the MLP
(any such transaction described in clause (I) - (IV) above, a “Simplification
Transaction”), shall not constitute a Change of Control hereunder regardless of
whether or not, after giving effect to such Simplification Transaction, any of
the events described in the first sentence of this definition of Change of
Control shall have occurred.

 

“Citi” has the meaning specified in the Preamble.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties; provided that in no event shall any Excluded
Asset or Excluded Property constitute Collateral.

 

“Collateral Agent” means JPMorgan, in its capacity as “Collateral Agent” under
the Security Agreement and the other Collateral Documents, and any successor
thereto in such capacity.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Intercreditor Agreement, each of the other mortgages, collateral
assignments, security agreements, pledge agreements, control agreements,
collateral agency agreements, or other similar agreements delivered to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to the
other Collateral Documents or Section 5.01(i), to grant a valid, perfected
security interest in any property as collateral for the Obligations, and each of
the other agreements, instruments or documents that creates or purports to
create a security interest or Lien in favor of the Collateral Agent for the
benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment, a
Letter of Credit Commitment or a Term Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Cash Flow” means, as of any date of determination for any
applicable period, the excess, if any, of (a) the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of
(i) Consolidated Net Income for such period, plus (ii) to the extent deducted in
the determination of Consolidated Net





Alliance Resource

Fourth Amended and Restated Credit Agreement

10

--------------------------------------------------------------------------------

 



Income for such period, without duplication, (A) Consolidated Non-Cash Charges,
(B) Consolidated Interest Expense and (C) Consolidated Income Tax Expense, over
(b) the sum of, without duplication, the amounts for such period, taken as a
single accounting period, of (i) any non-cash items increasing Consolidated Net
Income for such period (x) to the extent that such items constitute reversals of
Consolidated Non-Cash Charges for a previous period and which were included in
the computation of Consolidated Cash Flow for such previous period pursuant to
the provisions of the preceding clause (a) or (y) for unrealized gains under
derivative instruments, and (ii) any cash charges for such period to the extent
that such charges constituted non-cash items for a previous period and to the
extent such charges are not otherwise included in the determination of
Consolidated Net Income; provided that Consolidated Cash Flow shall be
calculated, without duplication, after giving effect on a pro forma basis for
such period, in all respects in accordance with GAAP, to any Transfer or Asset
Acquisitions (including, without limitation any Asset Acquisition by the
Borrower or any Subsidiary giving rise to the need to determine Consolidated
Cash Flow as a result of the Borrower or one of its Subsidiaries (including any
Person that becomes a Subsidiary as result of any such Asset Acquisition)
incurring, assuming or otherwise becoming liable for any Debt) occurring during
the period commencing on the first day of such period to and including the date
of the transaction, as if such Transfer or Asset Acquisition occurred on the
first day of such period.

 

“Consolidated Debt” means, as of any date of determination, the aggregate
outstanding principal amount of all Debt of the Borrower and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Borrower and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Borrower and its Subsidiaries in accordance with GAAP.

 

“Consolidated Debt to Consolidated Cash Flow Ratio” means, at any date of
determination, the ratio of Consolidated Debt of the Borrower and its
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Borrower for which financial statements are required to be delivered to the
Lenders pursuant to Section 5.03(b) or (c), as the case may be, to Consolidated
Cash Flow of the Borrower and its Subsidiaries for such fiscal quarter and the
immediately preceding three fiscal quarters.

 

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries for any period, the sum of Consolidated Interest Expense plus cash
distributions for such period, in each case, determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for Federal, state, local and foreign income taxes of the Borrower
and its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” means, as of any date of determination for any
applicable period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Borrower and its
Subsidiaries and all other





Alliance Resource

Fourth Amended and Restated Credit Agreement

11

--------------------------------------------------------------------------------

 



items required to be eliminated in the course of the preparation of consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP):  (a) all interest in respect of Debt of the Borrower and its Subsidiaries
whether paid or accrued (including non-cash interest payments and imputed
interest on Capital Lease Obligations) deducted in determining Consolidated Net
Income for such period, and (b) all debt discount (but not expense) amortized or
required to be amortized in the determination of Consolidated Net Income for
such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP; provided that there
shall be excluded:

 

(a)     the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or a
Subsidiary, and the income (or loss) of any Person, substantially all of the
assets of which have been acquired in any manner, realized by such other Person
prior to the date of acquisition,

 

(b)     any aggregate net gain or loss during such period arising from the sale,
conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current:  all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all Securities);

 

(c)     debt extinguishment costs and expenses in an amount not to exceed
$25,000,000 until the latest Termination Date under the Revolving Credit
Facility;

 

(d)     transaction costs, fees and expenses in connection with any acquisition
or issuance of Debt or equity (whether or not successful) by the Borrower or any
of its Subsidiaries; and

 

(e)     the amount of any non-cash unusual or non-recurring restructuring or
similar charges; provided that any determination of whether a charge is unusual
or non-recurring shall be made by the Borrower’s chief financial officer (or
person acting in a similar capacity) pursuant to such officer’s good faith
judgment.

 

“Consolidated Non-Cash Charges” means, with respect to the Borrower and its
Subsidiaries for any period, the aggregate depreciation, depletion and
amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties, any non-cash employee compensation
expenses for such period, impairment charges, unrealized losses and gains under
derivative instruments and non-cash charges due to cumulative effects of changes
in accounting principles, in each case, reducing Consolidated Net Income of the
Borrower and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration or formation (including, if applicable,
certificate of change of





Alliance Resource

Fourth Amended and Restated Credit Agreement

12

--------------------------------------------------------------------------------

 



name), articles of incorporation or association, memorandum of association,
charter, bylaws, partnership agreement, trust agreement, joint venture
agreement, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d),  2.09
or 2.10.

 

“Debt” means, with respect to any Person, without duplication,

 

(a)     its liabilities for borrowed money;

 

(b)     its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)     its Capital Lease Obligations;

 

(d)     all liabilities secured by any Lien with respect to any property owned
by such Person (whether or not it has assumed or otherwise become liable for
such liabilities); provided,  however, that for purposes of determining the
amount of liabilities included in this clause (d), such liabilities shall be
limited to the fair market value of the property of such Person subject to such
Lien unless such Person shall have otherwise become liable for or assumed such
liabilities (in which case the total amount of such liabilities shall be
included in this clause (d));

 

(e)     all its liabilities in respect of letters of credit or instruments
serving a similar function or surety bonds issued or accepted for its account by
banks or other financial institutions (whether or not representing obligations
for borrowed money), other than any such liabilities that are incurred in the
ordinary course of business of such Person and:

 

(i)     that consist of liabilities in respect of surety bonds (other than
liabilities in respect of letters of credit issued to any insurance company or
other issuer of a surety bond as credit support for such Person’s reimbursement
obligations to such insurance company or other institution acting as issuer of
such surety bond) where such surety bonds are issued to support such Person’s
obligations in respect of workmen’s compensation, unemployment insurance,
reclamation laws or mining activities or activities incidental, supplemental or
related to mining activities, the payment of retirement benefits or performance
guarantees relating to coal deliveries or insurance deductibles, or

 

(ii)     that consist of liabilities in respect of letters of credit or
instruments serving a similar function which are issued to support such





Alliance Resource

Fourth Amended and Restated Credit Agreement

13

--------------------------------------------------------------------------------

 



Person’s obligations (including surety bond obligations) in respect of workmen’s
compensation, unemployment insurance, reclamation laws or mining activities or
activities incidental, supplemental or related to mining activities, the payment
of retirement benefits or performance guarantees relating to coal deliveries or
insurance deductibles and aggregating no more than $40,000,000 at any time
outstanding for all of the liabilities contemplated by this clause (ii); or

 

(iii)     which are issued in respect of current trade payables of such Person;

 

(f)     Swaps of such Person, to the extent required to be reflected on a
balance sheet of such Person prepared as of any date of determination in
accordance with GAAP;

 

(g)     Preferred Stock of Subsidiaries owned by Persons other than the
Borrower, a Subsidiary Guarantor or a Wholly Owned Subsidiary; and

 

(h)     any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances, (ii) fund any portion of its participations in Letters of Credit or
Swing Line Advances or (iii) pay over to any Loan Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Administrative Agent, the
Borrower or any Loan Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding an Advance under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent or a Loan Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and participations in then outstanding Letters of Credit
and Swing Line Advances under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or such Loan Party’s, as the case may be, receipt of such
certification in form and substance satisfactory to the Administrative Agent
and, if applicable, such Loan Party, (d) has





Alliance Resource

Fourth Amended and Restated Credit Agreement

14

--------------------------------------------------------------------------------

 



become the subject of a Bankruptcy Event or (e) has, or has a direct or indirect
parent company that has become the subject of a Bail-In Action.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(d).

 

“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Administrative Agent, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the first date on which the conditions set forth in
Article III shall have been satisfied.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b) (subject to such consents, if any, as may be
required under Section 8.07(b)(i)); provided that, for the avoidance of doubt,
no Ineligible Assignee shall be an Eligible Assignee.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or





Alliance Resource

Fourth Amended and Restated Credit Agreement

15

--------------------------------------------------------------------------------

 



agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; (h) the determination that any Plan is in
“at risk” status (within the meaning of Section 303 of ERISA); or (i) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire delivered to the Administrative Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.





Alliance Resource

Fourth Amended and Restated Credit Agreement

16

--------------------------------------------------------------------------------

 



 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Advance comprising
part of the same Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Eurodollar Rate Reserve
Percentage.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Administrative Agent is subject with respect to the Eurodollar Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors of the Federal Reserve System).  Such
reserve percentage shall include those reserve percentages imposed pursuant to
such Regulation D.  Eurodollar Rate Advances shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Eurodollar Rate Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

 

“Excluded Property” means the inactive and closed Mining Facilities and other
assets identified on Schedule 1.01(a) and all real property, including leasehold
interests, not included and not otherwise required to be included in the
Mortgaged Property.

 

“Excluded Swap Guarantor” means any Loan Party (other than the Borrower) all or
a portion of whose Guaranty of, or grant of a security interest to secure, any
Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 17 of the Subsidiary Guaranty and





Alliance Resource

Fourth Amended and Restated Credit Agreement

17

--------------------------------------------------------------------------------

 



any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guaranty of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the occurrence of the Effective Date.

 

“Existing Credit Agreement” has the meaning specified in the Recitals.

 

“Extending Lender” means each Lender listed as an “Extending Lender” on Schedule
I hereto, and any other Lender that elects to become an Extending Lender by
notice to the Borrower and the Administrative Agent, subject to the Borrower’s
prior consent.

 

“Facility” means the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Facility or the Term Facility.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, or any
amended or successor version to the extent substantively comparable, any current
or future regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471 (b) (1) of the Code, any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any such published
intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to zero for the purposes
of this Agreement.

 

“Fee Letters” mean, collectively, (a) the Fee Letter, dated October 5, 2016,
between the Borrower and JPMorgan, (b) the Fee Letter, dated October 5, 2016,
between the Borrower and Wells Fargo Bank and Wells Fargo Securities, LLC,
(c) the Fee Letter, dated October 5, 2016, between the Borrower and Citigroup
Global Markets Inc. and (d) the Fee Letter, dated September 14, 2016, between
Borrower and BOKF, NA dba Bank of Oklahoma, in each case, as any such Fee Letter
may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with its terms.

 

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.





Alliance Resource

Fourth Amended and Restated Credit Agreement

18

--------------------------------------------------------------------------------

 



 

“Fixed Charge Ratio” means the ratio of (a) Consolidated Cash Flow minus
(i) Consolidated Income Tax Expense, minus (ii) Maintenance Cap Ex to
(b) Consolidated Fixed Charges of the Borrower and its Subsidiaries for each
rolling four-quarter period.

 

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

 

“GAAP” has the meaning specified in Section 1.03.

 

“General Partner” means Alliance Resource Management GP, LLC, a Delaware limited
liability company.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, any governmental,
executive, legislative, judicial, administrative or regulatory agency,
department, authority, instrumentality, commission, board, bureau or similar
body, whether federal, state, provincial, territorial, local or foreign, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Greenfield Project”  means any mine development project involving the
expenditure of greater than $5,000,000 for the development of mine
infrastructure to access unmined reserves.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

 

(a)     to purchase such Debt or any property constituting security therefor;

 

(b)     to advance or supply funds (i) for the purchase or payment of such Debt,
or (ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt;





Alliance Resource

Fourth Amended and Restated Credit Agreement

19

--------------------------------------------------------------------------------

 



 

(c)     to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt of the ability of any other
Person to make payment of the Debt; or

 

(d)     otherwise to assure the owner of such Debt against loss in respect
thereof.

 

In any computation of the Debt of the obligor under any Guaranty, the Debt that
is the subject of such Guaranty shall be assumed to be a direct obligation of
such obligor.  The amount of any Guaranty shall be equal to the outstanding
amount of the Debt guaranteed, or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Section 5.02, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

 

“Indemnified Costs” has the meaning specified in Section 7.02(a).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Ineligible Assignee” means (a) the Borrower or any of its Affiliates or
Subsidiaries, (b) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (b), (c) any Person that is engaged
directly in the business of (i) the mining, production, washing, refinement,
preparation, sale, marketing or transportation of coal or (ii) leasing coal
reserves or other interests in minerals or mineral rights to entities engaged in
the mining, production, sale or marketing of coal, and any subsidiary of such
Person, (d) a natural person or (e) a company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Assignee if it (i) has not been established
for the primary purpose of acquiring any Advances or Commitments, (ii) is
managed by a professional advisor, who is not such natural person or a relative
thereof, having significant experience in the business of making or purchasing
commercial loans and (iii) has assets greater than $100,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Initial Issuing Banks” has the meaning specified in the Preamble.

 

“Initial Lenders” has the meaning specified in the Preamble.





Alliance Resource

Fourth Amended and Restated Credit Agreement

20

--------------------------------------------------------------------------------

 



 

“Insurance Subsidiary” means Wildcat Insurance, LLC, a Delaware limited
liability company.

 

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Security Agreement.

 

“Intercreditor Agreement” shall mean the Amended Intercreditor Agreement, each
Second Lien Intercreditor Agreement and any other intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent, the Required Extending Lenders, and the Borrower, as
applicable.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
Consolidated Cash Flow of the Borrower and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, to Consolidated Interest Expense of
the Borrower and its Subsidiaries for such fiscal quarter and the immediately
preceding three fiscal quarters.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six or, if available to each Appropriate Lender, nine or
twelve months, as the Borrower may, upon notice received by the Administrative
Agent not later than 12:00 noon (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided,  however,
that:

 

(a)     the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after the latest Termination
Date for such Facility;

 

(b)     Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided,  however, that,
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;

 

(d)     whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months





Alliance Resource

Fourth Amended and Restated Credit Agreement

21

--------------------------------------------------------------------------------

 



equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

 

(e) on the Effective Date, the existing “Interest Period” (under and as defined
in the Existing Credit Agreement) immediately prior to the Effective Date for
any outstanding “Advances” (under and as defined in the Existing Credit
Agreement) shall continue hereunder until such Interest Period expires by its
terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Interpolated  Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

 

“Inventory” means inventory held for sale or lease in the ordinary course of
business.

 

“Investment” means any investment, made in cash or by delivery of property, by
the Borrower or any of its Subsidiaries (a) in any Person, whether by
acquisition of stock, debt or other obligations or Security, or by loan,
guaranty of any debt, advance, capital contribution or otherwise or (b) in any
property.

 

“Issuing Banks” means each Initial Issuing Bank, any other Lender approved as an
Issuing Bank by the Administrative Agent and any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 so long as each such Lender or each such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register)
pursuant to, in the case of a Lender, an agreement in form and substance
satisfactory to the Administrative Agent and, in the case of an Eligible
Assignee, an Assignment and Assumption substantially in the form of Exhibit C
hereto, for so long as such Initial Issuing Bank, Lender or Eligible Assignee,
as the case may be, shall have a Letter of Credit Commitment; provided,
 however, that in all cases, no Lender (other than the Initial Issuing Banks) or
Eligible Assignee shall qualify as or constitute an Issuing Bank hereunder
unless it is a commercial bank organized under the laws of the United States or
any state thereof, has capital and surplus of not less than $500,000,000 and is,
so long as no Event of Default has occurred and is continuing, reasonably
acceptable to the Borrower.  The Borrower shall have the right to request from
time to time that any Lender or Eligible Assignee become an Issuing Bank
hereunder, in which case the Administrative Agent and the Issuing Banks shall
cooperate with the reasonable requests of the Borrower and assign a portion of
their respective Unused Letter of Credit Commitments to such Lender or Eligible
Assignee (in accordance with the provisions of this definition of Issuing
Banks); provided that there shall be no more than five Issuing Banks at any
time.  For purposes of this definition, “Unused Letter of Credit Commitment”
means, with respect to any Issuing Bank, the obligations of such Issuing Bank to
issue Letters of Credit to the Borrower in an amount





Alliance Resource

Fourth Amended and Restated Credit Agreement

22

--------------------------------------------------------------------------------

 



equal to the excess of (a) the amount of its Letter of Credit Commitment over
(b) the aggregate Available Amount of all Letters of Credit issued by such
Issuing Bank.

 

“Joint Lead Arrangers” has the meaning specified in the Preamble.

 

“JPMorgan” has the meaning specified in the Preamble.

 

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by each Issuing Bank, over which such Issuing Bank
shall have sole dominion and control, upon terms as may be satisfactory to such
Issuing Bank.

 

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Related Documents” has the meaning specified in Section 2.04(d)(ii)(A).

 

“Lenders” means the Initial Lenders, each Eligible Assignee that shall become a
Lender hereunder pursuant to Section 8.07, each Issuing Bank and the Swing Line
Bank for so long as such Initial Lender or Person, as the case may be, shall be
a party to this Agreement.

 

“Letters of Credit” has the meaning specified in Section 2.01(d).

 

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Revolving Credit Lender pursuant to Section 2.03(c).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into an Assignment and Assumption, set forth for such Issuing Bank
in the Register maintained by the Administrative Agent pursuant to
Section 8.07(b)(iv) as such Issuing Bank’s “Letter of Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $125,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“LIBO Rate” means, with respect to any Eurodollar Rate Advance comprising part
of the same Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on page LIBOR01 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such





Alliance Resource

Fourth Amended and Restated Credit Agreement

23

--------------------------------------------------------------------------------

 



other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period or, if for any reason such rate is not available for the applicable
Interest Period but is available for periods that are shorter than and longer
than such Interest Period, the rate per annum that results from interpolating on
a linear basis between the rate for the longest available period that is shorter
than such Interest Period and the shortest available period that is longer than
such Interest Period, then the LIBO Rate shall be such interpolated screen rate
(such rate, the “Interpolated Rate”); provided that if the LIBO Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Rate Advance  for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest, production payment or other encumbrance, or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement or Capital Lease,
upon or with respect to any property or asset of such Person (including in the
case of stock, stockholder agreements, voting trust agreements and all similar
arrangements); provided,  however, “Lien” shall not include any negative pledge
nor any royalty interest or overriding royalty interest under any lease,
sublease or other similar agreement entered into in the ordinary course of
business.

 

“Loan Documents” means (a) this Agreement and any amendment, waiver or consent
under this Agreement in accordance with Section 8.01, (b) the Notes, (c) the
Subsidiary Guaranty, (d) for all purposes of this Agreement other than
Section 8.01, the Collateral Documents, (e) each Fee Letter, (f) each Letter of
Credit Agreement and (g) all other agreements and instruments which, by their
express terms, provide that such agreements or instruments constitute a “Loan
Document” hereunder.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Maintenance Cap Ex” means Borrower’s and its Subsidiaries’ annual (or
quarterly, if applicable) average estimated capital expenditures required to
maintain, over the long-term, the operating capacity of their capital assets
based on estimates developed by management upon a five-year planning horizon and
publicly communicated by management from time to time.





Alliance Resource

Fourth Amended and Restated Credit Agreement

24

--------------------------------------------------------------------------------

 



 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Acquired Real Properties” means a real property or group of related
real properties, acquired or leased, by the Borrower or its Subsidiaries after
the Effective Date in a single transaction or a series of related transactions
involving a single seller, or affiliates of such seller, that individually or in
the aggregate have a fair market value reasonably estimated by the Borrower to
be equal to, or in excess of, $5,000,000 as of the date of acquisition or lease.

 

“Material Adverse Change” means any material adverse change in the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its payment obligations, its obligations under Article V or any other
material obligations under any Loan Document to which it is a party, (c) the
ability of any Subsidiary Guarantor to perform its payment obligations or other
material obligations under the Subsidiary Guaranty, or (d) the validity or
enforceability of any Loan Document.

 

“Mines” means the mining complexes described on Schedule 1.01(b) hereto that are
owned, leased or operated by the Borrower or any of its Subsidiaries, and all
additional parcels and tracts of real property acquired by any Loan Party, that
are either associated with the active mining complexes described on Schedule
1.01(b) or associated with new mining complexes acquired by Borrower, pursuant
to an acquisition permitted under the terms hereof after the Effective Date.

 

“Mining Facilities” means the Mines and the related facilities and assets.

 

“Mining Leases” means each contract, agreement or lease to which any Loan Party
is a party granting such Loan Party an interest in coal from the property that
is the subject of such contract, lease or agreement.

 

“MLP” means Alliance Resource Partners, L.P., a Delaware limited partnership.

 

“MLP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of June 16, 2014, as the same may be further
amended after the date hereof, to the extent permitted under the Loan Documents.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Policies” has the meaning specified in Section 5.01(p)(v)(B).

 

“Mortgaged Property” means the right, title and interest of the Borrower and its
Subsidiaries as of the date hereof in (a) the real property, including leasehold
interests, that is material to the operation of the active Mining Facilities and
the other properties identified on Schedule 1.01(c), and (b) each other real
property, if any, which shall be subject to a





Alliance Resource

Fourth Amended and Restated Credit Agreement

25

--------------------------------------------------------------------------------

 



mortgage delivered after the Effective Date pursuant to Section 5.01(i);
provided that in no event shall any Excluded Asset or Excluded Property
constitute Mortgaged Property.

 

“Mortgages” has the meaning specified in Section 5.01(p)(v).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“New Material Subsidiary” means any Domestic Subsidiary that is newly-formed or
newly-acquired, directly or indirectly, by the Borrower having total assets, as
reflected on its balance sheet as of any date of determination, equal to or in
excess of five percent (5%) of the total consolidated assets of the Borrower and
its Consolidated Subsidiaries as reflected on the Borrower’s consolidated
balance sheet as of such date of determination, in each case as determined in
accordance with GAAP.

 

“Non-Extending Lender” means each Lender listed as a “Non-Extending Lender” on
Schedule I hereto, unless and until such Lender has elected to become an
Extending Lender, by notice to the Borrower and the Administrative Agent,
subject to the Borrower’s prior consent.

 

“Note” means a Revolving Credit Note or a Term Note.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated as of
June 26, 2008 (as amended by that certain First Amendment to Note Purchase
Agreement, dated as of the date hereof), among the Borrower and the purchasers
of the Senior Notes, pursuant to which the Senior Notes were issued.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“Notice of Renewal” has the meaning specified in Section 2.01(d).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“Notice of Termination” has the meaning specified in Section 2.01(d).

 

“NPL” means the National Priorities List under CERCLA.





Alliance Resource

Fourth Amended and Restated Credit Agreement

26

--------------------------------------------------------------------------------

 



 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligation” means, with respect to any Loan Party, any payment, performance or
other obligation of such Loan Party or any of its Subsidiaries of any kind
arising under the Loan Documents or otherwise with respect to any Letter of
Credit, Secured Cash Management Agreement or Secured Hedge Agreement, including,
without limitation, any liability of such Loan Party on any claim, whether or
not the right of any creditor to payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, absolute or contingent, direct or
indirect, matured, disputed, undisputed, legal, equitable, secured or unsecured,
and whether or not such claim is discharged, stayed or otherwise affected by any
proceeding referred to in Section 6.01(f), including without limitation, (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.  Notwithstanding the foregoing, in the case of any Excluded
Swap Guarantor, “Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.

 

“Open Year” has the meaning specified in Section 4.01(p)(ii).

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Pari Passu Liens” means the Liens granted by the Collateral Documents securing
the Senior Notes, obligations under the Note Purchase Agreement and other
related obligations as contemplated by the Collateral Documents.

 

“Participant” has the meaning specified in Section 8.07(c).





Alliance Resource

Fourth Amended and Restated Credit Agreement

27

--------------------------------------------------------------------------------

 



 

“Participant Register” has the meaning specified in Section 8.07(c).

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 20, 1999, of the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit F-1 hereto or any other form approved by the Administrative Agent or the
Collateral Agent, as the same shall be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” shall mean a certificate supplement
substantially in the form of Exhibit F-2 hereto or any other form approved by
the Administrative Agent or the Collateral Agent.

 

“Permitted Encumbrance” has the meaning given to such term (or any substantially
similar term) in the Mortgages.

 

“Permitted Junior Refinancing Debt” shall mean any secured or unsecured Debt of
the Loan Parties issued, incurred or otherwise obtained (including by means of
the extension or renewal of Existing Debt) in exchange for, or to extend, renew,
replace, repurchase, retire, defease or otherwise refinance, in whole or part,
the Senior Notes or any then existing Permitted Junior Refinancing Debt;
provided that (a) such Debt shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Senior Notes or other
Debt so refinanced plus accrued interest, fees, premiums (if any) and penalties
thereon and fees and expenses associated with such refinancing, (b) such Debt is
(i) if secured, secured by Liens on (x) the Collateral that are junior to the
Liens on the Collateral securing the Obligations and/or (y) property of Persons
other than the Borrower or its Subsidiaries, (ii) not secured by any property or
assets of any Loan Party other than the Collateral and (iii) not guaranteed by
Subsidiaries of the Borrower other than the Subsidiary Guarantors, (c) such Debt
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default), prior to the date that is the later of (x) September 23,
2019 and (y) 90 days after the latest Termination Date applicable to the
Facilities at the time such Debt is incurred, (d) the security agreements (if
such debt is secured by the Collateral) and guarantees (if such Debt is
guaranteed by one or more Subsidiaries of the Borrower) of the Borrower and its
Subsidiaries relating to such Debt have terms not more favorable to the
respective creditors than the terms of the Collateral Documents and the
Subsidiary Guaranty (with such differences as are appropriate to reflect the
nature of such Permitted Junior Refinancing Debt and any other differences
reasonably satisfactory to the Administrative Agent or the Collateral Agent) and
(e) if such Debt is secured by the Collateral, a Representative acting on behalf
of the holders of such Debt shall have become party to, or otherwise be subject
to the provisions of, the Second Lien Intercreditor Agreement.





Alliance Resource

Fourth Amended and Restated Credit Agreement

28

--------------------------------------------------------------------------------

 



 

“Permitted Liens” means each of the following:

 

(a)     Liens for property taxes, assessments or other governmental charges
which are not yet due and payable and delinquent or the validity of which is
being contested in good faith in compliance with Section 5.01(b);

 

(b)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable or the amount,
applicability or validity thereof is being contested by the Borrower or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Borrower or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Borrower or such Subsidiary;

 

(c)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

 

(d)     any attachment or judgment Lien for the payment of money in an aggregate
amount not to exceed $10,000,000; provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are contested by the Borrower or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and the Borrower or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Borrower
or such Subsidiary; and

 

(e)     leases, subleases, licenses and rights of use granted to others in the
ordinary course of business, zoning restrictions, easements, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or irregularities of title that were not incurred in connection with and do not
secure Debt (and with respect to leasehold interests, mortgages, obligations,
liens and other encumbrances incurred, created, assumed or permitted to exist
and arising by, through or under a landlord or owner of the leased property,
with or without consent of the lessee), and not interfering with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries; provided
that such Liens do not, in the aggregate, materially detract from the value of
such property or adversely affect the use of such property for its intended
purpose.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.





Alliance Resource

Fourth Amended and Restated Credit Agreement

29

--------------------------------------------------------------------------------

 



 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Preferred Stock” of any Person means any class of Capital Stock of such Person
that is preferred over any other class of Capital Stock of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitments under the applicable Facility or Facilities at such
time (or, in the case of any Term Lender, the aggregate principal amount of such
Term Lender’s Term Advances outstanding at such time) and the denominator of
which is the amount of the aggregate Commitments under the applicable Facility
or Facilities at such time (or, in the case of any Term Lender, the aggregate
principal amount of all Term Advances outstanding at such time); provided that
if such Commitments have been terminated, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

“Prudent Operating Practice” means the mining practices, methods and acts that
would be employed by a reasonable and prudent mining operator having assets and
operations similar in size and scope to the Borrower and its Subsidiaries, using
mining equipment and techniques in the conduct of diligent and safe mining
operations with due regard for all applicable requirements of laws.

 

“Receivables Financing Subsidiary” means any Subsidiary of the Borrower that is
formed solely for the purpose of engaging in, and engages in, one or more
receivables financing transaction permitted by Section 5.02(b)(iii)(H).

 

“Register” has the meaning specified in Section 8.07(b)(iv).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the Note Purchase Agreement, the Senior Notes, the
Partnership Agreement, the MLP Agreement and the Cavalier Credit Documents.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Representative” shall mean with respect to any series of Permitted Junior
Refinancing Debt or Debt permitted under Section 5.02(b)(i)(D)(ii), the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture





Alliance Resource

Fourth Amended and Restated Credit Agreement

30

--------------------------------------------------------------------------------

 



or agreement pursuant to which such Debt is issued, incurred or otherwise
obtained, as the case may be, and each of their permitted successors in such
capacities.

 

“Repurchase Agreement” means any written agreement:

 

(a)     that provides for (i) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to the Borrower or any of its
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by the Borrower or such Subsidiary to
such Acceptable Bank or Acceptable Broker-Dealer, and (ii) a simultaneous
agreement by the Borrower or such Subsidiary, in connection with such transfer
of funds, to transfer to such Acceptable Bank or Acceptable Broker-Dealer the
same or substantially similar United States Governmental Securities for a price
not less than the Transfer Price plus a reasonable return thereon at a date
certain not later than 365 days after such transfer of funds,

 

(b)     in respect of which the Borrower or such Subsidiary shall have the
right, whether by contract or pursuant to applicable law, to liquidate such
agreement upon the occurrence of any default thereunder, and

 

(c)     in connection with which the Borrower or such Subsidiary, or an agent
thereof, shall have taken all action required by applicable law or regulations
to perfect a Lien in such United States Governmental Securities.

 

“Required Extending Lenders” means, at any time, Extending Lenders owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time owed
to Extending Lenders, (b) the Extending Lenders’ Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (c) the
aggregate Unused Revolving Credit Commitments of the Extending Lenders at such
time; provided,  however, that if any Extending Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Extending Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time and (iii) the Unused Revolving
Credit Commitment of such Lender at such time.  For purposes of this definition,
the aggregate principal amount of Swing Line Advances owing to the Swing Line
Bank and of Letter of Credit Advances owing to any Issuing Bank and the
Available Amount of each Letter of Credit shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided,  however, that if any
Lender shall be a Defaulting Lender at such time,





Alliance Resource

Fourth Amended and Restated Credit Agreement

31

--------------------------------------------------------------------------------

 



there shall be excluded from the determination of Required Lenders at such time
(i) the aggregate principal amount of the Advances owing to such Lender (in its
capacity as a Lender) and outstanding at such time, (ii) such Lender’s Pro Rata
Share of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (iii) the Unused Revolving Credit Commitment of such Lender at
such time.  For purposes of this definition, the aggregate principal amount of
Swing Line Advances owing to the Swing Line Bank and of Letter of Credit
Advances owing to any Issuing Bank and the Available Amount of each Letter of
Credit shall be considered to be owed to the Revolving Credit Lenders ratably in
accordance with their respective Revolving Credit Commitments.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
owed or holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Revolving Credit Advances outstanding at such time,
(b) the aggregate Available Amount of all Letters of Credit outstanding at such
time and (c) the aggregate Unused Revolving Credit Commitments at such time;
provided,  however, that if any Revolving Credit Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Revolving Credit Lenders at such time (i) the aggregate principal amount of the
Revolving Credit Advances owing to such Revolving Credit Lender (in its capacity
as a Revolving Credit Lender) and outstanding at such time, (ii) such Revolving
Credit Lender’s Pro Rata Share of the aggregate Available Amount of all Letters
of Credit outstanding at such time and (iii) the Unused Revolving Credit
Commitment of such Revolving Credit Lender at such time.  For purposes of this
definition, the aggregate principal amount of Swing Line Advances owing to the
Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank and
the Available Amount of each Letter of Credit shall be considered to be owed to
the Revolving Credit Lenders ratably in accordance with their respective
Revolving Credit Commitments.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Payment” has the meaning set forth in Section 5.02(g).

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Revolving Credit Lenders.

 

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
(a) the amount set forth opposite such Revolving Credit Lender’s name on
Schedule I hereto under the caption “Revolving Credit Commitment” or (b) if such
Revolving Credit Lender has entered into one or more Assignment and Assumptions,
the amount set forth for such Revolving Credit Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(b)(iv) as such Revolving
Credit Lender’s “Revolving Credit Commitment”, in each case, as such amount may
be reduced or terminated, as the case may be, at or prior to such time pursuant
to Section 2.05.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the





Alliance Resource

Fourth Amended and Restated Credit Agreement

32

--------------------------------------------------------------------------------

 



Revolving Credit Lenders’ Revolving Credit Commitments at such time, as such
amount may be reduced or terminated, as the case may be, at or prior to such
time pursuant to Section 2.05.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time, and if the Revolving Credit Commitments have
been terminated or expired, then any Lender that is owed or then holds any
outstanding Revolving Credit Advance or participations in or funding obligations
in respect of any Letter of Credit.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, issued upon request by such Revolving
Credit Lender pursuant to Section 2.16(a), in substantially the form of
Exhibit A-2, evidencing the aggregate indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Advances, Letter of
Credit Advances and Swing Line Advances made by such Revolving Credit Lender.

 

“S&P” means S&P Global Ratings.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (on the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Second Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Representatives for holders
of Permitted Junior Refinancing Debt or Debt permitted under
Section 5.02(b)(i)(D)(ii), as applicable, in form and substance reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the Required
Extending Lenders (it being understand and agreed that the majority of the
holders of outstanding Debt under the Facilities shall direct the “controlling
representative” for purposes of exercising remedies in respect of the
Collateral).





Alliance Resource

Fourth Amended and Restated Credit Agreement

33

--------------------------------------------------------------------------------

 



 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Subsidiaries and any Cash
Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Section 5.02 that is entered into by and between the Borrower or any of its
Subsidiaries and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 7.01, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security” has the meaning set forth in Section 2(a)(1) of the Securities Act.

 

“Security Agreement” has the meaning set forth in Section 3.01(a)(iv).

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Notes” means the 6.72% Senior Notes, Series B, due June 26, 2018 issued
by the Borrower in a private placement pursuant to the Note Purchase Agreement
in the original principal amount of $145,000,000, and shall include any senior
note issued after the original issuance date in substitution for or replacement
of, in whole or in part, any originally issued senior note.

 

“Senior Notes Condition” means (a) the repayment in full of the notes issued
under the Note Purchase Agreement, (b) the delivery into the Senior Notes Escrow
Account of amounts sufficient to repay in full the Senior Notes or (c) the
refinancing of the Senior Notes in full with Permitted Junior Refinancing Debt
(or a combination of clauses (a), (b) and (c) which results in satisfaction of
or provision for all the Senior Notes).

 

“Senior Notes Escrow Account” means the escrow account to be established and
maintained by the Borrower with the Administrative Agent for the purpose of
receiving and holding funds in escrow solely for the repayment of amounts
outstanding under the Senior Notes (including the payment of any related
interest and premiums) to the extent (i) the escrow terms, (ii) documentation
and (iii) the arrangements pursuant to which such Senior Notes will be repaid
with the amounts held in the Senior Notes Escrow Account, in each case, are
reasonably satisfactory to the Administrative Agent.

 

“Simplification Transaction” has the meaning set forth in the definition of
Change of Control contained in this Section 1.01.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any





Alliance Resource

Fourth Amended and Restated Credit Agreement

34

--------------------------------------------------------------------------------

 



ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvency Certificate” has the meaning set forth in Section 3.01(a)(xiv).

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special General Partner” means Alliance Resource GP, LLC, a Delaware limited
liability company, together with its successors and permitted assigns as the
“special general partner” of the Borrower.

 

“Special Letters of Credit” has the meaning specified in Section 2.01(d).

 

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association with ordinary voting power to elect a majority of the board of
directors (or persons performing similar functions) of such partnership, limited
liability company, joint venture or association, or (c) the beneficial interests
in such trust or other entity with ordinary voting power to elect a majority of
the board of trustees (or persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries, or by one or more of
such Person’s other Subsidiaries.





Alliance Resource

Fourth Amended and Restated Credit Agreement

35

--------------------------------------------------------------------------------

 



 

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(i).

 

“Subsidiary Guaranty” has the meaning specified in Section 3.01(a)(iii).

 

“Super-Majority Required Extending Lenders” means, at any time, Extending
Lenders owed or holding at least two-thirds (2/3) in interest of the sum of
(a) the aggregate principal amount of the Revolving Credit Advances outstanding
at such time owed to Extending Lenders, (b) the Extending Lenders’ Pro Rata
Share of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (c) the aggregate Unused Revolving Credit Commitments of the
Extending Lenders at such time; provided,  however, that if any Extending Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Extending Lenders at such time (i) the aggregate
principal amount of the Advances owing to such Lender (in its capacity as a
Lender) and outstanding at such time, (ii) such Lender’s Pro Rata Share of the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(iii) the Unused Revolving Credit Commitment of such Lender at such time.  For
purposes of this definition, the aggregate principal amount of Swing Line
Advances owing to the Swing Line Bank and of Letter of Credit Advances owing to
any Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Revolving Credit Lenders ratably in accordance with
their respective Revolving Credit Commitments.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the initial Borrowing.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Subsidiary Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.





Alliance Resource

Fourth Amended and Restated Credit Agreement

36

--------------------------------------------------------------------------------

 



 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency or commodity swaps and hedging obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency.  For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

 

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

 

“Swing Line Bank” means JPMorgan.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

 

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced or terminated at or prior to such time pursuant to Section 2.05.

 

“Swing Line Facility” has the meaning specified in Section 2.01(c).

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” means an advance made by any Term Lender pursuant to
Section 2.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders.

 

“Term Commitment” means, with respect to any Term Lender, (a) the amount set
forth opposite such Term Lender’s name on Schedule I under the caption “Term
Commitment” or (b) if such Term Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Term Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(b)(iv) as such
Term Lender’s “Term Commitment”, in each case, as such amount may be reduced or
terminated, as the case may be, at or prior to such time pursuant to
Section 2.05.

 

“Term Facility” means, at any time, the aggregate amount of the Term Commitments
at such time, as such amount may be reduced or terminated, as the case may be,
at or prior to such time pursuant to Section 2.05.





Alliance Resource

Fourth Amended and Restated Credit Agreement

37

--------------------------------------------------------------------------------

 



 

“Term Lender” means, at any time, any Lender that has a Term Commitment or holds
a Term Advance at such time.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, issued upon request by such Term Lender pursuant to
Section 2.16(a), in substantially the form of Exhibit A-1, evidencing the
aggregate indebtedness of the Borrower to such Term Lender resulting from the
Term Advances made by such Term Lender.

 

“Termination Date” means:

 

(a) with respect to the Term Advances and the Term Facility, the earlier of
(i) May 23, 2017 and (ii) the acceleration of the Term Advances pursuant to
Section 6.01; and

 

(b) with respect to the Revolving Credit Commitments, the Letter of Credit
Commitment, the Swing Line Commitment and the Revolving Credit Facility, the
earlier of (i) (x) for each Non-Extending Lender, May 23, 2017 and (y) for each
Extending Lender, May 23, 2019; provided that (A) if the Cavalier Condition is
not satisfied on or before May 13, 2017, the Termination Date for each Extending
Lender shall be May 23, 2017 and (B) if the Cavalier Condition has been
satisfied on or before May 13, 2017 but the Senior Notes Condition is not
satisfied on or before March 27, 2018, the Termination Date for each Extending
Lender shall be March 27, 2018; and (ii) the date of termination in whole of the
Revolving Credit Commitments, the Letter of Credit Commitment and the Swing Line
Commitment pursuant to Section 2.05 or 6.01.

 

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of Inventory or raw
materials or supplies (including, without limitation, fuel, spare parts or other
materials used in connection with the operation of the business of the Borrower
and its Subsidiaries) to the Borrower or any of its Subsidiaries to effect
payment for such Inventory or raw materials or supplies.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents on the Effective Date, (b) the creation of Liens pursuant to
the Collateral Documents on the Effective Date, (c) the making of the Advances
and the issuance of the Letters of Credit under this Agreement, and (d) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

 

“Transaction Documents” means, collectively, the Loan Documents and the Related
Documents.

 

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided,  however, that “Transfer” shall not
include (a) the granting of any Liens permitted to be granted pursuant to this
Agreement, (b) any transfer of assets permitted pursuant to Section 5.02(d),
(c) the making of any Restricted Payment permitted pursuant





Alliance Resource

Fourth Amended and Restated Credit Agreement

38

--------------------------------------------------------------------------------

 



to Section 5.02(g) or (d) the making of any Investments permitted pursuant to
Section 5.02(f).

 

“Transfer Restrictions Agreement” means that certain Transfer Restrictions
Agreement, dated as of June 13, 2006, by and among Alliance Holdings GP, L.P.,
Alliance GP, LLC, C-Holdings, LLC, Joseph W. Craft III, Alliance Resource
Holdings II, Inc., Alliance Resource Holdings, Inc., Alliance Resource GP, LLC
and each other party named therein as a party thereto.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“United States Governmental Security” means any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United States of America which shall have been pledged
pursuant to authority granted by the Congress of the United States of America.

 

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time (a) such Revolving Credit Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances, Swing Line Advances and Letter of Credit
Advances made by such Revolving Credit Lender (in its capacity as a Revolving
Credit Lender and not as the Swing Line Bank or an Issuing Bank) and outstanding
at such time plus (ii) such Revolving Credit Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all Letters of Credit Advances made by the
Issuing Banks pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(d) and outstanding at such time.

 

“Voting Stock” means, (a) Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or persons performing similar functions) or (b) in
the case of a partnership, limited liability company or joint venture, interests
in the profits or capital thereof entitling the holders of such interests to
approve major business actions.

 

“Wells Fargo Bank” has the meaning specified in the Preamble.





Alliance Resource

Fourth Amended and Restated Credit Agreement

39

--------------------------------------------------------------------------------

 



 

“Wholly Owned” means, at any time, with respect to any Subsidiary of any Person,
a Subsidiary of which at least ninety-eight percent (98%) of all of the equity
interests (except directors’ qualifying shares) and Voting Stock are owned by
any one or more of such Person and such Person’s other Wholly Owned Subsidiaries
at such time.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02     Computation of Time Periods; Rules of Interpretation; Other
Definitional Provisions.  In this Agreement and the other Loan Documents in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. The terms “includes” and “including” are not limiting,
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be.  References in the Loan Documents to any
agreement, document or contract, unless otherwise specified, shall mean and be a
reference to such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms and, if applicable, the Loan Documents. References in the Loan Documents
to any Person shall mean and be a reference to such Person and its permitted
successors and assigns.

 

SECTION 1.03     Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in effect from time to time (“GAAP”).

 

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

SECTION 2.01     The Advances and the Letters of Credit.  (a) The Term
Advances.  All “Term Advances” outstanding under, and as defined in, the
Existing Credit Agreement on the Effective Date are deemed to be Term Advances
made and outstanding under this Agreement.  Any amount of Term Advance repaid or
prepaid may not be reborrowed.

 

(b)     The Revolving Credit Advances.  Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each, a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date for the Revolving Credit Facility applicable to such Lender in an amount
for each such Advance not to exceed such Revolving Credit Lender’s Unused
Revolving Credit Commitment at such time.  All “Revolving Credit Advances”
outstanding under





Alliance Resource

Fourth Amended and Restated Credit Agreement

40

--------------------------------------------------------------------------------

 



and as defined in, the Existing Credit Agreement on the Effective Date are
deemed to be Revolving Credit Advances made and outstanding under this
Agreement.  Each Revolving Credit Borrowing shall be in an aggregate amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case of
Base Rate Advances and in an aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of Eurodollar Rate Advances
(other than, in the case of Base Rate Advances, a Revolving Credit Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or outstanding Letter of Credit Advances, in which case such
Base Rate Advances may be in an aggregate amount necessary to repay or prepay in
full such Swing Line Advances or Letter of Credit Advances) and shall consist of
Revolving Credit Advances made simultaneously by the Revolving Credit Lenders
ratably according to their Revolving Credit Commitments.  Within the limits of
each Revolving Credit Lender’s Unused Revolving Credit Commitment in effect from
time to time, the Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(b).

 

(c)     The Swing Line Advances.  The Borrower may request the Swing Line Bank
to make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date for the Revolving Credit Facility applicable to the Swing Line Bank (i) in
an aggregate outstanding amount not to exceed at any time $15,000,000 (the
“Swing Line Facility”) and (ii) in an amount for each such Swing Line Borrowing
not to exceed the aggregate of the Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time.  No Swing Line Advance shall be used for
the purpose of funding the payment of principal of any other Swing Line
Advance.  Each Swing Line Borrowing shall be in an amount of $500,000 or an
integral multiple of $100,000 in excess thereof and shall be made as a Base Rate
Advance.  Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(c).

 

(d)     The Letters of Credit.  Each Issuing Bank severally agrees, on the terms
and conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (together with the
Existing Letters of Credit referred to in Section 2.03(f), the “Letters of
Credit”) in U.S. dollars for the account of the Borrower (but in connection with
the business of the Borrower or any of its Subsidiaries) from time to time on
any Business Day during the period from the Effective Date until 30 days before
the latest Termination Date for the Revolving Credit Facility in an aggregate
Available Amount (i) for all Letters of Credit not to exceed at any time the
Letter of Credit Facility at such time, (ii) for all Letters of Credit issued by
such Issuing Bank not to exceed at any time such Issuing Bank’s Letter of Credit
Commitment at such time and (iii) for each such Letter of Credit not to exceed
the Unused Revolving Credit Commitments of the Revolving Credit Lenders at such
time; provided that no Letter of Credit may expire after the date that is 30
days before the Termination Date of any Non-Extending Lender under the Revolving
Credit Facility if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Extending Lenders (including any replacement
Lenders) for the period following such Termination Date would be less than the
Available Amount of the Letters of Credit expiring after such Termination
Date.  No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than the earlier of
(A) 30 days





Alliance Resource

Fourth Amended and Restated Credit Agreement

41

--------------------------------------------------------------------------------

 



before the Termination Date for the Revolving Credit Facility and (B)(I) in the
case of a Standby Letter of Credit, one year after the date of issuance thereof,
but may by its terms be renewable annually upon notice (a “Notice of Renewal”)
given to the Issuing Bank that issued such Standby Letter of Credit and the
Administrative Agent on or prior to any date for notice of renewal set forth in
such Letter of Credit but in any event at least three Business Days prior to the
date of the proposed renewal of such Standby Letter of Credit and upon
fulfillment of the applicable conditions set forth in Article III unless such
Issuing Bank has notified the Borrower (with a copy to the Administrative Agent)
on or prior to the date for notice of termination set forth in such Letter of
Credit but in any event at least 45 Business Days prior to the date of automatic
renewal of its election not to renew such Standby Letter of Credit (a “Notice of
Termination”) and (II) in the case of a Trade Letter of Credit, 30 days after
the date of issuance thereof; provided that the terms of each Standby Letter of
Credit that is automatically renewable annually shall (x) require the Issuing
Bank that issued such Standby Letter of Credit to give the beneficiary named in
such Standby Letter of Credit notice of any Notice of Termination, (y) permit
such beneficiary, upon receipt of such notice, to draw under such Standby Letter
of Credit prior to the date such Standby Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date or the
Available Amount (after giving effect to any renewal) of such Standby Letter of
Credit in any event to be extended to a date later than 30 days before the
Termination Date for the Revolving Credit Facility applicable to the Extending
Lenders or in an Available Amount in excess of the Revolving Credit Commitments
of the Extending Lenders.  Notwithstanding anything to the contrary in the
immediately preceding sentence, Letters of Credit issued by any Issuing Bank may
have expiration dates as mutually agreed upon by the Borrower and such Issuing
Bank, but in any event no later than the sixth anniversary of the Effective Date
(any such Letters of Credit with expiration dates after 30 days prior to the
Termination Date for the Revolving Credit Facility, “Special Letters of
Credit”).  If either a Notice of Renewal is not given by the Borrower or a
Notice of Termination is given by the relevant Issuing Bank pursuant to the
second immediately preceding sentence, such Standby Letter of Credit shall
expire on the date on which it otherwise would have been automatically renewed;
provided,  however, that even in the absence of receipt of a Notice of Renewal
the relevant Issuing Bank may in its discretion, unless instructed to the
contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement.  Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(d), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(d).

 

SECTION 2.02     Making the Advances.  (a)  Except as otherwise provided in
Section 2.02(b) or Section 2.03, each Borrowing shall be made on notice, given
not later than 12:00 noon (New York City time) on the third Business Day prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances, or the first Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by the Borrower to the Administrative Agent, which shall give to each
Appropriate Lender prompt notice thereof by telecopier.  Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or by telecopier, in substantially the form of Exhibit B hereto,
specifying therein (i) whether the Borrower is requesting a Term Borrowing or a
Revolving Credit Borrowing, (ii) the requested date of such





Alliance Resource

Fourth Amended and Restated Credit Agreement

42

--------------------------------------------------------------------------------

 



Borrowing, (iii) the requested Type of Advances comprising such Borrowing,
(iv) the requested aggregate amount of such Borrowing and (v) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance.  Each Appropriate Lender shall, before 12:00 noon (New York
City time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments under the applicable
Facility of such Lender and the other Appropriate Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided,  however, that, in the case of any Revolving Credit Borrowing, the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances made by the Swing Line Bank or any Issuing Bank, as the case may be,
and by any other Revolving Credit Lender and outstanding on the date of such
Revolving Credit Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or such Issuing Bank, as the case
may be, and such other Revolving Credit Lenders for repayment of such Swing Line
Advances and Letter of Credit Advances.

 

(b)     Each Swing Line Borrowing shall be made on notice, given not later than
12:00 noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative
Agent.  Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or by
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the thirtieth day after the requested date of
such Borrowing).  The Swing Line Bank will make the amount of the requested
Swing Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.  Upon written demand by the Swing
Line Bank, with a copy of such demand to the Administrative Agent, each other
Revolving Credit Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Revolving Credit Lender, such
other Revolving Credit Lender’s Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Revolving Credit Lender.  Each
Revolving Credit Lender acknowledges and agrees that its obligation to purchase
an assignment in Swing Line Advances is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any off-set, abatement, withholding or reduction whatsoever.  The Borrower
hereby agrees to each such sale and assignment.  Each Revolving Credit Lender
agrees to purchase its Pro Rata Share of an outstanding Swing Line Advance on
(A) the Business Day on which demand therefor is made by the Swing Line Bank;
provided that notice of such demand is given not later than 12:00 noon (New York
City time) on such Business Day or (B) the first Business Day next succeeding
such demand if notice of such demand is given after such time.





Alliance Resource

Fourth Amended and Restated Credit Agreement

43

--------------------------------------------------------------------------------

 



Upon any such assignment by the Swing Line Bank to any other Revolving Credit
Lender of a portion of a Swing Line Advance, the Swing Line Bank represents and
warrants to such other Revolving Credit Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, the Loan Documents or any Loan Party.  If and to the
extent that any Revolving Credit Lender shall not have so made the amount of
such Swing Line Advance available to the Administrative Agent, such Revolving
Credit Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
the Swing Line Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate.  If such Revolving Credit Lender shall pay to
the Administrative Agent such amount for the account of the Swing Line Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Revolving Credit Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

 

(c)     Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Appropriate
Lenders to make Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii),  Section 2.09(b)(iii) or Section 2.10(c) or (d) and
(ii) Advances in respect of either the Revolving Credit Facility or the Term
Facility may not be outstanding as part of more than eight separate Borrowings
in aggregate under such Facility.

 

(d)     Each Notice of Borrowing and each Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower.

 

(e)     Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing under a Facility under
which such Lender has a Commitment that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as the case may be, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount
and to pay interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid or paid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at such time under Section 2.07 to Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate.  If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Advance as part of such Borrowing for all
purposes.

 

(f)     The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its





Alliance Resource

Fourth Amended and Restated Credit Agreement

44

--------------------------------------------------------------------------------

 



Advance on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Advance to be made by such other
Lender on the date of any Borrowing.

 

SECTION 2.03     Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Revolving Credit Lender prompt notice thereof by
telecopier or electronic communication.  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or telecopier or electronic communication, specifying
therein the requested (i) name of the Issuing Bank, (ii) date of such issuance
(which shall be a Business Day), (iii) Available Amount of such Letter of
Credit, (iv) expiration date of such Letter of Credit, (v) name and address of
the beneficiary of such Letter of Credit and (vi) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
as such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”); provided that such
Letter of Credit Agreement shall be subject to the provisions of
Section 2.08.  If (A) the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its reasonable sole discretion and (B) such Issuing Bank
has not received notice of a good faith objection to such issuance from the
Required Revolving Credit Lenders, such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b)     Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the previous week and drawings during such week under all
Letters of Credit issued by such Issuing Bank, (ii) to each Lender on the first
Business Day of each month a written report summarizing issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit issued by such
Issuing Bank and (iii) to the Administrative Agent and each Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.  A copy of each such report
delivered pursuant to this clause (b) shall be delivered to the Borrower upon
request by the Borrower.

 

(c)     Participations in Letters of Credit.  Upon the issuance of a Letter of
Credit by any Issuing Bank under Section 2.03(a), such Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Credit Lender, and each such Revolving Credit Lender shall be deemed,
without further action by any party hereto, to have purchased from such Issuing
Bank, a participation in such Letter of Credit in an amount for each Revolving
Credit Lender equal to such Revolving Credit Lender’s Pro Rata Share of the
Available Amount of such Letter of Credit, effective upon the issuance of such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally





Alliance Resource

Fourth Amended and Restated Credit Agreement

45

--------------------------------------------------------------------------------

 



agrees to pay such Revolving Credit Lender’s Pro Rata Share of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower
forthwith on the date due as provided in Section 2.04(d) on demand by the
Administrative Agent by making available for the account of its Applicable
Lending Office to the Administrative Agent for the account of such Issuing Bank
by deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to such Revolving Credit Lender’s Pro Rata Share of such L/C
Disbursement.  The Administrative Agent will promptly thereafter cause like
funds to be distributed to the applicable Issuing Bank for the account of its
Applicable Lending Office.  Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this
Section 2.03(c) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any off-set, abatement, withholding or reduction
whatsoever.  If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such L/C Disbursement available to the Administrative
Agent, such Revolving Credit Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such L/C Disbursement is due pursuant to Section 2.04(c) until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for its account or the account of such Issuing Bank, as applicable.  If such
Revolving Credit Lender shall pay to the Administrative Agent such amount for
the account of such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Letter of Credit Advance made by such
Revolving Credit Lender on such Business Day for purposes of this Agreement, and
the outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

 

(d)     Drawing and Reimbursement.  The payment by any Issuing Bank of a draft
drawn under any Letter of Credit (other than with respect to Special Letters of
Credit on and after the latest Termination Date for the Revolving Credit
Facility) shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft.  The Issuing Bank shall promptly notify the
Administrative Agent of any such payment.

 

(e)     Failure to Make Letter of Credit Advances.  The failure of any Revolving
Credit Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Revolving Credit Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make the Letter of Credit Advance to be made by such
other Revolving Credit Lender on such date.

 

(f)     Existing Letters of Credit.  As of the Effective Date, each Issuing Bank
will be deemed to have sold and transferred an undivided interest and
participation in respect of the Letters of Credit issued by it under the
Existing Credit Agreement, which existing Letters of Credit are listed on
Schedule III, and each Revolving Credit Lender hereunder will be deemed to have
purchased and received, without further action on the part of any party, an
undivided interest and participation in such Letters of Credit, based on such
Revolving Credit Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit outstanding at such time.





Alliance Resource

Fourth Amended and Restated Credit Agreement

46

--------------------------------------------------------------------------------

 



 

SECTION 2.04     Repayment of Advances.  (a)  Term Advances.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders
the aggregate outstanding principal amount of the Term Advances in quarterly
installments payable on the last Business Day of each March, June, September and
December, commencing on June 30, 2014, in an amount equal to (i) on each such
date occurring on or prior to March 31, 2016, 2.50% (ii) on each such date
occurring after March 31, 2016 but on or prior to December 31, 2016, 20.00% and
(iii) on each such date occurring after December 31, 2016, 0%, in each case, of
the aggregate principal amount of the Term Advances outstanding as of June 30,
2014, which amount, in each case, shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06;  provided,  however, that the final principal installment shall be
repaid on the Termination Date for the Term Facility and in any event shall be
in an amount equal to the aggregate principal amount of the Term Advances
outstanding on such date.

 

(b)     Revolving Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders
that are Non-Extending Lenders on the Termination Date for the Revolving Credit
Facility applicable to Non-Extending Lenders the aggregate principal amount of
the Revolving Credit Advances owing to Non-Extending Lenders then outstanding.

 

(ii)     The Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders that are Extending Lenders on the
Termination Date for the Revolving Credit Facility applicable to Extending
Lenders the aggregate principal amount of the Revolving Credit Advances owing to
Extending Lenders then outstanding.

 

(c)     Swing Line Advances.  The Borrower shall repay to the Administrative
Agent for the account of the Swing Line Bank and each other Revolving Credit
Lender that has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the thirtieth day after the requested date of such Borrowing)
and the Termination Date for the Revolving Credit Facility applicable to the
Swing Line Bank.

 

(d)     Letter of Credit Advances.  (i) The Borrower shall repay to the
Administrative Agent for the account of  each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the earlier
of demand and the Termination Date for the Revolving Credit Facility applicable
to such Lender the outstanding principal amount of each Letter of Credit Advance
made by each of them (it being understood and agreed that, subject to the
satisfaction of the other provisions of this Agreement, a Letter of Credit
Advance may be repaid prior to such Termination Date with the proceeds of a new
Borrowing).

 

(ii)     The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:





Alliance Resource

Fourth Amended and Restated Credit Agreement

47

--------------------------------------------------------------------------------

 



 

(A)     any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

 

(B)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of any Loan Party in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

 

(C)     the existence of any claim, set-off, defense or other right that any
Loan Party may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

(D)     any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(E)     payment by any Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;

 

(F)     any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranties or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of the L/C Related Documents; or

 

(G)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

 

SECTION 2.05     Termination or Reduction of the Revolving Credit
Commitments.  (a)  Optional.  The Borrower may, upon at least three Business
Days’ notice to the Administrative Agent, terminate in whole or reduce in part
the unused portion of the Swing Line Facility and the Letter of Credit Facility
and the Unused Revolving Credit Commitments; provided,  however, that each
partial reduction of any such Facility (i) shall be in an aggregate amount of
$5,000,000 (or in the case of the Swing Line Facility, $2,000,000) or an
integral multiple of $1,000,000 (or in the case of the Swing Line Facility,
$500,000) in excess thereof and (ii) shall be made ratably among the Appropriate
Lenders in accordance with their Commitments with respect to such Facility.

 

(b)     Mandatory.  (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if





Alliance Resource

Fourth Amended and Restated Credit Agreement

48

--------------------------------------------------------------------------------

 



any, by which the amount of the Letter of Credit Facility exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

 

(ii)     The Swing Line Facility shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

 

SECTION 2.06     Prepayments.  (a)  Optional.  The Borrower may, upon at least
one Business Day’s notice in the case of Base Rate Advances and three Business
Days’ notice in the case of Eurodollar Rate Advances, in each case to the
Administrative Agent stating the Type of Advance to be prepaid, the proposed
prepayment date and the aggregate principal amount of the prepayment, and if
such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided,  however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof in the case of
Base Rate Advances and $5,000,000 or an integral multiple of $1,000,000 in
excess thereof in the case of Eurodollar Rate Advances, (ii) if any prepayment
of a Eurodollar Rate Advance is made on a date other than the last day of an
Interest Period for such Advance, the Borrower shall also pay any amounts owing
pursuant to Section 8.04(c) and (iii) prepayments in respect of Term Advances
shall be applied to such Advances and to the installments thereof set forth in
Section 2.04(a) in forward order of maturity.

 

(b)     Mandatory.  (i)  The Borrower shall, on each Business Day, prepay an
aggregate principal amount of the Revolving Credit Advances comprising part of
the same Borrowing, the Letter of Credit Advances and the Swing Line Advances in
an amount equal to the amount by which (A) the sum of the aggregate principal
amount of (I) the Revolving Credit Advances, (II) the Letter of Credit Advances
and (III) the Swing Line Advances, in each case, then outstanding plus the
aggregate Available Amount of all Letters of Credit then outstanding exceeds
(B) the Revolving Credit Facility on such Business Day.

 

(ii)     If, as of the end of any Business Day, the aggregate amount of cash and
Cash Equivalents held in deposit accounts and securities accounts of the
Borrower and its Subsidiaries (excluding cash and Cash Equivalents held in
(x) Excluded Accounts (as defined in the Security Agreement) and (y) the Senior
Notes Escrow Account) exceeds $100,000,000, the Borrower shall on or before 9:00
a.m. New York City time, on the next Business Day prepay (i) any
then-outstanding Swing Line Advances, to the extent of such excess, and
(ii) after all Swing Line Advances have been paid in full, any then-outstanding
Revolving Credit Advances to the extent any such excess remains, in an aggregate
principal amount equal to the lesser of (A) the then-remaining excess and
(B) the sum of the then-outstanding Revolving Credit Advances.

 

(iii)     Prepayments of the Revolving Credit Facility made pursuant to
 clauses (i) and (ii) shall be first applied to prepay Letter of Credit Advances
then outstanding until such Advances are paid in full, second applied to prepay
Swing Line





Alliance Resource

Fourth Amended and Restated Credit Agreement

49

--------------------------------------------------------------------------------

 



Advances then outstanding until such Advances are paid in full and third applied
to prepay Revolving Credit Advances then outstanding comprising part of the same
Borrowing until such Advances are paid in full.

 

(iv)     The Borrower shall, on the last day of each of the first three fiscal
quarters and the last day of each fiscal year of the Borrower, prepay the
principal amount of each Swing Line Borrowing in excess of $2,500,000
outstanding on such day.

 

(v)     All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid,
together with any amounts owing pursuant to Section 8.04(c).

 

(c)     Letters of Credit.  The Borrower shall, on the day that is 30 days prior
to the latest Termination Date for the Revolving Credit Facility applicable to
the Extending Lenders, pay to the Administrative Agent for deposit in the
applicable L/C Cash Deposit Accounts an amount sufficient to cause the aggregate
amount on deposit in all L/C Cash Deposit Accounts to equal 105% of the
aggregate Available Amount of all Letters of Credit (including, for the
avoidance of doubt, Special Letters of Credit) then outstanding.  Upon the
drawing of any such Letter of Credit, to the extent funds are on deposit in the
applicable L/C Cash Deposit Account, such funds shall be applied to reimburse
the applicable Issuing Bank to the extent permitted by applicable law, and if so
applied, such reimbursement shall be deemed a repayment of the corresponding
Letter of Credit Advance in respect of such Letter of Credit.  After all such
Letters of Credit shall have expired or been fully drawn upon and all other
Obligations of the Borrower with respect to such Letters of Credit shall have
been paid in full, the balance, if any, in the L/C Cash Deposit Accounts in
respect of such Letters of Credit shall be promptly returned to the Borrower.

 

SECTION 2.07     Interest.  (a) Scheduled Interest.  The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)     Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of such
Advance in effect from time to time, based on the Borrower’s Consolidated Debt
to Consolidated Cash Flow Ratio as determined in accordance with the definition
of Applicable Margin, payable in arrears quarterly on the last day of each
fiscal quarter during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

 

(ii)     Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
such Advance in effect prior to the first day of such Interest Period, based on
the Borrower’s Consolidated Debt to Consolidated Cash Flow Ratio as determined
in accordance with the definition of Applicable Margin, payable in arrears on
the last day of such Interest





Alliance Resource

Fourth Amended and Restated Credit Agreement

50

--------------------------------------------------------------------------------

 



Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.

 

(b)     Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (ii) above and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (ii) above and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable under the Loan Documents that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above; provided,
 however, that following the acceleration of the Advances, or the giving of
notice by the Administrative Agent to accelerate the Advances, pursuant to
Section 6.01, Default Interest shall automatically accrue and be payable
hereunder.

 

(c)     Notice of Interest Period and Interest Rate.  Promptly after receipt of
a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the terms of the definition of “Interest Period”, the Administrative Agent
shall give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (ii) above.

 

(d)     Interest Rate Determination.  (i) [Intentionally omitted].

 

(ii)     If the LIBO Rate cannot be determined in accordance with the definition
of “LIBO Rate”, the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined pursuant to said
definition for such Eurodollar Rate Advances and

 

(A)     each such Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance (or
if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and

 

(B)     the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.08     Fees.  (a) Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the Effective Date in the case of each Initial Lender that
is a Revolving Credit Lender and from





Alliance Resource

Fourth Amended and Restated Credit Agreement

51

--------------------------------------------------------------------------------

 



the effective date specified in the Assignment and Assumption pursuant to which
it became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the Termination Date for the Revolving Credit Facility applicable
to such Lender, payable in arrears quarterly on the last day of each fiscal
quarter, commencing with the fiscal quarter ending March 31, 2017, and on the
Termination Date for the Revolving Credit Facility, at a percentage per annum
equal to the Applicable Percentage applicable to such Lender at such time on the
sum of the average daily Unused Revolving Credit Commitment of such Revolving
Credit Lender plus its Pro Rata Share of the average daily outstanding Swing
Line Advances during such quarter.

 

(b)     Letter of Credit Fees, Etc.  (i) The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears quarterly, within 15 days of each March 31,
June 30, September 30 and December 31, commencing March 31, 2017, and on the
earlier to occur of (A) the full drawing, expiration, termination or
cancellation of any Letter of Credit and (B) on the Termination Date for the
Revolving Credit Facility applicable to such Lender, on such Revolving Credit
Lender’s Pro Rata Share of the average daily aggregate Available Amount during
such quarter of all Letters of Credit outstanding from time to time at a
percentage per annum equal to the Applicable Margin for Eurodollar Rate Advances
made by such Lender at such time.  Upon the occurrence and during the
continuance of a Default under Section 6.01(a) or 6.01(f) or an Event of
Default, the amount of commission payable by the Borrower under this
clause (b)(i) shall be increased by 2% per annum.

 

(ii)     The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee, payable in arrears quarterly, within 15 days after each March 31,
June 30, September 30 and December 31, commencing March 31, 2017 and on the
earliest to occur of the full drawing, expiration, termination or cancellation
of any Letter of Credit and, in the case of any Letter of Credit that is not a
Special Letter of Credit, on the Termination Date for the Revolving Credit
Facility applicable to such Lender, on the average daily aggregate Available
Amount during such quarter of all Letters of Credit outstanding from time to
time at a percentage per annum equal to 0.15% (as contemplated by the Fee
Letters).

 

(iii)     The Borrower shall pay to each Issuing Bank, for its own account, such
other commissions and issuance fees, and such customary transfer fees, amendment
fees and other fees and charges in connection with the issuance or
administration of each Letter of Credit issued by such Issuing Bank, including
the administration of each Letter of Credit Agreement, as the Borrower and such
Issuing Bank shall agree; provided that the fees of the type contemplated by
clause (i) and (ii) of this Section 2.08(b) shall be exclusive of any similar
fee that would otherwise be required to be paid under any such Letter of Credit
Agreement.

 

(c)     Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Borrower and the Administrative Agent (including as set forth
in the Fee Letters).

 

SECTION 2.09     Conversion of Advances.  (a) Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion or





Alliance Resource

Fourth Amended and Restated Credit Agreement

52

--------------------------------------------------------------------------------

 



continuation, in the case of the Conversion or continuation of any Advances (or
portion thereof) into or as Eurodollar Rate Advances, and on the same Business
Day, in the case of the Conversion of any Advances (or portion thereof) into
Base Rate Advances, and subject, in each case, to the provisions of
Sections 2.07 and 2.10, Convert (or in the case of Eurodollar Rate Advances,
continue) all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided,  however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances or continuation
of Eurodollar Rate Advances shall be made only on the last day of an Interest
Period for such Eurodollar Rate Advances, any Conversion of Base Rate Advances
into Eurodollar Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c), no Conversion of any Advances (or portion
thereof) shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances (or portion thereof) comprising
part of the same Borrowing under any Facility shall be made ratably among the
Appropriate Lenders in accordance with their Commitments under such
Facility.  Each such notice of Conversion or continuation shall, within the
restrictions specified above, specify (i) the date of such Conversion or
continuation, (ii) the aggregate amount of the Advances (or portion thereof) to
be Converted or continued and (iii) if such Conversion or continuation is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances (or portion thereof).  Each notice of Conversion shall be irrevocable
and binding on the Borrower.

 

(b)     Mandatory.  (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii)     If the Borrower shall provide a notice of Conversion or continuation
and fail to select the duration of any Interest Period for any Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrower and the Appropriate Lenders, whereupon each such Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into or continue as a Eurodollar Rate Advance with an
interest period of one month.  In addition, if the Borrower shall fail to
provide a timely notice of Conversion or continuation for any Eurodollar Rate
Advance, such Eurodollar Rate Advance will automatically Convert into a Base
Rate Advance.

 

(iii)     Upon the occurrence and during the continuance of any Event of
Default, (A) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(B) the obligation of the Lenders to make, or to Convert Advances into or to
continue Eurodollar Rate Advances as, Eurodollar Rate Advances shall be
suspended during such continuance.

 

SECTION 2.10     Increased Costs, Etc.  (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
of agreeing to make or of making, funding or maintaining Eurodollar Rate
Advances or of agreeing





Alliance Resource

Fourth Amended and Restated Credit Agreement

53

--------------------------------------------------------------------------------

 



to issue or of issuing or maintaining or participating in Letters of Credit or
of agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (A) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (B) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost.  A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)     If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
enacted, promulgated, issued or made after the date hereof (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder and other commitments of such type or the issuance
or maintenance of or participation in any Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender or such corporation
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit.  A certificate as to such amounts submitted to the Borrower
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)     If, with respect to any Eurodollar Rate Advances under any Facility,
Lenders in respect of such Facility owed at least 50% of the then aggregate
unpaid principal thereof notify the Administrative Agent that the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Appropriate Lenders, whereupon (i) each such
Eurodollar Rate Advance under such Facility will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (ii) the obligation of the Appropriate Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(d)     Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the





Alliance Resource

Fourth Amended and Restated Credit Agreement

54

--------------------------------------------------------------------------------

 



Administrative Agent, (i) each Eurodollar Rate Advance under each Facility under
which such Lender has a Commitment will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Appropriate Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Administrative Agent shall notify the Borrower that such Lender has
determined that the circumstances causing such suspension no longer exist.

 

(e)     Notwithstanding anything herein to the contrary, for the purposes of
this Section 2.10, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, regulations, guidelines, interpretations or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, regulations, guidelines, interpretations or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States of America or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a change in law after the date hereof regardless of
the date enacted, adopted or issued.

 

(f)     All amounts paid hereunder shall be without duplication of any amounts
included within the definition of the term “Eurodollar Rate”.

 

SECTION 2.11     Payments and Computations.  (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off, not later than 12:00 noon (New York City time) on the day when due
in U.S. dollars to the Administrative Agent at the Administrative Agent’s
Account in same day funds, with payments being received by the Administrative
Agent after such time being deemed to have been received on the next succeeding
Business Day.  Except as otherwise expressly provided herein, the Administrative
Agent will promptly thereafter cause like funds to be distributed if such
payment by the Borrower is in respect of any obligation then payable hereunder
and under the Notes to (i) more than one Lender, to such Lenders for the account
of their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective obligations then payable to such Lenders and (ii) one
Lender, to such Lender for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement.  Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(b)(iv) or upon the
purchase by any Revolving Credit Lender of any Swing Line Advance pursuant to
Section 2.02(b), from and after the effective date of such Assignment and
Assumption or purchase, as the case may be, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
or purchased thereby to the Lender assignee or purchaser thereunder, and, in the
case of an Assignment and Assumption, the parties to any such Assignment and
Assumption shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

 

(b)     The Borrower hereby authorizes each Lender and each of its Affiliates,
if and to the extent payment owed to such Lender is not made when due hereunder
(after giving effect to any period of grace) or, in the case of a Lender, under
the Note held by such Lender, to charge from time to time, to the fullest extent
permitted by law, against any or all of the Borrower’s accounts with such Lender
or such Affiliate any amount so due.





Alliance Resource

Fourth Amended and Restated Credit Agreement

55

--------------------------------------------------------------------------------

 



 

(c)     All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(d)     Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment or Letter of
Credit fee or commission, as the case may be; provided,  however, that, if such
extension would cause payment of interest on or principal of Eurodollar Rate
Advances to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

 

(e)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

 

(f)     If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under the Loan Documents under circumstances for
which the Loan Documents do not specify the Advances or the Facility to which,
or the manner in which, such funds are to be applied, the Administrative Agent
shall distribute such funds to each Lender ratably in accordance with such
Lender’s Pro Rata Share of the sum of (i) the aggregate principal amount of all
Advances outstanding at such time and (ii) the aggregate Available Amount of all
Letters of Credit then due and payable at such time, in repayment or prepayment
of such of the outstanding Advances or other Obligations then owing to such
Lender and shall return any unused funds to the Borrower.

 

SECTION 2.12     Taxes.  (a) Any and all payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under the Notes
or any other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings imposed by any Governmental Authority, and
all liabilities (including penalties, additions to tax and interest) with
respect thereto (“Taxes”), excluding, (i) in the case of each Lender and the
Administrative Agent, (A) taxes that are imposed on its overall net income by
the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender or the Administrative Agent, as the case may
be, is organized or





Alliance Resource

Fourth Amended and Restated Credit Agreement

56

--------------------------------------------------------------------------------

 



any political subdivision thereof and (B) any United States withholding taxes
resulting from FATCA and, (ii) in the case of each Lender, taxes that are
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction of such Lender’s Applicable Lending Office
or any political subdivision thereof (all such excluded Taxes hereinafter
referred to as “Excluded Taxes”).  If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other Loan Document to any Lender or the Administrative Agent,
(A) the Borrower shall make all such deductions, (B) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (C) the sum payable by the Borrower shall be
increased as may be necessary so that after the Borrower and the Administrative
Agent have made all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made for Taxes other than
Excluded Taxes.

 

(b)     In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by the Borrower hereunder or
under any Notes or any other Loan Document or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, the Notes or other Loan Documents, except any such Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.17) (hereinafter referred to as “Other Taxes”).

 

(c)     The Borrower shall indemnify each Lender and the Administrative Agent
for and hold them harmless against the full amount of Taxes (other than Excluded
Taxes) and Other Taxes, including Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender or the
Administrative Agent (as the case may be) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

(d)     Within 30 days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative
Agent.  In the case of any payment hereunder or under the Notes or the other
Loan Documents by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes.  For purposes of subsections (d),  (e),  (f),  (h) and (i) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e)     Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender and on the date of the
Assignment and Assumption pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably





Alliance Resource

Fourth Amended and Restated Credit Agreement

57

--------------------------------------------------------------------------------

 



requested in writing by the Borrower or promptly upon a change in any material
fact disclosed on the applicable form or certificate (but, in either case, only
so long thereafter as such Lender remains lawfully able to do so), provide each
of the Administrative Agent and the Borrower with two original signed and
complete Internal Revenue Service Forms W-8BEN-E or W-8ECI (or in the case of a
Lender entitled to claim exemption from withholding of United States federal
income tax under Section 881(c) of the Internal Revenue Code (i) a certificate
stating that it is not (A) a “bank” as defined in Section 881(c)(3)(A) of the
Internal Revenue Code, (B) a 10-percent shareholder (within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code) of the Borrower or (C) a
controlled foreign corporation related to the Borrower (within the meaning of
Section 881(c)(3)(C) of the Internal Revenue Code), and (ii) a signed and
complete Internal Revenue Service Form W-8BEN-E), as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes or any other
Loan Document or, in the case of a Lender that has certified that it is not a
“bank”, as described above, certifying that such Lender is a foreign
corporation, partnership, estate or trust.  If the forms provided by a Lender at
the time such Lender first becomes a party to this Agreement indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered an Excluded Tax unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered an Excluded Tax for
periods governed by such forms; provided,  however, that if, at the effective
date of the Assignment and Assumption pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under subsection
(a) of this Section 2.12 in respect of United States withholding tax with
respect to interest paid at such date, then the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States withholding tax, if any, applicable
with respect to the Lender assignee on such date to the extent that payment
would have been required under Section 2.12(a) in respect of such United States
withholding tax if the interest were paid to such Lender assignor on such
date.  If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable (including at a lesser rate, such as a tax treaty rate, if applicable)
and information required on the date hereof by Internal Revenue Service
Form W-8BEN-E or W-8ECI or the related certificate described above, that the
applicable Lender reasonably considers to be confidential, such Lender shall
give notice thereof to the Borrower and shall not be obligated to include in
such form or document such confidential information.

 

(f)     For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form, certificate or other document originally was required to be provided or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed
by the United States by reason of such failure; provided,  however, that should
a Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request, at such Lender’s cost and
expense, to assist such Lender to recover such Taxes.





Alliance Resource

Fourth Amended and Restated Credit Agreement

58

--------------------------------------------------------------------------------

 



 

(g)     If the Borrower pays any amounts under this Section 2.12 to a Lender and
such Lender determines in its reasonable discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its tax liabilities in or with respect to the taxable year in
which the amount is paid (a “Tax Benefit”), such Lender shall pay to the
Borrower an amount that such Lender shall reasonably determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided,  however, that (i) nothing in this
Section 2.12(g) shall require a Lender to disclose any confidential information
to any Loan Party (including, without limitation, its tax returns); and (ii) no
Lender shall be required to pay any amounts pursuant to this Section 2.12(g) at
any time which a Default exists.

 

(h)     If a payment made to a Lender would be subject to FATCA as a result of
such Lender failing to comply with the applicable information collection and
reporting requirements of FATCA, then such Lender shall deliver to the
Administrative Agent and the Borrower any documentation under FATCA or
reasonably requested by the Administrative Agent or the Borrower sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA.  Any United States federal withholding tax imposed on amounts payable to
a Lender as a result of such Lender’s failure to comply with FATCA  and  to
establish a complete exemption from withholding thereunder (including providing
any documentation required or reasonably requested under this Section 2.12(h))
shall be considered an Excluded Tax unless and until such Lender complies with
FATCA and provides the documentation required or reasonably requested under this
Section 2.12(h).

 

(i)     Each Lender organized under the laws of the United States or any state
thereof shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower and promptly upon a change in any material fact disclosed on the
applicable form or certificate (but, in either case, only so long thereafter as
such Lender remains lawfully able to do so), provide each of the Administrative
Agent and the Borrower with two  original signed and complete Internal Revenue
Service Forms W-9 certifying such Lender as a United States person under
Section 7701 of the Internal Revenue Code that is exempt from U.S. backup
withholding taxes.

 

(j)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of the Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

SECTION 2.13     Sharing of Payments, Etc.  If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 8.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes and the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the Notes and the other Loan





Alliance Resource

Fourth Amended and Restated Credit Agreement

59

--------------------------------------------------------------------------------

 



Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the Notes at such time obtained by
all the Lenders at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender hereunder and under the Notes and the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes and
the other Loan Documents at such time) of payments on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the Notes at
such time obtained by all of the Lenders at such time, such Lender shall
forthwith purchase from the other Lenders such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided,  however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (A) the purchase
price paid to such Lender to (B) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (I) the amount of such other Lender’s
required repayment to (II) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing an interest or participating interest from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.  Each of the Extending
Lenders hereby acknowledges and agrees that principal repayments made to the
Non-Extending Lenders on the Termination Date applicable to Non-Extending
Lenders (and not also applicable to the Extending Lenders) shall not be subject
to the share provisions of this Section.

 

SECTION 2.14     Use of Proceeds.  The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely (a) on or after the Effective Date,
to pay transaction fees and expenses incurred in connection herewith and to
refinance the obligations outstanding under the Existing Credit Agreement and
(b) from time to time, for general business purposes of the Borrower (including
for distributions to the MLP to enable the MLP to make cash distributions to the
holders of the MLP’s units) and its Subsidiaries.

 

SECTION 2.15     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

 

(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.08(a);

 

(b)     if any Swing Line Advance or Letter of Credit exists at the time such
Revolving Credit Lender becomes a Defaulting Lender then:





Alliance Resource

Fourth Amended and Restated Credit Agreement

60

--------------------------------------------------------------------------------

 



 

(i)     all or any part of the participations in Swing Line Advances and the
Available Amount of outstanding Letters of Credit shall be reallocated among the
non-Defaulting Lenders that are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares (disregarding any Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Advances (other than Term Advances) made by such
non-Defaulting Lenders (in their capacity as Revolving Credit Lenders) and
outstanding at such time, (B) such non-Defaulting Lenders’ Pro Rata Shares
(before giving effect to the reallocation contemplated herein) of the Available
Amount of all outstanding Swing Line Advances and Letters of Credit, (C) the
aggregate principal amount of all Advances (other than Term Advances) made by
the Swing Line Bank and each Issuing Bank pursuant to this Agreement that have
not been ratably funded by such non-Defaulting Lenders and outstanding at such
time and (D) such Defaulting Lender’s Pro Rata Share of such outstanding Swing
Line Advances and the Available Amount of such Letters of Credit does not exceed
the total of all such non-Defaulting Lenders’ Revolving Credit Commitments;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay such Defaulting Lender’s
Pro Rata Share of the outstanding Swing Line Advances and (B) second, cash
collateralize for the benefit of the Issuing Banks only the Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of the
Available Amount of outstanding Letters of Credit (in each case, after giving
effect to any partial reallocation pursuant to clause (i) above) by paying cash
collateral to the Swing Line Bank or the applicable Issuing Banks, as the case
may be;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Available Amount of outstanding Letters of Credit
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.08(b)(i) with respect to
such Pro Rata Share during the period such Pro Rata Share is cash
collateralized;

 

(iv)     if the Pro Rata Shares of the Available Amount of outstanding Letters
of Credit of the non-Defaulting Lenders that are Revolving Credit Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Revolving
Credit Lenders pursuant to Section 2.08(a) and (b)(i) shall be adjusted in
accordance with such Pro Rata Shares;

 

(v)     if all or any portion of such Defaulting Lender’s Pro Rata Share of the
Available Amount of outstanding Letters of Credit is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Revolving
Credit Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Credit Commitment that was utilized by such Pro
Rata Share) and letter of credit fees payable under Section 2.08(b)(i) with
respect to such Defaulting Lender’s





Alliance Resource

Fourth Amended and Restated Credit Agreement

61

--------------------------------------------------------------------------------

 



Pro Rata Share shall be payable to the applicable Issuing Banks until and to the
extent that such Pro Rata Share is reallocated and/or cash collateralized; and

 

(c)     so long as such Lender is a Defaulting Lender, the Swing Line Bank shall
not be required to fund any Swing Line Advance and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s Pro Rata Share
of the Available Amount of then outstanding Letters of Credit will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders that
are Revolving Credit Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.15(b), and participating interests in any
newly made Swing Line Advance or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders that are Revolving Credit
Lenders in a manner consistent with Section 2.15(b)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent Company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Advance and no Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Bank or any Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swing Line
Bank and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
participations in Swing Line Advances and the Available Amount of outstanding
Letters of Credit of the Revolving Credit Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Advances of the other Revolving Credit
Lenders (other than Swing Line Advances) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Advances in
accordance with its Pro Rata Share.

 

SECTION 2.16     Evidence of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.  The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Term Note or
a Revolving Credit Note, as the case may be, in substantially the form of
Exhibit A-1 or A-2, respectively, payable to the order of such Lender in a
principal amount equal to the applicable Commitment of such Lender.  All
references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder.





Alliance Resource

Fourth Amended and Restated Credit Agreement

62

--------------------------------------------------------------------------------

 



 

(b)     The Register maintained by the Administrative Agent pursuant to
Section 8.07(b)(iv) shall include a control account, and a subsidiary account
for each Lender, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(c)     Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided,  however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the Obligations of
the Borrower under this Agreement.

 

SECTION 2.17     Mitigation; Replacement of Lenders.  (a) If any Lender requests
compensation under Section 2.10, or if the Borrower is required to pay any
indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.12, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender becomes a Defaulting Lender, then the Borrower
may, so long as no Default has occurred and is continuing and at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 8.07), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.10 or
2.12) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Credit
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Advances and
participations in L/C Disbursements and Swing Line Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation





Alliance Resource

Fourth Amended and Restated Credit Agreement

63

--------------------------------------------------------------------------------

 



under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such  assignment and delegation
cease to apply.

 

ARTICLE III
CONDITIONS OF LENDING

 

SECTION 3.01     Conditions Precedent to Amendment and Restatement.  The
Existing Credit Agreement shall be amended and restated in full as set forth
herein on the date the following conditions have been satisfied (or waived in
writing):

 

(a)     The Administrative Agent shall have received on or before the day of the
initial Borrowing the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender:

 

(i)     Executed counterparts of this Agreement, duly executed by the Borrower,
the Administrative Agent, the Required Lenders and each Extending Lender.

 

(ii)     The Notes payable to the order of the Lenders that have requested Notes
prior to the Effective Date.

 

(iii)     An amended and restated guaranty in substantially the form of
Exhibit D hereto (together with each other guaranty and guaranty supplement
delivered from time to time pursuant to Section 5.01(i), in each case as
amended, the “Subsidiary Guaranty”), duly executed by each Subsidiary Guarantor.

 

(iv)     A pledge and security agreement, in substantially the form of Exhibit E
hereto (together with each other security agreement and security agreement
supplement delivered pursuant to Section 5.01(i), in each case as amended, the
“Security Agreement”), duly executed by each Loan Party and the Collateral
Agent, together with:

 

(A)     certificates and instruments, if any, representing the securities
Collateral referred to therein accompanied by undated stock powers or
instruments of transfer executed in blank,

 

(B)     UCC financing statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent or the Collateral Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement (except
to the extent such Collateral is fixtures or “as extracted” collateral),





Alliance Resource

Fourth Amended and Restated Credit Agreement

64

--------------------------------------------------------------------------------

 



 

(C)     certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that are required by the Perfection Certificate or that the Administrative Agent
or the Collateral Agent deems necessary or appropriate, none of which encumber
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens),

 

(D)     a Perfection Certificate, duly executed by or on behalf of each of the
Loan Parties, and

 

(E)     evidence that all other actions, recordings and filings that the
Administrative Agent or the Collateral Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement (except with
respect to fixture filings related to the Mortgaged Properties and
“as-extracted” collateral filings) has been taken.

 

(v)     Executed counterparts of the Amended Intercreditor Agreement, duly
executed and delivered by the Collateral Agent, the Administrative Agent, the
holders of the Senior Notes that have agreed to consent to the provisions
thereof and acknowledged and agreed by each of the Loan Parties.

 

(vi)     Executed counterparts of the Amendment to the Note Purchase Agreement,
dated as of the date hereof, duly executed and delivered by the Borrower and the
Required Holders (as defined in the Note Purchase Agreement).

 

(vii)     Executed counterparts of the Patent Security Agreement and the
Trademark Security Agreement (as each such term is defined in the Security
Agreement), duly executed by the applicable Loan Parties and the Collateral
Agent, together with evidence that all action that the Administrative Agent or
the Collateral Agent may deem necessary or desirable in order to perfect the
Liens created under such Patent Security Agreement and Trademark Security
Agreement has been taken.

 

(viii)     Certified copies of the resolutions (or excerpts thereof) of each
Loan Party approving the Transaction (to the extent applicable to it) and each
Transaction Document to which it is or is to be a party and/or authorizing the
general partner, managing member or officers, as applicable, to act on behalf of
such limited partnership, limited liability company or corporation, as the case
may be, and of all documents evidencing other necessary action (including,
without limitation, all necessary general partner, managing member, board of
directors or other similar action) and governmental and other third party
approvals and consents, if any, with respect to the Transaction and each
Transaction Document to which it is or is to be a party.





Alliance Resource

Fourth Amended and Restated Credit Agreement

65

--------------------------------------------------------------------------------

 



 

(ix)     A copy of a certificate of the Secretary of State of the jurisdiction
of organization or formation of each Loan Party and (if applicable) each general
partner or managing member of each Loan Party dated reasonably near the date of
the initial Borrowing, certifying (A) as to a true and correct copy of the
charter or similar Constitutive Documents of such Person and each amendment
thereto on file in such Secretary’s office, (B) that (I) such amendments are the
only amendments to such Person’s charter or similar Constitutive Documents on
file in such Secretary’s office and (II) such Person has paid all franchise
taxes to the date of such certificate and (C) such Person is duly formed and in
good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization.

 

(x)     A copy of a certificate of the Secretary of State of each jurisdiction
in which any Loan Party or any general partner or managing member, as
applicable, of each Loan Party is required to be qualified to do business, dated
reasonably near the date of the initial Borrowing, stating that such Person is
duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company, as applicable, in such State and has
filed all annual reports required to be filed to the date of such certificate.

 

(xi)     A certificate of each Loan Party or on its behalf by the managing
general partner or managing member, as applicable, of each Loan Party, signed on
behalf of such Person by its President or a Vice President and its Secretary or
any Assistant Secretary (or persons performing similar functions), dated the
date of the initial Borrowing (the statements made in which certificate shall be
true on and as of the date of the initial Borrowing), certifying as to (A) the
absence of any amendments to the charter or similar Constitutive Documents of
such Person since the date of the Secretary of State’s certificate referred to
in Section 3.01(a)(ix), (B) a true and correct copy of the bylaws or limited
liability company agreement (or similar Constitutive Documents) as in effect on
the date on which the resolutions referred to in Section 3.01(a)(viii) were
adopted and on the date of the initial Borrowing, (C) the due organization or
formation and good standing or valid existence of such Person as a corporation,
a limited liability company or a limited partnership, as the case may be,
organized or formed under the laws of the jurisdiction of its organization or
formation, and the absence of any proceeding for the dissolution or liquidation
of such Person, (D) the truth of the representations and warranties contained in
the Loan Documents as though made on and as of the date of the initial Borrowing
and (E) the absence of any event occurring and continuing, or resulting from the
initial Borrowing, that constitutes a Default.

 

(xii)     A certificate of the Secretary or an Assistant Secretary of each Loan
Party or on its behalf by its managing general partner or managing member, as
applicable, certifying the names and true signatures of the officers or
managers, as applicable, of such Person authorized to sign on its behalf each
Transaction Document to which it is or is to be a party and the other documents
to be delivered hereunder and thereunder.





Alliance Resource

Fourth Amended and Restated Credit Agreement

66

--------------------------------------------------------------------------------

 



 

(xiii)     Certified copies of each of the Related Documents not otherwise
delivered pursuant to this Section 3.01(a), duly executed by or on behalf of the
parties thereto and in form and substance satisfactory to the Lenders, together
with all agreements, instruments and other documents delivered in connection
with the Note Purchase Agreement, and the Cavalier Credit Agreement, in each
case, as the Administrative Agent shall request.

 

(xiv)     A certificate, substantially in the form of Exhibit G hereto (the
“Solvency Certificate”), attesting to the Solvency of the Loan Parties before
and after giving effect to the Transaction, from the chief financial officer (or
person performing similar functions) of the Borrower.

 

(xv)     A five year Business Plan in form and scope satisfactory to the
Administrative Agent.

 

(xvi)     [Intentionally omitted].

 

(xvii)     A favorable opinion of Rose Grasch Camenisch Mains PLLC, counsel for
the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and the Lenders and dated as of the Effective Date, in substantially the form of
the opinion pre-approved by counsel to the Administrative Agent prior to the
Effective Date.

 

(xviii)     A favorable opinion of Stoll Keenon Ogden PLLC, New York counsel for
the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and the Lenders and dated as of the Effective Date, in substantially the form of
the opinion pre-approved by counsel to the Administrative Agent prior to the
Effective Date, covering such customary matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

 

(b)     The Lenders shall be satisfied with the capitalization of each Loan
Party and the partnership, limited liability company or corporate structure of
each Loan Party and its managing general partner or managing member, as
applicable, including, without limitation, the terms and conditions of the
Constitutive Documents and each class of Capital Stock in such Loan Party and
each other agreement or instrument relating to such partnership structure, legal
structure, and capitalization, and the tax status of the Borrower as being
treated as a partnership for tax purposes.

 

(c)     Before giving effect to the Transaction, there shall have occurred no
Material Adverse Change since December 31, 2015.

 

(d)     There shall exist no action, suit, investigation, litigation or
proceeding affecting the General Partner, any Loan Party or any of its
Subsidiaries pending or, to the best knowledge of the Borrower, threatened
before any Governmental Authority that (i) would be reasonably likely to have a
Material Adverse Effect other than the matters satisfactory to the
Administrative Agent and described on Schedule 4.01(f) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of any Transaction Document or the consummation of the Transaction, and there
shall have been no material adverse change in the





Alliance Resource

Fourth Amended and Restated Credit Agreement

67

--------------------------------------------------------------------------------

 



status, or financial effect on the General Partner, any Loan Party or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

 

(e)     All Governmental Authorizations and third party consents and approvals
necessary in connection with the Transaction shall have been obtained or shall
be in the process of being obtained so long as it is not anticipated that such
consents and approvals may not be obtained (in each case without the imposition
of any conditions that are not acceptable to the Lenders) and those obtained
shall be in effect (other than those the failure to obtain which would
individually or collectively be reasonably likely not to have a Material Adverse
Effect); and no law or regulation shall be applicable in the judgment of the
Lenders, in each case that restrains, prevents or imposes materially adverse
conditions upon the Transaction or the rights of the General Partner, the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, the Capital Stock in the Borrower or any properties or other
assets of any Loan Party or its Subsidiaries.

 

(f)     The Borrower shall have paid all accrued fees of the Administrative
Agent, the Collateral Agent, the Joint Lead Arrangers and the Lenders and all
reasonable expenses of the Administrative Agent and the Collateral Agent
(including the reasonable fees and expenses of Shearman & Sterling LLP, counsel
to the Administrative Agent) to the extent such fees and expenses have been
invoiced at least 24 hours prior to the date hereof or are specifically set
forth in the Fee Letters.

 

(g)     (i) The Borrower’s and its Subsidiaries’ employee benefit plans shall
be, in all material respects, funded in accordance with the minimum statutory
requirements, (ii) no “reportable event” (as defined in ERISA, but excluding
events for which reporting has been waived) shall have occurred and be
continuing as to any such employee benefit plan, and (iii) no termination of, or
withdrawal from, any such employee benefit plan shall have occurred and be
continuing or be contemplated.

 

SECTION 3.02     Conditions Precedent to Each Borrowing and Issuance and
Renewal.  The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant
to Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing, shall be subject to the further
conditions precedent that on the date of such Borrowing or date of issuance or
renewal the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance or Notice of Renewal and the acceptance by the Borrower of the proceeds
of such Borrowing or of such Letter of Credit or the renewal of such Letter of
Credit shall constitute a representation and warranty by the Borrower that both
on the date of such notice and on the date of such Borrowing or issuance or
renewal such statements are true):

 

(a)     the representations and warranties contained in each Loan Document are
correct in all material respects (except to the extent any such representation
or warranty itself is qualified by “materiality”, “Material Adverse Effect” or a
similar qualifier, in which case it shall be correct in all respects) on and as
of such date, before and after giving effect to such Borrowing





Alliance Resource

Fourth Amended and Restated Credit Agreement

68

--------------------------------------------------------------------------------

 



or issuance or renewal and to the application of the proceeds therefrom, as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to an earlier date, in which case as of
such earlier date; and

 

(b)     no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom.

 

SECTION 3.03     Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01     Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)     Each Loan Party and each of its Subsidiaries and each managing general
partner or managing member of each Loan Party (i) is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
organized or formed, validly existing and in good standing or validly subsisting
under the laws of the jurisdiction of its organization or formation, (ii) is
duly qualified and in good standing as a foreign corporation, limited
partnership, limited liability company or other entity in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and (iii) has all requisite
corporate, limited liability company, partnership or other power and authority
(including, without limitation, all material Governmental Authorizations other
than such Governmental Authorizations that are being obtained in the ordinary
course of business or, that if not obtained, is not reasonably likely to result
in a Material Adverse Effect) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.  All of
the outstanding Capital Stock in the Borrower has been validly issued, fully
paid (to the extent required under the Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by section 17-607 of the
Delaware Revised Uniform Limited Partnership Act) and are owned by the Persons
in the amounts specified on the applicable portion of Schedule 4.01(a) hereto
free and clear of all Liens (other than Liens created pursuant to the Collateral
Documents and Liens permitted under Section 5.02(a)(xiv)).

 

(b)     Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party as of the date hereof, showing as of the
date hereof (as to each such Subsidiary), the jurisdiction of its organization,
the number of shares of each class of its Capital Stock authorized, and the
number outstanding, on the date hereof and the percentage of each such class of
its Capital Stock owned (directly or indirectly) by such Loan Party and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase





Alliance Resource

Fourth Amended and Restated Credit Agreement

69

--------------------------------------------------------------------------------

 



and similar rights at the date hereof.  All of the outstanding Capital Stock in
each Loan Party’s Subsidiaries has been validly issued, is fully paid (to the
extent required by such Subsidiary’s operating agreement, in the case of a
limited liability company) and non-assessable (except as such non-assessability
may be affected by section 18-607 of the Delaware Limited Liability Company Act,
in the case of a limited liability company that is organized under the Delaware
Limited Liability Company Act, or section 275.230 of the Kentucky Limited
Liability Company Act, in the case of a limited liability company that is
organized under the Kentucky Limited Liability Company Act) and are owned by
such Loan Party and/or one or more of its Subsidiaries free and clear of all
Liens (other than Liens created pursuant to the Collateral Documents and Liens
permitted under Section 5.02(a)(xiv)).

 

(c)     The execution, delivery and performance by each Loan Party of each
Transaction Document to which it is or is to be a party, the execution, delivery
and performance by the General Partner of each Transaction Document to which it
is a party, and the consummation of the Transaction by each Loan Party to the
extent applicable to it, are within such Loan Party’s or such Loan Party’s
managing general partner’s or managing member’s corporate, partnership or
limited liability company powers, have been duly authorized by all necessary
action by or on behalf of the General Partner or such Loan Party (including,
without limitation, all necessary partner, managing member or other similar
action), and do not (i) contravene such Loan Party’s or such Loan Party’s
managing general partner’s or managing member’s Constitutive Documents,
(ii) violate any law, rule, regulation (including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting the
General Partner, any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, and
the requirement under the Note Purchase Agreement of equal and ratable Liens
securing the Senior Notes, result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of any Loan Party or any
of its Subsidiaries. Neither the General Partner, any Loan Party nor any of its
Subsidiaries are in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

 

(d)     No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by or on behalf of any
Loan Party or any general partner or managing member of any Loan Party of any
Transaction Document to which it is or is to be a party, or for the consummation
of the Transaction applicable to it, (ii) the exercise by the Administrative
Agent, the Collateral Agent, or any Lender of its rights under the Loan
Documents, except for the authorizations, approvals, actions, notices and
filings listed on Schedule 4.01(d) hereto, all of which have been duly obtained,
taken, given or made and are in full force and effect (other than those the
failure to obtain which would not individually or collectively be reasonably
likely to have a Material Adverse Effect), (iii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iv) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) other than filings of





Alliance Resource

Fourth Amended and Restated Credit Agreement

70

--------------------------------------------------------------------------------

 



Collateral Documents necessary for perfection or (v) the remedies in respect of
the Collateral pursuant to the Collateral Documents.

 

(e)     This Agreement has been, and each other Transaction Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto.  This Agreement is, and each other Transaction Document
when delivered hereunder will be, the legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms.  The Transaction Documents to which the General Partner is a
party have been duly executed and delivered by the General Partner.  Each
Transaction Document to which the General Partner is a party is the legal, valid
and binding obligation of the General Partner, enforceable against the General
Partner in accordance with its terms.

 

(f)     There is no action, suit, investigation, litigation or proceeding
affecting the General Partner, any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or, to the best knowledge of the
Borrower, threatened before any Governmental Authority or arbitrator that
(i) would be reasonably expected to be adversely determined, and if so
determined would be reasonably expected to have a Material Adverse Effect except
as set forth on Schedule 4.01(f) hereto, or (ii) purports to affect the
legality, validity or enforceability of any Transaction Document or the
consummation of the Transaction applicable to the General Partner or such Loan
Party, and there has been no material adverse change in the status, or financial
effect on the General Partner, any Loan Party or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 4.01(f) hereto.

 

(g)     (i) The Consolidated balance sheet of the Borrower and its Subsidiaries
as at December 31, 2015 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the fiscal year then ended, accompanied by an unqualified opinion of Ernst &
Young LLP, independent public accountants, and the Consolidated balance sheet of
the Borrower and its Subsidiaries as at September 30, 2016, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Borrower and its Subsidiaries for the nine months then ended, duly certified by
the chief financial officer (or person performing similar functions) of the
managing general partner of the Borrower, copies of which have been furnished to
each Lender, fairly present, subject, in the case of said balance sheet as at
September 30, 2016, and said statements of income and cash flows for the nine
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of operations of the Borrower and its Subsidiaries for the
periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2015, there has been no event or condition that has caused or could reasonably
be expected to cause a Material Adverse Change.

 

(ii)     The Consolidated balance sheet of the MLP and its Subsidiaries as at
December 31, 2015 and the related Consolidated statement of income and
Consolidated statement of cash flows of the MLP and its Subsidiaries for the
fiscal year then ended, accompanied by an unqualified opinion of Ernst & Young
LLP, independent public accountants, copies of which have been furnished to each
Lender, fairly present the Consolidated financial condition of the MLP and its
Subsidiaries as at such date and the Consolidated results of operations of the
MLP and its Subsidiaries





Alliance Resource

Fourth Amended and Restated Credit Agreement

71

--------------------------------------------------------------------------------

 



for the period ended on such date, all in accordance with generally accepted
accounting principles applied on a consistent basis.

 

(h)     The Consolidated and consolidating forecasted balance sheets, statements
of income and statements of cash flows of the Borrower and its Subsidiaries for
the five-year period ending 2021 delivered to the Lenders prior to the Effective
Date pursuant to Section 5.03 were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s reasonable estimate of its future
financial performance.

 

(i)     Neither any written information, exhibit nor report furnished by or on
behalf of any Loan Party to the Administrative Agent, the Collateral Agent or
any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents nor the information
contained in the MLP’s public filings (as updated from time to time), when taken
as a whole, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein not
misleading in light of the circumstances under which the same were made.

 

(j)     The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

(k)     Neither the Borrower nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.  Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Transaction Documents, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

(l)     Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would be
reasonably likely to have a Material Adverse Effect.

 

(m)     Each Loan Party is, individually and together with its Subsidiaries,
Solvent.  Neither the Borrower nor any of its Subsidiaries presently intends to
(a) be or become subject to a voluntary case under any debtor relief law,
(b) make a general assignment for the benefit of creditors or (c) have a
custodian, conservator, receiver or similar official appointed for such Person
or any substantial part of such Person’s assets, in each case within the next
five Business Days, and no such Person presently expects to (w) be or become
subject to an involuntary case under any debtor relief law, (x) be subject to a
forced liquidation or otherwise be adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, (y) make a general assignment for the
benefit of creditors as a result of any direct action by any other Person or
(z) have a custodian, conservator, receiver or similar official appointed for
such Person or any substantial part of such Person’s assets as a result of any
direct action by any other Person, in each case within the next five Business
Days.





Alliance Resource

Fourth Amended and Restated Credit Agreement

72

--------------------------------------------------------------------------------

 



 

(n)     (i) Set forth on Schedule 4.01(n) hereto is a complete and accurate list
as of the date hereof of all Plans and Multiemployer Plans.

 

(ii)     No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.

 

(iii)     Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Administrative Agent, is complete
and accurate and fairly presents the funding status of such Plan, and since the
date of such Schedule B there has been no change in such funding status which
could reasonably be expected to result in a Material Adverse Effect.

 

(iv)     Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
which could reasonably be expected to result in a Material Adverse Effect.

 

(v)     Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA which could reasonably
be expected to result in a Material Adverse Effect.

 

(o)     (i) Except as set forth on Part I of Schedule 4.01(o) hereto:  the
operations and properties of each Loan Party and each of its Subsidiaries comply
with all applicable Environmental Laws and Environmental Permits, except where
the failure to so comply is reasonably expected to not have a Material Adverse
Effect, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing obligations or costs other than any
such obligations or costs that are reasonably expected to not have a Material
Adverse Effect, and no circumstances exist that would be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law other
than such restrictions that are reasonably expected to not have a Material
Adverse Effect.

 

(ii)     Except as set forth on Part II of Schedule 4.01(o) hereto or as is
reasonably expected to not have a Material Adverse Effect:  none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of its knowledge, on any property formerly owned or
operated by any Loan Party or any of its





Alliance Resource

Fourth Amended and Restated Credit Agreement

73

--------------------------------------------------------------------------------

 



Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

 

(iii)     Except as set forth on Part III of Schedule 4.01(o) hereto, neither
any Loan Party nor any of its Subsidiaries is undertaking (or has had undertaken
on its behalf), and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law where such investigation or assessment or
remedial or response action could reasonably be expected to have a Material
Adverse Effect; and all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have not been disposed
of in a manner reasonably expected to have a Material Adverse Effect.

 

(p)     (i) Each Loan Party and each of its Subsidiaries and Affiliates with
which the Borrower files a consolidated tax return (its “Tax Affiliates”) has
filed, has caused to be filed or has been included in all Federal tax returns
(and all other material state, local and foreign tax returns) required to be
filed and has paid all taxes shown thereon to be due, together with applicable
interest and penalties.

 

(ii)     Set forth on Schedule 4.01(p) hereto is a complete and accurate list,
as of the date hereof, of each taxable year of each Loan Party and each of its
Subsidiaries and Tax Affiliates for which Federal income tax returns have been
filed and for which the expiration of the applicable statute of limitations for
assessment or collection has not occurred by reason of extension or otherwise
(an “Open Year”).

 

(iii)     The aggregate unpaid amount, as of the date hereof, of adjustments to
the Federal income tax liability of each Loan Party and each of its Subsidiaries
and Tax Affiliates proposed by the Internal Revenue Service with respect to Open
Years does not exceed $0.  No issues have been raised by the Internal Revenue
Service in respect of Open Years that, in the aggregate, would be reasonably
likely to have a Material Adverse Effect.

 

(iv)     The aggregate unpaid amount, as of the date hereof, of adjustments to
the state, local and foreign tax liability of each Loan Party and its
Subsidiaries and Tax Affiliates proposed by all state, local and foreign taxing
authorities (other than amounts arising from adjustments to Federal income tax
returns) does not exceed $0.  No issues have been raised by such taxing
authorities that, in the aggregate, would be reasonably likely to have a
Material Adverse Effect.





Alliance Resource

Fourth Amended and Restated Credit Agreement

74

--------------------------------------------------------------------------------

 



 

(v)     Each of the Borrower and the MLP will be treated as a partnership for
Federal income tax purposes.

 

(q)     Neither the business nor the properties of the Borrower or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.

 

(r)     Set forth on Schedule 4.01(r) hereto is a complete and accurate list of
all Existing Debt (other than Surviving Debt), showing as of the date hereof the
obligor and the principal amount outstanding thereunder.

 

(s)     Set forth on Schedule 4.01(s) hereto is a complete and accurate list of
all Surviving Debt, showing as of the date hereof the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule (if any) therefor.

 

(t)     Set forth on Schedule 4.01(t) hereto is a complete and accurate list of
all Liens on the property or assets of the Borrower or any of its Subsidiaries,
as of the date hereof, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of the Borrower or such Subsidiary subject thereto.

 

(u)     Set forth on Schedule 4.01(u) hereto is a complete and accurate list of
all Investments consisting of Debt or equity securities held by the Borrower or
any of its Subsidiaries on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.

 

(v)     (i) The Borrower and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, for which the failure so to do,
individually or in the aggregate, would reasonably be likely to have a Material
Adverse Effect, without known conflict with the rights of others, (ii) to the
best knowledge of the Borrower, no product or practice of the Borrower or any of
its Subsidiaries infringes in any material respect on any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person, and (iii) to the best knowledge of the
Borrower, there is no material violation by any Person of any right of the
Borrower of any of its Subsidiaries with respect to any patent, copyright,
service mark, trademark, trade name or other right owned or used by the Borrower
or any of its Subsidiaries.

 

(w)     To the best knowledge of the Borrower, the Borrower and its Subsidiaries
maintain adequate reserves for future costs associated with any lung disease
claim alleging pneumoconiosis or silicosis or arising out of exposure or alleged
exposure to coal dust or the coal mining environment, and such reserves are not
less than those required by GAAP.

 

(x)     The provisions of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Collateral Agent,
for the benefit of the Secured Parties, and, upon the filing of appropriate UCC
financing statements and, with respect to any intellectual property, filings in
the United States Patent and Trademark Office and the United States Copyright
Office, or taking such other action as may be required for perfection under





Alliance Resource

Fourth Amended and Restated Credit Agreement

75

--------------------------------------------------------------------------------

 



applicable law, such Liens will constitute, to the extent required by the Loan
Documents, perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except
(a) to the extent any such Liens would have priority over the Liens in favor of
the Collateral Agent pursuant to any applicable law, (b) in the case of Liens
perfected only by possession (including possession of any certificate of
title) to the extent the Collateral Agent has not obtained or does not maintain
possession of such Collateral, (c) to the extent that perfection of such
security interests and Liens are not required by the Loan Documents, (d) Liens
that are Permitted Liens under paragraphs (a), (b), (c) and (e) of the
definition of Permitted Liens, (e) Permitted Encumbrances, (f) Pari Passu Liens
and (g) Liens in Collateral consisting of real property or fixtures or Liens in
As-Extracted Collateral (as defined in the Security Agreement), each of which
will not be perfected until the execution, acknowledgment and proper recordation
of Mortgages and the filing of UCC fixture filings and/or “as extracted”
financing statements, as applicable, in accordance with the requirements set
forth in Section 5.01(i) or 5.01(p)(v).

 

(y)     The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions

 

(z)     As of the Effective Date, each of the Loan Parties has good and
marketable title and valid leasehold interest (subject in each case to Permitted
Liens) to the properties of such Loan Party, subject to the terms and conditions
of the applicable lease or conveyance instrument and except when failure to have
such title to property or interest could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each of the Loan
Parties owns and has on the date hereof good and marketable title or subsisting
leasehold, easement or other real property interest (subject only to Permitted
Liens and such other Liens as permitted by the Loan Documents) to, and enjoys on
the date hereof peaceful and undisturbed possession of, all such properties that
are necessary for the present operation and conduct of its business, except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There are no Liens of any nature whatsoever on any
assets of any Loan Party other than:  (i) Liens granted pursuant to this
Agreement, (ii) other Liens in existence on the Effective Date as reflected on
Schedule 4.01(t), (iii) Permitted Liens and (iv) such other Liens as permitted
by the Loan Documents.  Each Loan Party has an undivided fee simple title to the
real property interest (including interests in surface and/or coal mining
rights) or a leasehold interest in an undivided interest in the real property
interest (including interests in surface and/or coal mining rights) together
with no less than those real properties, easements, licenses, privileges, rights
and appurtenances as are necessary to mine, remove, process and transport coal
in the manner operated at such time (subject only to Permitted Encumbrances and
such other Liens as permitted by the Loan Documents) to all active Mining
Facilities covered by outstanding Governmental





Alliance Resource

Fourth Amended and Restated Credit Agreement

76

--------------------------------------------------------------------------------

 



Authorizations issued to such Loan Party to the extent necessary to conduct its
business as currently conducted and to utilize such properties for their
intended purpose. Schedule 1.01(b) accurately describes in all material respects
all Mining Facilities owned, leased or operated by the Borrower and its
Subsidiaries as of the date hereof, including the location of such Mining
Facilities and indicates which Mining Facilities are active or
inactive.  Neither Borrower nor any of its Subsidiaries own, as of the date
hereof, support operations that are material to the operation of the active
Mining Facilities that are not listed on the portion of Schedule 1.01(c) labeled
“Other” (the properties labeled “Other” on Schedule 1.01(c), collectively, the
“Other Facilities”).

 

(aa)     Schedule 1.01(c) sets forth a complete and accurate list as of the
Effective Date of the locations of the Mortgaged Property held by the Borrower
or any of its Subsidiaries and all leases, including Mining Leases, of the
Mortgaged Property to which Borrower or any of its Subsidiaries are a party
(except for those leases for which Borrower or any of its Subsidiaries are the
lessors), and in the case of any surface leases or subleases for the active
Mining Facilities or the Other Facilities on which facilities are located,
whether such lease, sublease or other instrument requires the consent of the
landlord or counterparty thereunder or other parties thereto in order to grant
the Liens on the Collateral to the Collateral Agent for the benefit of the
Secured Parties and the other secured parties, if any, under the Security
Agreement.

 

(bb)     The Mortgages to be executed and delivered pursuant to Sections
5.01(i) and 5.01(p) will, when executed, acknowledged, delivered, filed and
recorded in the proper real estate filing office or recording offices, be,
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable first priority Lien on all of
the applicable Loan Parties’ right, title and interest in and to the Mortgaged
Property (as such term is defined in the applicable Mortgage) thereunder, and
when such Mortgages are filed or recorded in the proper real estate filing or
recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected first priority Lien on, and security interest in, all right,
title, and interest of the applicable Loan Parties in such Mortgaged Property
prior and superior in right to the Lien of any other person, except for
Permitted Liens, Permitted Encumbrances and Pari Passu Liens.

 

(cc)     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies that, except for the
Insurance Subsidiary, are not Affiliates of the Borrower, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.

 

(dd)     No Loan Party is an EEA Financial Institution.

 

ARTICLE V
COVENANTS OF THE BORROWER

 

SECTION 5.01     Affirmative Covenants.  So long as any Advance or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:





Alliance Resource

Fourth Amended and Restated Credit Agreement

77

--------------------------------------------------------------------------------

 



 

(a)     Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries
to comply with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, except to the
extent failure so to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

(b)     Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property, except to the extent failure to so pay or
discharge, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; provided,  however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

 

(c)     Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all material Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance in
all material respects, with the requirements of all Environmental Laws;
provided,  however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

 

(d)     Maintenance of Insurance.  (i) Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates,
except to the extent failure to maintain such insurance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
except to the extent such risks are self-insured in a manner and in an amount
consistent with sound business practices and customary industry standards and,
subject to Section 5.01(p)(v), all such insurance shall name the Collateral
Agent as mortgagee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance), as applicable, and (ii) if at any time any
Mortgaged Property is a Flood Hazard Property, keep and maintain, at all times
flood insurance on terms and in an amount sufficient to comply with the
rules and regulations promulgated under the National Flood Insurance Act of 1968
and Flood Disaster Protection Act of 1973, each as amended from time to time,
provided that in the case of a Mortgaged Property listed on Schedule
1.01(c) that is a Flood Hazard Property or





Alliance Resource

Fourth Amended and Restated Credit Agreement

78

--------------------------------------------------------------------------------

 



any real property that is acquired after the Effective Date that is a Flood
Hazard Property, any evidence of the flood insurance required to be maintained
under this Section 5.01(d)(ii) shall be delivered to the Collateral Agent prior
to the effective date of the Mortgage in respect of such Flood Hazard Property
and such evidence of flood insurance shall be subject to the reasonable approval
of the Collateral Agent.  The foregoing requirement for flood insurance shall
not apply to Flood Hazard Properties that are otherwise excluded under the
definition of Excluded Assets or Excluded Property.

 

(e)     Preservation of Partnership or Limited Liability Company Existence,
Etc.  Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence, legal structure, legal name (in the case of the
Borrower), rights (charter and statutory), permits, licenses, approvals,
privileges,  franchises and intellectual property; provided,  however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(d) so long as the Borrower remains organized under
the laws of the State of Delaware or any other State of the United States and;
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right, permit, license, approval, privilege, franchise
or intellectual property or, in the case of any Subsidiary of the Borrower, the
existence of such Subsidiary if the board of directors (or persons performing
similar functions) of or on behalf of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(f)     Visitation Rights.  At any reasonable time and from time to time upon
reasonable notice, permit any of the Administrative Agent or any of the Lenders,
or any agents or representatives thereof, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and with their independent certified public accountants.

 

(g)     Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with GAAP.

 

(h)     Maintenance of Properties, Etc.  With respect to the Borrower and each
of its Subsidiaries, maintain, operate, preserve and protect all of its
properties and equipment necessary in the operation of the Mining Facilities in
good working order and condition (ordinary wear and tear and damage by fire or
other casualty or taking by condemnation excepted) in accordance with Prudent
Operating Practice and in conformance with any and all applicable current or
future domestic or foreign, federal, state or local (or any subdivision)
statutes, ordinances, orders, rules, regulations, judgments, governmental
authorizations, or any other requirements of Governmental Authorities relating
to surface or subsurface mining operations and activities, including, but not be
limited to, the Surface Mining Control and Reclamation Act, Federal Coal Leasing
Amendments Act, 30 U.S.C. §§ 181 et seq., the Black Lung Benefits Act of 1972,
30 U.S.C. §§ 901, et seq., the Federal Mine Safety and Health Act of 1977, 30
U.S.C. §§ 801, et seq., the Black Lung Benefits Reform Act of 1977, Pub. L.
No. 95-239, 92 Stat. 95 (1978),





Alliance Resource

Fourth Amended and Restated Credit Agreement

79

--------------------------------------------------------------------------------

 



and the Black Lung Benefits Amendments of 1981, Pub. L. No. 97-119, Title 11, 95
Stat. 1643, and the Coal Industry Retiree Health Benefit Act of 1992, 26 U.S.C.
§§ 9701, et seq., each as amended, and any comparable state and local laws or
regulations, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

(i)     Covenant to Guarantee Obligations and Give Security.  (i) Upon (1) the
formation or acquisition by the Borrower of any new direct or indirect
Subsidiary that is a Domestic Subsidiary, (2) the acquisition of any property by
any Loan Party, if such property, in the judgment of the Collateral Agent, shall
not already be subject to a perfected first priority security interest in favor
of the Collateral Agent for the benefit of the Secured Parties, or (3) the
request of the Administrative Agent or the Collateral Agent, as applicable,
following the occurrence and during the continuance of a Default, the Borrower
shall, at the Borrower’s expense:

 

(A)     Within 20 days after such formation or acquisition of a Subsidiary (or,
if at the time of formation or acquisition, such Subsidiary shall not constitute
a New Material Subsidiary, then within 20 days after the first date on which
(I) such newly-formed or newly-acquired Subsidiary shall constitute a New
Material Subsidiary or (II) the total assets of such newly-formed or
newly-acquired Subsidiary and all other Domestic Subsidiaries of the Borrower
that are not Subsidiary Guarantors, as reflected on their respective balance
sheets as of any date of determination, shall be greater than or equal to ten
percent (10%) of the total consolidated assets of the Borrower and its
Consolidated Subsidiaries as reflected on the Borrower’s consolidated balance
sheet as of such date of determination, in each case as determined in accordance
with GAAP), cause each such Subsidiary, to duly execute and deliver to the
Collateral Agent a guaranty or guaranty supplement, substantially in the form of
Exhibit D hereto in the case of a guaranty, and otherwise in form and substance
reasonably satisfactory to the Collateral Agent in the case of a supplement,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents;

 

(B)     Within 45 days after such request, formation or acquisition of a new
direct or indirect Subsidiary that is required to deliver a guaranty or guaranty
supplement under Section 5.01(i)(i)(A), furnish to the Collateral Agent a
description of such Subsidiary’s real and personal properties (whether tangible,
intangible, or mixed property, but excluding Excluded Assets or Excluded
Property), in detail satisfactory to the Collateral Agent;

 

(C)     Within 45 days after such request or acquisition of Material Acquired
Real Properties, furnish to the Collateral Agent a description of any Material
Acquired Real Properties of such Subsidiary, in detail reasonably satisfactory
to the Collateral Agent;

 

(D)     Within 45 days after such request, formation or acquisition of a new
Subsidiary that is required to deliver a guaranty or guaranty supplement under
Section 5.01(i)(i)(A), take, and cause such Subsidiary to take, whatever action
(including, without limitation, execution and delivery of Perfection
Certificates, Perfection Certificate Supplements, Security Agreement
Supplements,





Alliance Resource

Fourth Amended and Restated Credit Agreement

80

--------------------------------------------------------------------------------

 



joinders to the Intercreditor Agreement, Intellectual Property Security
Agreements, supplements to the Intellectual Property Security Agreements and
other security and pledge agreements), in all such cases, as specified by and in
form and substance reasonably satisfactory to the Collateral Agent (including
delivery of all certificates, if any, representing the Capital Stock in and of
such Subsidiary, and other instruments of the type specified in
Section 3.01(a)(iv)(A) and (B) and Section 5.01(p)(v)(G), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be), in
all such cases to the same extent that such documents and instruments would have
been required to have been delivered by Persons that were Subsidiary Guarantors
on the Effective Date, securing payment of all the Obligations of such
Subsidiary Guarantor under the Loan Documents;

 

(E)     With respect to any Material Acquired Real Properties, within 60 days
after such request or acquisition, cause such Subsidiary and each direct and
indirect parent of such Subsidiary to take, whatever action (including, without
limitation, the recording of mortgages, deeds of trust, assignments, the filing
of UCC financing statements, the giving of notices and the endorsement of
notices on title documents) as may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
first priority, perfected Liens on the Material Acquired Real Properties, in
favor of the Collateral Agent for the benefit of the Secured Parties to secure
the Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens, Permitted Encumbrances, Pari
Passu Liens and terms of leases and conveyance instruments, including without
limitation delivery of each item set forth in Section 5.01(p)(v) with respect to
the property to be mortgaged;

 

(F)     By March 15 of each year, commencing with March 15, 2018, with respect
to any real property that is associated with an active Mining Facility described
on Schedule 1.01(b) and was acquired during the prior calendar year and was not
a Material Acquired Real Property (the “Additional Real Property”), cause such
Subsidiary and each direct and indirect parent of such Subsidiary to take,
whatever action (including, without limitation, the recording of mortgages,
deeds of trust, assignments, the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents) as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting first priority, perfected Liens on the
Additional Real Property, in favor of the Collateral Agent for the benefit of
the Secured Parties to secure the Obligations in accordance with the terms and
conditions of the Collateral Documents, subject in any case to Permitted Liens,
Permitted Encumbrances, Pari Passu Liens and terms of leases and conveyance
instruments, including without limitation delivery of each item set forth in
Section 5.01(p)(v) with respect to the property to be mortgaged;

 

(G)     With respect to any Material Acquired Real Properties, and as a
condition precedent to delivery of any Mortgage, comply with the flood hazard





Alliance Resource

Fourth Amended and Restated Credit Agreement

81

--------------------------------------------------------------------------------

 



determination requirements set forth in Section 5.01(p)(v)(G), and if any
Material Acquired Real Properties that constitute real property or leasehold
interest in real property is a Flood Hazard Property, within 60 days after such
request, formation or acquisition, comply with the flood insurance requirements
set forth in Section 5.01(d)(ii) and Section 5.01(p)(v)(G);

 

(H)     With respect to any Additional Real Properties, comply with the
requirements set forth in Section 5.01(p)(v)(G), and if any Additional Real
Property that constitutes real property or leasehold interest in real property
is a Flood Hazard Property, by March 15 of the year following acquisition,
commencing March 15, 2018, comply with the flood insurance requirements set
forth in Section 5.01(d)(ii) and Section 5.01(p)(v)(G);

 

(I)     Contemporaneously with the delivery of such Collateral Documents
required to be delivered to the Collateral Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of an opinion
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent, as to the validity and enforceability of the agreements entered into
pursuant to this Section 5.01(i) and as to such other related matters as the
Administrative Agent or the Collateral Agent may reasonably request;

 

(J)     Within 45 days after such request or acquisition of Material Acquired
Real Properties, cause such Subsidiary to provide, the Collateral Agent with a
legal description of all such Material Acquired Real Properties, as applicable,
from which any As-Extracted Collateral (as defined in the Security Agreement)
will be severed or to which As-Extracted Collateral (as defined in the Security
Agreement) otherwise relates, together with the name of the record owner of such
Material Acquired Real Properties, as applicable, the county in which such
Material Acquired Real Properties is located and such other information as may
be necessary or desirable to file real property related financing statements or
mortgages under Section 9 502(b) or 9-502(c) of the UCC or any similar legal
requirements;

 

(K)     By February 15 of each year, commencing with February 15, 2018, cause
such Subsidiary to provide, the Collateral Agent with a legal description of all
such Additional Real Properties acquired during the prior year, as applicable,
from which any As-Extracted Collateral (as defined in the Security Agreement)
will be severed or to which As-Extracted Collateral (as defined in the Security
Agreement) otherwise relates, together with the name of the record owner of such
Additional Real Properties, as applicable, the county in which such Additional
Real Properties is located and such other information as may be necessary or
desirable to file real property related financing statements or mortgages under
Section 9 502(b) or 9-502(c) of the UCC or any similar legal requirements; and

 

(L)     At any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent or the Collateral Agent may reasonably deem





Alliance Resource

Fourth Amended and Restated Credit Agreement

82

--------------------------------------------------------------------------------

 



necessary or desirable in perfecting and preserving the first priority Liens,
subject to Permitted Liens, Permitted Encumbrances and Pari Passu Liens, of such
mortgages, pledges, assignments, security agreement supplements, intellectual
property security agreement supplements and security agreements as required
under the terms of the Loan Documents.  Notwithstanding anything to the contrary
contained in this Section 5.01(i) or any other Loan Document, the Borrower shall
not be required to cause any Receivables Financing Subsidiary or Insurance
Subsidiary to join or become a party to, or otherwise become bound by, any
guaranty (including the Subsidiary Guaranty) guaranteeing the other Loan
Parties’ Obligations under the Loan Documents.

 

(ii)     The time periods set forth in this Section 5.01(i) may be extended upon
the request of the Borrower, if the Borrower and the Loan Parties are diligently
pursuing same, in the sole discretion of the Administrative Agent.  Any
documentation delivered pursuant to this Section 5.01(i) shall constitute a Loan
Document hereunder and any such document creating or purporting to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties shall
constitute a Collateral Document hereunder.

 

(iii)     This Section 5.01(i) shall not apply to Excluded Assets or Excluded
Property.

 

(j)     Further Assurances.  Promptly upon request by the Administrative Agent,
or the Collateral Agent, or any Lender through the Administrative Agent,
(i) correct, and cause each of its Subsidiaries promptly to correct, any
material defect or error (as to which both the Borrower and the Administrative
Agent agree in good faith constitutes a defect or error) that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
the Collateral Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

(k)     Performance of Related Documents.  Perform and observe, and cause each
of its Subsidiaries to perform and observe, all of the terms and provisions of
each Related Document to be performed or observed by it, maintain each such
Related Document in full force and effect, enforce such Related Document in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Related Document
such demands





Alliance Resource

Fourth Amended and Restated Credit Agreement

83

--------------------------------------------------------------------------------

 



and requests for information and reports or for action as any Loan Party or any
of its Subsidiaries is entitled to make under such Related Document, except, in
any case, where the failure to do so, either individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.

 

(l)     Preparation of Environmental Reports.  At the request of the
Administrative Agent from time to time and upon the occurrence and during the
continuance of an Event of Default, provide to the Lenders within 60 days after
such request, at the expense of the Borrower, an environmental site assessment
report for any of its or its Subsidiaries’ properties described in such request,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Administrative Agent determines in its good
faith and reasonable judgment at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Administrative Agent may, after written notice to the Borrower, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, unless the Borrower shall have given adequate assurances reasonably
acceptable to the Administrative Agent within three Business Days of such notice
that such a report will be delivered within such 60-day period, and the Borrower
hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

 

(m)     Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property, including
Mining Leases, in each case, to which the Borrower or any of its Subsidiaries is
a party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
canceled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

(n)     Maintenance of Controlled Reserve Base.  Maintain a controlled reserve
base of sufficient mineable tonnage of coal such that the ratio of aggregate
controlled mineable tons of coal over current annual production levels of tons
of coal per year is greater than 125% of the remaining duration of the Senior
Notes.  For purposes of this Section 5.01(n), a “controlled reserve base” of
coal denotes the aggregate of coal reserves which may be economically and
legally mined by the Borrower or a Subsidiary at the time of the reserve
determination.  In making any determination of reserves for the purpose of this
Section 5.01(n), the Borrower may include properties (“Option Properties”) which
may be acquired by the Borrower or a Subsidiary under a valid and enforceable
option or purchase contract which is subject to no conditions other than the
payment of the purchase price provided for under such option or contract (the
“Contract Price”); provided that to the extent and for so long as the Borrower
shall elect to include Option Properties in any such determination, (i) the
amount equal to the Contract Price could then be incurred as Debt under the
provisions of Section 10.1(a) of the Note Purchase Agreement (the “Notional
Debt”) and (ii) assuming for all purposes of Section 10.1(a) and
Section 10.7(a)(ii) of the Note





Alliance Resource

Fourth Amended and Restated Credit Agreement

84

--------------------------------------------------------------------------------

 



Purchase Agreement that an amount equal to all such Notional Debt was considered
to be outstanding.

 

(o)     Certificates; Other Information.  As soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, deliver to the
Administrative Agent and the Collateral Agent a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, the Collateral Agent, or any Lender through the
Administrative Agent, may reasonably specify.

 

(p)     Post-Closing Obligations.  As promptly as practicable, and in any event
within the time periods after the Effective Date specified in this
Section 5.01(p) (or such later date as the Administrative Agent may agree to in
its sole discretion), the Borrower and each other Loan Party, as applicable,
shall take the following actions and execute and deliver the following
documents:

 

(i)     no later than thirty (30) days after the Effective Date, certificates of
insurance, and related policy endorsements, each in form reasonably satisfactory
to the Collateral Agent, naming the Collateral Agent on behalf of the Secured
Parties, as an additional insured and/or loss payee, as the case may be, under
all insurance policies (including flood insurance policies) maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral;

 

(ii)     no later than thirty (30) days after the Effective Date, deliver to the
Collateral Agent the stock certificate(s) of Matrix Design Africa (Pty) Ltd.
held by Matrix Design International, LLC representing 65% of the Capital Stock
of Matrix Design Africa (Pty) Ltd., accompanied by an undated stock power or
instrument of transfer executed in blank;

 

(iii)     no later than ninety (90) days after the Effective Date, Deposit
Account Control Agreements and the Securities Account Control Agreement, in each
case to the extent defined pursuant to the Security Agreement and duly executed
by the appropriate parties;

 

(iv)     no later than ninety (90) days after the Effective Date, to the extent
obtainable after using commercially reasonable efforts, landlord waivers and
collateral access agreements, in each case, to the extent required under the
Security Agreement and duly executed by the appropriate
parties.  Notwithstanding anything to the contrary in this Agreement, if the
Borrower shall fail to obtain the landlord waivers and collateral access
agreements within the specified time period, after using commercially reasonable
efforts to do so, the Borrower shall have no further obligation to execute and
deliver to the Collateral Agent the same and the covenant set forth in this
Section 5.01(p)(iv) with respect to such landlord waivers and collateral access
agreements shall be deemed to be satisfied by the Borrower.  The Borrower shall
promptly, upon request, provide the Collateral Agent with a report in reasonable
detail summarizing the commercially reasonable efforts undertaken to obtain the





Alliance Resource

Fourth Amended and Restated Credit Agreement

85

--------------------------------------------------------------------------------

 



landlord waivers and collateral access agreements referenced in this
Section 5.01(p)(iv); and

 

(v)     no later than ninety (90) days after the Effective Date, deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and leasehold
deeds of trust, in substantially the form of Exhibit H hereto (with such changes
as may be satisfactory to the Collateral Agent and its counsel, or otherwise
necessary to account for local law matters) and covering the properties listed
on Schedule 1.01(c) (together with each other mortgage delivered pursuant to
Section 5.01(i), in each case as amended, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

 

(A)     evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien, subject to
Permitted Liens, Permitted Encumbrances and Pari Passu Liens, on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

 

(B)     with respect to the properties listed on Schedule 5.01(p)(v)(B), fully
paid American Land Title Association Loan Policies of Title Insurance, in
standard form, or such other form reasonably acceptable to the Collateral Agent
(the “Mortgage Policies”) covering the applicable Loan Party’s title and
interest in the surface rights on which active facilities are located with
endorsements and in amounts acceptable to the Collateral Agent, issued,
coinsured and reinsured by title insurers acceptable to the Collateral Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, Permitted Encumbrances and Pari Passu Liens, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Collateral Agent may deem necessary or desirable,

 

(C)     with respect to the properties listed on Schedule 5.01(p)(v)(B),
(1) American Land Title Association/American Congress on Surveying and Mapping
form surveys, of the immediate surface area surrounding the opening of each
active Mine and active Mining Facilities, which surface area is approved by the
Collateral Agent, showing all plants, significant buildings and other major
improvements, any major off-site improvements, encroachments, if any, and
(2) “boundary” surveys, which may be produced by orthophotography,
photogrammetric mapping, laser scanning or other similar mechanism, of the
remainder of the surface Mortgaged Property in the vicinity of above-ground
improvements at each Mine, and in the case of the foregoing clauses (1) and (2),
for which all necessary fees (where applicable) have been paid, and dated no
more than 60 days before the effective date of such Mortgage, certified to the
Collateral





Alliance Resource

Fourth Amended and Restated Credit Agreement

86

--------------------------------------------------------------------------------

 



Agent and the issuer of the Mortgage Policies in a manner satisfactory to the
Collateral Agent by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located and acceptable to the
Collateral Agent, and in any case sufficient for the issuer of the Mortgage
Policies to remove the standard survey exception from such Mortgage Policies,

 

(D)     a certificate executed by a Responsible Officer of the Borrower
summarizing, in reasonable detail, the current and historical practices of the
Borrower and its Subsidiaries with respect to obtaining title opinion letters
for its mining tracts, along with an exhibit containing representative title
opinion letters previously obtained by the Borrower or its Subsidiaries with
respect to mining tracts within their active Mining Facilities (such summary,
together with such exhibit, the “Title Practices Certificate”), which Title
Practices Certificate shall be in form and substance reasonably acceptable to
the Collateral Agent,

 

(E)     to the extent obtainable after using commercially reasonable efforts,
estoppel and consent agreements executed by each of the lessors of the leased
real properties listed on Schedule 5.01(p)(v)(E), along with (1) a memorandum of
lease in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Collateral Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest, or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Collateral Agent. Notwithstanding anything to the contrary in this Agreement, if
the Borrower shall fail to obtain the estoppel and consent agreement or
accompanying documents with respect to any such real property lease within the
specified time period, after using commercially reasonable efforts to do so, the
Borrower shall have no further obligation to execute and deliver to the
Collateral Agent the same and the covenant set forth in this
Section 5.01(p)(v)(E) with respect to such estoppel and consent agreement and
accompanying documents shall be deemed to be satisfied by the Borrower.  The
Borrower shall promptly, upon request, provide the Collateral Agent with a
report in reasonable detail summarizing the commercially reasonable efforts
undertaken to obtain the estoppel and consent agreements referenced in this
Section 5.01(p)(v)(E),

 

(F)     evidence of the insurance required by the terms of the Mortgages,

 

(G)     a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each surface parcel of Mortgaged Property
covered by such Mortgage, and, in the event any portion of a Mortgaged Property
includes a structure with at least two walls and a roof or a





Alliance Resource

Fourth Amended and Restated Credit Agreement

87

--------------------------------------------------------------------------------

 



building in the course of construction (each, a “Building”) and, as shown in the
related flood hazard determination, such Building is located in a special flood
hazard area (a “Flood Hazard Property”), then (1) a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower,
and (2) evidence of flood insurance on such terms and in such amounts as
required by the Flood Disaster Protection Act (as amended) reasonably
satisfactory to the Collateral Agent, or a certificate from the Borrower that
such Mortgaged Property does not include a Building or Buildings, which
certificate shall be in a form reasonably satisfactory to the Collateral Agent;
the Borrower shall provide not less than 45 days’ prior written notice to the
Collateral Agent (which shall in turn promptly notify the Secured Parties) of
any proposed execution and delivery of a Mortgage and, with respect to a Flood
Hazard Property, shall have obtained confirmation from each Secured Party that
such Secured Party’s flood due diligence and flood insurance requirements have
been met,

 

(H)     valuation reports and evidence of book value with respect to Mortgaged
Properties reasonably acceptable to the Collateral Agent and, if such valuation
reports are not reasonably satisfactory to the Collateral Agent, at the request
of the Collateral Agent, an appraisal of each of the properties described in the
Mortgages complying with the requirements of the Federal Financial Institutions
Reform, Recovery and Enforcement Act of 1989, which appraisals shall be from a
Person acceptable to the Lenders,

 

(I)     [intentionally omitted],

 

(J)     UCC financing statements, including without limitation, UCC fixture
filings and As-Extracted Collateral (as defined in the Security Agreement)
filings on the Mortgaged Properties in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent or the Collateral Agent may
deem necessary or desirable in order to perfect the Liens created under the
Mortgages,

 

(K)     favorable opinions of local counsel for the Loan Parties, (1) in states
in which the Mortgaged Properties are located, with respect to the
enforceability and perfection of all Mortgages covering the Mortgaged Properties
and any related fixture and filings covering As-Extracted Collateral (as defined
in the Security Agreement), substantially in the form of Exhibit I hereto and
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
and (2) in states in which the Loan Parties party to the Mortgages are organized
or formed, that the relevant mortgagor is validly existing and in good standing,
corporate power, due authorization, execution and delivery, no conflicts and no
consents of such Loan Parties in the granting of the Mortgages, in form and
substance reasonably satisfactory to the Collateral Agent, and such other
opinions of counsel as the Collateral Agent shall reasonably request in form
reasonably acceptable to the Collateral Agent relating to the delivery of such
Mortgage,





Alliance Resource

Fourth Amended and Restated Credit Agreement

88

--------------------------------------------------------------------------------

 



 

(L)     evidence that all other action that the Administrative Agent or the
Collateral Agent may deem necessary or desirable in order to create valid first
and subsisting Liens, excluding Permitted Liens, Permitted Encumbrances and Pari
Passu Liens, on the property described in the Mortgages has been taken that the
Administrative Agent or the Collateral Agent may reasonably deem necessary or
desirable in order to perfect and protect the Liens created thereby, and

 

(M)     to the extent obtainable after using commercially reasonable efforts,
such other consents, agreements and confirmations of lessors and third parties
as the Administrative Agent or the Collateral Agent may deem necessary or
desirable and evidence that all other actions that the Administrative Agent or
the Collateral Agent may deem necessary or desirable in order to create valid
first and subsisting Liens on the Mortgaged Property has been taken.
Notwithstanding anything to the contrary in this Agreement, if the Borrower
shall fail to obtain such other consents, agreements and confirmations of
lessors and third parties within the specified time period, after using
commercially reasonable efforts to do so, the Borrower shall have no further
obligation to execute and deliver to the Collateral Agent the same and the
covenant set forth in this Section 5.01(p)(v)(M) with respect to such other
consents, agreements and confirmations of lessors and third parties shall be
deemed to be satisfied by the Borrower.  The Borrower shall promptly, upon
request, provide the Collateral Agent with a report in reasonable detail
summarizing the commercially reasonable efforts undertaken to obtain such other
consents, agreements and confirmations of lessors and third parties referenced
in this Section 5.01(p)(v)(M).

 

The time periods set forth in this Section 5.01(p) may be extended upon the
request of the Borrower, if the Borrower and the Loan Parties are diligently
pursuing same, in the sole discretion of the Administrative Agent; provided
that, if the Administrative Agent agrees to extend any of the time periods set
forth in this Section 5.01(p) it shall provide a notice to the Lenders to inform
them of its decision.  The requirements of Section 5.01(p) shall not apply to
any Excluded Assets or Excluded Property.

 

SECTION 5.02     Negative Covenants.  So long as any Advance or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder, the Borrower will not, at any time:

 

(a)     Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the UCC of any jurisdiction, a financing statement that names
the Borrower or any of its Subsidiaries as debtor, or sign or suffer to exist,
or permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:





Alliance Resource

Fourth Amended and Restated Credit Agreement

89

--------------------------------------------------------------------------------

 



 

(i)     Permitted Liens;

 

(ii)     other Liens incurred in the ordinary course of business securing
obligations in an amount not to exceed $25,000,000;

 

(iii)     Liens existing on the date hereof and described on
Schedule 4.01(t) hereto;

 

(iv)     non-recourse Liens upon or in real property or equipment acquired or
held by the Borrower or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
non-recourse, tax-exempt Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided,  however, that no such Lien shall extend to or cover any property
other than the property or equipment being acquired, constructed or improved,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced;

 

(v)     Liens arising in connection with Capital Leases permitted under
Section 5.02(b)(iii)(G);  provided that no such Lien shall extend to or cover
any assets other than the assets subject to such Capital Leases;

 

(vi)     the replacement, extension or renewal of any Lien permitted by
clauses (iii) through (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby;

 

(vii)     Liens on personal property leased under leases (including synthetic
leases) entered into by the Borrower which are accounted for as operating leases
in accordance with GAAP to the extent not prohibited under Section 5.02(h);

 

(viii)     easements, exceptions or reservations in any property of the Borrower
or any Subsidiary granted or reserved for the purpose of pipelines, roads, the
removal of oil, gas, coal or other minerals, and other like purposes, or for the
joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

 

(ix)     Liens on documents of title and the property covered thereby securing
obligations in respect of letters of credit to the extent not prohibited under
Section 5.02(b);

 

(x)     Liens on property or assets of the Borrower or any of its Subsidiaries
securing Debt owing to the Borrower or to a Wholly Owned Subsidiary





Alliance Resource

Fourth Amended and Restated Credit Agreement

90

--------------------------------------------------------------------------------

 



in an aggregate principal amount not to exceed $10,000,000; provided that no
promissory note evidencing such intercompany Debt shall be pledged to any other
Person as security for any Debt or any other obligation of the Borrower or such
Subsidiary;

 

(xi)     any Lien arising out of the L/C Cash Deposit Accounts under this
Agreement or any other Liens arising under substantially similar letter of
credit cash deposit account arrangements, it being understood that any such cash
deposit account is used to support then outstanding Letters of Credit and is not
required to be funded or otherwise utilized to support the renewal of existing
Letters of Credit or the issuance of new Letters of Credit;

 

(xii)     assignments of the right to receive income or Liens that arise in
connection with receivables securitization programs described, and in an
aggregate principal amount not to exceed the amount specified therefor, in
Section 5.02(b)(iii)(H) at any time outstanding;

 

(xiii)     Liens created pursuant to the Collateral Documents to secure the
Obligations;

 

(xiv)     (A) Liens on the Collateral securing the Senior Notes or Permitted
Junior Refinancing Debt, so long as such Liens are subject to the terms of the
Amended Intercreditor Agreement (or in the case of any Permitted Junior
Refinancing Debt, the Second Lien Intercreditor Agreement) and (B) Liens on the
Collateral securing Indebtedness permitted pursuant to
Section 5.02(b)(i)(D)(ii), so long as such Liens are subject to the terms of the
Second Lien Intercreditor Agreement;

 

(xv)     protective UCC filings with respect to personal property leased by, or
consigned to, any Loan Party; and

 

(xvi)     normal and customary rights of setoff upon deposits of cash in favor
of banks and other depository institutions.

 

(b)     Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i)     in the case of the Borrower,

 

(A)     Debt owed to a Wholly Owned Subsidiary of the Borrower; provided that,
any such Debt owed by the Borrower to any Wholly Owned Subsidiary of the
Borrower that is not a Loan Party, shall be subordinated in right of payment to
the Obligations of the Borrower under the Loan Documents and shall be evidenced
by, and subject to the provisions of, an intercompany note that shall be pledged
to the Collateral Agent in accordance with the terms of the Security Agreement,

 

(B)     other unsecured Debt incurred in the ordinary course of business
aggregating not more than $50,000,000 at any time outstanding other than





Alliance Resource

Fourth Amended and Restated Credit Agreement

91

--------------------------------------------------------------------------------

 



Guaranties or other contingent obligations of the Borrower with respect to any
Debt or other obligation of any Subsidiary; provided that (I) the Borrower shall
be in pro forma compliance with the covenants contained in Section 5.04,
calculated based on the financial statements most recently delivered to the
Lenders pursuant to Section 5.03 and as though such Debt had been incurred at
the beginning of the four-quarter period covered thereby, as evidenced by a
certificate of the chief financial officer (or person performing similar
functions) of the Borrower delivered to the Administrative Agent demonstrating
such compliance and (II) such unsecured Debt ranks junior to or pari passu with
the Facilities,

 

(C)     other unsecured Debt incurred in the ordinary course of business
(including, for the avoidance of doubt, any long-term Debt incurred in
connection with a note offering) other than Guaranties or other contingent
obligations of the Borrower with respect to any Debt or other obligation of any
Subsidiary; provided that (I) the Borrower shall be in pro forma compliance with
the covenants contained in Section 5.04, calculated based on the financial
statements most recently delivered to the Lenders pursuant to Section 5.03 and
as though such Debt had been incurred at the beginning of the four-quarter
period covered thereby, as evidenced by a certificate of the chief financial
officer (or person performing similar functions) of the Borrower delivered to
the Administrative Agent demonstrating such compliance, (II) such unsecured Debt
matures, and does not begin to amortize until, more than six months after the
latest Termination Date for all Facilities and (III) the covenants and other
material terms of such unsecured Debt are no more restrictive than those set
forth in the Loan Documents, and

 

(D)     (i) the Senior Notes and Permitted Junior Refinancing Debt in respect
thereof in an aggregate principal amount not to exceed $145,000,000 and
(ii) junior secured Debt that is issued, incurred or otherwise obtained to
refinance, in whole or in part, the Revolving Credit Facility in an aggregate
principal amount not to exceed $300,000,000 minus the aggregate principal amount
of Permitted Junior Refinancing Debt incurred pursuant to clause (i);  provided
that, in the case of this clause (ii), (a) upon the incurrence of any such Debt,
the Borrower shall promptly provide notice of the incurrence thereof to the
Administrative Agent and the Revolving Credit Commitments shall be automatically
and permanently reduced (without further action on the part of any Person) on a
dollar for dollar basis by the aggregate principal amount of such Debt, (b) such
Debt shall (i) be secured by Liens on (x) the Collateral that are junior to the
Liens on the Collateral securing the Obligations and/or (y) property of Persons
other than the Borrower or its Subsidiaries, (ii) not secured by any property or
assets of any Loan Party other than the Collateral and (iii) not guaranteed by
Subsidiaries of the Borrower other than the Subsidiary Guarantors, (c) such Debt
does not mature or have scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default), prior to the date that is the later of (i) September 23,
2019, and (ii) 90 days after the latest





Alliance Resource

Fourth Amended and Restated Credit Agreement

92

--------------------------------------------------------------------------------

 



Termination Date applicable to the Facilities at the time such Debt is incurred,
(d) the security agreements (if such debt is secured by the Collateral) and
guarantees (if such Debt is guaranteed by one or more Subsidiaries of the
Borrower) of the Borrower and its Subsidiaries relating to such Debt have terms
not more favorable to the respective creditors than the terms of the Collateral
Documents and the Subsidiary Guaranty (with such differences as are appropriate
to reflect the nature of such junior lien Debt and any other differences
reasonably satisfactory to the Administrative Agent or the Collateral Agent) and
(e) if such Debt is secured by the Collateral, a Representative acting on behalf
of the holders of such Debt shall have become party to, or otherwise be subject
to the provisions of, the Second Lien Intercreditor Agreement;

 

(ii)     in the case of any Subsidiary of the Borrower, (A) Debt owed to the
Borrower or to a Wholly Owned Subsidiary of the Borrower; provided that (I) any
such Debt owed to any Wholly Owned Subsidiary of the Borrower that is not a Loan
Party by any Subsidiary of the Borrower that is a Loan Party, shall be
subordinated in right of payment to the Obligations of such Loan Party under the
Loan Documents and shall be evidenced by, and subject to the provisions of, an
intercompany note that shall be pledged to the Collateral Agent in accordance
with the terms of the Security Agreement and (II) any such Debt owed to the
Borrower or to a Wholly Owned Subsidiary of the Borrower that is a Loan Party in
excess of $250,000 by any Subsidiary that is not a Loan Party shall be evidenced
by a promissory note that shall be pledged to the Collateral Agent in accordance
with the terms of the Security Agreement, and (B) Debt in the form of a Guaranty
of Debt otherwise permitted under this Section 5.02(b); and

 

(iii)     in the case of the Borrower and its Subsidiaries,

 

(A)     Debt under the Loan Documents,

 

(B)     the Surviving Debt set forth on Schedule 4.01(s) hereto (other than the
Senior Notes),

 

(C)     non-recourse Debt of the Borrower and Subsidiaries incurred solely to
finance capital expenditures for the development of Greenfield Projects,

 

(D)     non-recourse Debt secured by Liens permitted by Section 5.02(a)(iv),

 

(E)     Debt in respect of (i) Swaps incurred in the ordinary course of business
and consistent with prudent business practice with the aggregate value thereof
not to exceed $10,000,000 at any time outstanding and (ii) interest rate Swaps
incurred in the ordinary course of business and consistent with prudent business
practice of up to $250,000,000 of notional indebtedness at any time outstanding,





Alliance Resource

Fourth Amended and Restated Credit Agreement

93

--------------------------------------------------------------------------------

 



 

(F)     any Debt extending the maturity of, or refunding or refinancing, in
whole or in part, any Surviving Debt or other Debt permitted under this
Section 5.02(b) (other than the Senior Notes); provided that the principal
amount of such Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing; provided further
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are
consistent with prudent business practice and incurred in the ordinary course of
business; provided further that the repayment in whole or in part of the
Advances pursuant to Section 2.04 or Section 2.06 with the proceeds of Debt
incurred pursuant to Section 5.02(b)(i)(B),  Section 5.02(b)(i)(C) or
Section 5.02(b)(iii)(G) shall not constitute an extension, refunding or
refinancing under this subclause (F),

 

(G)     Capital Lease Obligations aggregating not more than $100,000,000 and
other unsecured Debt incurred in the ordinary course of business; provided, in
each case, that the Borrower shall be in pro forma compliance with the covenants
contained in Section 5.04, calculated based on the financial statements most
recently delivered to the Lenders pursuant to Section 5.03 and as though such
Debt or Capital Lease Obligations had been incurred at the beginning of the
four-quarter period covered thereby, as evidenced by a certificate of the chief
financial officer (or person performing similar functions) of the Borrower
delivered to the Administrative Agent demonstrating such compliance, and

 

(H)     Debt of the Borrower and its Subsidiaries, if any, arising in connection
with receivables securitization programs on terms and conditions customary for
transactions of that type in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding.

 

(c)     Change in Nature of Business.  Engage, or permit any of its Subsidiaries
to engage, in any business or business activity that would impair the Borrower’s
status as a partnership for federal income tax purposes.

 

(d)     Mergers, Etc.  Merge into or consolidate with any Person or permit any
Person to merge into it or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person, or
permit any of its Subsidiaries to do so, except that:

 

(i)     any Subsidiary of the Borrower may merge into or consolidate with any
other Wholly Owned Subsidiary of the Borrower or may convey, transfer or lease
any or all of its assets to a Wholly Owned Subsidiary of the Borrower; provided
that, in the case of any such merger or consolidation, the Person formed by such
merger or consolidation shall be a Wholly Owned Subsidiary of the Borrower;
provided further that, in the case of any such merger or consolidation to which
a





Alliance Resource

Fourth Amended and Restated Credit Agreement

94

--------------------------------------------------------------------------------

 



Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor, and such newly-created or
acquired Subsidiary shall comply with the requirements of Section 5.01(i),
except to the extent the Person so formed is not a New Material Subsidiary;
provided further that, for the avoidance of doubt, nothing contained in this
Section 5.02(d)(i) shall prohibit any Subsidiary from selling, transferring or
otherwise conveying receivables (and related assets, as contemplated by
Section 5.02(e)(vii)) to any Receivables Financing Subsidiary entity created
(directly or indirectly) by the Borrower for purposes of entering into or
consummating any receivables financing transaction permitted by
Section 5.02(b)(iii)(H);

 

(ii)     any of the Borrower’s Subsidiaries may consolidate with or merge into
the Borrower; provided that the Borrower is the surviving entity; and

 

(iii)     any of the Subsidiaries of the Borrower may (A) merge into or
consolidate with, any other Person, or (B) convey, transfer or lease
substantially all of its assets in compliance with Section 5.02(e) (other than
clause (v) thereof) in a single transaction or series of related transactions to
any other Person or (C) permit any other Person to merge into or consolidate
with it; provided, in each case with respect to any merger or consolidation or
conveyance, transfer or lease of substantially all of its assets, (I) the Person
formed by such consolidation or into which the Subsidiary shall be merged or
assets shall be conveyed, transferred or leased shall, at the effective time of
such merger or consolidation or transfer or lease be Solvent, shall have assumed
all obligations of such Subsidiary under any Subsidiary Guaranty to which such
Subsidiary is a party in a writing satisfactory in form and substance to the
Required Lenders and such newly-created or acquired Subsidiary shall comply with
the requirements of Section 5.01(i) and (II) the Borrower shall have caused to
be delivered to the Administrative Agent an opinion of independent counsel
satisfactory to the Administrative Agent to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with the
terms thereof; provided further that the provisions of the first proviso to this
clause (iii) shall not apply to (x) the sale, transfer or other conveyance of
any assets of the Borrower (including the Capital Stock of any Subsidiary of the
Borrower), howsoever effected (including by way of merger or consolidation, sale
of assets, lease, or otherwise) in a transaction permitted by
Section 5.02(e)(vi), (y) any transaction involving the acquisition of a Person
by a Subsidiary of the Borrower by merger or consolidation where the surviving
entity shall be a Subsidiary of the Borrower unless, immediately after giving
effect to such merger or consolidation, the surviving entity constitutes a New
Material Subsidiary and (z) any sale, transfer or other conveyance of any assets
to any Receivables Financing Subsidiary; provided that, with respect to this
subclause (z), the sale, transfer or conveyance of such assets is permitted by
the provisions of this Agreement;

 

provided,  however, that in each case, immediately after giving effect thereto,
(A) no event shall occur and be continuing that constitutes a Default and
(B) the Borrower shall be in pro forma compliance with the covenants contained
in Section 5.04, as evidenced by a certificate of the chief financial officer
(or persons performing similar functions) of the Borrower delivered to the
Administrative Agent demonstrating such compliance.





Alliance Resource

Fourth Amended and Restated Credit Agreement

95

--------------------------------------------------------------------------------

 



 

(e)     Sales, Etc., of Assets.  Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets other than Inventory to be sold in the ordinary
course of its business, except:

 

(i)     sales of Inventory in the ordinary course of its business;

 

(ii)     sales of assets that are obsolete or no longer used or useful for fair
value in an aggregate amount not to exceed $10,000,000 per annum;

 

(iii)     sale-leasebacks of used equipment in an aggregate amount not to exceed
$100,000,000 over the term of the Facilities;

 

(iv)     sales of assets (A) by the Borrower to a Wholly Owned Subsidiary that
is Subsidiary Guarantor, (B) by a Subsidiary to the Borrower or to another
Subsidiary that is Subsidiary Guarantor with respect to which the Borrower shall
have at least the same degree of ownership and control as it had with respect to
the Subsidiary responsible for the asset sale, transfer or disposition, or
(C) by a Subsidiary that is not Subsidiary Guarantor to any other Subsidiary
that is not a Subsidiary Guarantor;

 

(v)     in a transaction authorized by Section 5.02(d);

 

(vi)     sales of other assets (including the Capital Stock of any Subsidiary of
the Borrower) with a fair value in an amount not to exceed $50,000,000
individually or $125,000,000 in the aggregate over the term of the Facilities;
provided,  however, that (A) the purchase price paid to the Borrower or such
Subsidiary for such asset shall be no less than the fair market value of such
asset at the time of such sale and such sale shall be in the best interest of
the Borrower or such Subsidiary, as determined in good faith by the board of
directors (or other person performing such functions) of the Borrower or such
Subsidiary, as the case may be, and (B) immediately after giving effect to such
sales of assets, no Default shall exist; and

 

(vii)     sales of receivables in connection with a receivables financing
permitted by Section 5.02(b)(iii)(H) along with such other assets or rights
(including payment intangibles) related thereto as shall be customary for the
purposes of consummating such permitted receivables financing.

 

(f)     Investments in Other Persons.  Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i)     Investments consisting of property to be used in the ordinary course of
business;

 

(ii)     Investments in accounts receivable arising from the sales of goods and
services in the ordinary course of business;





Alliance Resource

Fourth Amended and Restated Credit Agreement

96

--------------------------------------------------------------------------------

 



 

(iii)     equity Investments by the Borrower and its Subsidiaries in Wholly
Owned Subsidiaries that are not Subsidiary Guarantors in an aggregate amount not
to exceed $50,000,000 at any time outstanding and equity Investments by the
Borrower and its Subsidiaries in Wholly Owned Subsidiaries that are Subsidiary
Guarantors;

 

(iv)     Investments by the Borrower and its Subsidiaries in Cash Equivalents;

 

(v)     Investments existing on the date hereof and described on
Schedule 4.01(u) hereto;

 

(vi)     Investments by the Borrower in Swaps permitted under
Section 5.02(b)(iii)(E);

 

(vii)     other Investments in any other Person; provided that with respect to
Investments made under this clause (vii):  (A) in the case of an equity
Investment under this clause (vii), any newly acquired or organized Subsidiary
of the Borrower or any of its Subsidiaries shall be a Wholly Owned Subsidiary
thereof; (B) immediately before and after giving effect thereto, no Default
shall have occurred and be continuing or would result therefrom; (C) any company
or business acquired or invested in pursuant to this clause (vii) shall be in
the same line of business as the business of the Borrower or any of its
Subsidiaries or a line of business in which the Borrower is permitted to be
engaged in accordance with Section 5.02(c); (D) any Subsidiary acquired pursuant
to this clause (vii) shall become a Subsidiary Guarantor, and such newly
acquired Subsidiary shall comply with the requirements of Section 5.01(i),
except to the extent the Subsidiary so acquired is not a New Material
Subsidiary; and (E) immediately after giving effect to the acquisition of a
company or business pursuant to this clause (vii), the Borrower shall be in pro
forma compliance with the covenants contained in Section 5.04, calculated based
on the financial statements most recently delivered to the Lenders pursuant to
Section 5.03 and as though such acquisition had occurred at the beginning of the
four-quarter period covered thereby, as evidenced by a certificate of the chief
financial officer (or person performing similar functions) of the Borrower
delivered to the Lenders demonstrating such compliance;

 

(viii)     Investments by the Borrower and its Subsidiaries in (A)  Subsidiaries
that are not Wholly Owned Subsidiaries or (B) Persons that, after giving effect
to such Investment, do not constitute Subsidiaries of the Borrower or such
Subsidiaries, provided that any Person invested in pursuant to this
clause (viii) shall be in the same line of business as the business of the
Borrower or any of its Subsidiaries or a line of business in which the Borrower
is permitted to be engaged in accordance with Section 5.02(c), and the aggregate
amount invested by the Borrower and its Subsidiaries under this
clause (viii) shall not exceed $35,000,000 at any time outstanding; and
provided,  further, that so long as the Borrower and its Subsidiaries shall not
have made Investments in such non-Wholly Owned Subsidiaries and other Persons in
excess of $35,000,000 as provided in this clause (viii), the Borrower shall





Alliance Resource

Fourth Amended and Restated Credit Agreement

97

--------------------------------------------------------------------------------

 



not be in violation of this clause (viii) in the event that the Investments held
(as opposed to made) by the Borrower and its Subsidiaries in such non-Wholly
Owned Subsidiaries and other Persons shall at any time exceed $35,000,000; and

 

(ix)     Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i) and (ii).

 

(g)     Restricted Payments.  Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Capital Stock, obligations or securities to its stockholders, partners
or members (or the equivalent Persons thereof) as such, or permit any of its
Subsidiaries to do any of the foregoing (each of the foregoing being a
“Restricted Payment”), or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Capital Stock in the Borrower
or to issue or sell any Capital Stock therein, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described in clause (i) or (ii) below or would result therefrom:

 

(i)     the Borrower may declare, make or incur a liability to make any such
Restricted Payment payable only in common equity interests of the Borrower;

 

(ii)     the Borrower may declare, make or incur a liability to make any such
Restricted Payment; provided that immediately after giving effect thereto
(A) the aggregate amount of Restricted Payments made in any fiscal quarter of
the Borrower shall not exceed Available Cash (as defined in the MLP Agreement as
in effect on the date hereof) for the immediately preceding fiscal quarter of
the Borrower and (B) the Fixed Charge Ratio for the four quarter period ended
immediately prior to such declaration is equal to or greater than 1.25:1.0
(provided that (i) all distributions made in the first quarter of the four
quarter period ended immediately prior to such declaration shall be excluded
from determining the Fixed Charge Ratio and (ii) all distributions declared or
made in the current quarter up to the time of such declaration, including the
Restricted Payment then being declared or made, shall be included in determining
the Fixed Charge Ratio); and

 

(iii)     (A) any Wholly Owned Subsidiary of the Borrower may declare, make or
incur a liability to make any Restricted Payment to the Borrower or any other
Wholly Owned Subsidiary of the Borrower of which it is a Subsidiary, (B) any
non-Wholly Owned Subsidiary may declare, make or incur a liability to make any
Restricted Payment to its equity holders; provided that the general partner of
such Subsidiary does not own greater than 2% of the issued and outstanding
Capital Stock in such Subsidiary, and (C)  any Subsidiary of the Borrower may
accept capital contributions from its parent to the extent permitted under
Section 5.02(f)(iii).

 

(h)     Lease Obligations.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee (excluding for this purpose obligations as lessee under
Capital Leases) (i) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction (except to the extent and





Alliance Resource

Fourth Amended and Restated Credit Agreement

98

--------------------------------------------------------------------------------

 



not exceeding the amounts permitted by Section 5.02(e)(iv)), or (ii) for the
rental or hire of other real or personal property of any kind under leases or
agreements to lease having an original term of one year or more that would cause
the direct and contingent liabilities of the Borrower and its Subsidiaries, on a
Consolidated basis, in respect of all such obligations to exceed $25,000,000
payable in any period of 12 consecutive months.

 

(i)     Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its Constitutive Documents (other than the Partnership
Agreement) in any manner that has a Material Adverse Effect.

 

(j)     Accounting Changes.  Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required by generally accepted accounting principles, and except that
the Borrower and its Subsidiaries may account for the compensation expense of
the non-vested common units granted under the MLP’s Long-Term Incentive Plan
using the “fair value” method, or (ii) Fiscal Year.

 

(k)     Prepayments, Etc., of Debt.  Prepay, redeem, purchase, defease or
otherwise satisfy, or permit any of its Subsidiaries to prepay, redeem,
purchase, defease or otherwise satisfy, prior to the scheduled maturity thereof
in any manner any of the Senior Notes prior to the latest Termination Date for
all Facilities except (i) mandatory prepayments of principal, and payments of
interest required under the Note Purchase Agreement, (ii) redemptions of any
Senior Notes made in connection with the refinancing thereof permitted under
Section 5.02(b)(i)(D) or (ii) prepayment of any Senior Notes on or after
February 27, 2018 to satisfy, in whole or part, the Senior Notes Condition.

 

(l)     Amendment, Etc., of the Note Purchase Agreement and the Cavalier Credit
Agreement.  (i) Amend, modify or change in any manner any term or provision of
the Note Purchase Agreement that would accelerate any scheduled amortization
payments, if such modification would require such payments to be made on the
Senior Notes prior to the date the Facilities are paid in full and (ii) amend,
modify or change any term or provision of the Cavalier Credit Agreement in any
manner that (x) would accelerate any scheduled payments or the final maturity
date or increase the interest rate or amend, modify or change any other
provision in a manner adverse to the Lenders, in each case, without the consent
of the Super-Majority Required Extending Lenders or (y) would require the
Borrower or any Subsidiary to become liable for any payments of principal,
interest or other amounts in respect of the Cavalier Credit Agreement.

 

(m)     Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, except
that the Borrower and/or any of its Subsidiaries may be a general partner in any
partnership or joint venture provided such partnership or such joint venture
incurs no Debt or other liability for which the Borrower or such Subsidiary is
liable as guarantor or a provider of any other credit support, or by virtue of
its status as such general partner or joint venturer.

 

(n)     Speculative Transactions.  Enter into any foreign currency exchange
contracts, interest rate swap arrangements or other derivative contracts or
transactions, other than such contracts, arrangements or transactions entered
into in the ordinary course of business for the purpose of hedging (i) the
interest rate exposure of the Borrower or any of its Subsidiaries, (ii) the





Alliance Resource

Fourth Amended and Restated Credit Agreement

99

--------------------------------------------------------------------------------

 



purchase requirements of the Borrower or any of its Subsidiaries with respect to
raw materials and inventory and (iii) the fluctuations in the prices of
commodities affecting the Borrower or any of its Subsidiaries.

 

(o)     Formation of Subsidiaries.  Organize or invest, or permit any Subsidiary
to organize or invest, in any new Subsidiary except as permitted under
Section 5.02(f)(iii),  (vii) or (viii).

 

(p)     Payment Restrictions Affecting Subsidiaries.  Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement (other than this Agreement or
any other Loan Document) that:

 

(i)     limits the ability of any of its Subsidiaries (other than any
Receivables Financing Subsidiary or Insurance Subsidiary) to declare or pay
dividends or other distributions in respect of its Capital Stock or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Subsidiary (other than any Receivables
Financing Subsidiary or Insurance Subsidiary) of the Borrower (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except the Loan Documents, the Note Purchase
Agreement, (any Permitted Junior Refinancing Debt or Debt permitted under
Section 5.02(b)(i)(D)(ii)) and any other agreement or instrument governing Debt
permitted to be incurred in accordance with Section 5.02(b);  provided that the
restrictions related to the payment of dividends and distributions, repayment of
Debt, making of loans or other transfer of assets by Subsidiaries included in
such other agreement or instrument are no more restrictive than the comparable
terms of the Loan Documents contained in Sections 5.02(e) (relating to transfer
of assets by Subsidiaries), 5.02(f) (relating to making of loans by
Subsidiaries), 5.02(g) (relating to payment of dividends and distributions by
Subsidiaries) and 5.02(k) (relating to repayment of Debt by Subsidiaries); and
provided further that, in the case of any agreement (including any receivables
financing agreement) to which a Receivables Financing Subsidiary may be a party
or by which it may be bound in connection with a receivables financing
transaction permitted by Section 5.02(b)(iii)(H), such restrictions related to
the payment of dividends and distributions, repayment of Debt, making of loans
or other transfers of assets included in such agreement may be on such terms and
conditions as shall be customary for such receivables financing transaction; or

 

(ii)     prohibits or limits the ability of Borrower or any of its Subsidiaries
(other than any Receivables Financing Subsidiary and the Insurance Subsidiary)
to create, incur, assume or suffer to exist any Lien upon any of its assets,
whether now owned or hereafter acquired, to secure or guarantee the Obligations,
other than (A) customary restrictions contained in the Note Purchase Agreement
and the Cavalier Credit Agreement, in each case, on terms that are consistent
with, or not materially more restrictive than the restrictions set forth herein
and (B) any negative pledge or restriction incurred or provided in favor of any
holder of indebtedness permitted under Sections 5.02(b)(iii)(C),
 5.02(b)(iii)(D),  5.02(b)(iii)(G),  





Alliance Resource

Fourth Amended and Restated Credit Agreement

100

--------------------------------------------------------------------------------

 



5.02(b)(iii)(H) or Section 5.02(h) solely to the extent any such negative pledge
or restriction relates to the property financed by or the subject of such
indebtedness.

 

(q)     Transactions with Affiliates.  Except as set forth on Schedule
5.02(q) hereto, enter into, or permit any of its Subsidiaries to enter into,
directly or indirectly, any transaction or group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate,
except (i) in the ordinary course or pursuant to the reasonable requirements of
the Borrower’s or such Subsidiary’s business, in each case upon fair and
reasonable terms no less favorable (taken as a whole, as determined in good
faith by the board of directors of the General Partner or its Conflicts
Committee) to the Borrower or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate and (ii) any
transaction with any Affiliate in connection with a Simplification Transaction.

 

(r)     Use of Proceeds.  Use the proceeds of any Borrowing or Letter of Credit,
or permit any of its Subsidiaries and its or their respective directors,
officers, employees and agents to use, the proceeds of any Borrowing or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States, or (iii)  in any
manner that would result in the violation of  any Sanctions applicable to any
party hereto

 

SECTION 5.03     Reporting Requirements.  So long as any Advance or any other
monetary obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent or
the Collateral Agent, as applicable:

 

(a)     Default Notice.  As soon as possible and in any event within
five Business Days after any Responsible Officer has actual knowledge of the
occurrence of each Default or any event, development or occurrence reasonably
likely to have a Material Adverse Effect continuing on the date of such
statement, a statement of the chief financial officer (or person performing
similar functions) of the Borrower (or its managing general partner) setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto.

 

(b)     Annual Financials.  As soon as available and in any event within 120
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, including therein a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an opinion acceptable to the Required Lenders
of Ernst & Young LLP or other independent public accountants of recognized
standing acceptable to the Required Lenders, together with (i) a certificate of
such accounting firm to the Lenders stating that in the course of the regular
audit of the business of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing, or if, in





Alliance Resource

Fourth Amended and Restated Credit Agreement

101

--------------------------------------------------------------------------------

 



the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations, if any, used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Section 5.04;  provided that in the event of any change in GAAP
used in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP and
(iii) a certificate of the chief financial officer (or person performing similar
functions) of the Borrower (or its managing general partner) stating that no
Default has occurred and is continuing or, if a default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.

 

(c)     Quarterly Financials.   As soon as available and in any event within 60
days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
chief financial officer (or person performing similar functions) of the Borrower
(or its managing general partner) as having been prepared in accordance with
GAAP, together with (i) a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto and (ii) a schedule in a form
reasonably satisfactory to the Administrative Agent of the computations used by
the Borrower in determining compliance with the covenants contained
in Section 5.04;  provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

 

(d)     Annual Business Plan.  As soon as available and in any event no later
than 120 days after the end of each Fiscal Year, a Business Plan.

 

(e)     Litigation.  Promptly after any Responsible Officer has actual knowledge
of the commencement thereof, notice of all actions, suits, investigations,
litigation and proceedings before any Governmental Authority affecting the
General Partner, any Loan Party or any of its Subsidiaries, including any
Environmental Action, that (i) would be reasonably expected to have a Material
Adverse Effect or (ii) purports to effect the legality, validity or
enforceability of any Transaction Document or the consummation of the
Transaction, and promptly after the occurrence thereof, notice of any material
adverse change in the status or the financial effect on the General Partner, any
Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.





Alliance Resource

Fourth Amended and Restated Credit Agreement

102

--------------------------------------------------------------------------------

 



 

(f)     Securities Reports.  Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the MLP or
any Loan Party or any of its Subsidiaries sends to its stockholders, partners or
members, and copies of all regular, periodic and special reports, and all
registration statements, that the MLP or any Loan Party or any of its
Subsidiaries files with the Securities and Exchange Commission or any
Governmental Authority that may be substituted therefor, or with any national
securities exchange, provided, that the reporting requirement of this
clause (f) shall be satisfied if the Borrower notifies the Administrative Agent
that such materials have become publicly available on a web site identified in
such notice.

 

(g)     ERISA.  (i)  ERISA Events and ERISA Reports.  (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event that is reasonably expected to result in a
material liability as against such Loan Party or ERISA Affiliate has occurred, a
statement of the chief financial officer (or person performing similar
functions) of the Borrower (or its managing general partner) describing such
ERISA Event and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B) on the date any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.

 

(ii)     Plan Terminations.  Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

 

(iii)     Plan Annual Reports.  Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

 

(iv)     Multiemployer Plan Notices.  Promptly and in any event within
five Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (A) or (B).

 

(h)     Environmental Conditions.  Promptly after any Responsible Officer has
actual knowledge of the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit where such
Environmental Action or failure to so comply is reasonably expected to have a
Material Adverse Effect.

 

(i)     Available Cash, Etc.  Within 60 days (or in the case of the fourth
fiscal quarter, 120 days) following the end of each fiscal quarter of the
Borrower, a report of Available





Alliance Resource

Fourth Amended and Restated Credit Agreement

103

--------------------------------------------------------------------------------

 



Cash (as defined in the MLP Agreement), cash reserves (including, in the case of
any such cash distribution the cash reserve withheld from distribution that is
necessary for the proper conduct of business (including reserves for future
capital expenditures) as set forth in the most recent Business Plan delivered to
the Administrative Agent pursuant to Section 5.03(d)) and other related items of
the Borrower and its Subsidiaries in form and substance satisfactory to the
Administrative Agent.

 

(j)     Coal and Mining Agreements.  Promptly after the occurrence thereof,
notice of any material change to any material coal sales agreement or material
contract, contract mining agreement or coal purchase agreements to which the
Borrower or any of its Subsidiaries is a party.

 

(k)     Rating Agency Reports.  Promptly upon receipt thereof, copies of any
statement or report furnished by any rating agency to any Loan Party or any of
its Subsidiaries in connection with the Senior Notes.

 

(l)     Collateral Information.   Concurrently with the delivery of financial
statements pursuant to Section 5.03(b), commencing with the financial statements
for the Fiscal Year ending December 31, 2017, a Perfection Certificate
Supplement and a certificate of a Responsible Officer of the Borrower certifying
that all UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Collateral Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

 

(m)     Change of Name, Identity or Structure.  (i) Promptly and in any event no
less than 30 days (or such lesser notice period agreed to by the Administrative
Agent) prior to any change (A) in any Loan Party’s legal name, (B) in the
location of any Loan Party’s chief executive office, (C) in any Loan Party’s
identity or organizational structure, (D) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (E) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), written notice (in the
form of a certificate signed by a Responsible Officer) reflecting its intention
to do so, clearly describing such change and providing such other information in
connection therewith as the Administrative Agent or the Collateral Agent may
request, and (ii) it shall have taken all action reasonably satisfactory to the
Administrative Agent and the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent for the benefit of the
Secured Parties in the Collateral, if applicable.  Each Loan Party shall
promptly provide the Administrative Agent and the Collateral Agent with
certified Constitutive Documents reflecting any of the changes described in the
preceding sentence.

 

(n)     Other Information.  Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, the Collateral Agent, or any Lender through the Administrative Agent, may
from time to time reasonably request.





Alliance Resource

Fourth Amended and Restated Credit Agreement

104

--------------------------------------------------------------------------------

 



 

SECTION 5.04     Financial Covenants.  So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:

 

(a)     Consolidated Debt to Consolidated Cash Flow Ratio.  Maintain at all
times, a Consolidated Debt to Consolidated Cash Flow Ratio of not more than
2.25:1.0.

 

(b)     Interest Coverage Ratio.  Maintain at all times, an Interest Coverage
Ratio of not less than 3.0:1.0.

 

ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.01     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)     (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within
five Business Days after the same becomes due and payable; or

 

(b)     any representation or warranty made in writing by any Loan Party (or any
of its officers (or persons performing similar functions) under or in connection
with any Loan Document (including, without limitation, in any certificate or
financial information delivered pursuant thereto) shall prove to have been
incorrect in any material respect when made or any financial projections
prepared by or on behalf of any Loan Party and made available in writing to the
Administrative Agent, the Collateral Agent, or any Lender shall prove not to
have been prepared in good faith based upon assumptions that were reasonable at
the time made and at the time made available to the Administrative Agent or the
Collateral Agent; or

 

(c)     the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14,  5.01(d),  (e), or (i),  5.02,  5.03(a) or
5.04; or

 

(d)     any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in any Loan Document on its part to be performed or
observed if such failure shall remain unremedied for 30 days after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(e)     any Loan Party shall fail to pay any principal of, premium or interest
on or any other amount payable in respect of any Debt of such Loan Party or such
Subsidiary (as the case may be) that is outstanding in a principal amount (or,
in the case of any Swap, the value of obligations under such Swap) of at least
$35,000,000 either individually or in the aggregate (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement





Alliance Resource

Fourth Amended and Restated Credit Agreement

105

--------------------------------------------------------------------------------

 



or instrument relating to any such Debt, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(f)     any Loan Party or the General Partner shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
the General Partner seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party, any of its Subsidiaries or the General Partner shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or

 

(g)     any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $35,000,000 shall be rendered against any Loan
Party and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
 however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(g) if and for so long as (A) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company at the time such insurance
policy is issued to such Loan Party, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

 

(h)     any non-monetary judgment or order shall be rendered against any Loan
Party that would reasonably be likely to have a Material Adverse Effect, and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(i)     any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(i) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it in any material respect, or any
such Loan Party shall so state in writing; or

 

(j)     a Change of Control shall occur; or





Alliance Resource

Fourth Amended and Restated Credit Agreement

106

--------------------------------------------------------------------------------

 



 

(k)     any Collateral Document after delivery thereof pursuant to Section 3.01
or 5.01(i) shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien (subject to Liens permitted
by Section 5.02(a)) on the Collateral purported to be covered thereby; or

 

(l)     any Loan Party or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur liability in excess of $35,000,000 in the aggregate
as a result of one or more of the following:  (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of a Loan Party or any ERISA
Affiliate from a Multiemployer Plan; or (iii) the reorganization or termination
of a Multiemployer Plan; or

 

(m)     the Borrower, the General Partner or the Special General Partner shall
cancel or terminate or amend or consent to or accept any cancellation or
termination or amendment of the Partnership Agreement (other than any amendment
thereof in connection with a Simplification Transaction) or there shall be a
cancellation, termination of, or any amendment to, the MLP Agreement (other than
any amendment thereof in connection with a Simplification Transaction) in any
manner that has a material adverse effect on (i) the business, operations,
affairs, financial condition, assets or properties of the Borrower and its
Subsidiaries taken as a whole, (ii) the rights and remedies of the
Administrative Agent, the Collateral Agent, or the Lenders under the Loan
Documents, or (iii) the ability of the Loan Parties to perform their respective
payment and other material obligations under the Loan Documents; or

 

(n)     an assertion shall be made by any Person in any court proceeding or by
any Governmental Authority against any Loan Party or any of its Subsidiaries, of
any claims or liabilities, whether accrued, absolute or contingent, based on or
arising under any Environmental Law that is reasonably likely to be determined
adversely to such Loan Party or any of its Subsidiaries, and the amount thereof
(either individually or in the aggregate) is reasonably likely to have a
Material Adverse Effect (insofar as such amount is payable by such Loan Party or
any of its Subsidiaries but after deducting any portion thereof that is
reasonably expected to be paid by other creditworthy Persons jointly and
severally liable therefor);

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, (A) by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower and (B) by notice to each party required under the terms of any
agreement in support of which a Standby Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided,  however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code,
(I) the Commitments of each Lender and the obligation of each Lender to make
Advances (other than Letter of Credit Advances by an Issuing Bank or Lender





Alliance Resource

Fourth Amended and Restated Credit Agreement

107

--------------------------------------------------------------------------------

 



pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (II) the Advances, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

SECTION 6.02     Actions in Respect of the Letters of Credit upon Default.  If
any Event of Default shall have occurred and be continuing, the Administrative
Agent may, or shall at the request of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Revolving Credit Lenders in same day funds at the Administrative Agent’s office
designated in such demand, for deposit into the applicable L/C Cash Deposit
Accounts, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, provided,  however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, an amount equal to the aggregate Available Amount of
all outstanding Letters of Credit shall be immediately due and payable to the
Administrative Agent for the account of the Revolving Credit Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the applicable L/C Cash Deposit Accounts.  If at any
time the Administrative Agent determines that any funds held in the L/C Cash
Deposit Accounts are subject to any right or claim of any Person other than the
applicable Issuing Banks and the applicable Revolving Credit Lenders or that the
total amount of such funds is less than the aggregate Available Amount of all
Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the applicable L/C Cash Deposit Accounts, an amount equal
to the excess of (a) such aggregate Available Amount over (b) the total amount
of funds, if any, then held in the L/C Cash Deposit Accounts that the
Administrative Agent determines to be free and clear of any such right and
claim.  Upon the drawing of any Letter of Credit for which funds are on deposit
in the applicable L/C Cash Deposit Account, such funds shall be applied to
reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law.  If (i)(A) all Letters of Credit for which funds
are on deposit in the L/C Cash Deposit Accounts have expired or been terminated
and (B) no Default shall then be continuing or (ii)(A) if the Commitments of
each Lender and the obligation of each Lender to make Advances and of the
Issuing Banks to issue Letters of Credit shall have been terminated and (B) all
other Obligations shall have been satisfied in full in cash, then the
Administrative Agent shall, within 14 days, return to the Borrower all such
monies then remaining in the L/C Cash Deposit Accounts.

 

SECTION 6.03     Application of Funds.  After the exercise of remedies provided
for in Section 6.02 (or after the Advances have automatically become immediately
due and payable and the aggregate Available Amount of all Letters of Credit then
outstanding have automatically been required to be cash collateralized as set
forth in the proviso to Section 6.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent and the





Alliance Resource

Fourth Amended and Restated Credit Agreement

108

--------------------------------------------------------------------------------

 



Collateral Agent in their capacities as such, ratably among them in proportion
to the amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders) arising under the Loan Documents and
amounts payable under Article II, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees and interest on the Advances, extensions of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing,
and other Obligations arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, extensions of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing, and Obligations then owing under
Secured Hedge Agreements and Secured Cash Management Agreements, ratably among
the Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE VII
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

SECTION 7.01     Agency Provisions.  Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.  In its capacity, the
Collateral Agent is a “representative” of the Secured Parties within the meaning
of the term “secured party” as defined in the New York UCC.  The Administrative
Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders (including in its capacities as a potential Hedge Bank and a
potential Cash Management Bank) hereby





Alliance Resource

Fourth Amended and Restated Credit Agreement

109

--------------------------------------------------------------------------------

 



irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Section 7.01 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article VII and Article VIII, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Administrative Agent and the Collateral Agent to execute any and
all documents (including releases) with respect to the Collateral (including
each Intercreditor Agreement and any amendment, supplement, modification or
joinder with respect thereto) and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by the Administrative Agent shall bind the Lenders.  Each Lender agrees
that no Secured Party (other than the Collateral Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
upon the terms of the Collateral Documents.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior
written request by the Borrower to the Administrative Agent, the Administrative
Agent or the Collateral Agent, as applicable, shall (and are hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Collateral Agent for the
benefit of the Secured Parties herein or pursuant hereto upon the Collateral
that was sold or transferred; provided,  however, that (i) the Administrative
Agent or the Collateral Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s or the Collateral Agent’s opinion,
would expose the Administrative Agent or the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative





Alliance Resource

Fourth Amended and Restated Credit Agreement

110

--------------------------------------------------------------------------------

 



Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders or the Required Revolving Credit
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.01) and (c) except as expressly
set forth herein, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or
the Required Revolving Credit Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.01) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article VII
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as applicable, as provided in this paragraph, the
Administrative Agent or the Collateral Agent, may resign at any time by
notifying the Lenders and the Borrower.  If the Person serving as Administrative
Agent or Collateral Agent, is a Defaulting Lender pursuant to clause (d) 





Alliance Resource

Fourth Amended and Restated Credit Agreement

111

--------------------------------------------------------------------------------

 



of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent or Collateral Agent.  Upon any such resignation
or removal, the Required Lenders shall have the right, in consultation with and,
unless an Event of Default shall have occurred and be continuing, the consent
(which consent will not be unreasonably withheld or delayed) of the Borrower, to
appoint a successor that is a bank (with combined capital and surplus of at
least $500,000,000).  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the Required Lenders give notice of removal or the retiring Administrative Agent
or Collateral Agent, gives notice of its resignation, as the case may be, then
such removal shall nonetheless become effective in accordance with such notice
at the end of such 30-day period or the retiring Administrative Agent or the
Collateral Agent, may, on behalf of the Lenders and in consultation with and,
unless an Event of Default shall have occurred and be continuing, the consent
(which consent will not be unreasonably withheld or delayed) of the Borrower,
appoint a successor Administrative Agent or Collateral Agent, which shall be a
bank (with combined capital and surplus of at least $500,000,000) with an office
in New York, New York, or an Affiliate of any such bank (with combined capital
and surplus of at least $500,000,000), respectively.  Upon the acceptance of its
appointment as Administrative Agent or Collateral Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent or Collateral Agent, and the retiring or removed Administrative Agent or
Collateral Agent, shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder, the provisions of this Article VII and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent,
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as the Administrative Agent or Collateral Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, the Joint Lead Arrangers or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Advances hereunder.  Each Lender shall, independently and without reliance upon
the Administrative Agent, the Joint Lead Arrangers or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the securities laws of the United States of
America concerning the Borrower and its Affiliates) as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

No Person identified on the cover page to this Agreement as a “Joint Lead
Arranger”, “Joint Bookrunner”, “Syndication Agent” or “Documentation Agent”
shall have any





Alliance Resource

Fourth Amended and Restated Credit Agreement

112

--------------------------------------------------------------------------------

 



right, power, obligation, liability, responsibility or duty under this Agreement
except in their capacity, if any, as Lenders, Swing Line Banks or Issuing Banks
hereunder.  Without limiting the foregoing, no Person identified on the cover
page to this Agreement as a “Joint Lead Arranger”, “Joint Bookrunner”,
“Syndication Agent” or “Documentation Agent” shall have or be deemed to have any
fiduciary duty to or fiduciary relationship with any Lender, Swing Line Bank or
Issuing Bank.

 

SECTION 7.02     Indemnification.  (a) Each Lender severally agrees to indemnify
the Administrative Agent and the Collateral Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender’s ratable share
(determined as of the date the event or circumstance giving rise to such
Indemnified Cost occurred as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent and the Collateral
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent and the Collateral Agent under the
Loan Documents (collectively, the “Indemnified Costs”); provided,  however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s and the Collateral
Agent’s gross negligence, willful misconduct or unlawful acts as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent and the Collateral Agent promptly upon demand for their ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent and the Collateral Agent are not promptly reimbursed for
such costs and expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this
Section 7.02(a) applies whether any such investigation, litigation or proceeding
is brought by any Lender or any other Person.

 

(b)     Each Lender severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as of the date the event or circumstance giving rise
to such Indemnified Cost occurred as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided,  however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence, willful misconduct or unlawful acts
as found in a final, non-appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender agrees to
reimburse such Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Borrower.

 

(c)     For purposes of this Section 7.02, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of
(i) the aggregate principal amount of the Advances outstanding at such time and
owing to the respective Lenders, (ii) their





Alliance Resource

Fourth Amended and Restated Credit Agreement

113

--------------------------------------------------------------------------------

 



respective Pro Rata Shares of the aggregate Available Amount of all Letters of
Credit outstanding at such time and (iii) their respective Unused Revolving
Credit Commitments at such time; provided that the aggregate principal amount of
Swing Line Advances owing to the Swing Line Bank and of Letter of Credit
Advances owing to any Issuing Bank shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.  The failure of any Lender to reimburse the Administrative
Agent, the Collateral Agent or any Issuing Bank, as the case may be, promptly
upon demand for its ratable share of any amount required to be paid by the
Lenders to the Administrative Agent, the Collateral Agent or such Issuing Bank,
as the case may be, as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse the Administrative Agent, the Collateral Agent
or such Issuing Bank, as the case may be, for its ratable share of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse the Administrative Agent, the Collateral Agent or such Issuing Bank,
as the case may be, for such other Lender’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.02 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 

SECTION 7.03     Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) irrevocably authorizes the Administrative Agent and the Collateral
Agent to:

 

(a)     release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document, and to release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case:

 

(i)     upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet due and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Banks shall have been made),

 

(ii)     upon the sale, conveyance or transfer of all of the Capital Stock of a
Subsidiary Guarantor that is (A) permitted pursuant to Section 5.02 without the
consent of the Required Lenders or (B) if not permitted without such consent,
effected after obtaining the consent of the Required Lenders, or

 

(iii)     if approved, authorized or ratified in writing in accordance with
Section 8.01;

 

(b)     release any Lien on any property (or any part thereof) granted to or
held by the Collateral Agent under any Loan Document that is disposed of or to
be disposed of as part of or in connection with any disposition permitted
hereunder, including, without limitation, a transaction permitted by
Section 5.02(e)(iii), or under any other Loan Document (other than to a Loan
Party);





Alliance Resource

Fourth Amended and Restated Credit Agreement

114

--------------------------------------------------------------------------------

 



 

(c)     release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty and the Collateral Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder;

 

(d)     subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.02(a);

 

(e)     release any Excluded Assets or Excluded Property from the Lien of the
Collateral Documents which may be encumbered thereby;

 

(f)     (x) release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document with the consent of the Required
Lenders and (y) to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty in accordance with Section 8.01,  provided, the
Collateral Agent shall not, unless approved in a writing signed by all of the
Lenders (other than any Lender that is, at such time, a Defaulting Lender)
(i) release all or substantially all of the Collateral in any transaction or
series of related transactions, or (ii) release all or substantially all of the
value of the Subsidiary Guaranty, except to the extent such release is otherwise
permitted pursuant to this Section 7.03 (in which case such release may be made
by the Collateral Agent acting alone); and

 

(g)     take such other actions or refrain from taking actions (including those
listed above) under the Intercreditor Agreement as are approved, authorized or
ratified in writing in accordance with Section 8.01.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property or to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 7.03.  In each case as specified in this Section 7.03, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrower’s expense and upon receipt of any certifications reasonably requested
by the Administrative Agent or the Collateral Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 7.03.

 

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

No Lender consent is required for the Collateral Agent to enter into or to
effect any amendment, modification or supplement to any Intercreditor Agreement
or other intercreditor





Alliance Resource

Fourth Amended and Restated Credit Agreement

115

--------------------------------------------------------------------------------

 



agreement or arrangement permitted under this Agreement or in any document
pertaining to any indebtedness permitted hereby that is permitted to be secured
by the Collateral, including any Permitted Junior Refinancing Debt or Debt
permitted under Section 5.02(b)(i)(D)(ii), for the purpose of adding the holders
of such Debt (or their Representative) as a party thereto and otherwise causing
such Debt to be subject thereto, in each case as contemplated by the terms of
such Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Collateral Agent are required to effectuate the foregoing and provided that such
other changes are not adverse, in any material respect (taken as a whole), to
the interests of the Lenders); provided,  further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Collateral Agent.

 

SECTION 7.04     Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
the Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or
of the Subsidiary Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article VII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such agreements prior to the time of application of the proceeds described
above, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.

 

The Cash Management Banks and Hedge Banks hereby authorize the Collateral Agent
to enter into any Intercreditor Agreement or any other intercreditor agreement
permitted under this Agreement, and any amendment, modification, supplement or
joinder with respect thereto, and any such intercreditor agreement is binding
upon the Cash Management Banks and the Hedge Banks.

 

SECTION 7.05     Intercreditor Agreements.  Each Lender hereunder (a) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreements and (b) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreements as the Administrative Agent and
to appoint JPMorgan Chase Bank, N.A. as the Collateral Agent thereunder on
behalf of such Lender.  In the event of any conflict or inconsistency between
the provisions of any Intercreditor Agreement and this Agreement, the provisions
of such Intercreditor Agreement shall control.

 

SECTION 7.06     Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such





Alliance Resource

Fourth Amended and Restated Credit Agreement

116

--------------------------------------------------------------------------------

 



manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Federal Bankruptcy Code, including under Sections 363, 1123 or
1129 of the Federal Bankruptcy Code, or any similar laws in any other
jurisdictions, or (b) at any other sale, foreclosure or acceptance of collateral
in lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for  the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 8.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.





Alliance Resource

Fourth Amended and Restated Credit Agreement

117

--------------------------------------------------------------------------------

 



 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01     Amendments, Etc.  Except as otherwise contemplated by
Section 8.07 and the Subsidiary Guaranty, no amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Subsidiary Guaranty, consented to) by the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided,  however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders (other than
any Lender that is, at such time, a Defaulting Lender, except for clause
(v) hereof), do any of the following at any time:  (i) waive any of the
conditions specified in Section 3.01 or, in the case of the initial Borrowing,
Section 3.02, (ii) change the number of Lenders or the percentage of (A) the
Commitments, (B) the aggregate unpaid principal amount of the Advances or
(C) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders of any of them to take any action
hereunder, (iii) reduce or limit the obligations of any Subsidiary Guarantor
under Section 1 of the Subsidiary Guaranty issued by it or release such
Subsidiary Guarantor or otherwise limit such Subsidiary Guarantor’s liability
with respect to the Obligations owing to the Administrative Agent and the
Lenders, (iv) amend Section 2.13, (v) amend this Section 8.01, and (b) no
amendment, waiver or consent shall, unless in writing and signed by the Required
Lenders and each Lender that is directly affected by such amendment, waiver or
consent, (i) increase the Commitments of such Lender, (ii) reduce the principal
of, or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender, (iii) postpone any date fixed for any payment
of principal of, or interest on, the Notes held by such Lender or any fees or
other amounts payable hereunder to such Lender or (iv) change the order of
application of any prepayment set forth in Section 2.06 in any manner that
materially affects such Lender; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Bank or each
Issuing Bank, as the case may be, in addition to the Lenders required above to
take such action, affect the rights or obligations of the Swing Line Bank or of
the Issuing Banks, as the case may be, under this Agreement; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

 

SECTION 8.02     Notices, Etc.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 8.02(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)     if to the Borrower, to it at 1717 South Boulder Avenue, Tulsa, Oklahoma
74119, Attention of Cary P. Marshall (Telecopy No. (918) 295-7361);

 

(ii)     if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, NCC2, Floor 03, Newark, DE,
19713-2107, United States, Attention of James Campbell (Telecopy No. 





Alliance Resource

Fourth Amended and Restated Credit Agreement

118

--------------------------------------------------------------------------------

 



302-634-1417), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New
York, New York 10179, Attention of James Schender (Telecopy No. 212-270-5100);

 

(iii)     if to the Collateral Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of Shadia Folahan (Telecopy No. 713-427-6307), with a copy to JPMorgan Chase
Bank, N.A.,  383 Madison Avenue, New York, New York 10179, Attention of James
Schender (Telecopy No. 212-270-5100);

 

(iv)     if to JPMorgan, as an Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
10420 Highland Manor Drive, 4th Floor, Tampa, Florida 33610-9120,
Attention:  Global Trade Services (Telecopy No. 813-432-5161), with a copy to
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops Building 2, 3rd
Floor, Newark, DE 19713-2107, Attention:  James Campbell (Telecopy
No. 302-634-1417);

 

(v)     if to Wells Fargo Bank, as an Issuing Bank, to it at Wells Fargo Bank
N.A., U.S. Trade Services, Standby Letters of Credit, MAC D4004-017, 401 North
Research Parkway, 1st Floor, Winston-Salem, NC, 27101 or Wells Fargo Bank N.A.,
U.S. Trade Services, Standby Letters of Credit, MAC A0283-023, 794 Davis Street,
2nd Floor, San Leandro, CA, 94577-6922;

 

(vi)     if to BOKF, as an Issuing Bank, to it at BOKF, NA dba Bank of Oklahoma,
One Williams Center, Plaza Level, Tulsa, OK 74172, Attention: International Dept
(Telephone No. 918-588-6601; E-mail: tradefinance@bokf.com);

 

(vii)     if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark, DE 19713-2107,
Attention:  James Campbell (Telecopy No. 302-634-1417); and

 

(viii)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided,  further, that approval of such procedures
may be limited to particular notices or communications.

 

(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.





Alliance Resource

Fourth Amended and Restated Credit Agreement

119

--------------------------------------------------------------------------------

 



 

SECTION 8.03     No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 8.04     Costs and Expenses.  (a) The Borrower agrees to pay on demand
(i) all reasonable costs and expenses of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and their Affiliates in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Documents (including, without limitation, (A) all
reasonable due diligence, collateral review, syndication, transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses and (B) the reasonable fees and expenses of one
firm of counsel to the Administrative Agent with respect thereto, with respect
to advising the Administrative Agent as to their rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto) and (ii) all costs and expenses
of the Administrative Agent and each Lender in connection with the enforcement
of the Loan Documents after an Event of Default, whether in any action, suit or
litigation, or any bankruptcy, insolvency or other similar proceeding affecting
creditors’ rights generally (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent and each Lender with
respect thereto).  Notwithstanding anything to the contrary in the foregoing,
the Borrower will not be obligated to pay any allocated overhead costs of the
Administrative Agent, the Joint Lead Arrangers or any of their Affiliates.

 

(b)     The Borrower agrees to indemnify, defend and save and hold harmless the
Administrative Agent, the Collateral Agent, each Joint Lead Arranger, each
Lender and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities,
penalties and expenses (including, without limitation, reasonable fees and
expenses of counsel, but excluding allocated overhead cost of the Administrative
Agent, the Joint Lead Arrangers and the Lenders and their Affiliates) that may
be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Transaction Documents or any of the transactions contemplated thereby, or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except in each case to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, willful misconduct or unlawful
acts.  In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 8.04(b) applies, such indemnity shall be effective
whether





Alliance Resource

Fourth Amended and Restated Credit Agreement

120

--------------------------------------------------------------------------------

 



or not such investigation, litigation or proceeding is brought by any Loan
Party, its directors, shareholders or creditors or an Indemnified Party, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated.  The Borrower also agrees not to assert any claim
against the Administrative Agent, any Joint Lead Arranger, any Lender or any of
their Affiliates, or any of their respective officers, directors, employees,
agents and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

 

(c)     (i)  If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(A) a payment or Conversion pursuant to Section 2.06,  2.09(b)(i) or 2.10(d),
(B) acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, or by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to  Section 8.07 as a result of a
demand by the Borrower or (C) if the Borrower fails to make any payment or
prepayment of an Advance for which a notice of prepayment has been given or that
is otherwise required to be made or fails to continue an Advance for which
notice of the same has been given, whether pursuant to Section 2.04,  2.06
or 6.01 or otherwise, or (ii) the Borrower fails to fulfill the applicable
conditions set forth in Article III on or before the date specified in any
Notice of Borrowing for such Borrowing delivered pursuant to Section 2.02, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or such failure to pay or prepay or borrow, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance,
all of which losses, costs and expenses shall be an amount equal to the excess,
if any, of (A) the amount of interest that would have accrued on the principal
amount of such Advance had such event not occurred at the Eurodollar Rate that
would have been applicable to such Advance for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, continue or Convert, for the period that would have
been the Interest Period for such Advance), over (B) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid, were it to bid at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 8.04,
and the basis therefor, shall be delivered to the Borrower and shall be
conclusive and binding for all purposes, absent manifest error.

 

(d)     If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of such Loan Party by the Administrative Agent or any Lender, in its
sole discretion.





Alliance Resource

Fourth Amended and Restated Credit Agreement

121

--------------------------------------------------------------------------------

 



 

(e)     Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower contained in Sections 2.10 and 2.12 and this Section 8.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 8.05     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower under the Loan
Documents now or hereafter existing, irrespective of whether the Administrative
Agent or such Lender shall have made any demand under this Agreement or such
Note or Notes and although such Obligations may be unmatured.  Each of the
Administrative Agent and each Lender agrees promptly to notify the Borrower
after any such set-off and application; provided,  however, that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender and their
respective Affiliates under this Section 8.05 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) that the
Administrative Agent, such Lender and their respective Affiliates may have.

 

SECTION 8.06     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Extending Lender that such
Extending Lender has executed it and thereafter shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent and each Lender and
their respective successors and assigns permitted hereby.

 

SECTION 8.07     Assignments and Participations.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 8.07.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 8.07(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)     (i) Subject to the conditions set forth in Section 8.07(b)(ii), any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Advances





Alliance Resource

Fourth Amended and Restated Credit Agreement

122

--------------------------------------------------------------------------------

 



at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)     the Borrower; provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof; provided,  further, that no consent of the Borrower
shall be required (I) for an assignment to a Lender or an Affiliate of a Lender,
(II) for an assignment of all or any portion of any Term Advance or (III) if an
Event of Default has occurred and is continuing, any other assignee;

 

(B)     the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (I) to a Lender or an Affiliate of a
Lender or (II) of all or any portion of any Term Advance; and

 

(C)     each Issuing Bank and the Swing Line Bank; provided that no such consent
shall be required for an assignment of all or any portion of any Term Advance.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the applicable
Commitment or Advances of the assigning Lender, the amount of the Commitment or
the Advances of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than the lesser of
$5,000,000 and 5% of the aggregate amount of the applicable Commitment that is
the subject of such assignment or, in the case of Term Advances, not less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, except that any assignment under the
Revolving Credit Facility shall include a proportionate assignment under the
Swing Line Facility, if applicable;

 

(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee





Alliance Resource

Fourth Amended and Restated Credit Agreement

123

--------------------------------------------------------------------------------

 



designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their respective Related Parties or their respective Securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

(iii)     Subject to acceptance and recording thereof pursuant to
Section 8.07(b)(iv), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10,  2.12 and 8.04).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.07 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 8.07(c).

 

(iv)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Advances and L/C Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 8.07(b)(i) and any
written consent to such assignment required by this Section 8.07(b)(i), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed (A) to make any payment
required to be made by it in connection with liabilities then owed to the
Administrative Agent, each Issuing Bank, the Swing Line Bank and each other
Lender hereunder (including interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Advances and participations in
Letters of Credit and Swing Line Advances





Alliance Resource

Fourth Amended and Restated Credit Agreement

124

--------------------------------------------------------------------------------

 



in accordance with its Pro Rata Share, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 8.07(b)(v).

 

(c)     Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swing Line Bank, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Assignee, in all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitments and the Advances owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, each Issuing Bank (as applicable) and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case, to the extent subject to such participation, or postpone any date fixed
for any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case, to the extent subject to such
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.10,  2.12 and 8.04(c) (subject to the requirements
and limitations therein, including the requirements under Section 2.12(e) (it
being understood that the documentation required under Section 2.12(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 8.07(b);
 provided that such Participant (A) agrees to be subject to the provisions of
Section 2.17 as if it were an assignee under Section 8.07(b) and (B) shall not
be entitled to receive any greater payment under Section 2.10 or 2.12, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law (subject to Section 2.10(e)) that occurs
after the Participant acquired the applicable participation.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Participant acknowledges and
agrees to be bound by the terms and provisions of any Intercreditor Agreement to
the same extent and with the same effect as if such Participant were a Lender
hereunder.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Advances,





Alliance Resource

Fourth Amended and Restated Credit Agreement

125

--------------------------------------------------------------------------------

 



Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitments, Advances, Letters of Credit or other obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 8.07 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 8.08     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Agreement.

 

SECTION 8.09     No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower or any of its Subsidiaries that
the Borrower proves were caused by (i) such Issuing Bank’s willful misconduct or
gross negligence as determined in a final, non-appealable judgment by a court of
competent jurisdiction in determining whether documents presented under any
Letter of Credit comply with the terms of such Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

SECTION 8.10     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and not





Alliance Resource

Fourth Amended and Restated Credit Agreement

126

--------------------------------------------------------------------------------

 



disclose such Information to any other Person, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the enforcement of rights
hereunder or under any other Loan Document in any legal proceeding, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives who have a reason to know such Information) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section  or (ii) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower under circumstances in which the recipient
has no knowledge that such source is breaching any obligation of
confidentiality.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry;  provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential or is such that a reasonably prudent person engaged in the practice
of making or maintaining syndicated loans should know that such information
constitutes confidential or proprietary information of the Borrower or any of
its Subsidiaries.

 

SECTION 8.11     Jurisdiction, Etc.  (a) The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank, any Cash Management Bank, any Hedge Bank or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such  courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or





Alliance Resource

Fourth Amended and Restated Credit Agreement

127

--------------------------------------------------------------------------------

 



proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

 

(b)     Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

SECTION 8.12     Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8.13     Non-Recourse to the General Partner and Associated
Persons.  Each of the Administrative Agent, Collateral Agent and each Lender
agrees on behalf of itself and its successors, assigns and legal
representatives, that neither the General Partner, the Special General Partner
nor any Person (other than the Loan Parties) which is a partner, shareholder,
member, owner, officer, director, supervisor, trustee or other principal
(collectively, “Associated Persons”) of the Borrower, the General Partner, the
Special General Partner or a Subsidiary Guarantor, or any of their respective
successors or assigns, shall have any personal liability for the payment or
performance of any of the Borrower s obligations hereunder or under any of the
Notes and no monetary or other judgment shall be sought or enforced against the
General Partner, the Special General Partner or any of such Associated Persons
or any of their respective successors or assigns.  Notwithstanding the
foregoing, neither the Administrative Agent nor any Lender shall be deemed
barred by this Section 8.13 from asserting any claim against any Person based
upon an allegation of fraud or misrepresentation.

 

SECTION 8.14     Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56, signed into law October 26, 2001 (the “Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

SECTION 8.15     Entire Agreement.  This Agreement and the other Loan
Documents  constitute the entire agreement between the parties with respect to
the subject matter hereof, and any other agreement, statement, understanding,
representation or warranty, whether





Alliance Resource

Fourth Amended and Restated Credit Agreement

128

--------------------------------------------------------------------------------

 



oral or written, made or entered into prior to the date hereof with respect to
the subject matter hereof (other than the Fee Letters, the Intercreditor
Agreement and any Letter of Credit Agreement in respect of a Letter of Credit
issued prior to the date hereof and that remains outstanding, all of which shall
survive in full force and effect the execution and delivery hereof) is
superseded by this Agreement and the other Loan Documents.

 

SECTION 8.16     Waiver of Conflicts; No Fiduciary Duty.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that:  (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent or any Lender, on the other hand, is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether the Administrative Agent or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters;
(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Lenders are arm’s-length commercial transactions
between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand; (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate; and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Subsidiaries, or any other Person; (ii) neither
the Administrative Agent nor the Lenders has any obligation to the Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Subsidiaries, and neither the Administrative
Agent nor the Lenders has any obligation to disclose any of such interests to
the Borrower or its Subsidiaries.  To the fullest extent permitted by law, the
Borrower hereby agrees not to assert any potential claims that it may have
against the Administrative Agent and the Lenders with respect to any alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 8.17     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





Alliance Resource

Fourth Amended and Restated Credit Agreement

129

--------------------------------------------------------------------------------

 



 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of the page intentionally left blank]

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

130

--------------------------------------------------------------------------------

 



 

SECTION 8.18     WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC, its Managing General Partner

 

 

 

 

 

By:

/s/ Cary P. Marshall

 

 

Name:  Cary P. Marshall

 

 

Title:    Vice President-Corporate Finance and

 

 

             Treasurer

 

 

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank, Swing Line Bank and Lender

 

 

 

 

 

By:

/s/ Peter S. Predun

 

 

Name:  Peter S. Predun

 

 

Title:    Executive Director

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ Jeffrey Cobb

 

 

Name:  Jeffrey Cobb

 

 

Title:    Director

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ John Tucker

 

 

Name:  John Tucker

 

 

Title:    Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

BOKF, NA DBA BANK OF OKLAHOMA,

 

as Issuing Bank and Lender

 

 

 

 

 

By:

/s/ Stevens E. Warrick

 

 

Name:  Stevens E. Warrick

 

 

Title:    Senior Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By:

/s/ Max N Greer III

 

 

Name:  Max N Greer III

 

 

Title:    Senior Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

MABREY BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Matthew Hill

 

 

Name:  Matthew Hill

 

 

Title:    Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

FIFTH THIRD BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Christopher Mosley

 

 

Name:  Christopher Mosley

 

 

Title:    Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

PLANTERS BANK, INC.

 

as Lender

 

 

 

 

 

By:

/s/ Leigh Durden

 

 

Name:  Leigh Durden

 

 

Title:    Senior Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Mahir J. Desai

 

 

Name:  Mahir J. Desai

 

 

Title:    Assistant Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

CENTRAL BANK & TRUST CO.,

 

as Lender

 

 

 

 

 

By:

/s/ Mark R. Kaufmann

 

 

Name:  Mark R. Kaufmann

 

 

Title:    Senior Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name:  Josh Rosenthal

 

 

Title:    Authorized Signatory

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

STIFEL BANK & TRUST,

 

as Lender

 

 

 

 

 

By:

/s/ John H. Phillips

 

 

Name:  John H. Phillips

 

 

Title:    Executive Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:  James D. Weinstein

 

 

Title:    Managing Director

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

UMB BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ S. Scott Heady

 

 

S. Scott Heady, Senior Vice President

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

ARVEST BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Robert E. Bresnahan

 

 

Name:  Robert E. Bresnahan

 

 

Title:    Assistant Vice President

 

 

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

SCHEDULES TO

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 27, 2017

 

Alliance Resource Operating Partners, L.P.

 

as Borrower





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule I

Commitments

 

 

 

 

 

 

 

Name of Lender

Term

Revolving Credit Commitment

Letter of Credit

Swing Line

 

Commitment as

of May 23, 2012

Extending

Lender

Non-

Extending

Lender

Commitment

Commitment

JPMorgan Chase Bank, N.A.

$19,500,000.00

$53,000,000

 

$51,250,000.00

$15,000,000.00

Wells Fargo Bank, National Association

$19,500,000.00

$53,000,000

 

$51,250,000.00

 

Citibank, N.A.

$19,500,000.00

$53,000,000

 

 

 

Branch Banking and Trust Company

$19,000,000.00

$51,500,000

 

 

 

Bokf, NA DBA Bank of Oklahoma

$19,000,000.00

$51,500,000

 

$22,500,000.00

 

Fifth Third Bank

$19,000,000.00

$40,000,000

$11,500,000

 

 

PNC Bank, National Association

$13,000,000.00

$37,000,000

 

 

 

Goldman Sachs Bank USA

$7,750,000.00

$27,250,000

 

 

 

Sumitomo Mitsui Banking Corporation

$6,500,000.00

$25,000,000

 

 

 

Planters Bank

 

$20,000,000

 

 

 

UMB Bank, n.a.

$6,500,000.00

$18,500,000

 

 

 

Central Bank

 

$15,000,000

 

 

 

Stifel Bank & Trust

 

$15,000,000

 

 

 

Arvest Bank

 

$15,000,000

 

 

 

Mabrey Bank

 

$5,000,000

 

 

 

Compass Bank dba BBVA Compass

$19,000,000.00

 

$51,500,000.00

 

 

Union Bank, N.A.

$19,000,000.00

 

$51,500,000.00

 

 

U.S. Bank National Association

$13,000,000.00

 

$37,000,000.00

 

 

Comerica Bank

$7,750,000.00

 

$27,250,000.00

 

 

Royal Bank of Canada

$6,500,000.00

 

$18,500,000.00

 

 

Sovereign Bank, N.A.

$6,500,000.00

 

$18,500,000.00

 

 

Land Bank of Taiwan, New York Branch

$5,500,000.00

 

$14,500,000.00

 

 

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Mega International Commercial Bank Co., Ltd. New York Branch

$5,000,000.00

 

$15,000,000.00

 

 

Chang Hwa Commercial Bank, Ltd., LA Branch

$4,000,000.00

 

$11,000,000.00

 

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

$4,000,000.00

 

$11,000,000.00

 

 

First Commercial Bank, Ltd., Los Angeles Branch

$4,000,000.00

 

$11,000,000.00

 

 

Taiwan Cooperative Bank, Los Angeles Branch

$4,000,000.00

 

$11,000,000.00

 

 

Hua Nan Commercial Bank, Ltd. NY Agency

$2,500,000.00

 

$7,500,000.00

 

 

Total

$250,000,000.00

$479,750,000.00

$296,750,000

$125,000,000.00

$15,000,000.00

 

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule II

Subsidiary Guarantors

 

1.

Alliance Coal, LLC

2.

Alliance Design Group, LLC

3.

Alliance Land, LLC

4.

Alliance Properties, LLC

5.

Backbone Mountain, LLC

6.

CR Services, LLC

7.

CR Machine Shop, LLC

8.

Excel Mining, LLC

9.

Gibson County Coal, LLC

10.

Hamilton County Coal, LLC

11.

White Oak Resources LLC

12.

Hopkins County Coal, LLC

13.

MC Mining, LLC

14.

Mid-America Carbonates, LLC

15.

Mettiki Coal, LLC

16.

Mettiki Coal (WV), LLC

17.

Mt. Vernon Transfer Terminal, LLC

18.

Penn Ridge Coal, LLC

19.

Pontiki Coal, LLC

20.

River View Coal, LLC

21.

Rough Creek Mining, LLC

22.

Sebree Mining, LLC

23.

Steamport, LLC

24.

Tunnel Ridge, LLC

25.

Warrior Coal, LLC

26.

Webster County Coal, LLC

27.

White County Coal, LLC

28.

Alliance Service, Inc.

29.

Matrix Design Group, LLC

30.

Matrix Design International, LLC

31.

Alliance Resource Properties, LLC

32.

Alliance WOR Properties, LLC

33.

WOR Land 6, LLC

34.

ARP Sebree, LLC

35.

ARP Sebree South, LLC

36.

UC Coal, LLC

37.

UC Mining, LLC

38.

UC Processing, LLC

39.

Alliance Minerals, LLC

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule III

Existing Letters of Credit

 

 

 

 

 

 

 

Letter of
Credit No.

Letter of
Credit
Applicant

Issuing Bank

Beneficiary

Available Amount
of Letter of Credit

Renewal
Date

 

 

 

 

 

 

OK-241928

Alliance
Resource
Operating
Partners,
L.P.

Bank of
Oklahoma

Travelers Casualty
and Surety
Company

$3,898,350.00

4/23/2017

OK-13SDF07759

Alliance
Resource
Operating
Partners, L.P.

Bank of
Oklahoma

Ace American
Insurance Company

$1,220,925.75

4/23/2017

 

 

 

 

 

 

 

 

Total Bank of
Oklahoma

 

$5,119,275.75

 

 

 

 

 

 

 

827870

Alliance
Resource
Operating
Partners, L.P.

JPMorgan Chase
Bank, N.A.

Old Republic
Insurance Company

$3,000,000.00

4/23/2017

S-224272

Alliance
Resource
Operating
Partners, L.P.

JPMorgan Chase
Bank, N.A.

American Powernet
Management, L.P.

$450,000.00

4/23/2017

 

 

 

 

 

 

 

 

Total JPMorgan
Chase, N.A.

 

$3,450,000.00

 

 

 

 

 

 

 

 

 

TOTAL

 

$8,569,275.75

 

 

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 1.01(a)

Excluded Property

 

Inactive Mining Facilities

 

1.     Pattiki Mine — Operator: White County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.4 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in November 2016

     Located in White County, Illinois

 

Address(es):

 

White County Coal, LLC

1525 County Road 1300 North

Carmi, IL  62821

(office, prep plant, loadout)

 

White County Coal, LLC

1343 County Road 1450 East

Carmi, IL  62821

(portal and warehouse)

 

2.     Gibson North Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.2 million tons

     Preparation Plant — 700 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Idled fourth quarter 2015

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

2579 W Gibson Coal Road

Princeton, IN 47670

(portal 1)

Gibson County Coal, LLC

2076 N. 700 W.

Patoka, IN 47666

(portal 2)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

3.     Onton Mine — Operator: Sebree Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.8 million tons

     Preparation Plant — 750 t/p/h throughput capacity

     Truck and Barge Loading Facilities

     Idled fourth quarter 2015

     Located in Webster County, Kentucky

 

Address(es):

 

Sebree Mining, LLC

15 New Steamport Rd

Sebree, KY  42455

(office)

 

Sebree Mining, LLC

3603 SR 370 E

Sebree, KY  42455

(mine facilities)

 

4.     Elk Creek Mine — Operator: Hopkins County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.9 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in April 2016, reserves depleted

     Located in Hopkins County, Kentucky

 

Address(es):

 

Hopkins County Coal, LLC

35 Frank Cox Road

Madisonville, KY  42431

(bathhouse and portal)

 

Hopkins County Coal, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

(prep plant)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Closed Mining Facilities

 

5.     Heritage Facilities — Owner: UC Processing, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include prep plant, overland belt and barge loading facility

 

Address(es):

 

UC Processing, LLC

1274 State Route 141 South

Waverly, KY  42462

(prep plant)

 

UC Processing, LLC

126 Mt. Vernon Road

Uniontown, KY  42461

(barge loadout)

 

6.     Highland Mine — Owner: UC Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include sealed mine portal and overland belt

 

Address(es):

 

UC Mining, LLC

530 Smith Road

Waverly, KY  42462

 

7.     Dodge Hill Mine — Owner: Rough Creek Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include underground mine and prep plant

 

Address(es):

 

Rough Creek Mining, LLC

435 Davis Mine Road

Sturgis, KY  42459





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

8.     Backbone Mountain Mine — Owner: Backbone Mountain, LLC

 

     Closed facilities, formerly operated by contract miner

     Drift mine, sealed in 2013

 

Address(es):

 

Backbone Mountain, LLC

King Wildesen Road

Oakland, MD  21550

 

The following structures and underlying property and contents thereof at active
mining facilities:

 

1.     434 Short Creek Road, Wheeling, WV  26003 (Tunnel Ridge Mine):  Following
three buildings located at this address:

 

a.     Walker Belt Shop:  40’ x 40’ (1,600 sq. ft.) building of steel frame
construction with a metal sheet roof.

 

b.     Walker Slope Overland Belt Bathhouse:  65’ x 45’ (2,925 sq. ft.) building
of Conex (like) internal shell construction with block and steel/metal sheet
roof.

 

c.     Building 3 (shelter used for fusing pipe):  12’ x 20’ (240 sq. ft.)
shelter of steel frame and sheet metal roof.

 

2.     Hilltop Road, Morganfield, KY 42437 (River View Mine):  The following
building located at this address:

 

a.     Fresh Water Lake House:  This is a 8’X 20’ (160 sq. ft.) building
(converted shipping container).





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 1.01(b)

Mines and Mining Facilities

 

Active Mining Facilities

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY 42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, KY  42441

(idled facilities presently used for office)

 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Inactive Mining Facilities

 

9.     Pattiki Mine — Operator: White County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.4 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in November 2016

     Located in White County, Illinois

 

Address(es):

 

White County Coal, LLC

1525 County Road 1300 North

Carmi, IL  62821

(office, prep plant, loadout)

 

White County Coal, LLC

1343 County Road 1450 East

Carmi, IL  62821

(portal and warehouse)

 

10.     Gibson North Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.2 million tons

     Preparation Plant — 700 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Idled fourth quarter 2015

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

2579 W Gibson Coal Road

Princeton, IN 47670

(portal 1)

 

Gibson County Coal, LLC

2076 N. 700 W.

Patoka, IN 47666

(portal 2)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

11.     Onton Mine — Operator: Sebree Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.8 million tons

     Preparation Plant — 750 t/p/h throughput capacity

     Truck and Barge Loading Facilities

     Idled fourth quarter 2015

     Located in Webster County, Kentucky

 

Address(es):

 

Sebree Mining, LLC

15 New Steamport Rd

Sebree, KY  42455

(office)

 

Sebree Mining, LLC

3603 SR 370 E

Sebree, KY  42455

(mine facilities)

 

12.     Elk Creek Mine — Operator: Hopkins County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.9 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in April 2016, reserves depleted

     Located in Hopkins County, Kentucky

 

Address(es):

 

Hopkins County Coal, LLC

35 Frank Cox Road

Madisonville, KY  42431

(bathhouse and portal)

 

Hopkins County Coal, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

(prep plant)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Closed Mining Facilities

 

13.     Heritage Facilities — Owner: UC Processing, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include prep plant, overland belt and barge loading facility

 

Address(es):

 

UC Processing, LLC

1274 State Route 141 South

Waverly, KY  42462

(prep plant)

 

UC Processing, LLC

126 Mt. Vernon Road

Uniontown, KY  42461

(barge loadout)

 

14.     Highland Mine — Owner: UC Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include sealed mine portal and overland belt

 

Address(es):

 

UC Mining, LLC

530 Smith Road

Waverly, KY  42462

 

15.     Dodge Hill Mine — Owner: Rough Creek Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include underground mine and prep plant

 

Address(es):

 

Rough Creek Mining, LLC

435 Davis Mine Road

Sturgis, KY  42459





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

16.     Backbone Mountain Mine — Owner: Backbone Mountain, LLC

 

     Closed facilities, formerly operated by contract miner

     Drift mine, sealed in 2013

 

Address(es):

 

Backbone Mountain, LLC

King Wildesen Road

Oakland, MD  21550





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 1.01(c)

Mortgaged Property

 

Active Mining Facilities

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

Except for the excluded building and underlying property located at the River
View Mine referenced on Schedule 1.01(a).

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY  42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Nebo, KY  42441

(idled facilities presently used for office)

 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

Except for the three excluded buildings and underlying property at the Tunnel
Ridge Mine referenced on Schedule 1.01(a).

 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Other

 

9.     River Terminal — Operator: Mt. Vernon Transfer Terminal, LLC

 

     Barge Loading Facility

     Located on the Ohio River in Posey County, Indiana

 

Address(es):

 

Mt. Vernon Transfer Terminal, LLC

3300 Bluff Road

Mt. Vernon, IN  47620

 

10.     Matrix Design Group Office and Warehouse

 

     Located in Warrick County, Indiana

 

Address(es):

 

Matrix Design Group, LLC

5721 Prospect Drive

Newburgh, IN  47630

 

11.     Office Building — Lexington, Kentucky

 

Address(es):

 

Alliance Coal, LLC

1146 Monarch Street

Lexington, KY  40513

 

12.     Rock Dust Mill — Operator: Mid-America Carbonates, LLC

 

     Located in Hardin County, Illinois

 

Address(es):

 

Mid-America Carbonates, LLC

Route 1, Box 258A

Elizabethtown, IL  62931





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

13.     Roof Bolt Manufacturer — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

 

14.     Central Region Shop — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

2555 Anton Road

Madisonville, KY  42431

(Central Region Shop)

 

15.     CR Machine Shop — Operator: CR Machine Shop, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Machine Shop, LLC

555 Brown Lane

Madisonville, KY  42431

(fabrication shop)

 

See attached lists of leases, including Mining Leases and surface leases, of the
Mortgaged Property and counties in which located.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Surface Leases(1)

 

--------------------------------------------------------------------------------

(1)  The surface leases and subleases marked (“CONSENT REQUIRED FOR ASSIGNMENT”)
for the active Mining Facilities and Other Facilities require the consent of the
landlord or counterparty thereunder or other parties thereto in order to grant
the Liens on the Collateral to the Collateral Agent for the benefit of the
Secured Parties and the other secured parties, if any, under the Security
Agreement:

 

Mt. Vernon Transfer Terminal

 

Lease Agreement dated April 15, 1980, by and between Indiana Port Commission and
MAPCO Land Corporation (MAPCO Land Corporation changed its name to MAPCO Coal
Land Corporation on September 3, 1996; MAPCO Coal Land Corporation merged into
Alliance Properties, LLC effective August 4, 1999), as amended and extended.
CONSENT REQUIRED FOR ASSIGNMENT.

 

County:  Posey County, Indiana

 

Rock Dust Mill

 

Real Property Lease dated May 15, 2006, by and between Hastie Mining Company and
Mid-America Carbonates, LLC.

 

County:  Harding County, Illinois

 

Cardinal Mine

 

(P4-262) Coal Lease Agreement effective January 8, 2010, by and between Thomas
B. Badgett, Jr. and Sue Badgett and Alliance Resource Properties, LLC, a
Memorandum of Coal Lease Agreement of record in Lease Book 191, at Page 390, in
the Hopkins County Clerk’s Office, as amended by Amendment to Coal Lease
Agreement effective April 1, 2010, a Memorandum of Amendment to Coal Lease
Agreement of record in Lease Book 192, at Page 116, in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities).

County:  Hopkins County, Kentucky

 

(WAR-21-S) Lease Agreement effective May 14,2010 by and between Glenda Thornton
and Warrior Coal, LLC [surface], a Memorandum of Lease Agreement of record in
Lease Book 192, Page 485 in the Hopkins County Clerk’s Office, as amended by
Amendment to Lease Agreement effective October 29, 2010 by and between Glenda
Thornton and Warrior Coal, LLC [add ‘1 surface], a Memorandum of Amendment to
Lease Agreement of record in Lease Book 194, Page 259 in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft,

related facilities).

County:  Hopkins County, Kentucky

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

(W AR-29-S) Lease Agreement dated September 23, 2010 by and between Cardinal
Trust, LLC and Warrior Coal, LLC, a Memorandum of Lease Agreement of record in
Lease Book 193, Page 728 in the Hopkins County Clerk’s Office (slurry
disposal).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Hopkins County, Kentucky

 

Agreement between Victor Crowe’s Heirs and Warrior Coal Mining Co. dated 3/23/96
regarding Lease, Victor Crowe, et ux, to Spencer Chemical Company, 8/5/63, 40
acres less 3 acres, Lease Book 60, page 325; assigned to Cardinal Trust by
Assignment of Lease, Chevron, U.S.A., Inc. to Cardinal Trust, 9/23/91, Lease
Book 152, page 508; and, Cardinal Trust to Cardinal Trust, LLC, Assignment of
Lease 10/1197, Lease Book 168, page 22; assigned to SGP Land, LLC by Assignment
of Leases dated January 26, 2001, Short Form of record in Lease Book 173,
Page 482, Hopkins County; assigned to Alliance Resource Properties by Assignment
of Leases and Agreements dated January 1, 2008 (refuse disposal area);

County:  Hopkins County, Kentucky

 

Dotiki Mine

 

(DO-P3-1-SL) Surface Lease dated August 29, 2001 by and between Patricia Brooks
Taylor, Richard K. Brooks and Marilyne Brooks and Webster County Coal, LLC, a
Memorandum of Surface Lease of record in Lease Book 174, Page 462 in the Hopkins
County Clerk’s Office and Lease Book 174, Page 467 in the Hopkins County Clerk’s
Office (Dotiki IV bath house, office, buildings, supply yard).

County:  Hopkins County, Kentucky

 

Lease Agreement dated November 23, 2015 by and between Providence Coal Reserves,
LLC and Hopkins County Coal, LLC, a Memorandum of Coal Lease Agreement being of
record in Misc. Book 164, Page 354 in the Webster County Clerk’s Office (refuse
disposal).

County:  Webster County, Kentucky

 

Tunnel Ridge Mine

 

(TR-3-L) Lease Agreement effective April 1, 2003 by and between Alliance
Resource GP, LLC and Tunnel Ridge, LLC (Facilities Lease); (overland belt;
refuse disposal; preparation plant)

County:  Ohio County, West Virginia





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

(TR-4-L) Surface Lease Agreement dated March 22, 2005 by and between Paul Baker
and Tunnel Ridge, LLC, a Memorandum of Lease of record as Instrument No. 1611159
in Lease Book 758, Page 126 in the Ohio County (WV) Clerk’s Office; (refuse
disposal)

County:  Ohio County, West Virginia

 

(TR-6-L) Lease Agreement dated April 20, 2016 by and between Robert L.
Wagner, Jr. and Tiffany R. Wagner and Tunnel Ridge, LLC (air shaft).

County:  Ohio County, West Virginia

 

(TR-8-L) Lease from Howard Louis Winters to Tunnel Ridge, LLC, a Memorandum of
same being of record in Deed Book 906, Page 604 in the Ohio County (WV) Clerk’s
Office; (air shaft).  PRIOR NOTICE REQUIRED FOR ASSIGNMENT.

County:  Ohio County, West Virginia

 

Mountain View Mine

 

(METT-WV-1-L) Coal Mining Lease dated (effective) May 15, 1999 by and between
Western Pocahontas Properties Limited Partnership and Mettiki Coal Corporation
(West Virginia); said lease having been assigned pursuant to a Confirmatory
Assignment effective August 9, 1999 by and between Mettiki Coal Corporation
(West Virginia) and Mettiki Coal (WV), LLC, of record in Deed Book 207,
Page 639, as No. 43705, in the Grant County, West Virginia Clerk’s Office, and
also of record in Assignment Book 7, Page 550, as 96075, in the Tucker County,
West Virginia Clerk’s Office, as amended by (a) Letter Agreement/Lease Amendment
dated February 7, 2003; (b) Partial Surrender of Lease effective November 15,
2002; (c) Letter Agreement dated September 18, 2003; (d) Partial Surrender of
Lease effective September 21, 2015; (e) Letter Agreement/Lease Amendment dated
December 17, 2003 (See also Subordination Agreement dated November 9, 2005
[Travelers Ins. Co. subordinates the lien of its mortgages to the interest
acquired by Mettiki (WV) and Coal Mining Lease]. (acid mine drainage plant,
Mountain View portal, coal handling facilities, buildings, warehouse, truck
loadout). CONSENT REQUIRED FOR ASSIGNMENT.

County:  Grant County, West Virginia and Tucker County, West Virginia

 

(Mettiki-1-L) (Sincell) Lease dated January 1, 1975, by and between Western
Maryland Company and MAPCO Inc., a Memorandum of which is recorded Liber
No. 376, Page 294; assigned to Mettiki Coal Corporation pursuant to Assignment
dated October 19, 1976 and of record in Liber No. 376, Page 298; as modified and
amended by First Amendment to Lease effective February 20, 1983 by and between
Western Maryland Company and MAPCO Inc., and of record in Liber No. 435,
Page 476, all in the Land Records of Garrett County, Maryland, as amended by
(a) letter agreement dated December 20, 2002; (b) Letter Agreement dated
September 18, 2003; (c) Agreement dated June 6, 1995, by and between Western
Pocahontas Properties Ltd. Partnership and Mettiki Coal Corporation; (d) Mutual
Partial Release dated





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

November 16, 1992 by and between Western Pocahontas Properties Limited
Partnership and Mettiki Coal Corporation; (e) Lease Amendment dated April 1,
2004. Mettiki Coal Corporation merged into Mettiki Coal, LLC effective August 4,
1999. (preparation plant, coal loading facilities and preparation plant
warehouse located on that portion of the leased property designated as Parcel 96
on Tax Map 100 in the Land Records and on that parcel designated as Z-1 02 in
the Lease). CONSENT REQUIRED FOR ASSIGNMENT.

County:  Garrett County, Maryland

 

Excel Mine

 

(MC-1-L) Indenture of Lease dated July 1, 1974 by and between Annette S.
Hatcher, et al. and Pickands Mather & Co. and of record in Deed Book 528,
Page 172 in the aforesaid Clerk’s Office, as amended and/or supplemented by
Consent to Sublease dated July 1, 1974 and of record in Deed Book 527, Page 20,
and by Lease Amendment and Consent to Assignment dated as of March 31, 1982 and
of record in Deed Book 570, Page 345 in the aforesaid Clerk’s Office (office and
refuse area).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Pike County, Kentucky

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Hamilton Mine

 

 

Location

Agreement
#

Grantor

Grantee

Agreement
Type

Agreement
Date

Record
Date

Record
Number

Use

Acres

 

Surface Lease and Use Agreements

Sec 23-4-5

WORL-0047

Melvin L. Heil, owner
of the premises
subject to the life
estate of Angela Heil
Seel in an undivided
1/3 AND Angela H.
Seel, holder of a life
estate to an undivided
1/3 of the premises

White Oak
Resources
Land LLC

Memorandum of
Coal Mining Lease
with Option to
Purchase Real Estate

2/10/2011

2/10/2011

MI 222-1010

Mine 1 Rial Loop

40.00

Sec 15-4-5

WORL-2057

Barbara K. Miller
Ewin, Trustee under
the provisions of a
Trust Agreement
dated April 1, 1992, as
amended February 21,
2001, and known as
the Miller Land Trust
#1

Hamilton
County
Coal, LLC

Memorandum of
Lease for Coal
Mining Purposes
with Agreement to
Purchase Real Estate

12/27/2015

11/17/2015

2015-1735

Mine 1 – Refuse
Disposal Area 3

60.00

Sec 7-4-6

HCC-0014

Daniel Ray Birkner

Hamilton
County
Coal, LLC

Memorandum of
Surface Lease
Agreement

5/20/2016

6/3/2016

2016-762

Lease for Main
North Air Shaft

8.88

 

 

 

 

 

 

 

 

 

 

 

 

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(a)

 

Capital Stock

 

The following entities own the equity interests in the Borrower specified
opposite their respective names:

 

Name of Owner

Percentage of
limited partnership owned

Alliance Resource Partners, L.P.

98.9899% limited partner interest

Alliance Resource GP, LLC

    0.01% special general partner interest

Alliance Resource Management GP, LLC

  1.0001% managing general partner interest

 

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(b)

 

Subsidiaries

 

 

 

 

Name of Subsidiary

Jurisdiction of

Organization

Owners and Type and Amount of Equity Interest Owned

Alliance Coal, LLC

Delaware

Borrower — 99.999% non-managing membership interest

 

Alliance Resource Management GP, LLC — 0.001% managing membership interest

Alliance Design Group, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Alliance Land, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Alliance Minerals, LLC

Delaware

Borrower — 100% membership interest

Alliance Properties, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Alliance Resource Properties, LLC

Delaware

Borrower — 100% membership interest

Alliance Service, Inc.

Delaware

Alliance Coal, LLC — 100 shares of common stock, representing 100% of the issued
and outstanding shares of capital stock

 

The authorized capital stock of Alliance Service, Inc. consists of 1,000 shares
of stock.

Alliance WOR Properties, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

AROP Funding, LLC

Delaware

Borrower — 100% membership interest

ARP Sebree South, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

ARP Sebree, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

Backbone Mountain, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

CR Machine Shop, LLC

Delaware

CR Services, LLC — 100% membership interest

CR Services, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Excel Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Gibson County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Hamilton County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Hopkins County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Matrix Design Africa (PTY) LTD

South Africa

Matrix Design International, LLC — 100% of the equity interests represented by
100 shares of voting stock

 

[Authorized stock]

Matrix Design Group, LLC

Delaware

Alliance Service Inc. — 100% membership interest

Matrix Design International, LLC

Delaware

Matrix Design Group, LLC — 100% membership interest

MC Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Mettiki Coal (WV), LLC

Delaware

Alliance Coal, LLC — 100% membership interest

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Mettiki Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Mid-America Carbonates, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Mt. Vernon Transfer Terminal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Penn Ridge Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Pontiki Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

River View Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Rough Creek Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Sebree Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Steamport, LLC

Kentucky

Alliance Coal, LLC — 100% membership interest

Tunnel Ridge, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

UC Coal, LLC

Delaware

Borrower — 100% membership interest

UC Mining, LLC

Delaware

UC Coal, LLC — 100% membership interest

UC Processing, LLC

Delaware

UC Coal, LLC — 100% membership interest

Warrior Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Webster County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

White County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

White Oak Resources LLC

Delaware

Hamilton County Coal, LLC — 100% membership interest

Wildcat Insurance, LLC

Delaware

Borrower — 100% membership interest

WOR Land 6, LLC

Delaware

Alliance WOR Properties, LLC — 100% membership interest

 

 

 

 



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(d)

Authorizations, Approvals, Actions, Notices and Filings

 

None.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(f)

Disclosed Litigation

 

None.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(n)

Plans and Multiemployer Plans

 

A.     Plans of Loan Parties and Controlled Affiliates:

 

1)

    

Alliance Coal, LLC and Affiliates Pension Plan for Coal Employees

    

Plan #002

 

 

 

 

 

2)

 

Alliance Coal, LLC and Affiliates Profit Sharing and Savings Plan

 

Plan #001

 

 

 

 

 

3)

 

Alliance Coal Health Plan

 

plan #502

 

 

 

 

 

4)

 

Alliance Coal Dental, Vision and Flexible Benefits Plan

 

plan #504

 

 

 

 

 

5)

 

Alliance Coal Life and Disability Plan

 

plan #503

 

6) Mid-America Carbonates, LLC 401 (k) Retirement Plan

(filed final 2015 plan in July 2016)

    

Plan #001(filed under MAC tax ID #)

 

 

Filed for White Oak for 2015 (filed October 17, 2016)

 

1) White Oak Resources LLC 401 (k) Savings Plan plan #003 (filed under White Oak
tax id#)

 

2) White Oak Resources LLC Employee Benefit Plan #501(filed under White Oak tax
id#)

 

 

B.     There are no Multiemployer Plans.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(o)

Environmental Disclosure

 

Part I: 4.01(o)(i):

 

None.

 

Part II: 4.01(o)(ii):

 

A.     Aboveground Storage Tanks:

 

 

 

    

Mine

    

Company

 

 

 

 

 

 

 

1.

 

Dotiki, Providence, KY

 

Webster County Coal, LLC

 

 

 

 

 

 

 

2.

 

Pattiki, Carmi, IL

 

White County Coal, LLC

 

 

 

 

 

 

 

3.

 

Hopkins County Coal,

 

Hopkins County Coal, LLC

 

 

 

Madisonville, KY

 

 

 

 

 

 

 

 

 

4.

 

MC Mining, Pikeville, KY

 

Mettiki Coal, LLC

 

 

 

MC Mining, LLC

 

 

 

 

 

 

 

 

 

5.

 

Mettiki, Oakland, MD

 

Mettiki Coal (WV), LLC

 

 

 

 

 

 

 

6.

 

Mt. Vernon Transfer Terminal,

 

Mt. Vernon Transfer

 

 

 

Mt. Vernon, IN

 

Terminal, LLC

 

 

 

 

 

 

 

7.

 

Warrior, Hopkins, KY

 

Warrior Coal, LLC

 

 

 

 

 

 

 

8.

 

Gibson, Princeton, IN

 

Gibson County Coal, LLC

 

 

 

 

 

 

 

9.

 

Tunnel Ridge, Wheeling, WV

 

Tunnel Ridge, LLC

 

 

 

 

 

 

 

10.

 

River View, Uniontown, KY

 

River View Coal, LLC

 

 

 

 

 

 

 

11.

 

Sebree Mining, Sebree, KY

 

Sebree Mining, LLC

 

 

 

 

 

 

 

12.

 

Waverly, Kentucky

 

UC Processing, LLC

 

 

 

 

 

 

 

13.

 

Hamilton Mine, McLeansboro, IL

 

White Oak Resources LLC

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

B.     Historically Present Underground Storage Tanks:

 

 

 

 

    

Mine

    

Company

 

 

 

 

 

 

 

1.

 

MC Mining, Pikeville, KY

 

MC Mining, LLC

 

 

 

 

 

 

 

2.

 

Hopkins County Coal,

 

Hopkins County Coal, LLC

 

 

 

Madisonville, KY

 

 

 

 

 

 

 

 

 

3.

 

Mettiki, Oakland, MD

 

Mettiki Coal, LLC

 

C.     De Minimus Spillage of Waste Oil

 

 

 

    

Mine

    

Company

 

 

 

 

 

 

 

1.

 

Dotiki, Providence, KY

 

Webster County Coal, LLC

 

 

 

 

 

 

 

2.

 

Pattiki, Carmi, IL

 

White County Coal, LLC

 

 

 

 

 

 

 

3.

 

Hopkins County Coal,

 

Hopkins County Coal, LLC

 

 

 

Madisonville, KY

 

 

 

 

 

 

 

 

 

4.

 

Pontiki, Lovely, KY

 

Pontiki Coal, LLC

 

 

 

 

 

 

 

5.

 

MC Mining, Pikeville, KY

 

MC Mining, LLC

 

 

 

 

 

 

 

6.

 

Mettiki, Oakland, MD

 

Mettiki Coal, LLC

 

 

 

 

 

 

 

7.

 

Mt. Vernon Transfer Terminal,

 

Mt. Vernon Transfer

 

 

 

Mt. Vernon, IN

 

Terminal, LLC

 

 

 

 

 

 

 

8.

 

Warrior, Madisonville, KY

 

Warrior Coal, LLC

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(p)

Open Years

 

The 2012 through 2015 tax years for Alliance Resource Operating Partners, L.P,
Alliance Resource Management GP, LLC, Alliance Resource Partners, L.P., Alliance
Coal, LLC and Alliance Service, Inc. are Open Years.  The 2014 and 2015 tax
years for Wildcat Insurance, LLC are Open Years.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(r)

Existing Debt

 

All Existing Debt is Surviving Debt, see Schedule 4.01(s).





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(s)

Surviving Debt

 

 

 

 

 

Obligor

Principal Amount
Outstanding*

Maturity Date

Description

Borrower and guaranteed by certain Subsidiaries

$
50,000,000 

As provided in Fourth Amended and Restated Credit Agreement

Term Facility

Borrower and guaranteed by certain Subsidiaries

$255,000,000
(excludes aggregate amount outstanding under letters of credit)

As provided in Fourth Amended and Restated Credit Agreement

Revolving Credit Facility

Borrower and guaranteed by certain Subsidiaries

$
145,000,000 

June 26, 2018

6.27% Series B Senior Notes 

Borrower, Hamilton County Coal, LLC and White Oak Resources, LLC

$
77,830,728 

Monthly payments in amount of $1,902,580.  Final payment of $21,902,580 due in
October 2019.

2015 Capital Lease Transaction

Borrower, River View Coal, LLC and Tunnel Ridge, LLC

$
30,597,638 

Monthly payments in amount of $714,046 through May 2019; payment of $2,490,145
due in June 2019; monthly payments of $483,404 from July 2019 thru May 2020;
with final payment of $5,483,405 due in June 2020.

2016 Capital Lease Transaction

Gibson County Coal, LLC

$
51,328 

Matures on January 31, 2017, and has monthly payments of $51,395

Lease Arrangement for prep plant and ancillary facilities at Gibson County coal
mining complex

AROP Funding, LLC and Loan Parties that participate in receivables facility

$
100,000,000 

December 1, 2017

Receivables Facility

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Hamilton County Coal, LLC

$
780,435 

Matures on September 30, 2022 and has monthly payments of $12,534

HCC Land Purchase from Barbara K. Miller Wing, Trustee of Miller Land Trust #1

White Oak Resources LLC

$
3,475,533 

matures on December 31, 2022 and has monthly payments of $64,387

Railroad Transportation Agreement with Evansville Western Railway

--------------------------------------------------------------------------------

*Principal Amounts are as of the Effective Date.

 

 



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(t)

 

Liens

 

 

 

 

 

 

 

 

Debtor

Secured Party

Filing Jurisdiction

Filing No.

Amendment Filing No.

Type of Collateral

Principal Amount Secured (if applicable)

Alliance Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144927976

 

Receivables and related assets

Receivables Financing*

Alliance Coal, LLC

People’s Capital and Leasing Corp.

DE

File No. 20150458058

 

Equipment and related assets

Operating Lease

Alliance Coal, LLC

IBC Bank

Oklahoma County, OK

Filing No. 20130415020365190

 

Equipment and related assets

Operating Lease

Alliance Resource Operating Partners, L.P.

PNC Bank National Association, as Administrative Agent

DE

File No. 20144927703

File No. 20155805493

Receivables and related assets

Receivables Financing*

Alliance Resource Operating Partners, L.P.

Beverly Bank & Trust Company N.A.

DE

File No. 20155035869

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Beverly Bank & Trust Company N.A.

Hamilton County, IL

File No. 2015-009750

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Caterpillar Financial Services Corporation

DE

File No. 20155298004

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Caterpillar Financial Services Corporation

Hamilton County, IL

File No. 2016-009767

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

First Financial Equipment Finance LLC

DE

File No. 20155199020

File No. 20160985935

Equipment and related assets

2015 Capital Lease**

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20155085286

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

MB Equipment Finance, LLC

DE

File No. 20155016489

File No. 20155762843;
File No. 20162497285

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

MB Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009751

File No. 2016-009783

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

People’s Capital and Leasing Corp

DE

File No. 20156349863

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

PNC Equipment Finance LLC

DE

File No. 20155038392

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

PNC Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009748

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Santander Bank, N.A.

DE

File No. 20155042675

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Santander Bank, N.A.

Hamilton County, IL

File No. 2015-009752

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Signature Financial LLC

DE

File No. 20155233407

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Woodforest National Bank

DE

File No. 20155187975

 

Equipment and related assets

2015 Capital Lease**

Alliance Resource Operating Partners, L.P.

Woodforest National Bank

Hamilton County, IL

File No. 2015-009749

File No. 2016-009772

Equipment and related assets

2015 Capital Lease**



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

Caterpillar Financial Services Corporation

DE

File No. 20163920368

 

Equipment and related assets

2016 Capital Lease***

Alliance Resource Operating Partners, L.P.

First American Commercial Bancorp, Inc.

DE

File No. 20163931423

 

Equipment and related assets

2016 Capital Lease***

Alliance Resource Operating Partners, L.P.

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20164024673

 

Equipment and related assets

2016 Capital Lease***

Alliance Resource Operating Partners, L.P.

PNC Equipment Finance, LLC

DE

File No. 20163918867

File No. 20164579130

Equipment and related assets

2016 Capital Lease***

Alliance Resource Operating Partners, L.P.

PNC Equipment Finance, LLC

Union County, KY

Book 7, Page 367

 

Equipment and related assets

2016 Capital Lease***

Gibson County Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928099

 

Receivables and related assets

Receivables Financing*

Gibson County Coal, LLC

PNC Bank National Association, as Administrative Agent

Gibson County, IN

Instrument No. 201400017892

 

Receivables and related assets

Receivables Financing*

Gibson County Coal, LLC

PNC Bank National Association, as Administrative Agent

Knox County, IN

Instrument No. 2014U0054

 

Receivables and related assets

Receivables Financing*

Gibson County Coal, LLC

Bill Miller Equipment Sales, Inc.

IN

File No. 201400007666426

 

Equipment and related assets

Operating Lease

Hamilton County Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20161144458

 

Receivables and related assets

Receivables Financing*

Hamilton County Coal, LLC

PNC Bank National Association, as Administrative Agent

Hamilton County, IL

File No. 2016-009776

 

Receivables and related assets

Receivables Financing*

Hamilton County Coal, LLC

Beverly Bank & Trust Company N.A.

DE

File No. 20155035869

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Beverly Bank & Trust Company N.A.

Hamilton County, IL

File No. 2015-009750

 

Equipment and related assets

2015 Capital Lease**



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Hamilton County Coal, LLC

Caterpillar Financial Services Corporation

DE

File No. 20155298004

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Caterpillar Financial Services Corporation

Hamilton County, IL

File No. 2016-009767

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

First Financial Equipment Finance LLC

DE

File No. 20155199350

File No. 20160987170

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20155085286

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

MB Equipment Finance, LLC

DE

File No. 20155016489

File No. 20155762843;
File No. 20162497285

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

MB Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009751

File No. 2016-009783

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

People’s Capital and Leasing Corp

DE

File No. 20156349863

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

PNC Equipment Finance LLC

DE

File No. 20155038392

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

PNC Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009748

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Santander Bank, N.A.

DE

File No. 20155042675

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Santander Bank, N.A.

Hamilton County, IL

File No. 2015-009752

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Signature Financial LLC

DE

File No. 20155233407

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Woodforest National Bank

DE

File No. 20155187975

 

Equipment and related assets

2015 Capital Lease**

Hamilton County Coal, LLC

Woodforest National Bank

Hamilton County, IL

File No. 2015-009749

File No. 2016-009772

Equipment and related assets

2015 Capital Lease**

Hopkins County Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928198

 

Receivables and related assets

Receivables Financing*

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Hopkins County Coal, LLC

PNC Bank National Association, as Administrative Agent

Hopkins County, KY

Book 10, Page 290

 

Receivables and related assets

Receivables Financing*

Hopkins County Coal, LLC

Rudd Equipment Co.

DE

File No. 20141409515

File No. 20141409903

Equipment and related assets

Operating Lease

Mettiki Coal, LLC

Caterpillar Financial Services Corporation

DE

File No. 20155516108

 

Equipment and related assets

Operating Lease

Mettiki Coal (WV), LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928248

 

Receivables and related assets

Receivables Financing*

Mettiki Coal (WV), LLC

PNC Bank National Association, as Administrative Agent

Grant County, WV

Book 261, Page 201

 

Receivables and related assets

Receivables Financing*

Mettiki Coal (WV), LLC

PNC Bank National Association, as Administrative Agent

Tucker County, WV

Book 271, Page 41

 

Receivables and related assets

Receivables Financing*

Mid-America Carbonates, LLC

Alliance Resource Partners, L.P.

Hardin County, IL

Book 96, Page 20

 

Equipment and related assets

Operating Lease

Mt. Vernon Transfer Terminal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928354

 

Receivables and related assets

Receivables Financing*

River View Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928404

 

Receivables and related assets

Receivables Financing*

River View Coal, LLC

PNC Bank National Association, as Administrative Agent

Union County, KY

Book 6, Page 646

 

Receivables and related assets

Receivables Financing*

River View Coal, LLC

Caterpillar Financial Services Corporation

DE

File No. 20163920368

 

Equipment and related assets

2016 Capital Lease***

River View Coal, LLC

First American Commercial Bancorp, Inc.

DE

File No. 20163931423

 

Equipment and related assets

2016 Capital Lease***

River View Coal, LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20164024673

 

Equipment and related assets

2016 Capital Lease***

River View Coal, LLC

PNC Equipment Finance, LLC

DE

File No. 20163918867

File No. 20164579130

Equipment and related assets

2016 Capital Lease***

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

River View Coal, LLC

PNC Equipment Finance, LLC

Union County, KY

Book 7, Page 367

 

Equipment and related assets

2016 Capital Lease***

River View Coal, LLC

Whayne Supply Company

DE

File No. 20120880429

 

Equipment and related assets

Operating Lease

River View Coal, LLC

Star Capital Group, L.P.

DE

File No. 20133503555

 

Equipment and related assets

Operating Lease

Sebree Mining, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928420

 

Receivables and related assets

Receivables Financing*

Sebree Mining, LLC

PNC Bank National Association, as Administrative Agent

Hopkins County, KY

Book 10, Page 298

 

Receivables and related assets

Receivables Financing*

Sebree Mining, LLC

PNC Bank National Association, as Administrative Agent

Webster County, KY

Fixture Filing Book 5, Page 16

 

Receivables and related assets

Receivables Financing*

Tunnel Ridge, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928537

 

Receivables and related assets

Receivables Financing*

Tunnel Ridge, LLC

PNC Bank National Association, as Administrative Agent

Washington County, PA

Instrument No. 201440018

 

Receivables and related assets

Receivables Financing*

Tunnel Ridge, LLC

PNC Bank National Association, as Administrative Agent

Ohio County, WV

Book 1495, Page 608

 

Receivables and related assets

Receivables Financing*

Tunnel Ridge, LLC

Caterpillar Financial Services Corporation

DE

File No. 20163920368

 

Equipment and related assets

2016 Capital Lease***

Tunnel Ridge, LLC

First American Commercial Bancorp, Inc.

DE

File No. 20163931423

 

Equipment and related assets

2016 Capital Lease***

Tunnel Ridge, LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20164024673

 

Equipment and related assets

2016 Capital Lease***

Tunnel Ridge, LLC

PNC Equipment Finance, LLC

DE

File No. 20163918867

File No. 20164579130

Equipment and related assets

2016 Capital Lease***

Tunnel Ridge, LLC

PNC Equipment Finance, LLC

Union County, KY

Book 7, Page 367

 

Equipment and related assets

2016 Capital Lease***

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20161144557

 

Receivables and related assets

Receivables Financing*

Warrior Coal, LLC

PNC Bank National Association, as Administrative Agent

Hopkins County, KY

Book 10, Page 762

 

Receivables and related assets

Receivables Financing*

Webster County Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20161144623

 

Receivables and related assets

Receivables Financing*

Webster County Coal, LLC

PNC Bank National Association, as Administrative Agent

Webster County, KY

Fixture Filing Book 5, Page 98

 

Receivables and related assets

Receivables Financing*

White County Coal, LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20144928594

 

Receivables and related assets

Receivables Financing*

White County Coal, LLC

PNC Bank National Association, as Administrative Agent

Hamilton County, IL

Book 2014, Page 21863

 

Receivables and related assets

Receivables Financing*

White Oak Resources LLC

PNC Bank National Association, as Administrative Agent

DE

File No. 20161144326

 

Receivables and related assets

Receivables Financing*

White Oak Resources LLC

PNC Bank National Association, as Administrative Agent

Hamilton County, IL

File No. 2016-009777

 

Receivables and related assets

Receivables Financing*

White Oak Resources LLC

Beverly Bank & Trust Company N.A.

DE

File No. 20155035869

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Beverly Bank & Trust Company N.A.

Hamilton County, IL

File No. 2015-009750

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Caterpillar Financial Services Corporation

DE

File No. 20155298004

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Caterpillar Financial Services Corporation

Hamilton County, IL

File No. 2016-009767

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

First Financial Equipment Finance LLC

DE

File No. 20155199368

File No. 20160986453

Equipment and related assets

2015 Capital Lease**

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20155085286

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

MB Equipment Finance, LLC

DE

File No. 20155016489

File No. 20155762843;
File No. 20162497285

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

MB Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009751

File No. 2016-009783

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

People’s Capital and Leasing Corp

DE

File No. 20156349863

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

PNC Equipment Finance LLC

DE

File No. 20155038392

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

PNC Equipment Finance, LLC

Hamilton County, IL

File No. 2015-009748

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Santander Bank, N.A.

DE

File No. 20155042675

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Santander Bank, N.A.

Hamilton County, IL

File No. 2015-009752

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Signature Financial LLC

DE

File No. 20155233407

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Woodforest National Bank

DE

File No. 20155187975

 

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

Woodforest National Bank

Hamilton County, IL

File No. 2015-009749

File No. 2016-009772

Equipment and related assets

2015 Capital Lease**

White Oak Resources LLC

U.S. Bank Equipment Finance

DE

File No. 20140274027

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20140493825

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20141705177

File No. 20141717453

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20142735256

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20143827276

 

Equipment and related assets

Operating Lease

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

White Oak Resources LLC

Joy Global Underground Mining LLC

DE

File No. 20150548585

File No. 20154833686

Equipment and related assets

Operating Lease

White Oak Resources LLC

Joy Global Underground Mining LLC

DE

File No. 20150549088

File No. 20154833884

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20151704211

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20151764314

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20151835098

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20151859627

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20152114055

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20152269354

 

Equipment and related assets

Operating Lease

White Oak Resources LLC

Macquarie Corporate and Asset Funding Inc.

DE

File No. 20152409034

 

Equipment and related assets

Operating Lease

--------------------------------------------------------------------------------

*Principal Amount Secured by Receivables Financing:  $100,000,000.00 as of
Effective Date

 

**Principal Amount Secured by 2015 Capital Lease Transaction:  $77,830,728 as of
Effective Date

 

***Principal Amount Secured by 2016 Capital Lease Transaction:  $30,597,638 as
of Effective Date

 

The foregoing is based on lien searches conducted in (i) the State of Delaware
for the companies organized Delaware law, (ii) the Commonwealth of Kentucky for
the companies organized under Kentucky law and/or operating in Kentucky,
(iii) the State of Oklahoma for the companies operating in Oklahoma, (iv) the
State of Pennsylvania for the companies operating in Pennsylvania, (v) the State
of Maryland for the companies operating in Maryland, (vi) the State of West
Virginia for the companies operating in West Virginia, (vii) the State of
Illinois for the companies operating in Illinois and (viii) the State of Indiana
for the companies operating in Indiana.

 

Simultaneously with granting Liens to secure the Obligations as required by the
Fourth Amended and Restated Credit Agreement, the Loan Parties are granting pari
passu Liens to secure the Senior Notes.

 

 



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 4.01(u)

Investments

 

1.    For equity investments by Borrower and the Subsidiaries in Subsidiaries,
see Schedule 4.01(b).

2.    Each of the Subsidiaries have entered into guarantees in connection with
this Fourth Amended and Restated Credit Agreement.

3.    Certain of the Subsidiaries have entered into guarantees in connection
with the Note Purchase Agreement.  See Schedule 4.01(s).

4.    Borrower and certain Subsidiary Guarantors hold intercompany notes issued
by the Borrower or other Subsidiaries in connection with the receivables
facility described on Schedule 5.01(s).

5.    Available cash periodically invested in Cash Equivalents.

6.    Alliance Minerals, LLC non-voting equity investment in Cavalier Minerals
JV, LLC.  $142,713,000 invested.





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 5.01(p)(iv)(B)

Title Insurance Properties

 

Active Mines:

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)

 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity

     Barge Loading Facility





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

     Located in Union County, Kentucky

 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

Except for the excluded building and underlying property located at the River
View Mine referenced on Schedule 1.01(a).

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)

 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY  42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, KY  42441

(idled facilities presently used for office)

 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

Except for the three excluded buildings and underlying property located at the
Tunnel Ridge Mine referenced on Schedule 1.01(a).

 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Other

 

9.     River Terminal — Operator: Mt. Vernon Transfer Terminal, LLC

 

     Barge Loading Facility

     Located on the Ohio River in Posey County, Indiana

 

Address(es):

 

Mt. Vernon Transfer Terminal, LLC

3300 Bluff Road

Mt. Vernon, IN  47620

 

10.     Matrix Design Group Office and Warehouse

 

     Located in Warrick County, Indiana

 

Address(es):

 

Matrix Design Group, LLC

5721 Prospect Drive

Newburgh, IN 47630

 

11.     Office Building — Lexington, Kentucky

 

Address(es):

 

Alliance Coal, LLC

1146 Monarch Street

Lexington, KY  40513

 

12.     Rock Dust Mill — Operator: Mid-America Carbonates, LLC

 

     Located in Hardin County, Illinois

 

Address(es):

 

Mid-America Carbonates, LLC

Route 1, Box 258A

Elizabethtown, IL  62931





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

13.     Roof Bolt Manufacturer — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

 

14.     Central Region Shop — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

2555 Anton Road

Madisonville, KY  42431

(Central Region Shop)

 

15.     CR Machine Shop — Operator: CR Machine Shop, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Machine Shop, LLC

555 Brown Lane

Madisonville, KY  42431

(fabrication shop)

 

 

 



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 5.01(p)(iv)(E)

 

Lessor Estoppel and Consent Agreement Properties

 

Mt. Vernon Transfer Terminal

 

Lease Agreement dated April 15, 1980, by and between Indiana Port Commission and
MAPCO Land Corporation (MAPCO Land Corporation changed its name to MAPCO Coal
Land Corporation on September 3, 1996; MAPCO Coal Land Corporation merged into
Alliance Properties, LLC effective August 4, 1999), as amended and extended.
[unrecorded]

 

Rock Dust Mill

 

Real Property Lease dated May 15, 2006, by and between Hastie Mining Company and
Mid-America Carbonates, LLC. [unrecorded]

 

Cardinal Mine

 

(P4-262) Coal Lease Agreement effective January 8, 2010, by and between Thomas
B. Badgett, Jr. and Sue Badgett and Alliance Resource Properties, LLC, a
Memorandum of Coal Lease Agreement of record in Lease Book 191, at Page 390, in
the Hopkins County Clerk’s Office, as amended by Amendment to Coal Lease
Agreement effective April 1, 2010, a Memorandum of Amendment to Coal Lease
Agreement of record in Lease Book 192, at Page 116, in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities);

 

(WAR-21-S) Lease Agreement effective May 14,2010 by and between Glenda Thornton
and Warrior Coal, LLC [surface], a Memorandum of Lease Agreement of record in
Lease Book 192, Page 485 in the Hopkins County Clerk’s Office, as amended by
Amendment to Lease Agreement effective October 29, 2010 by and between Glenda
Thornton and Warrior Coal, LLC [add ‘1 surface], a Memorandum of Amendment to
Lease Agreement of record in Lease Book 194, Page 259 in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities);

 

(W AR-29-S) Lease Agreement dated September 23, 2010 by and between Cardinal
Trust, LLC and Warrior Coal, LLC, a Memorandum of Lease Agreement of record in
Lease Book 193, Page 728 in the Hopkins County Clerk’s Office (slurry disposal);

 

Agreement between Victor Crowe’s Heirs and Warrior Coal Mining Co. dated 3/23/96
regarding Lease, Victor Crowe, et ux, to Spencer Chemical Company, 8/5/63, 40
acres less 3 acres, Lease Book 60, page 325; assigned to Cardinal Trust by
Assignment of Lease, Chevron, U.S.A., Inc. to Cardinal Trust, 9/23/91, Lease
Book 152, page 508; and, Cardinal Trust to Cardinal Trust, LLC, Assignment of
Lease 10/1197, Lease Book 168, page 22; assigned to SGP Land, LLC by Assignment
of Leases dated January 26, 2001, Short Form of record in Lease Book 173,
Page 482, Hopkins County; assigned to Alliance Resource Properties by Assignment
of Leases and Agreements dated January 1, 2008 (refuse disposal area);





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Dotiki Mine

 

(DO-P3-1-SL) Surface Lease dated August 29, 2001 by and between Patricia Brooks
Taylor, Richard K. Brooks and Marilyne Brooks and Webster County Coal, LLC, a
Memorandum of Surface Lease of record in Lease Book 174, Page 462 in the Hopkins
County Clerk’s Office and Lease Book 174, Page 467 in the Hopkins County Clerk’s
Office (Dotiki IV bath house, office, buildings, supply yard);

 

Lease Agreement dated November 23, 2015 by and between Providence Coal Reserves,
LLC and Hopkins County Coal, LLC, a Memorandum of Coal Lease Agreement being of
record in Misc. Book 164, Page 354 in the Webster County Clerk’s Office (refuse
disposal).

 

Tunnel Ridge Mine

 

(TR-4-L) Surface Lease Agreement dated March 22, 2005 by and between Paul Baker
and Tunnel Ridge, LLC, a Memorandum of Lease of record as Instrument No. 1611159
in Lease Book 758, Page 126 in the Ohio County (WV) Clerk’s Office; (refuse
disposal)

 

(TR-6-L) Lease Agreement dated April 20, 2016 by and between Robert L.
Wagner, Jr. and Tiffany R. Wagner and Tunnel Ridge, LLC (air shaft).

 

(TR-8-L) Lease from Howard Louis Winters to Tunnel Ridge, LLC, a Memorandum of
same being of record in Deed Book 906, Page 604 in the Ohio County (WV) Clerk’s
Office; (air shaft).

 

Excel Mine

 

(MC-1-L) Indenture of Lease dated July 1, 1974 by and between Annette S.
Hatcher, et al. and Pickands Mather & Co. and of record in Deed Book 528,
Page 172 in the aforesaid Clerk’s Office, as amended and/or supplemented by
Consent to Sublease dated July 1, 1974 and of record in Deed Book 527, Page 20,
and by Lease Amendment and Consent to Assignment dated as of March 31, 1982 and
of record in Deed Book 570, Page 345 in the aforesaid Clerk’s Office (office and
refuse area).





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Hamilton Mine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Location

Agreement
#

Grantor

Grantee

Agreement
Type

Agreement
Date

Record
Date

Record
Number

Use

Acres

Surface Lease and Use Agreements

Sec 23-4-5

WORL-0047

Melvin L. Heil, owner of the premises subject to the life estate of Angela Heil
Seel in an undivided 1/3 AND Angela H. Seel, holder of a life estate to an
undivided 1/3 of the premises

White Oak Resources Land LLC

Memorandum of Coal Mining Lease with Option to Purchase Real Estate

2/10/2011

2/10/2011

MI 222-1010

Mine 1  Rial Loop

40.00

Sec 15-4-5

WORL-2057

Barbara K. Miller Ewin, Trustee under the provisions of a Trust Agreement dated
April 1, 1992, as amended February 21, 2001, and known as the Miller Land Trust
#1

Hamilton County Coal, LLC

Memorandum of Lease for Coal Mining Purposes with Agreement to Purchase Real
Estate

12/27/2015

11/17/2015

2015-1735

Mine 1 — Refuse Disposal Area 3

60.00

Sec 7-4-6

HCC-0014

Daniel Ray Birkner

Hamilton County Coal, LLC

Memorandum of Surface Lease Agreement

5/20/2016

6/3/2016

2016-762

Lease for Main North Air Shaft

8.88

 





Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Schedule 5.02(q)

Transactions with Affiliates

 

None.

 

 



Schedules to

Fourth Amended and Restated Credit Agreement

Alliance Resource Operating Partners, L.P.

--------------------------------------------------------------------------------

 



 

Exhibit A-1

to Fourth Amended and Restated Credit Agreement

 

Form of Term Note

 

$[●]

Dated:  [●]

 

FOR VALUE RECEIVED, the undersigned, ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of [●] (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the principal amount of the
Term Advance (as defined below) owing to the Lender by the Borrower pursuant to
the Fourth Amended and Restated Credit Agreement, dated as of January 27, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined), among the Borrower, the Lender
and certain other lenders party thereto, the Issuing Banks, the Swing Line Bank,
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent for the Lenders,
and the other parties named therein and a party thereto as a syndication agent,
a joint lead arranger, a joint bookrunner or documentation agent, on the dates
and in the amounts specified in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Advance from the date of the Term Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan, as Administrative Agent, at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 500 Stanton Christiana Road, NCC2, Floor 03, Newark,
DE, 19713-2107, in same day funds.  The Term Advance, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (this “Promissory Note”); provided,  however, that the failure
of the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

 

This Promissory Note is one of the Term Notes referred to in, and is entitled to
the benefits of, the Credit Agreement.  The Credit Agreement, among other
things, (a) provides for the making of a term loan advance (the “Term Advance”)
by the Lender to the Borrower in an amount of the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from the Term Advance
being evidenced by this Promissory Note and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[Signature Page Follows]





Alliance Resource

Fourth Amended and Restated Credit Agreement

A-1-1

--------------------------------------------------------------------------------

 



 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC,

 

 

its Managing General Partner

 

 

 

By:

 

 

 

Name:  [Cary P. Marshall]

 

 

Title:    Vice President-Corporate Finance and Treasurer

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

A-1-2

--------------------------------------------------------------------------------

 



 

Term Advance and Payments of Principal

 

 

 

 

 

 

Date

Amount of
Term Advance

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

A-1-3

--------------------------------------------------------------------------------

 



Exhibit A-2

to Fourth Amended and Restated Credit Agreement

 

Form of Revolving Credit Note

 

$[●]Dated:  [●]

 

FOR VALUE RECEIVED, the undersigned, ALLIANCE RESOURCE OPERATING PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the
order of [●] (the “Lender”) for the account of its Applicable Lending Office (as
defined in the Credit Agreement referred to below) the aggregate principal
amount of the Revolving Credit Advances, the Swing Line Advances and the Letter
of Credit Advances (each as defined below) owing to the Lender by the Borrower
pursuant to the Fourth Amended and Restated Credit Agreement, dated as of
January 27, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the Borrower, the Lender and certain other lenders party thereto, the Issuing
Banks, the Swing Line Bank, JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent for the Lenders, and the other parties named therein and a
party thereto as a syndication agent, a joint lead arranger, a joint bookrunner
or documentation agent, on the Termination Date for the Revolving Credit
Facility.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance, Swing Line Advance and Letter of Credit Advance, from
the date of such Revolving Credit Advance, Swing Line Advance or Letter of
Credit Advance, as the case may be, until such principal amount is paid in full,
at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan, as Administrative Agent, at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 500 Stanton Christiana Road, NCC2, Floor 03, Newark,
DE, 19713-2107, in same day funds.  Each Revolving Credit Advance, Swing Line
Advance and Letter of Credit Advance owing to the Lender by the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (this “Promissory
Note”); provided,  however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (a) provides for the making or purchasing of advances (variously,
the “Revolving Credit Advances”, the “Swing Line Advances” or the “Letter of
Credit Advances”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance, Swing Line Advance and Letter of Credit Advance being
evidenced by this Promissory Note and (b) contains provisions for acceleration
of the maturity hereof upon





Alliance Resource

Fourth Amended and Restated Credit Agreement

A-2-1

--------------------------------------------------------------------------------

 



the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[Signature Page Follows]





Alliance Resource

Fourth Amended and Restated Credit Agreement

A-2-2

--------------------------------------------------------------------------------

 



 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC,

 

 

its Managing General Partner

 

 

 

By:

 

 

 

Name:  [Cary P. Marshall]

 

 

Title:    Vice President-Corporate Finance and Treasurer

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

A-2-3

--------------------------------------------------------------------------------

 



 

Advances and Payments of Principal

 

 

 

 

 

 

Date

Amount of
Advance

Amount of
Principal Paid
or Prepaid

Unpaid
Principal
Balance

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

A-2-4

--------------------------------------------------------------------------------

 



Exhibit B

to Fourth Amended and Restated Credit Agreement

 

Form of Notice of Borrowing

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
under the Credit Agreement
referred to below

 

[Date]

 

Attention:  [●]

 

Ladies and Gentlemen:

 

The undersigned, Alliance Resource Operating Partners, L.P., a Delaware limited
partnership (the “Borrower”), refers to the Fourth Amended and Restated Credit
Agreement, dated as of January 27, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined), among the Borrower, the lenders party thereto, the Issuing
Banks, the Swing Line Bank, JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and the other parties named therein and a party thereto as a
syndication agent, a joint lead arranger, a joint bookrunner or documentation
agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

(a)     The Proposed Borrowing is a [Term Borrowing][Revolving Credit
Borrowing].

 

(b)     The Business Day of the Proposed Borrowing is [●].

 

(c)     The Type of Advances comprising the Proposed Borrowing is a [Base Rate
Advance][Eurodollar Rate Advance].

 

(d)     The aggregate amount of the Proposed Borrowing is $[●].

 

[(e)     The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is [●] month[s].(1)

 

--------------------------------------------------------------------------------

(1)     To be inserted only for Eurodollar Rate Advances.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:





Alliance Resource

Fourth Amended and Restated Credit Agreement

B-1

--------------------------------------------------------------------------------

 



 

(i)     The representations and warranties contained in each Loan Document are
correct in all material respects (except to the extent any such representation
or warranty itself is qualified by “materiality”, “Material Adverse Effect” or a
similar qualifier, in which case it shall be correct in all respects) on and as
of such date, before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to an earlier date, in which case as of such earlier date.

 

(B)     No Default has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom.

 

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

[Signature Page Follows]





Alliance Resource

Fourth Amended and Restated Credit Agreement

B-2

--------------------------------------------------------------------------------

 



 

 

Very truly yours,

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC,

 

 

its Managing General Partner

 

 

 

By:

 

 

 

Name:  [Cary P. Marshall]

 

 

Title:    Vice President-Corporate Finance and Treasurer

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

B-3

--------------------------------------------------------------------------------

 



 

Exhibit C

to Fourth Amended and Restated Credit Agreement

 

Form of Assignment and Assumption

 

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of the Assignor] (the “Assignor”) and [insert name of the Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

[●]

 

 

 

2.

Assignee:

[●] [and is an [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

3.

Borrower:

Alliance Resource Operating Partners, L.P.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A.

 

 

 

5.

Credit Agreement:

The Fourth Amended and Restated Credit Agreement, dated as of January 27, 2017,
among Alliance Resource Operating Partners, L.P., as Borrower, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
parties thereto.

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

C-1

--------------------------------------------------------------------------------

 



 

6.Assigned Interest:

 

Facility Assigned(3)

Aggregate Amount of
Commitment/
Advances for all
Lenders

Aggregate Amount
of Commitment/
Advances
Pre-Assignment

Aggregate Amount
of Commitment/
Advances
Post-Assignment

Percentage Assigned
of Commitment/
Advances(4)

Assignor

Assignee

Assignor

Assignee

[●]

$[●]

$[●]

$[●]

$[●]

$[●]

[●]%

[●]

$[●]

$[●]

$[●]

$[●]

$[●]

[●]%

[●]

$[●]

$[●]

$[●]

$[●]

$[●]

[●]%

--------------------------------------------------------------------------------

(3)      Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g., “Revolving Commitment”, “Swing Line Commitment”, “Letter of
Credit Commitment” or “Term Commitment”)  .

 

(4)     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

 

7.     Effective Date:  [●](5)

 

(5)     To be inserted by the Administrative Agent and which shall be the
effective date of recordation of transfer in the Register therefor.

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

[Signature Page Follows]





Alliance Resource

Fourth Amended and Restated Credit Agreement

C-2

--------------------------------------------------------------------------------

 



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[●]

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:    [●]

 

 

 

ASSIGNEE

 

[●]

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:    [●]

 

[Consented to and](6) Accepted:

 

--------------------------------------------------------------------------------

(6)       To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:    [●]

 

 

[Consented to:](7)

 

--------------------------------------------------------------------------------

(7)      To be added only if the consent of the Borrower and/or other parties
(e.g. the Swing Line Bank, the Issuing Banks) is required by the terms of the
Credit Agreement.

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:    [●]

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

C-3

--------------------------------------------------------------------------------

 



 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.03(b) and (c) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.





Alliance Resource

Fourth Amended and Restated Credit Agreement

C-4

--------------------------------------------------------------------------------

 



 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

C-5

--------------------------------------------------------------------------------

 



EXECUTION VERSION

 

Exhibit D

to Fourth Amended and Restated Credit Agreement

 

Form of Subsidiary Guaranty

 

[Separately provided.]

 

 

 

 



D-1

--------------------------------------------------------------------------------

 



EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

dated as of

 

January 27, 2017

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

 



 

--------------------------------------------------------------------------------

 



 

Table of Contents

 

 

 

 

Page

Section 1. Guaranty; Limitation of Liability


1 

Section 2. Guaranty Absolute


2 

Section 3. Waivers and Acknowledgments


4 

Section 4. Subrogation


4 

Section 5. Payments Free and Clear of Taxes, Etc


6 

Section 6. Representations and Warranties


7 

Section 7. Covenants


7 

Section 8. Amendments, Guaranty Supplements, Etc


7 

Section 9. Notices, Etc


8 

Section 10. No Waiver; Remedies


8 

Section 11. Right of Set-off


8 

Section 12. Indemnification


8 

Section 13. Subordination


9 

Section 14. Continuing Guaranty; Assignments under the Credit Agreement


10 

Section 15. Amendment and Restatement; Execution in Counterparts


10 

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc


10 

Section 17. Keepwell


11 

 

EXHIBITS

 

Exhibit A

-

Form of Guaranty Supplement

 

 

 



Alliance Resource

Subsidiary Guaranty

i

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of January 27, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the provisions hereof, this “Guaranty”), made by
the Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b)) (such
Persons so listed, and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) in favor of JPMorgan Chase
Bank, N.A. (“JPMorgan”), as administrative agent (in such capacity, and together
with its permitted successors and assigns, the “Administrative Agent”) for the
ratable benefit of the Secured Parties (as defined in the Credit Agreement
referred to below).

 

PRELIMINARY STATEMENTS:

 

Alliance Resource Operating Partners, L.P., a Delaware limited partnership (the
“Borrower”), JPMorgan, as administrative agent, and certain lenders party
thereto, previously entered into that certain Third Amended and Restated Credit
Agreement, dated as of May 23, 2012 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), and as a condition to the effectiveness of the Existing
Credit Agreement, the Borrower and certain Subsidiaries of the Borrower entered
into that certain Subsidiary Guaranty, dated as of May 23, 2012 (as amended,
restated, amended and restated, supplemented, or otherwise modified prior to the
date hereof, the “Original Guaranty”).

 

The Borrower, certain Subsidiaries of the Borrower, the Administrative Agent and
the Lenders party thereto, have entered into that certain Fourth Amended and
Restated Credit Agreement, dated as of the date hereof (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined), which amends and restates
in its entirety the Existing Credit Agreement on the terms and conditions set
forth therein, and in connection therewith, the Borrower, each Subsidiary of the
Borrower party hereto, and the Administrative Agent are amending and restating
the Original Guaranty as set forth herein.

 

Each Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Advances under the Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit
Agreement.  It is a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Lenders under the Credit Agreement from
time to time that each Guarantor shall have executed and delivered this
Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances and to issue Letters of Credit under the Credit
Agreement from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

 

Section 1.     Guaranty; Limitation of Liability.  (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities,

 

 



Alliance Resource

Subsidiary Guaranty

[Signature Page]

--------------------------------------------------------------------------------

 



contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty or any other Loan Document.  To the extent permitted by law,
without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to the Administrative Agent or any
other Secured Party under or in respect of the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 

(b)     Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent, on behalf of the Secured Parties, hereby confirms that it
is the intention of all such Persons that this Guaranty and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Administrative Agent, on behalf of the Secured Parties, and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
any proceeding of the type referred to in Section 6.01(f) of the Credit
Agreement or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.

 

(c)     Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any other Secured Party under this Guaranty, such Guarantor will contribute,
subject to Section 1(b) hereof and to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Administrative Agent and the other Secured Parties under or in respect of
the Loan Documents.

 

Section 2.     Guaranty Absolute.  To the extent permitted by law, each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent or any other Secured
Party with respect thereto.  To the extent permitted by law, the Obligations of
each Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions.  To the extent permitted by law, the liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:





Alliance Resource

Subsidiary Guaranty

2

--------------------------------------------------------------------------------

 



 

(a)     any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, any Secured Cash
Management Agreement or any Secured Hedge Agreement, or any other rescission,
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c)     any defense arising by reason of any taking, exchange, substitution,
release, impairment or non-perfection of any Collateral or any other collateral,
or any taking, release, impairment, amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)     any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

 

(e)     any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f)     any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and the other Secured Parties to disclose such
information);

 

(g)     the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(h)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative  Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or any other Person upon the insolvency, bankruptcy or reorganization of
the Borrower or any other Loan Party or otherwise, all as though such payment
had not been made.





Alliance Resource

Subsidiary Guaranty

3

--------------------------------------------------------------------------------

 



 

Section 3.     Waivers and Acknowledgments.  (a) To the extent permitted by law,
each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any other Secured Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
Collateral.

 

(b)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any right to revoke this Guaranty and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent or any other
Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Guaranteed Obligations of such
Guarantor hereunder.

 

(d)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of the Administrative Agent or any
other Secured Party to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by the Administrative Agent or such other
Secured Party.

 

(e)     Subject to the terms of the other Loan Documents, the Collateral Agent
may foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to it against the Borrower or any other
Guarantor, without affecting or impairing in any way the liability of each
Guarantor hereunder.  Pursuant to and to the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of each Guarantor against the Borrower or any other Guarantor or any
security.

 

(f)     Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

Section 4.     Subrogation.   Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence,





Alliance Resource

Subsidiary Guaranty

4

--------------------------------------------------------------------------------

 



payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty or any other Loan Document, including, without
limitation, except as provided in Section 1(c) above, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations with respect to
then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Obligations in respect of Secured Cash
Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Administrative Agent has received written notice, at
least two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made), and all Letters of Credit
have expired or have been terminated (or been cash collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank), all
Commitments under the Credit Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
cash collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank).  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to payment in full in cash of
all of the Guaranteed Obligations (other than (A) contingent indemnification
obligations with respect to then unasserted claims and (B) Secured Obligations
in respect of obligations that may thereafter arise with respect to Obligations
in respect of Secured Cash Managements Agreement and Secured Hedge Agreements,
in each case, not yet due and payable; unless the Administrative Agent has
received written notice, at least two (2) Business Days prior to the proposed
date of any such termination, stating that arrangements reasonably satisfactory
to the applicable financial institutions, in respect thereof have not been
made), and all Letters of Credit have expired or have been terminated (or been
cash collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank), all Commitments under the Credit Agreement have
expired or been terminated and all Obligations with respect to the Letters of
Credit have been reduced to zero (or cash collateralized in a manner reasonably
satisfactory to the applicable Issuing Bank), such amount shall be received and
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to the Administrative Agent or any other
Secured Party of all or any part of the Guaranteed Obligations, and (ii) all of
the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash (other than (A) contingent indemnification
obligations with respect to then unasserted claims and (B) Secured Obligations
in respect of obligations that may thereafter arise with respect to Obligations
in respect of Secured Cash





Alliance Resource

Subsidiary Guaranty

5

--------------------------------------------------------------------------------

 



Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Administrative Agent has received written notice, at
least two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made) and all Letters of Credit
have expired or have been terminated (or been cash collateralized or backstopped
in a manner reasonably satisfactory to the applicable Issuing Bank), all
Commitments under the Credit Agreement have expired or been terminated and all
Obligations with respect to the Letters of Credit have been reduced to zero (or
cash collateralized in a manner reasonably satisfactory to the applicable
Issuing Bank), the Administrative Agent and the other Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

Section 5.     Payments Free and Clear of Taxes, Etc.  (a) Any and all payments
made by any Guarantor to or for the account of the Administrative Agent or any
other Secured Party under or in respect of this Guaranty or any other Loan
Document shall be made, in accordance with Section 2.11 of the Credit Agreement
or the applicable provisions of such other Loan Document, if any, free and clear
of and without deduction for any and all present or future Taxes other than
Excluded Taxes.  If any Guarantor shall be required by law to deduct any Taxes
from or in respect of any sum payable under or in respect of this Guaranty or
any other Loan Document to the Administrative Agent or any other Secured Party,
(i) such Guarantor shall make all such deductions, (ii) such Guarantor shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iii) the sum payable by such Guarantor
shall be increased as may be necessary so that after such Guarantor and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 5), the Administrative
Agent or such other Secured Party, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made for Taxes
other than Excluded Taxes.

 

(b)     In addition, each Guarantor agrees to pay any present or future Other
Taxes that arise from any payment made by or on behalf of such Guarantor under
or in respect of this Guaranty or any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Guaranty and the other Loan Documents.

 

(c)     Each Guarantor will indemnify the Administrative Agent and each other
Secured Party for and hold it harmless against the full amount of Taxes (other
than Excluded Taxes) and Other Taxes, including Taxes imposed by any
jurisdiction on amounts payable under this Section 5, imposed on or paid by the
Administrative Agent or such other Secured Party (as the case may be) arising
therefrom or with respect thereto.  This indemnification shall be made within 30
days from the date the Administrative Agent or such other Secured Party (as the
case may be) makes written demand therefor.

 

(d)     The obligations of each Guarantor under this Section 5 are subject in
all respects to the limitations, qualifications and satisfaction of conditions
set forth in Section 2.12 of the Credit Agreement, and each Guarantor shall be
entitled to the same rights and benefits as are available to the Borrower under
Section 2.12 of the Credit Agreement as though fully set forth





Alliance Resource

Subsidiary Guaranty

6

--------------------------------------------------------------------------------

 



herein and as though such Guarantor were a party thereto.  Without limitation of
the foregoing, the Secured Parties are subject to the obligations set forth in
Section 2.12 of the Credit Agreement to the same extent as if set forth herein.

 

Section 6.     Representations and Warranties.  Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants that such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

 

Section 7.     Covenants.  Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding or any Secured Party shall have any Commitment, such
Guarantor will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.

 

Section 8.     Amendments, Guaranty Supplements, Etc.  (a) None of the terms or
provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except in accordance with Section 8.01 of the Credit Agreement.

 

(b)     Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

 

(c)     Upon the sale, conveyance or transfer of all of the Capital Stock of a
Guarantor that is (A) permitted pursuant to Section 5.02 of the Credit Agreement
without the consent of the Secured Parties or (B) if not permitted without such
consent, effected after obtaining the requisite consent, the Administrative
Agent shall, on behalf of itself and the Secured Parties (and, by acceptance of
the benefits of this Guaranty, the Secured Parties hereby authorize the
Administrative Agent to), promptly following the Borrower’s written request,
execute such documents and instruments as shall be reasonably requested by the
Borrower for the purpose of releasing such Guarantor from this Guaranty.





Alliance Resource

Subsidiary Guaranty

7

--------------------------------------------------------------------------------

 



 

Section 9.     Notices, Etc.  Any notice required or permitted to be given under
this Guaranty shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 8.02 of the Credit Agreement.  Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Guarantors.

 

Section 10.     No Waiver; Remedies.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 11.     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of such Section 6.01, the Administrative Agent, each other
Secured Party, and each of their respective Affiliates, is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such other Secured Party or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under this Guaranty and
the other Loan Documents, irrespective of whether the Administrative Agent or
such other Secured Party shall have made any demand under this Guaranty or any
other Loan Document and although such Obligations may be unmatured.  The
Administrative Agent and each other Secured Party agrees promptly to notify such
Guarantor after any such set-off and application; provided,  however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent, each other Secured Party
and their respective Affiliates under this Section 11 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that the Administrative Agent, such other Secured Party and their respective
Affiliates may have.

 

Section 12.     Indemnification.  (a) Without limitation on any other Guaranteed
Obligations of any Guarantor or remedies of the Administrative Agent and each
other Secured Party under this Guaranty, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each other Secured Party and each of their Affiliates
and their respective officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.

 

(b)     Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified





Alliance Resource

Subsidiary Guaranty

8

--------------------------------------------------------------------------------

 



Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Transaction Documents or any of the transactions contemplated by the
Transaction Documents.

 

(c)     Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty and under any of the other
Loan Documents.

 

Section 13.     Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

(a)     Prohibited Payments, Etc.  Except during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

 

(b)     Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent and the other Secured Parties shall be entitled to receive
payment in full in cash of all Guaranteed Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

 

(c)     Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the other Secured Parties and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

 

(d)     Administrative Agent Authorization.  After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is





Alliance Resource

Subsidiary Guaranty

9

--------------------------------------------------------------------------------

 



authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require each Guarantor (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post Petition
Interest)

 

Section 14.     Continuing Guaranty; Assignments under the Credit
Agreement.  This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty (other
than (A) contingent indemnification obligations with respect to then unasserted
claims and (B) Secured Obligations in respect of obligations that may thereafter
arise with respect to Obligations in respect of Secured Cash Managements
Agreement and Secured Hedge Agreements, in each case, not yet due and payable;
unless the Administrative Agent has received written notice, at least two
(2) Business Days prior to the proposed date of any such termination, stating
that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made), (ii) the latest
Termination Date for all Facilities and (iii) the latest date of expiration or
termination of all Letters of Credit, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of clause
(c) of the immediately preceding sentence, the Administrative Agent or any other
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitments, the Advances owing to it and the Note or
Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to the
Administrative Agent or such other Secured Party herein or otherwise, in each
case as and to the extent provided in Section 8.07 of the Credit Agreement.  No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and the
Lenders, and any such assignment in violation of this Section 14 shall be null
and void.

 

Section 15.     Amendment and Restatement; Execution in Counterparts.  This
Guaranty and each amendment, waiver and consent with respect hereto, and any
Guaranty Supplement to be executed and delivered hereunder, may be executed in
any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier or other electronic transmission shall be effective as
delivery of an original executed counterpart of this Guaranty.  This Guaranty
amends and restates, replaces and supersedes the Original Guaranty in its
entirety.

 

Section 16.     Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (A) 
This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York.





Alliance Resource

Subsidiary Guaranty

10

--------------------------------------------------------------------------------

 



(b)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court.  Each Guarantor agrees that a final judgment in any such
action or proceeding, to the extent permitted by law, shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(c)     Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

 

(d)     EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 17.     Keepwell.  Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 17 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 17 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 17 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 17 constitute, and this Section 17 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act, or any
regulations promulgated thereunder, and can cause another person to qualify as
an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

 

 



Alliance Resource

Subsidiary Guaranty

11

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed and delivered by its duly authorized officer or representative as
of the date first above written.

 

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE MINERALS, LLC

 

ALLIANCE PROPERTIES, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MATRIX DESIGN GROUP, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WHITE OAK RESOURCES LLC

 

WOR LAND 6, LLC

 

 

 

By:

 

 

 

Name:  Cary P. Marshall

 

 

Title:    Vice President-Corporate Finance and

 

 

             Treasurer





Alliance Resource

Subsidiary Guaranty

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

 

By:

 

 

 

Name:  Cary P. Marshall

 

 

Title:    Authorized Agent

 

 





Alliance Resource

Subsidiary Guaranty

[Signature Page]

--------------------------------------------------------------------------------

 



 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Alliance Resource

Subsidiary Guaranty

[Signature Page]

--------------------------------------------------------------------------------

 



Exhibit A

to Subsidiary Guaranty

 

[Form of] Guaranty Supplement

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin, 8th Floor,
Houston, Texas 77002

Attention:  Shadia Folahan

Telecopy No.:  713-427-6307

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention:  James Schender

Telecopy No.:  212-270-5100

 

Re:  Fourth Amended and Restated Credit Agreement, dated as of January 27, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Alliance Resource Operating Partners,
L.P., a Delaware limited partnership, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the Secured
Parties, the Issuing Banks, the Swing Line Banks and the other agents and
parties named therein from time to time party thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the “Subsidiary
Guaranty”). Capitalized terms defined in the Subsidiary Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.

 

In consideration of the requirements set forth in the Credit Agreement, and in
order to induce the Lenders to make Advances and to issue Letters of Credit
under the Credit Agreement from time to time, the undersigned, by execution and
delivery of this Guaranty Supplement, agrees to be bound by the terms hereof.

 

Guaranty; Limitation of Liability.    (a) The undersigned Subsidiary (the
“Additional Guarantor”), hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party





Alliance Resource

Subsidiary Guaranty

A-1

--------------------------------------------------------------------------------

 



now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Guaranty Supplement, the Subsidiary Guaranty or any other Loan
Document.  Without limiting the generality of the foregoing, the Additional
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent or any other Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 

(b)     The Additional Guarantor, and by its acceptance of this Guaranty
Supplement, the Administrative Agent, on behalf of the Secured Parties, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Subsidiary Guaranty and the Guaranteed Obligations of the
Additional Guarantor hereunder and thereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Subsidiary Guaranty and the Obligations of the Additional Guarantor hereunder
and thereunder.  To effectuate the foregoing intention, the Additional Guarantor
and, by its acceptance of this Guaranty Supplement, the Administrative Agent, on
behalf of the Secured Parties, hereby irrevocably agrees that the Obligations of
the Additional Guarantor under this Guaranty Supplement and the Subsidiary
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of the Additional Guarantor under this Guaranty Supplement and
the Subsidiary Guaranty not constituting a fraudulent transfer or conveyance.

 

(c)     The Additional Guarantor hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to the Administrative
Agent or any other Secured Party under this Guaranty Supplement, the Subsidiary
Guaranty or any other guaranty, the Additional Guarantor will contribute, to the
maximum extent permitted by applicable law, such amounts to each other Guarantor
and each other guarantor so as to maximize the aggregate amount paid to the
Administrative Agent and the other Secured Parties under or in respect of the
Loan Documents.

 

Obligations Under the Guaranty.  The Additional Guarantor hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder.  The Additional Guarantor further agrees, as of the date
first above written, that each reference in the Subsidiary Guaranty to a
“Guarantor” shall also mean and be a reference to the Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” or a “Loan
Party” shall also mean and be a reference to the Additional Guarantor.





Alliance Resource

Subsidiary Guaranty

A-2

--------------------------------------------------------------------------------

 



 

Representations and Warranties.  The Additional Guarantor hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

 

Delivery by Telecopier.  Delivery of an executed counterpart of a signature
page to this Guaranty Supplement by telecopier or other electronic transmission
shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (d) This Guaranty
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

(e)     The Additional Guarantor hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the Additional Guarantor hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  The Additional
Guarantor agrees that a final judgment in any such action or proceeding, to the
extent permitted by law, shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(f)     The Additional Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party in any New
York State or federal court.  The Additional Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

(g)     THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Signature Page Follows]

 



Alliance Resource

Subsidiary Guaranty

A-3

--------------------------------------------------------------------------------

 



 

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:    [●]

 

 



Fourth Amended and Restated Credit Agreement

A-4

--------------------------------------------------------------------------------

 



EXECUTION VERSION

 

Exhibit E
to Fourth Amended and Restated Credit Agreement

 

Form of Security Agreement

 

[Separately provided.]

 

 



E-1

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

January 27, 2017

 

among

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 

--------------------------------------------------------------------------------

 

 



 

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

ARTICLE I  Definitions


3 

ARTICLE II Grant of Security Interest


11 

ARTICLE III Representations and Warranties


11 

ARTICLE IV Covenants


14 

ARTICLE V Default


21 

ARTICLE VI Waivers, Amendments and Remedies


26 

ARTICLE VII Proceeds; Collection of Pledged Receivables


26 

ARTICLE VIII General Provisions


27 

ARTICLE IX The Collateral Agent


33 

 

 

ANNEX I

—

Form of Security Agreement Supplement

 

SCHEDULES

 

 

 

 

Schedule 1

-

General Information

 

 

 

Schedule 2

-

Intellectual Property Collateral

 

 

 

Schedule 3

-

Fixtures

 

 

 

Schedule 4

-

Pledged Collateral

 

 

 

Schedule 5

-

UCC Financing Statements

 

 

 

Schedule 6

-

Commercial Tort Claims

 

 

 

Schedule 7

-

Deposit Accounts, Securities Accounts and Commodities Accounts

 

 

EXHIBITS

 

 

 

 

Exhibit A

-

Form of Copyright Security Agreement

Exhibit B

-

Form of Patent Security Agreement

Exhibit C

-

Form of Trademark Security Agreement

 

 

 



Alliance – Security Agreement

i

--------------------------------------------------------------------------------

 



 

PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of January 27, 2017 (the “Effective Date”), by and among
ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the
“Company”), the Subsidiaries of the Company listed on the signature pages hereto
(together with the Company, the “Initial Grantors,” and together with any
additional Subsidiaries, whether now existing or hereafter formed which become
parties to this Security Agreement from time to time, in accordance with the
terms of the Credit Agreement (as defined below), by executing a Supplement
hereto in substantially the form of Annex I (such Supplement, a “Security
Agreement Supplement”), collectively, the “Grantors”), and JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), in its capacity as collateral agent for the Secured Parties
(as defined in the Intercreditor Agreement referred to below) (in such capacity,
together with its permitted successors and assigns, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Company and the purchasers of the Senior Notes (as hereinafter
defined) party thereto entered into that certain Note Purchase Agreement, dated
as of June 26, 2008 (as amended by that certain First Amendment thereto, dated
as of the date hereof, the “Note Purchase Agreement”), pursuant to which, inter
alia, the Company’s 6.72% Senior Notes, Series B, due June 26, 2018, in the
original principal amount of $145,000,000 (the “Senior Notes”) were issued;

 

WHEREAS, the Company, JPMorgan, as administrative agent (the “Credit Agreement
Administrative Agent”), the lenders and the other financial institutions party
thereto are entering into that certain Fourth Amended and Restated Credit
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which, inter alia, provides, subject to the terms thereof, for extensions from
time to time of credit and other financial accommodations by the Lenders to the
Company;

 

WHEREAS, the obligations of the Grantors under the Senior Notes shall be secured
on a pari passu basis with the obligations of the Grantors under the Credit
Agreement, and in that regard, the Collateral Agent, the Credit Agreement
Administrative Agent and the Consenting Noteholders (as defined in the
Intercreditor Agreement), are entering into that certain Second Amended and
Restated Intercreditor Agreement, dated as of the date hereof (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), as acknowledged and agreed by the Initial Grantors,
in order to evidence the agreement between such parties with respect to the
guarantees and the collateral securing the obligations of the Initial Grantors
under the Senior Notes and the Credit Agreement; and

 

WHEREAS, the Initial Grantors have determined that the execution, delivery and
performance of this Security Agreement is of substantial benefit to, and is
within the best interests of, each Initial Grantor.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the financial accommodations provided under the Credit
Agreement and the Note Purchase Agreement, which directly or indirectly benefit
the Initial Grantors, and other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the Initial Grantors
and the Collateral Agent, on behalf of the Secured Parties, hereby agree as
follows:

 

 



Alliance – Security Agreement

--------------------------------------------------------------------------------

 



 

ARTICLE I

 

DEFINITIONS

 

1.1.     Terms Defined in the UCC.  Unless otherwise defined herein or in the
Intercreditor Agreement, capitalized terms used herein that are defined in the
UCC shall have the meanings assigned to them in Article 8 or Article 9 of the
UCC; provided that in any event, the following terms shall have the meanings
assigned to them in Article 8 or Article 9 of  the UCC: “Accounts”;
“As-Extracted Collateral”; “Chattel Paper”; “Commodity Account”; “Commodity
Contract”; “Deposit Account”; “Documents”; “Equipment”; “Fixtures”; “Goods”;
“Instruments”; “Inventory”; “Investment Property”; “Letter-of-Credit Right”;
“Records”; “Securities Account”; “Security” and “Supporting Obligations”.

 

1.2.     Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statements, the
following terms shall have the following meanings:

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Business Day” has the meaning given to such term in the Intercreditor
Agreement.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code and applicable Treasury Regulations.

 

“Collateral” means all Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Commodities Accounts, Copyrights, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Licenses, Patents, Pledged Deposits, Pledged Receivables, Securities,
Securities Accounts, Supporting Obligations, Trademarks and Other Collateral,
wherever located, in which any Grantor now has or hereafter acquires any right
or interest, and to the extent not previously covered, all other personal
property of any Grantor, whether tangible or intangible, and all the proceeds
(including Stock Rights), insurance proceeds and products of each of the
foregoing, and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, together with all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto, provided that,
notwithstanding the foregoing, Collateral shall expressly exclude the Excluded
Assets.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC, and includes each commercial tort claim specifically described in Schedule
6 hereto as supplemented by any written notice given by a Grantor to the
Collateral Agent pursuant to Section 4.10.





Alliance – Security Agreement

2

--------------------------------------------------------------------------------

 



“Consenting Noteholder” has the meaning given to such term in the Intercreditor
Agreement.

 

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Control Agreement” means, with respect to any Deposit Account, Securities
Account, Commodity Account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent (or the
Required Secured Parties to the extent required by Section 4.11), among the
Collateral Agent, the financial institution, securities intermediary or other
Person at which such account is maintained or with which such entitlement or
contract is carried, and the Grantor maintaining such account, effective to give
Control over such account to the Collateral Agent.

 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by the Grantors, or any of them, in favor of the Collateral Agent,
for the benefit of the Secured Parties, in substantially the form of Exhibit A
hereto.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, copyright registrations, and copyright applications;
(b) all renewals of any of the foregoing; (c) all income, royalties, damages,
and payments now or hereafter due and/or payable under any of the foregoing,
including, without limitation, damages or payments for past or future
infringements for any of the foregoing; (d) the right to sue for past, present,
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“Credit Agreement Guaranties” has the meaning given to such term in the
Intercreditor Agreement.

 

“Credit Agreement Guarantors” has the meaning given to such term in the
Intercreditor Agreement.

 

“Credit Agreement Obligations” has the meaning given to such term in the
Intercreditor Agreement.

 

“Default” has the meaning given to such term in the Intercreditor Agreement.

 

“Event of Default” is defined in Section 5.1 hereof.

 

“Excluded Accounts” shall mean (i) payroll, healthcare and other employee wage
and benefit accounts, (ii) tax accounts, including, without limitation, sales
tax accounts, (iii) fiduciary or other trust accounts, (iv) workers’
compensation accounts, and (v) any lockbox or other collateral accounts under
any receivables securitization facilities permitted by
Section 5.02(b)(iii)(H) of the Credit Agreement and Section 10.3(c)(viii) of the
Note Purchase Agreement, in each case to the extent such accounts are maintained
solely for the purposes described in the foregoing clauses (i) through (v), and,
in the case of clauses (i) through (v), the funds or other property held in or
maintained in such accounts.

 

“Excluded Assets” means, notwithstanding any other provision of this Security
Agreement, the following assets of the Grantors in which there is not intended
to be a Lien granted in favor of the Collateral





Alliance – Security Agreement

3

--------------------------------------------------------------------------------

 



Agent for the benefit of the Secured Parties:

 

(a)  motor vehicles (and other assets covered by certificates of title or
ownership) and Letter-of-Credit Rights, in each case, except to the extent the
security interest in such assets can be perfected by the filing of an “all
assets” UCC financing statement;

 

(b)  except to the extent a security interest is granted therein pursuant to
Section 4.10, Commercial Tort Claims that do not exceed $5,000,000 in the
aggregate for all Grantors;

 

(c)  assets owned by any Grantor on the Effective Date or thereafter acquired
and any proceeds thereof that are subject to a Lien permitted by Sections
5.02(a)(iii),  5.02(a)(iv),  5.02(a)(v),  5.02(a)(vi) or 5.02(a)(vii) of the
Credit Agreement and Section 10.2(c), (d), (e), (f) or (g) of the Note Purchase
Agreement, to the extent and for so long as the contract or other agreement in
which such Lien is granted (or the documentation providing for the Capital Lease
Obligation, purchase money obligation or lease subject to such Lien) validly
prohibits the creation of any other Lien on such assets and proceeds;

 

(d)  any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and only for
so long as the grant of a security interest hereunder shall (A) constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement  (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity) or (B) be prohibited by applicable law; provided,
 however, that such security interest shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified above and shall also attach to any proceeds
of any excluded lease, license, contract, property rights or agreement;

 

(e) more than 65% of the issued and outstanding voting Capital Stock as
determined for U.S. federal income tax purposes of any CFC;

 

(f) except for Capital Stock of any Grantor in Foreign Subsidiaries to the
extent required pursuant to this Security Agreement, any foreign collateral or
credit support;

 

(g) assets owned by any Grantor on the Effective Date or hereafter acquired and
any proceeds thereof as to which the Required Secured Parties and the Company
reasonably determine in writing that the cost of obtaining such a security
interest or perfection thereof is excessive in relation to the benefit of the
security to be afforded thereby;

 

(h) any “intent-to-use” Trademark applications to the extent, if any, that the
grant of a security interest therein would be in violation of the Trademark Act
or result in the forfeiture of Grantor’s rights therein; provided that such
security interest shall attach immediately to such Trademark application upon
the filing and acceptance of a statement of use or an amendment to allege use in
connection with such Trademark application;

 

(i)  any permit or license issued by an Governmental Authority or any agreement
to which any Grantor is a party, in each case, only to the extent and for so
long as the terms of such permit, license or agreement or any requirement of law
applicable thereto, validly prohibit the creation by such Grantor of a security
interest in such permit, license or agreement in favor of the Collateral Agent;





Alliance – Security Agreement

4

--------------------------------------------------------------------------------

 



(j)  (i) any rights, title and interests in and to any receivables and related
assets that have been transferred (or subjected to a security interest) in
connection with one or more receivables securitization programs permitted by
Section 5.02(b)(iii)(H) of the Credit Agreement and Section 10.3(c)(viii) of the
Note Purchase Agreement, (ii) all rights to, but not the obligations under, all
Receivables Related Security, (iii) all monies due or to become due with respect
to any of the foregoing set forth in clauses (i) and (ii) above, including all
Receivables Records, (iv) all books and records related to any of the foregoing
set forth in clauses (i) and (ii) above, and (iv) all collections and other
proceeds of any of the foregoing set forth in clauses (i) and (ii) above that
are or were received by any Grantor, including all funds which either are
received by such Grantor, the Receivables Financing Subsidiary or any servicer
from or on behalf of the obligors in payment of any amounts owed (including
invoice price, finance charges, interest and all other charges) in respect of
receivables and related assets, or are applied to such amounts owed by the
obligors (including insurance payments that such Grantor, Receivables Financing
Subsidiary or servicer applies in the ordinary course of its business to amounts
owed in respect of any receivable or related assets and net proceeds of sale or
other disposition of repossessed goods or other collateral or property of the
obligors or any other parties directly or indirectly liable for payment of such
receivables or related assets);

 

(k)  any right, title and interests in and to all locomotives, rail cars,
rolling stock and airplanes now or hereafter owned or leased by the Grantors;

 

(l)  the Grantors’ timber to be cut other than to the extent encumbered by any
Mortgage;

 

(m)  Excluded Accounts; and

 

(n) Fixtures located at the inactive and closed mining facilities identified on
Schedule 5.25 to the Note Purchase Agreement and Schedule 1.01(a) to the Credit
Agreement.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Financing Document” has the meaning set forth in the Intercreditor Agreement.

 

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

 

“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event, shall include (i) all of such Grantor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral, (iii) any and all other rights, claims, choses-in-action and
causes of action of such Grantor against any other person and the benefits of
any and all collateral or other security given by any other person in connection
therewith, (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Collateral, (v) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the
Collateral, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Grantor’s operations or
any of the Collateral and all media in which or on





Alliance – Security Agreement

5

--------------------------------------------------------------------------------

 



which any of such information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Grantor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation, and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, any governmental,
executive, legislative, judicial, administrative or regulatory agency,
department, authority, instrumentality, commission, board, bureau or similar
body, whether federal, state, provincial, territorial, local or foreign, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes held by such Grantor described in Schedule 4 hereto and all other
intercompany notes now held or hereafter acquired by such Grantor and all
certificates, instruments or agreements evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof, but Intercompany Notes shall expressly exclude the Excluded
Assets.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights, Licenses and
any other intellectual property.

 

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreements, the Patent Security Agreements and the Trademark
Security Agreements.

 

“Lender” has the meaning given to such term in the Intercreditor Agreement.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to, whether as licensee or licensor, (a) any and all
licensing agreements or similar arrangements in and to its Patents, Copyrights,
or Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

 

“Liens” has the meaning given to such term in the Intercreditor Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its payment obligations, its obligations under Article V of the Credit
Agreement, its obligations under Articles 9 and 10 of the Note Purchase
Agreement, or any other material obligations under any Financing Document to
which it is a party, (c) the ability of any Credit Agreement Guarantor to
perform its payment obligations or other material obligations under the Credit
Agreement Guaranties, (d) the ability of any Notes Guarantor to perform its
payment obligations or other material obligations under the Notes Guaranties or
(e) the validity or enforceability of any Financing Document.





Alliance – Security Agreement

6

--------------------------------------------------------------------------------

 



 

“Mortgages” has the meaning given to such term in the Credit Agreement.

 

“Notes Guaranties” has the meaning given to such term in the Intercreditor
Agreement.

 

“Notes Guarantors” has the meaning given to such term in the Intercreditor
Agreement.

 

“Notes Obligations” has the meaning given to such term in the Intercreditor
Agreement.

 

“Other Collateral” means any personal property of the Grantors not included
within the defined terms Accounts, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claims, Commodities Accounts, Copyrights, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Licenses, Patents, Pledged Deposits, Pledged Receivables, Securities,
Securities Accounts, Supporting Obligations and Trademarks, including, without
limitation, all cash on hand, Letter-of-Credit Rights, letters of credit, Stock
Rights and Deposit Accounts or other deposits (general or special, time or
demand, provisional or final) with any bank or other financial institution,
provided that Other Collateral shall exclude the Excluded Assets.

 

“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by the Grantors, or any of them, in favor of the Collateral Agent, for
the benefit of the Secured Parties, in substantially the form of Exhibit B
hereto.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

“Person” has the meaning given to such term in the Intercreditor Agreement.

 

“Pledged Collateral” means all Instruments (including, without limitation, the
Intercompany Notes), Securities and other Investment Property of the Grantors,
whether or not physically delivered to the Collateral Agent pursuant to this
Security Agreement, but excluding the Excluded Assets.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Agent as security for
any Secured Obligations, and all rights to receive interest on said deposits.

 

“Pledged Receivables” means all rights to payment, whether or not earned by
performance, for Goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by the Accounts,
Chattel Paper, Documents, Investment Property, Instruments or Pledged Deposits,
and any other rights or claims to receive money which are General Intangibles or
which are otherwise included as Collateral, together with all of Grantor’s
rights, if any, in any Goods or other property giving rise to such right to
payment,  all Collateral Support and Supporting Obligations related thereto and
all Receivables Records, but excluding the Excluded Assets.

 

“Receivables Financing Subsidiary” means any Subsidiary of the Company that is
formed solely for the purpose of engaging in, and engages in, one or more
receivables financing transaction permitted by





Alliance – Security Agreement

7

--------------------------------------------------------------------------------

 



Section 5.02(b)(iii)(H) of the Credit Agreement and Section 10.3(c)(viii) of the
Note Purchase Agreement.

 

“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Pledged Receivables, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Pledged
Receivables, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Pledged Receivables, whether in the possession or
under the control of any Grantor or any computer bureau or agent from time to
time acting for any Grantor or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors, secured parties or agents thereof, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (d) all credit information,
reports and memoranda relating thereto and (e) all other written or non-written
forms of information related in any way to the foregoing or any Pledged
Receivable; provided that Receivables Records shall not include any of the
foregoing items arising from or relating in any way to any of the Excluded
Assets.

 

“Receivables Related Security” means with respect to any receivable and related
assets which are part of one or more receivables securitization programs
permitted by Section 5.02(b)(iii)(H) of the Credit Agreement and
Section 10.3(c)(viii) of the Note Purchase Agreement:

 

(a)     all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ interest in any goods (including returned goods), and documentation of
title evidencing the shipment or storage of any goods (including returned
goods), the sale of which gave rise to such receivable and related assets,

 

(b)     all instruments and chattel paper that may evidence such receivable and
related assets,

 

(c)     all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such receivable and related assets,
whether pursuant to the contract related to such receivable and related assets
or otherwise, together with all UCC financing statements or similar filings
relating thereto,

 

(d)     all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ rights, interests and claims under the related contracts and all
guaranties, indemnities, insurance and other agreements (including the related
contract) or arrangements of whatever character from time to time supporting or
securing payment of such receivable and related assets or otherwise relating to
such receivable and related assets, whether pursuant to the contract related to
such receivable and related assets or otherwise, and

 

(e)     all of the applicable Receivables Financing Subsidiary’s and the
Grantors’ rights, interests and claims under the sale, financing and other
agreements and promissory notes, certificates, instruments, UCC financing
statements, reports, notices and documents executed or delivered under or in
connection with receivables securitization programs permitted by
Section 5.02(b)(iii)(H) of the Credit Agreement and Section 10.3(c)(viii) of the
Note Purchase Agreement.

 

“Required Enforcement Secured Parties” has the meaning given to such term in the
Intercreditor Agreement.

 

“Required Secured Parties” has the meaning given to such term in the
Intercreditor Agreement.





Alliance – Security Agreement

8

--------------------------------------------------------------------------------

 



“Schedules” refers to a specific schedule to this Security Agreement, unless
another document is specifically referenced.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Cash Management Agreement” has the meaning given to such term in the
Intercreditor Agreement.

 

“Secured Hedge Agreement” has the meaning given to such term in the
Intercreditor Agreement.

 

“Secured Obligations” has the meaning given to such term in the Intercreditor
Agreement.

 

“Secured Parties” has the meaning given to such term in the Intercreditor
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Agreement Supplement” has the meaning specified therefor in the
recitals to this Security Agreement.

 

“Security Documents” has the meaning given to such term in the Intercreditor
Agreement.

 

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority, and all
liabilities (including penalties, additions to tax and interest) with respect
thereto.

 

“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by the Grantors, or any of them, in favor of the Collateral Agent,
for the benefit of the Secured Parties, in substantially the form of Exhibit C
hereto.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection





Alliance – Security Agreement

9

--------------------------------------------------------------------------------

 



or non-perfection or priority.

 

“United States” or “U.S.” means the United States of America, including its
territories, commonwealths and possessions.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. In this Security Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”. The terms “includes” and “including” are not limiting,
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Security Agreement refer to this Security
Agreement, as a whole and not to any particular provision of this Security
Agreement.  References in this Security Agreement to any agreement, document or
contract, unless otherwise specified, shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms and, if
applicable, the Financing Documents. References in this Security Agreement to
any Person shall mean and be a reference to such Person and its permitted
successors and assigns.

 

ARTICLE II

 

GRANT OF SECURITY INTEREST

 

As collateral security for the payment, performance and satisfaction in full of
all the Secured Obligations, each of the Grantors hereby pledges, assigns and
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a lien on and security interest in all of such Grantor’s right, title and
interest, whether now owned or hereafter acquired, in and to the Collateral.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Initial Grantors represents and warrants to the Collateral Agent and
the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement
represents and warrants (after giving effect to the supplements to each of the
Schedules hereto with respect to such subsequent Grantor as attached to such
Security Agreement Supplement) to the Collateral Agent and the Secured Parties,
that:

 

3.1.     Grantor Information.

 

3.1.1     Such Grantor and each managing general partner or managing member, as
applicable, of such Grantor (i) is a corporation, limited partnership, limited
liability company or other entity, as the case may be, duly organized or formed,
validly existing and in good standing or validly subsisting under the laws of
the jurisdiction of its organization or formation, and (ii) is duly qualified
and in good standing as a foreign corporation, limited partnership, limited
liability company or other entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed.

 

3.1.2     Such Grantor’s (i) full legal name, (ii) type of organization,
(iii) jurisdiction of organization, (iv) federal employer identification number
and (v) organizational identification number, if any, are set forth on Schedule
1 hereto.





Alliance – Security Agreement

10

--------------------------------------------------------------------------------

 



3.1.3     Such Grantor’s mailing address and the location of its place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), is disclosed in Schedule 1 hereto; provided that such
Grantor has no other places of business except those set forth in Schedule 1
hereto.

 

3.1.4     Within the last four (4) months, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Schedule 1
hereto. The name in which such Grantor has executed this Security Agreement is
the exact name as it appears in such Grantor’s organizational documents, as
amended, as filed with such Grantor’s jurisdiction of organization as of the
Effective Date or the effective date of any Security Agreement Supplement
applicable to such Grantor.

 

3.1.5     On the date hereof, the Inventory, Equipment and Fixtures (where such
Fixtures are part of the Collateral) of each Grantor are located solely at, or
in transit from, the locations of such Grantor described in Schedule 1 hereto
or, in the case of Inventory or Equipment, such other warehouse or store
locations in the ordinary course of such Grantor’s business.  On the date
hereof, all of said locations are owned by such Grantor except for locations
(i) which are leased by such Grantor as lessee and designated in Part B of
Section III of Schedule 1 hereto and (ii) at which Inventory or Equipment is
held in, or in transit from, a public warehouse or such other warehouse or store
locations in the ordinary course of such Grantor’s business or is otherwise held
by a bailee or on consignment by such Grantor as designated in Part C of
Section III of Schedule 1 hereto.

 

3.2.     Title, Authorization, Validity and Enforceability. Such Grantor has
good and valid rights in or the power to transfer (and with respect to
Intellectual Property rights, grant a security interest in) the Collateral owned
by it and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for the
security interest granted to the Collateral Agent for the benefit of the Secured
Parties hereunder and Liens permitted under Section 4.1.5 hereof, and has all
requisite corporate, limited liability company, partnership or other power and
authority (including, without limitation, all material Governmental
Authorizations other than such Governmental Authorizations that are being
obtained in the ordinary course of business or, that if not obtained, is not
reasonably likely to result in a Material Adverse Effect) to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto.  The
execution and delivery by such Grantor of this Security Agreement have been duly
authorized by proper corporate, limited liability company, partnership or other
power and authority, and this Security Agreement constitutes a legal, valid and
binding obligation of such Grantor and creates a valid security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, which is
enforceable against such Grantor in all Collateral it now owns or hereafter
acquires, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, and (ii) general equitable
principles (whether considered in a proceeding in equity or at law). When UCC
financing statements and other filings (including fixture filings and
As-Extracted Collateral filings) have been filed in the appropriate offices
against such Grantor in the filing offices set forth opposite such Grantor’s
name on Schedule 5 hereto (as such schedule may be amended or supplemented from
time to time), and filings have been made in the appropriate filing offices for
Intellectual Property, the Collateral Agent will have a fully perfected first
priority security interest in the Collateral owned by such Grantor in which a
security interest may be perfected by filing of a financing statement under the
UCC, subject only to Liens permitted under Section 4.1.5 hereof.

 

3.3.     Corporate and Governmental Authorization; No Contravention.  Neither
the execution and delivery by such Grantor of this Security Agreement, the
creation and perfection of the security interest in the Collateral granted
hereunder, nor compliance with the terms and provisions hereof will
(i) contravene





Alliance – Security Agreement

11

--------------------------------------------------------------------------------

 



such Grantor’s or such Grantor’s managing general partner’s or managing member’s
Constitutive Documents, (ii) violate any law, rule, regulation (including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting the General Partner, any Grantor, any of its Subsidiaries or any
of their properties or (iv) except for the Liens created under the Security
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Grantor or any of its
Subsidiaries.  Neither the General Partner, any Grantor nor any of its
Subsidiaries are in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which would be reasonably likely to have
a Material Adverse Effect.

 

3.4.     Pledged Securities and Other Investment Property.  Schedule 4 sets
forth a complete and accurate list of Pledged Collateral constituting Collateral
and delivered to the Collateral Agent, as updated from time to time in
connection with the delivery of each Security Agreement Supplement.  Each
Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed on Schedule 4 hereto as being owned by
it, free and clear of any Liens, except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties hereunder or as
permitted under Section 4.1.5 hereof. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting Capital Stock
has been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, is fully paid and non-assessable
and constitutes the percentage of the issued and outstanding shares of stock (or
other Capital Stock) of the respective issuers thereof indicated on Schedule 4
hereto and (ii) with respect to any certificates delivered to the Collateral
Agent representing Capital Stock, either such certificates are Securities as
defined in Article 8 of the UCC of the applicable jurisdiction as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Collateral Agent so that the Collateral Agent
may take steps to perfect its security interest therein as a General Intangible.

 

3.5.     Intellectual Property.

 

3.5.1     Schedule 2 contains a complete and accurate listing as of the
Effective Date of all Intellectual Property registrations or applications for
registrations, of each of the Grantors, including, but not limited to the
following: (i) state, U.S. and foreign trademark registrations and applications
for trademark registration, (ii) U.S. and foreign patents and patents
applications and (iii) U.S. and foreign copyright registrations and applications
for registration.  All of the U.S. registrations, applications for registration
or applications for issuance of the Intellectual Property that is material to
such Grantor’s business are valid and subsisting, in good standing and are
recorded or is in the process of being recorded in the name of the applicable
Grantor.

 

3.5.2     To the Grantors’ knowledge, such Grantor’s Intellectual Property is
valid, subsisting, unexpired (where registered) and enforceable and has not been
abandoned, other than in the ordinary course of business, or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.

 

3.5.3     Each Grantor owns, or is licensed to use, all Trademarks, tradenames,
Copyrights, Patents and other Intellectual Property material to its business,
and the use thereof by such Grantor does not, to the knowledge of such Grantor,
infringe upon the





Alliance – Security Agreement

12

--------------------------------------------------------------------------------

 



rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

3.5.4     The consummation of the transactions contemplated by the Financing
Documents will not result in the termination or material impairment of any of
the Intellectual Property material to such Grantor’s business.

 

3.6.     Accounts and Chattel Paper.  The names of the obligors, amounts owing,
due dates and other information with respect to the material Accounts and
Chattel Paper owned by such Grantor are and will be correctly stated in all
material respects in all records of such Grantor relating thereto and in all
invoices and reports with respect thereto furnished to the Collateral Agent by
such Grantor from time to time.  As of the time when each such Account or each
such item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that, to such Grantor’s knowledge, such material
Account or Chattel Paper, as the case may be, and all records relating thereto,
are genuine and in all material respects what they purport to be.

 

3.7.     Filing Requirements.  None of the Equipment owned by such Grantor is
covered by any certificate of title (other than vehicles).  None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except for Patents,
Trademarks and Copyrights held by such Grantor and described in Schedule 2
hereto. The county and street address of the property on which any Fixtures
owned by such Grantor that are part of the Collateral are located are set forth
in Schedule 3 hereto.

 

3.8.     No Financing Statements.  No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed in any jurisdiction except for financing
statements (i) naming the Collateral Agent on behalf of the Secured Parties as
the secured party and (ii) in respect of Liens permitted by Section 5.02(a) of
the Credit Agreement, Section 10.2 of the Note Purchase Agreement and
Section 4.1.5 hereof; provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Collateral Agent
under the Financing Documents to any Liens otherwise permitted under
Section 5.02(a) of the Credit Agreement and Section 10.2 of the Note Purchase
Agreement.

 

3.9.     Deposit Accounts and Securities Accounts.  Set forth on Schedule 7
hereto is a complete and accurate list, as of the date of this Security
Agreement, of each Deposit Account and Securities Account of each Grantor,
together with the name and address of each institution at which each such
Account is maintained, the account number for each such Account, a description
of the purpose of each such Account, and whether such Account is an Excluded
Account.

 

ARTICLE IV

 

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Schedules hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:





Alliance – Security Agreement

13

--------------------------------------------------------------------------------

 



 

4.1.     General.

 

4.1.1     Visitation Rights.  Each Grantor will comply, with respect to such
Grantor’s Collateral, with Section 5.01(f) of the Credit Agreement and
Section 7.3 of the Note Purchase Agreement, as if it were a party thereto.

 

4.1.2     Taxes, Etc.  Each Grantor will pay and discharge, before the same
shall be delinquent, (i) all taxes, assessments and governmental charges or
levies imposed upon the Collateral owned by such Grantor, and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon the Collateral owned by
such Grantor, except to the extent failure to so pay or discharge, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided, however, that such Grantor shall not be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

 

4.1.3     Financing Statements and Other Actions; Defense of Title.  Each
Grantor hereby authorizes the Collateral Agent to file, and if requested by the
Collateral Agent or any other Secured Party, will execute and deliver to the
Collateral Agent, all financing statements (including fixture filings and
As-Extracted Collateral filings) describing the Collateral owned by such Grantor
and other documents and take such other actions as may from time to time
reasonably be requested by the Collateral Agent or any other Secured Party in
order to maintain a first priority, perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor, subject to Liens
permitted under Section 4.1.5 hereof, provided that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Collateral Agent under the Security Documents to any Liens otherwise permitted
under Section 5.02(a) of the Credit Agreement and Section 10.2 of the Note
Purchase Agreement. Such financing statements may (i) describe the Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure that the perfection of the security interest in the Collateral granted
to the Collateral Agent herein, including, without limitation, describing such
property as “all assets of the debtor whether now owned or hereafter acquired
and wheresoever located, including all accessions thereto and proceeds thereof,”
provided that any such “all assets” description or other description shall, as a
Grantor shall request, further state that Excluded Assets under this Agreement
are not included in the Collateral, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any UCC financing statement or amendment, including (A) whether
such Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing or indicating such Grantor’s Collateral as
As-Extracted Collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor will take any and all
actions reasonably necessary to defend title to the material Collateral owned by
such Grantor that has not otherwise been abandoned in the ordinary course of
business against all persons and to defend the security interest of the
Collateral Agent in such Collateral and the priority thereof against any Lien
not expressly permitted hereunder or by the Credit Agreement or the Note
Purchase Agreement. Each Grantor further agrees to furnish any such information
described in this Section 4.1.3 to the Collateral Agent or the other applicable
Secured Party promptly upon reasonable request.





Alliance – Security Agreement

14

--------------------------------------------------------------------------------

 



 

4.1.4     Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) dispositions
specifically permitted pursuant to Section 5.02(e) of the Credit Agreement and
Section 10.5 of the Note Purchase Agreement, and (ii) until such time as such
Grantor receives a notice from the Collateral Agent pursuant to Article VII
hereof, proceeds of Inventory and Accounts collected in the ordinary course of
business.

 

4.1.5     Liens.  No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except for Liens permitted pursuant to
Section 5.02(a) of the Credit Agreement and Section 10.2 of the Note Purchase
Agreement, provided, that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Collateral Agent under the
Security Documents to any Liens otherwise permitted under Section 5.02(a) of the
Credit Agreement and Section 10.2 of the Note Purchase Agreement.

 

4.1.6     Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Each Grantor will:

 

(i) Except as permitted in the Credit Agreement and the Note Purchase Agreement,
preserve and maintain, its existence, legal structure, legal name (in the case
of the Company), rights (charter and statutory), permits, licenses, approvals,
privileges, franchises and Intellectual Property as in effect on the Effective
Date; provided, however, that any Grantors may consummate any merger or
consolidation permitted under Section 5.02(d) of the Credit Agreement and
Section 10.6 of the Note Purchase Agreement;

 

(ii) (a) furnish to the Collateral Agent, promptly, and in any event no less
than thirty (30) days (or such lesser notice period agreed to by the Collateral
Agent) prior to any change (A) in its legal name, (B) in the location of its
chief executive office, (C) in its identity or organizational structure, (D) in
its federal taxpayer identification number or organizational identification
number, if any, or (E) in its jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), written
notice (in the form of a certificate signed by a Responsible Officer) reflecting
its intention to do so, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent may request,
(b) take all action reasonably satisfactory to the Collateral Agent to maintain
the perfection and priority of the security interest of the Collateral Agent for
the benefit of the Secured Parties in the Collateral, if applicable and, without
limiting the foregoing, (c) comply with its obligations under Section 7.1(n) of
the Note Purchase Agreement;

 

(iii) promptly provide the Collateral Agent and each other Secured Party with
certified Constitutive Documents reflecting any of the changes described in the
preceding clause (ii) above;

 

(iv) not have any Inventory, Equipment or Fixtures (where such Fixtures are part
of the Collateral) or proceeds or products thereof (other than Inventory and
proceeds thereof disposed of as permitted by Section 4.1.4 hereof) at a location
other than a location specified in Schedule 1 hereto, unless, in each such case,
such Grantor shall give, within forty-five (45) days thereof, the Collateral
Agent written notice of such event or occurrence and the Collateral Agent shall
have either (x) determined that such event or occurrence will not materially and
adversely affect the validity, perfection or priority of





Alliance – Security Agreement

15

--------------------------------------------------------------------------------

 



the Collateral Agent’s security interest in the Collateral; provided that
nothing in this Section shall prohibit transactions permitted under Sections
5.02(a),  5.02(b) and 5.02(e) of the Credit Agreement and Sections 10.2,  10.3
and 10.5 of the Note Purchase Agreement, or (y) taken such steps (with the
cooperation of such Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.

 

4.2.     Pledged Receivables.  No Grantor will make or agree to make any
discount, credit, rebate or other reduction in the original amount owing on a
Pledged Receivable or accept in satisfaction of a Pledged Receivable less than
the original amount thereof other than in accordance with its present policies
and in the ordinary course of business and as otherwise permitted under the
Credit Agreement and the Note Purchase Agreement.  Each Grantor shall take all
steps necessary to grant the Collateral Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

 

4.3.     Inventory and Equipment.  Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear and obsolescence excepted) and make all
reasonably necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

4.4.     Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits.  Each Grantor will (i) deliver to the Collateral Agent immediately
upon execution of this Security Agreement the originals of all Chattel Paper,
Securities (to the extent certificated) and Instruments constituting Collateral
(if any then exist) with a value in excess of $250,000, (ii) hold in trust for
the Secured Parties upon receipt and immediately thereafter deliver to the
Collateral Agent any Chattel Paper, Securities and Instruments constituting
Collateral with a value in excess of $250,000, (iii) upon the designation of any
Pledged Deposits (as set forth in the definition thereof), deliver to the
Collateral Agent such Pledged Deposits which are evidenced by certificates
included in the Collateral endorsed in blank, marked with such legends and
assigned as the Collateral Agent shall specify, and (iv) upon the request of the
Collateral Agent or any other Secured Party, after the occurrence and during the
continuance of an Event of Default, deliver to the Collateral Agent (and
thereafter hold in trust for the Secured Parties upon receipt and immediately
deliver to the Collateral Agent) any Document evidencing or constituting
Collateral. Each Grantor further agrees that all certificates, agreements or
instruments representing or evidencing Chattel Paper, Securities and Instruments
that constitute Collateral acquired by such Grantor after the date hereof shall
promptly (but in any event within forty-five (45) days after receipt thereof by
such Grantor) be delivered to and held by or on behalf of the Collateral Agent
pursuant hereto. All Securities (to the extent certificated) and all
Instruments, including without limitation, any Intercompany Note, shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent.

 

4.5.     Uncertificated Securities and Certain Other Investment Property.  Each
Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated Securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated Securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement.





Alliance – Security Agreement

16

--------------------------------------------------------------------------------

 



 

4.6.     Stock and Other Ownership Interests.

 

4.6.1     Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement and the Note Purchase Agreement, no Grantor will (i) permit or
suffer any Subsidiary that is an issuer of privately held corporate securities
or other ownership interests in a corporation, partnership, joint venture or
limited liability company constituting Collateral owned by such Grantor to
dissolve, liquidate, retire any of its capital stock or other Instruments or
Securities evidencing ownership, reduce its capital or merge or consolidate with
any other entity, or (ii) vote any of the Instruments, Securities or other
Investment Property in favor of any of the foregoing except to the extent
permitted under Section 5.02(d) of the Credit Agreement and Section 10.6 of the
Note Purchase Agreement.

 

4.6.2     Issuance of Additional Securities.  Except as permitted in the Credit
Agreement or the Note Purchase Agreement, no Grantor will permit or suffer any
Subsidiary that is an issuer of privately held corporate securities or other
ownership interests in a corporation, partnership, joint venture or limited
liability company constituting Collateral to issue any such securities or other
ownership interests, any right to receive the same or any right to receive
earnings, except to such Grantor or to the extent such securities or other
interests become Collateral if required hereby, by the Credit Agreement or the
Note Purchase Agreement.

 

4.6.3     Registration of Pledged Securities and other Investment
Property.  Each Grantor will permit any registrable Collateral owned by such
Grantor to be registered in the name of the Collateral Agent or its nominee at
any time at the option of the Required Secured Parties or the Required
Enforcement Secured Parties, as applicable, following the occurrence and during
the continuance of an Event of Default and without any further consent of such
Grantor.

 

4.6.4     Exercise of Rights in Pledged Securities and other Investment
Property.  Each Grantor will permit the Collateral Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Collateral owned by such Grantor or
any part thereof, and to receive all dividends and interest in respect of such
Collateral. Unless and until an Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to exercise all voting and other
consensual rights pertaining to the Collateral for any purposes not in violation
of the terms of this Security Agreement and the other Financing Documents.

 

4.7.     Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that, to the extent any interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Article II hereof is a “security” within the meaning
of Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.





Alliance – Security Agreement

17

--------------------------------------------------------------------------------

 



 

4.8.     Letter-of-Credit Rights.  Upon the occurrence of an Event of Default,
each Grantor will, upon the request of the Collateral Agent or any other Secured
Party, cause each issuer of a letter of credit which constitutes part of the
Collateral, to consent to the assignment of proceeds of such letter of credit in
order to give the Collateral Agent Control of the Letter-of-Credit Rights to
such letter of credit.

 

4.9.     Intellectual Property.

 

4.9.1     If, after the date hereof, any Grantor obtains rights to, including,
but not limited to filing and acceptance of a statement of use or an amendment
to allege use with the United States Patent and Trademark Office, or applies for
or seeks registration of, any new patentable invention, Trademark or Copyright
in addition to the Patents, Trademarks and Copyrights described in Schedule 2
hereto, which are all of such Grantor’s Patents, Trademarks and Copyrights as of
the Effective Date, then such Grantor shall give the Collateral Agent and each
other Secured Party notice thereof (which notice shall be included as part of
each compliance certificate provided pursuant to Section 5.03(b) or (c), as
applicable, of the Credit Agreement and Section 7.2 of the Note Purchase
Agreement).  Each Grantor agrees promptly upon request by the Collateral Agent
concurrently with the delivery of the annual financial statements pursuant to
Section 5.03(b) of the Credit Agreement and Section 7.1(b) of the Note Purchase
Agreement, to execute and deliver to the Collateral Agent any supplement to this
Security Agreement or any other document reasonably requested by the Collateral
Agent to evidence such security interest in a form appropriate for recording in
the applicable federal office.  Each Grantor also hereby authorizes the
Collateral Agent to modify this Security Agreement unilaterally (i) by amending
Schedule 2 hereto to include any future Patents, Trademarks and/or Copyrights of
which the Collateral Agent receives notification from such Grantor pursuant
hereto and (ii) by recording, in addition to and not in substitution for this
Security Agreement, Intellectual Property Security Agreements containing a
description of such future Patents, Trademarks and/or Copyrights.

 

4.9.2     As of the Effective Date, no Grantor has any interest in, or title to,
any Copyrights, Licenses, Patents or Trademarks that are registered or the
subject of an application for registration except as set forth on Schedule 2
hereto.  This Security Agreement is effective to create a valid and continuing
Lien on such Copyrights, Licenses, Patents and Trademarks and, upon filing of
the Copyright Security Agreement applicable to the Copyrights of such Grantor
with the United States Copyright Office and filing of the Patent Security
Agreement and Trademark Security Agreement applicable to the Patents and
Trademarks of such Grantor with the United States Patent and Trademark Office,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 5 hereto, all action necessary or desirable to protect and perfect
the security interest in, to and on each Grantor’s Patents, Trademarks or
Copyrights has been taken and such perfected security interest is enforceable as
such as against any and all creditors of and purchasers from any Grantor.  As of
the Effective Date, no Grantor has any interest in any registered Copyright that
is necessary in connection with the operation of such Grantor’s business, except
for those Copyrights identified on Schedule 2 attached hereto.

 

4.10.     Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a Commercial Tort Claim belonging to such Grantor
that has arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Schedule 6 hereto, then, if the aggregate
amount of





Alliance – Security Agreement

18

--------------------------------------------------------------------------------

 



Commercial Tort Claims of all Grantors (other than those listed on Schedule 6
and those referred to in a supplement of the type described in the following
sentence) exceeds $5,000,000, such Grantor shall give the Collateral Agent
prompt notice thereof, but in any event not less frequently than quarterly, and
such Grantor shall, promptly upon request by the Collateral Agent or any other
Secured Party, execute and deliver to the Collateral Agent a supplement to this
Security Agreement or any other document reasonably requested by the Collateral
Agent or any other Secured Party to evidence the grant of a security interest
therein in favor of the Collateral Agent.

 

4.11.     Deposit Accounts and Securities Accounts.  Each Grantor shall cause
each bank and other financial institution with an account referred to in
Schedule 7 hereto (other than with respect to Excluded Accounts) on or prior to
the ninetieth (90th) day after the Effective Date (or such later date agreed to
(a) by the Collateral Agent in its reasonable discretion so long as such later
date is not more than 60 days after such 90th day or (b) by the Required Secured
Parties in their reasonable discretion if such later date is more than 60 days
after such 90th day), to execute and deliver to the Collateral Agent a Control
Agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by such Grantor and such bank or financial institution, or
enter into other arrangements in form and substance reasonably satisfactory to
the Collateral Agent, pursuant to which such institution shall irrevocably agree
(unless otherwise agreed to by the Collateral Agent), among other things, that
(i) it will comply at any time with the instructions originated by the
Collateral Agent (or its designee appointed pursuant to the Intercreditor
Agreement) to such bank or financial institution directing the disposition of
cash, securities, Investment Property and other items from time to time credited
to such account, without further consent of such Grantor, which instructions the
Collateral Agent (or its designee appointed pursuant to the Intercreditor
Agreement) will not give to such bank or other financial institution in the
absence of a continuing Event of Default and (ii) all cash,
securities, Investment Property and other items of such Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent (or its designee appointed pursuant to
the Intercreditor Agreement; provided that, if an account subject to this
Section 4.11 is maintained with the Collateral Agent or another Lender (or one
of their Affiliates), the form and substance of the Control Agreement (or any
other arrangements entered into pursuant to this Section 4.11) respecting such
account must be reasonably satisfactory to the Required Secured Parties. The
provisions of this Section 4.11 shall not apply to any Excluded Accounts.

 

4.12.     Landlord Waivers; Collateral Access Agreements.

 

4.12.1     Each Grantor shall (i) use commercially reasonable efforts until the
date that is ninety (90) days after the Effective Date (or such later date
agreed to by the Collateral Agent in its reasonable discretion), to execute and
deliver to the Collateral Agent a landlord waiver, in form and substance
satisfactory to the Required Secured Parties and which may be included as a
provision contained in the relevant lease, executed by each landlord with
respect to each of the leases set forth on Part B of Schedule 1 hereto to the
extent the book value of Collateral maintained at such location exceeds $250,000
(when aggregated with all other Collateral at the same location) and (ii) use
commercially reasonable efforts until the date that is ninety (90) days after
the Effective Date (or such later date agreed to (a) by the Collateral Agent in
its reasonable discretion so long as such later date is not more than 60 days
after such 90th day or (b) by the Required Secured Parties in their reasonable
discretion if such later date is more than 60 days after such 90th day), to
execute and deliver to the Collateral Agent a collateral access agreement, in
form and substance satisfactory to the Collateral Agent, executed by each Person
set forth on Part C of Schedule 1 hereto who possesses Inventory of any Grantor
to the extent the book value of Collateral maintained at such





Alliance – Security Agreement

19

--------------------------------------------------------------------------------

 



location exceeds $250,000 (when aggregated with all other Collateral at the same
location);

 

4.12.2     Each Grantor shall use commercially reasonable efforts to obtain
written subordinations or waivers or collateral access agreements, as the case
may be, in form and substance satisfactory to the Required Secured Parties,
(i) at any time any Collateral with a book value in excess of $250,000 (when
aggregated with all other Collateral at the same location) is located on any
real property (whether such real property is now existing or acquired after the
Effective Date) which is not owned by a Grantor, or is stored on the premises of
a bailee, warehouseman, or similar party and (ii) with respect to any location
of the Grantors in which the Grantors maintain Accounts and account payable
registers.

 

ARTICLE V

 

DEFAULT

 

5.1.     Event of Default.  The occurrence of an event which would constitute an
Event of Default under the Credit Agreement or under the Note Purchase Agreement
shall constitute an Event of Default hereunder (an “Event of Default”).

 

5.2.     Acceleration and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may, and at the
direction of the Required Secured Parties or the Required Enforcement Secured
Parties, as applicable, as set forth in the Intercreditor Agreement shall,
exercise any or all of the following rights and remedies:

 

5.2.1     Those rights and remedies provided in this Security Agreement, the
Intercreditor Agreement or any other Financing Document, provided that this
Section 5.2.1 shall not be understood to limit any rights or remedies available
to the Collateral Agent and the Secured Parties prior to an Event of Default.

 

5.2.2     Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral, including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Collateral Agent,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
 however, that in the event that any such payments are made directly to any
Grantor, prior to receipt by any such obligor of such instruction, such Grantor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Secured Parties and shall promptly (but in no event later than one
(1) Business Day after receipt thereof) pay such amounts to the Collateral
Agent.

 

5.2.3     Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation.

 

5.2.4     Take possession of the Collateral or any part thereof, by directing
any Grantor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Grantor
shall at its own expense: 





Alliance – Security Agreement

20

--------------------------------------------------------------------------------

 



(A) forthwith cause the same to be moved to the place or places designated by
the Collateral Agent and therewith delivered to the Collateral Agent, (B) store
and keep any Collateral so delivered to the Collateral Agent at such place or
places pending further action by the Collateral Agent and (C) while the
Collateral shall be so stored and kept, provide such security and maintenance
services as shall be necessary to protect the same and to preserve and maintain
them in good condition.  Each Grantor’s obligation to deliver the Collateral as
contemplated in this Section 5.2.4 is of the essence hereof.  Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to a decree requiring specific performance by any Grantor of such obligation.

 

5.2.5     Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Obligations as provided in Section 5.7 hereof.

 

5.2.6     Those rights available as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral.

 

5.2.7     Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement, and the Collateral Agent may also without notice except as
specifically provided in Section 8.1 hereof or elsewhere herein or in the
Intercreditor Agreement, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, for cash, on credit or for future
delivery, and upon such other terms as the Required Secured Parties or the
Required Enforcement Secured Parties, as applicable, may deem commercially
reasonable.

 

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

 

The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for the benefit of the Collateral Agent and the other Secured Parties,
the whole or any part of the Collateral so sold, free of any right of equity
redemption, which equity redemption the Grantor hereby expressly releases.

 

Until the Collateral Agent is able to effect a sale, lease, or other disposition
of Collateral, the Collateral Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by the Collateral Agent.  The Collateral Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Collateral Agent’s remedies (for the benefit of the
Collateral Agent and other Secured Parties), with respect to such appointment
without prior notice or hearing as to such appointment.

 

Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the





Alliance – Security Agreement

21

--------------------------------------------------------------------------------

 



Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 

Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with this Section 5.2.  Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Each Grantor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent and each other
Secured Party arising by reason of the fact that the price at which the
Collateral or any part thereof may have been sold, assigned or licensed at such
a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. The Collateral Agent
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit any Grantor or the issuer of the
Pledged Collateral to register such securities for public sale under the
Securities Act, as amended, or under applicable state securities laws, even if
the applicable Grantor and the issuer would agree to do so.

 

5.3.     Waiver of Notice and Claims.  Each Grantor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Collateral or any part thereof, including any and all
prior notice and hearing for any pre-judgment remedy or remedies and any such
right which such Grantor would otherwise have under law, and each Grantor hereby
further waives, to the fullest extent permitted by applicable law:  (i) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Collateral Agent’s rights hereunder and
(ii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law.  The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article V in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent.  Any sale of, or the grant of options to purchase,
or any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.

 

5.4.     Certain Sales of Collateral.

 

5.4.1     Each Grantor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority.  Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

 

5.4.2     Notwithstanding the foregoing, each Grantor shall, upon the occurrence
and during the continuance of any Event of Default, at the reasonable request of
the Collateral Agent or any other Secured Party, for the benefit of the
Collateral Agent and the other Secured Parties, cause any registration,
qualification under or compliance with





Alliance – Security Agreement

22

--------------------------------------------------------------------------------

 



any Federal or state securities law or laws to be effected with respect to all
or any part of the Pledged Collateral as soon as practicable and at the sole
cost and expense of the Grantors.  Each Grantor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Pledged Collateral, including registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority.  Each Grantor shall use its
commercially reasonable efforts to cause the Collateral Agent and each other
Secured Party that so requests to be kept advised in writing as to the progress
of each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Collateral Agent and such other Secured Party such
number of prospectuses, offering circulars or other documents incident thereto
as the Collateral Agent or such other Secured Party from time to time may
request, and shall indemnify and shall cause the issuer of the Pledged
Collateral to indemnify the Collateral Agent, each other Secured Party and all
others participating in the distribution of such Pledged Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

5.4.3     If the Collateral Agent determines to exercise its right to sell any
or all of the Pledged Collateral, upon written request, the applicable Grantor
shall from time to time furnish to the Collateral Agent or any other Secured
Party all such information as the Collateral Agent or such other Secured Party
may reasonably request in order to determine the number of securities included
in the Pledged Collateral which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

5.4.4     Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 5.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

 

5.5.     Certain Additional Actions Regarding Intellectual Property.

 

5.5.1     If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent or any other Secured Party, each
Grantor shall execute and deliver to the Collateral Agent an assignment or
assignments of the registered Patents, Trademarks and/or Copyrights and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof.  Within five (5) Business Days of written demand from the
Collateral Agent or any other Secured Party, each Grantor shall make available
to the Collateral Agent, to the extent within such





Alliance – Security Agreement

23

--------------------------------------------------------------------------------

 



Grantor’s power and authority, such personnel in such Grantor’s employ on the
date of the Event of Default as the Collateral Agent may reasonably designate to
permit such Grantor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold by such Grantor under the registered
Patents, Trademarks and/or Copyrights, and such persons shall be available to
perform their prior functions on behalf of the Collateral Agent and the other
Secured Parties.

 

5.5.2     Upon the occurrence of an Event of Default, the Collateral Agent is
hereby granted a license or other right to use, exercisable only upon the
occurrence and during the continuance of an Event of Default, without charge,
each Grantor’s labels, Patents, Copyrights, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and during the continuance of an Event of Default,
such Grantor’s rights under all licenses and all franchise agreements shall
inure to the benefit of the Collateral Agent and the other Secured Parties.  In
addition, each Grantor hereby irrevocably agrees that the Collateral Agent may,
following the occurrence and during the continuance of an Event of Default, sell
any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Collateral Agent’s rights under this Security Agreement, may sell Inventory
which bears any trademark owned by or licensed to such Grantor and any Inventory
that is covered by any copyright owned by or licensed to such Grantor and the
Collateral Agent may finish any work in process and affix any trademark owned by
or licensed to such Grantor and sell such Inventory as provided herein.

 

5.6.     Grantors’ Obligations Upon Acceleration of the Obligations.  Upon the
acceleration of the Credit Agreement Obligations pursuant to Article VI of the
Credit Agreement or the Notes Obligations pursuant to Section 11 of the Note
Purchase Agreement, and at the request of the Collateral Agent, each Grantor
will, subject to the requirements and limitations of applicable law:

 

5.6.1     Assembly of Collateral.  Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
specified by the Collateral Agent.

 

5.6.2     Secured Party Access.  Permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to immediately take possession of the Collateral or any part thereof,
from any Grantor or any other person who then has possession of any part thereof
with or without notice or process of law, remove such Collateral, remain present
at such premises to receive copies of all communications and remittances
relating to the Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Grantor.

 

5.7.     Application of Proceeds.

 

5.7.1     The proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
to be applied pursuant to the exercise by the Collateral Agent of its remedies,
shall be applied together with any other sums then held by the Collateral Agent
pursuant to this Security Agreement, as set forth in Section 5.1 of the
Intercreditor Agreement.





Alliance – Security Agreement

24

--------------------------------------------------------------------------------

 



5.7.2     If, despite the provisions of this Security Agreement, any Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the Obligations to which it is then entitled in
accordance with this Security Agreement, such Secured Party shall hold such
payment or other recovery in trust for the benefit of all Secured Parties
hereunder for distribution in accordance with the Intercreditor Agreement.

 

ARTICLE VI

 

WAIVERS, AMENDMENTS AND REMEDIES

 

No delay or omission of the Collateral Agent or any other Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Subsidiary as a Grantor hereunder by execution of a Security
Agreement Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Collateral Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Agent and the
Secured Parties until the Secured Obligations have been paid in full.

 

In the event that the Collateral Agent shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Security Agreement or
any other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Grantors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

 

ARTICLE VII

 

PROCEEDS; COLLECTION OF PLEDGED RECEIVABLES

 

7.1.     Lockboxes.  Upon request of the Collateral Agent or any other Secured
Party after the occurrence and during the continuance of an Event of Default,
each Grantor shall execute and deliver to the Collateral Agent irrevocable
lockbox agreements in the form provided by or otherwise acceptable to the
Required Secured Parties, which agreements shall be accompanied by an
acknowledgment by the bank where the lockbox is located of the Lien of the
Collateral Agent granted hereunder and of irrevocable instructions to wire all
amounts collected therein to a special collateral account at the Collateral
Agent that is subject to an account control agreement reasonably acceptable to
the Required Secured Parties.

 

7.2.     Collection of Pledged Receivables.  Upon the occurrence of an Event of
Default, the Collateral Agent or any other Secured Party may at any time after
the occurrence of an Event of Default, by giving each Grantor written notice,
elect to require that the Pledged Receivables be paid directly to the Collateral
Agent for the benefit of the Secured Parties.  In such event, each Grantor
shall, and shall permit the Collateral Agent to, promptly notify the account
debtors or obligors under the Pledged Receivables owned by such Grantor of the
Collateral Agent’s interest therein and direct such account debtors or obligors
to make payment of all amounts then or thereafter due under such Pledged
Receivables directly to the Collateral Agent.  Upon receipt of any such notice
from the Collateral Agent or any other Secured Party,





Alliance – Security Agreement

25

--------------------------------------------------------------------------------

 



each Grantor shall thereafter hold in trust for the Secured Parties all amounts
and proceeds received by it with respect to the Pledged Receivables and Other
Collateral and immediately and at all times thereafter deliver to the Collateral
Agent all such amounts and proceeds in the same form as so received, whether by
cash, check, draft or otherwise, with any necessary endorsements.  The
Collateral Agent shall hold and apply funds so received as provided by the terms
of Sections 7.3 and 7.4 hereof.

 

7.3.     Special Collateral Account.  The Collateral Agent may at any time upon
the occurrence and during the continuance of an Event of Default, require all
cash proceeds of the Collateral to be deposited in a special non-interest
bearing cash collateral account with the Collateral Agent that is subject to an
account control agreement reasonably acceptable to the Required Secured Parties,
and held there as security for the Secured Obligations. No Grantor shall have
any control whatsoever over said cash collateral account. If no Event of Default
has occurred or is continuing, the Collateral Agent shall from time to time,
deposit the collected balances in said cash collateral account into the
applicable Grantor’s general operating account with the Collateral Agent. If any
Event of Default has occurred and is continuing, the Collateral Agent may (and
shall, at the direction of the Required Secured Parties or the Required
Enforcement Secured Parties, as applicable), from time to time, apply the
collected balances in said cash collateral account to the payment of the Secured
Obligations in accordance with Section 5.1 of the Intercreditor Agreement,
whether or not the Secured Obligations shall then be due.

 

7.4.     Application of Proceeds.  The proceeds of the Collateral shall be
applied by the Collateral Agent to payment of the Secured Obligations as
provided in Section 5.1 of the Intercreditor Agreement.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

8.1.     Notice of Disposition of Collateral; Condition of Collateral.   To the
extent permitted by law, each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Company, addressed as set forth in Article IX, at least ten
(10) days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made.  Collateral Agent
shall have no obligation to clean-up or otherwise prepare the Collateral for
sale.

 

8.2.     Compromises and Collection of Collateral.  Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Pledged
Receivables, that certain of the Pledged Receivables may be or become
uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Pledged Receivable may exceed the amount that
reasonably may be expected to be recovered with respect to a Pledged
Receivable.  In view of the foregoing, each Grantor agrees that the Collateral
Agent may (or shall, at the direction of the Required Secured Parties) at any
time and from time to time, if an Event of Default has occurred and is
continuing, compromise with the obligor on any Pledged Receivable, accept in
full payment of any Pledged Receivable such amount as the Required Secured
Parties in their sole discretion shall determine or abandon any Pledged
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

 

8.3.     Secured Party Performance of Grantor’s Obligations.  Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement, but
has failed to so perform or pay, and such Grantor shall reimburse the Collateral
Agent for any reasonable amounts paid by the Collateral Agent pursuant to this
Section 8.3.  Each





Alliance – Security Agreement

26

--------------------------------------------------------------------------------

 



Grantor’s obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be a Secured Obligation payable within ten (10) days after
demand.

 

8.4.     Authorization for Secured Party to Take Certain Action.  Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact, upon the occurrence and during the continuation of an
Event of Default, (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Collateral Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Collateral owned by such Grantor
and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Collateral
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.5 hereof, to enforce payment of the Instruments,
Accounts and Pledged Receivables in the name of the Collateral Agent or such
Grantor, (vi) to apply the proceeds of any Collateral received by the Collateral
Agent to the Secured Obligations as provided in Article VII and (vii) to
discharge past due Taxes or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Financing Document and
except to the extent such past due Taxes or Liens are being contested in good
faith by the applicable Grantor in appropriate proceedings and against which
adequate reserves are being maintained in accordance with GAAP), and each
Grantor agrees to reimburse the Collateral Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Collateral Agent in
connection therewith, provided that this authorization shall not relieve any
Grantor of any of its obligations under this Security Agreement or under the
Credit Agreement or the Note Purchase Agreement.

 

8.5.     Specific Performance of Certain Covenants.  Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1.5,
 4.1.6,  4.4 or 5.6, or in Article VII hereof will cause irreparable injury to
the Collateral Agent and the Secured Parties, that the Collateral Agent and
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Collateral Agent or the
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

 

8.6.     Use and Possession of Certain Premises.  Upon the occurrence of an
Event of Default and during the continuance thereof, the Collateral Agent shall
be entitled to occupy and use any premises owned or leased by the Grantors where
any of the Collateral or any records relating to the Collateral are located
until the Secured Obligations are paid or the Collateral is removed therefrom,
whichever first occurs, without any obligation to pay any Grantor for such use
and occupancy.

 

8.7.     Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, except as permitted by the Intercreditor Agreement, the Credit
Agreement and the Note Purchase Agreement.

 





Alliance – Security Agreement

27

--------------------------------------------------------------------------------

 



 

8.8.     Survival of Representations.  All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

8.9.     Indemnity; Taxes and Expenses.  Each Grantor shall, jointly and
severally, (i) pay to the Collateral Agent all costs and expenses (including all
reasonable fees, charges and disbursements of counsel for the Collateral Agent)
incurred by the Collateral Agent and each other Secured Party in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Security Agreement, and (ii) indemnify each Indemnified Party, in each
case, in accordance with the provisions of Section 8.04 of the Credit Agreement
and Section 2.9 of the Intercreditor Agreement.

 

8.10.     Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.11.     Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Commitments of the Lenders under the
Credit Agreement have terminated or expired, (ii) all of the outstanding Secured
Obligations (other than (A) contingent indemnification obligations with respect
to then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Obligations in respect of Secured Cash
Managements Agreement and Secured Hedge Agreements, in each case, not yet due
and payable; unless the Collateral Agent has received written notice, at least
two (2) Business Days prior to the proposed date of any such termination,
stating that arrangements reasonably satisfactory to the applicable financial
institutions, in respect thereof have not been made) have been indefeasibly paid
in cash and performed in full and no commitments of the Credit Agreement
Administrative Agent or the other Secured Parties which would give rise to any
Obligations are outstanding, (iii) all Letters of Credit have expired or have
been terminated (or been cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Bank) and (iv) all Obligations
with respect to the Letters of Credit have been reduced to zero (or cash
collateralized in a manner reasonably satisfactory to the applicable Issuing
Bank; provided, however, that in connection with the termination of this
Security Agreement, the Collateral Agent may require such indemnities as it
shall reasonably deem necessary or appropriate to protect the Secured Parties
against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Obligations in respect
of Secured Cash Management Agreements and Secured Hedge Agreements, in each case
to the extent not provided for thereunder.  At any time the Noteholders (as
defined in the Intercreditor Agreement) are released from the Intercreditor
Agreement pursuant to Section 7.12 of the Intercreditor Agreement, the “Required
Secured Parties” and “Required Enforcement Secured Parties” shall mean the
Credit Agreement Administrative Agent, and all references herein to the Note
Purchase Agreement, and requirements of compliance thereunder, shall cease to be
effective.

 

8.12.     Entire Agreement.  This Security Agreement, together with the
Intercreditor Agreement and the other Security Documents, embodies the entire
agreement and understanding between the Grantors and the Collateral Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Collateral Agent relating to the
Collateral.

 

8.13.     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

8.13.1     THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





Alliance – Security Agreement

28

--------------------------------------------------------------------------------

 



 

8.13.2     Each Grantor hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Collateral Agent, any Secured Party, or any Related Party
of the foregoing in any way relating to this Security Agreement or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such  courts and agrees that all claims in
respect of any such action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Security Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement against the Company or
any other Grantor or its properties in the courts of any jurisdiction.

 

8.13.3     Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or to which it
is a party in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

8.13.4     Each party to this Security Agreement irrevocably consents to service
of process in the manner provided for notices in Section 8.22 of this Security
Agreement, and each of the Grantors hereby appoints the Company as its agent for
service of process.  Nothing in this Security Agreement will affect the right of
any party to this Security Agreement to serve process in any other manner
permitted by law.

 

8.13.5     WAIVER OF JURY TRIAL.  EACH OF THE GRANTORS, THE COLLATERAL AGENT AND
(BY ACCEPTING THE BENEFITS HEREOF) THE OTHER SECURED PARTIES IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE ACTIONS OF THE COLLATERAL AGENT OR ANY OTHER SECURED
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

8.14.     Subordination of Intercompany Indebtedness.  Each Grantor agrees that
any and all claims of such Grantor against any other Grantor or any other
Subsidiary of the Company (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Secured Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Secured Obligations, provided that, and not
in contravention of the foregoing, so long as no Default or Event of Default has
occurred and is continuing, such Grantor may make loans to and receive payments
in the ordinary course of business with respect to such Intercompany
Indebtedness from each such Obligor to the extent not prohibited by the terms of
this Security Agreement and the other Financing Documents. Notwithstanding any
right of any





Alliance – Security Agreement

29

--------------------------------------------------------------------------------

 



Grantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Grantor, whether now or
hereafter arising and howsoever existing, in any assets, excluding any Excluded
Assets, of any other Obligor shall be and are subordinated to the rights of the
Secured Parties and the Collateral Agent in those assets.  No Grantor shall have
any right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Secured
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied (in cash) and all Commitments of the Lenders and Letters of
Credit issued under the Credit Agreement have terminated or expired.  If all or
any part of the assets of any Obligor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of such Obligor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other similar action or proceeding, or if the business of
any such Obligor is dissolved, then, and in any such event (such events being
herein referred to as an “Insolvency Event”), any payment or distribution of any
kind or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Collateral Agent for application on any of the Secured Obligations, due
or to become due in accordance with Section 5.1 of the Intercreditor Agreement,
until such Secured Obligations (other than contingent indemnity obligations)
shall have first been fully paid and satisfied (in cash).  Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Grantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Secured
Obligations (other than contingent indemnity obligations) and the termination or
expiration of all Commitments of the Lenders and Letters of Credit issued
pursuant to the Credit Agreement, such Grantor shall receive and hold the same
in trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Collateral Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of the Grantor where necessary), for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the Grantor as the property of the Secured Parties.  If any
such Grantor fails to make any such endorsement or assignment to the Collateral
Agent, the Collateral Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Grantor agrees that until the termination of
the Secured Obligations a set forth in Section 8.11 hereof, no Grantor will
assign or transfer to any Person (other than the Collateral Agent or the Company
or another Grantor or pursuant to a receivables securitization program permitted
by Section 5.02(b)(iii)(H) of the Credit Agreement and Section 10.3(c)(viii) of
the Note Purchase Agreement) any claim any such Grantor has or may have against
any Obligor.

 

8.15.     Releases.

 

8.15.1     Partial Releases.  Upon the written request of any Grantor, the
Collateral Agent agrees to provide, execute and file, in accordance with and to
the extent permitted by Section 7.03 of the Credit Agreement and Section 2.2 of
the Intercreditor Agreement, any and all financing statement amendments,
releases, terminations or other documents or instruments that may be necessary
to evidence the release of the Lien of the Collateral Agent in the portion of
the Collateral designated by such Grantor to be transferred, sold, or otherwise
disposed of, by such Grantor.

 

8.15.2     Release of Collateral.  The Collateral Agent may, in accordance with
and as permitted by Section 7.03 of the Credit Agreement and Section 2.2 of the
Intercreditor Agreement, release any of the Collateral from this Security
Agreement or may substitute any of the Collateral for other Collateral without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Security Agreement as to any Collateral not expressly
released or substituted, and this Security Agreement shall continue as a first
priority Lien on all Collateral not expressly released or substituted.





Alliance – Security Agreement

30

--------------------------------------------------------------------------------

 



 

8.16.     Severability.  If any provision of this Security Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.17.     Counterparts.  This Security Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Security Agreement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Security Agreement.

 

8.18.     Mortgages. In the event that any of the Collateral hereunder is also
subject to a valid and enforceable Lien under the terms of a Mortgage and the
terms thereof are inconsistent with the terms of this Security Agreement, then
with respect to such Collateral, the terms of such Mortgage shall control in the
case of fixtures and real property leases, letting and licenses of, and
contracts, and agreements relating to the lease of, real property, and the terms
of this Security Agreement shall control in the case of all other Collateral.

 

8.19.     Reinstatement.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

8.20.     New Subsidiaries.  Pursuant to Section 5.01(i) of the Credit
Agreement, certain new Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Security Agreement by executing and
delivering in favor of the Collateral Agent a supplement to this Agreement in
the form of Annex 1 attached hereto. Upon the execution and delivery of Annex 1
by each such new Subsidiary, such Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any instrument adding an additional Grantor as a party
to this Security Agreement shall not require the consent of any Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor hereunder.

 

8.21.     Intercreditor Agreement.  Notwithstanding any provision to the
contrary contained herein, the terms of this Security Agreement, the Liens
created hereby and the rights and remedies of the Collateral Agent hereunder are
subject to, and governed by, the terms of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Security Agreement, the provisions of the
Intercreditor Agreement shall control.

 

8.22.     Notices.  Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, electronic mail,
telecopier, personal delivery or nationally established





Alliance – Security Agreement

31

--------------------------------------------------------------------------------

 



overnight courier service, and shall be deemed received (a) when transmitted and
confirmation of transmission received, if by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier or electronic mail (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient), in each case addressed to
the Grantors at the notice address set forth on Schedule 1 hereto, and to the
Collateral Agent at the address set forth next to its signature below or as
otherwise designated in writing by the Collateral Agent to the Grantors.

 

ARTICLE IX

 

THE COLLATERAL AGENT

 

Section 9.1 Agency Provisions.

 

(a)     JPMorgan has been appointed Collateral Agent for the Credit Agreement
Secured Parties pursuant to Article VII of the Credit Agreement and the
Consenting Noteholders pursuant to Article II of the Intercreditor Agreement and
the actions of the Collateral Agent hereunder are subject to such provisions.
The Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Security Agreement, the Credit Agreement
and the Intercreditor Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.  The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement and the
Intercreditor Agreement. It is expressly understood and agreed by the parties to
this Security Agreement that any authority conferred upon the Collateral Agent
hereunder is subject to the terms of the delegation of authority made by the
Secured Parties to the Collateral Agent pursuant to the Credit Agreement and the
Intercreditor Agreement, and that the Collateral Agent has agreed to act (and
any successor Collateral Agent shall act) as such hereunder only on the express
conditions contained in Article VII of the Credit Agreement and Article II of
the Intercreditor Agreement. Any successor Collateral Agent appointed pursuant
to Article VII of the Credit Agreement and Article II of the Intercreditor
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder.

 

(b)     The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Collateral.

 

(c)     The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

 

(d)     The Collateral Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in Section 4.1.6 hereof.  If any Grantor fails to
provide information to the Collateral Agent about such changes on a timely
basis, the Collateral Agent shall not be liable or responsible to any party for
any failure to





Alliance – Security Agreement

32

--------------------------------------------------------------------------------

 



maintain a perfected security interest in such Grantor’s property constituting
Collateral, for which the Collateral Agent needed to have information relating
to such changes.  The Collateral Agent shall have no duty to inquire about such
changes if any Grantor does not inform the Collateral Agent of such changes, the
parties acknowledging and agreeing that it would not be feasible or practical
for the Collateral Agent to search for information on such changes if such
information is not provided by any Grantor.

 

9.1.2     Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If any Grantor shall fail to perform any covenants contained
in this Security Agreement (including such Grantor’s covenants to (i) pay the
premiums in respect of all required insurance policies under the Credit
Agreement, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Collateral,
(iii) make repairs, (iv) discharge Liens or (v) pay or perform any obligations
of such Grantor under any Collateral) or if any representation or warranty on
the part of any Grantor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided,  however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Grantor fails to pay or
perform as and when required hereby and which such Grantor does not contest in
accordance with the provisions of the Credit Agreement and the Note Purchase
Agreement. Neither the provisions of this Section 9.1.2 nor any action taken by
the Collateral Agent pursuant to the provisions of this Section 9.1.2 shall
prevent any such failure to observe any covenant contained in this Security
Agreement or any breach of any representation or warranty contained in this
Security Agreement from constituting an Event of Default.

 

[Signature pages follow]

 

 



Alliance – Security Agreement

33

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have executed
this Security Agreement as of the date first above written.

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP,

 

 

LLC, its Managing General Partner

 

 

 

By:

 

 

 

Name:  Cary P. Marshall

 

 

Title:    Vice President-Corporate Finance and

 

 

             Treasurer

 





Alliance – Security Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

 

 

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE MINERALS, LLC

 

ALLIANCE PROPERTIES, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MATRIX DESIGN GROUP, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WHITE OAK RESOURCES LLC

 

WOR LAND 6, LLC

 

 

 

By:

 

 

 

Name:  Cary P. Marshall

 

 

Title:    Vice President-Corporate Finance and

 

 

             Treasurer

 

 





Alliance – Security Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

 

By:

 

 

 

Name:  Cary P. Marshall

 

 

Title:    Authorized Agent

 





Alliance – Security Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

By:

 

 

Name:

 

Title:

 

 

Address for notices:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 8th Floor

Houston, Texas 77002

Attention:  Shadia Folahan

Facsimile:  (713) 427-6307

 

with a copy to:

 

JPMorgan Chase Bank

383 Madison Avenue

New York, NY 10179

Attention:  James Schender

Facsimile:  (212) 270-5100

 

 



Alliance – Security Agreement

[Signature Page]

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this [___] day of [__________], 20[__], among the Grantors listed on the
signature pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), in its capacity as Collateral Agent for the benefit of
the Secured Parties (together with its permitted successors and assigns, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Copyright Collateral (as defined below), in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Pledge and
Security Agreement, dated as of January 27, 2017 among the Grantors and the
Collateral Agent (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Copyright Security Agreement.

 

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

 

1.     DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

 

2.     GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor hereby
unconditionally grants, collaterally assigns, and pledges to the Collateral
Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Copyright
Security Agreement as the “Security Interest”) in such Grantor’s right, title
and interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Copyright Collateral”):

 

(a)     all of such Grantor’s copyrights and copyright registrations, including
(i) the copyright registrations and recordings thereof and all applications in
connection therewith listed on  Schedule I; (ii) all extensions or renewals
thereof; (iii) all income, license fees, royalties, damages and payments now and
hereafter due or payable under all licenses entered into in connection therewith
and damages and payments for past or future infringements thereof, (iv) the
right to sue for past, present and future infringements thereof, and (v) all
rights corresponding thereto throughout the world; and

 

(b)     all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future infringement or violation of any Copyright.

 

3.     SECURITY FOR OBLIGATIONS.  The Security Interest created hereby secures
the payment and performance of all the Secured Obligations, whether now existing
or arising hereafter.  Without limiting the generality of the foregoing, this
Copyright Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by the Grantors, or any of
them, to the Collateral Agent or any Secured Party whether or not they are
unenforceable or not allowable due to the existence of a Bankruptcy Event
involving any Grantor.





EXHIBIT A-1

--------------------------------------------------------------------------------

 



 

4.     SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Security Agreement.  Each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

5.     AUTHORIZATION TO SUPPLEMENT.  Grantors shall give the Collateral Agent
prompt notice in writing of any additional United States copyright registrations
or applications therefor after the date hereof as required by the Security
Agreement.  Grantors hereby authorize the Collateral Agent to unilaterally
modify this Copyright Security Agreement by amending Schedule I to include any
future United States registered copyrights or applications therefor of the
Grantors.  Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

6.     TERMINATION.  This Copyright Security Agreement shall terminate upon
termination of the Security Agreement.

 

7.     COUNTERPARTS.  This Copyright Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  In proving this Copyright Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

8.     GOVERNING LAW.  THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.     INTERCREDITOR AGREEMENT.  Notwithstanding any provision to the contrary
contained herein, the terms of this Copyright Security Agreement, the Liens
created hereby and the rights and remedies of the Collateral Agent hereunder are
subject to, and governed by, the terms of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Copyright Security Agreement, the provisions of
the Intercreditor Agreement shall control.

 

[Remainder of this page intentionally left blank]





EXHIBIT A-2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





EXHIBIT A-3

--------------------------------------------------------------------------------

 



 

SCHEDULE I
TO
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

 

 

 

 

 

Grantor

Country

Copyright

Registration No.

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT A-4

--------------------------------------------------------------------------------

 



EXHIBIT B

 

[FORM OF] PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
[___] day of [__________], 20[__], among the Grantors listed on the signature
pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), in its capacity as Collateral Agent for the benefit of the Secured
Parties (together with its permitted successors and assigns, the “Collateral
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Patent Collateral (as defined below), in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Pledge and
Security Agreement, dated as of January 27, 2017 among the Grantors and the
Collateral Agent (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Patent Security Agreement.

 

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

 

1.     DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

 

2.     GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Each Grantor hereby
unconditionally grants, collaterally assigns, and pledges to the Collateral
Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Patent Security
Agreement as the “Security Interest”) in such Grantor’s right, title and
interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Patent Collateral”):

 

(a)     all of such Grantor’s patents and patent applications, including (i) the
patents and patent applications listed on Schedule I; (ii) all renewals,
continuations, divisionals, continuations-in-part, reissues and examinations
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under all licenses entered into in connection therewith and damages
and payments for past, present or future infringements thereof, (iv) the right
to sue for past, present and future infringements thereof, and (v) all rights
corresponding thereto throughout the world; and

 

(b)     all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future infringement or violations of any Patent or any Patent
licensed under any Intellectual Property License.

 

3.     SECURITY FOR OBLIGATIONS.  The Security Interest created hereby secures
the payment and performance of all the Secured Obligations, whether now existing
or arising hereafter.  Without limiting the generality of the foregoing, this
Patent Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by the Grantors, or any of





EXHIBIT B-1

--------------------------------------------------------------------------------

 



them, to the Collateral Agent or any Secured Party whether or not they are
unenforceable or not allowable due to the existence of a Bankruptcy Event
involving any Grantor.

 

4.     SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement.  Each Grantor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control.

 

5.     AUTHORIZATION TO SUPPLEMENT.   If any Grantor shall obtain rights to any
new patentable invention or become entitled to the benefit of any patent
application or patent for any continuations, divisionals, continuations-in-part,
reissues, or reexaminations of the patents or patent applications listed on
Schedule I, the provisions of this Patent Security Agreement shall automatically
apply thereto. The Grantors shall give prompt notice in writing to Collateral
Agent with respect to any such new patent rights as required by the Security
Agreement.  Without limiting Grantors’ obligations under this Section, Grantors
hereby authorize the Collateral Agent to unilaterally modify this Patent
Security Agreement by amending Schedule I to include any such new patent rights
of Grantors.  Notwithstanding the foregoing, no failure to so modify this Patent
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

6.     TERMINATION.  This Patent Security Agreement shall terminate upon
termination of the Security Agreement.

 

7.     COUNTERPARTS.  This Patent Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  In proving this Patent Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

8.     GOVERNING LAW.  THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.     INTERCREDITOR AGREEMENT.  Notwithstanding any provision to the contrary
contained herein, the terms of this Patent Security Agreement, the Liens created
hereby and the rights and remedies of the Collateral Agent hereunder are subject
to, and governed by, the terms of the Intercreditor Agreement. In the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Patent Security Agreement, the provisions of the
Intercreditor Agreement shall control.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





EXHIBIT B-2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

    

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





EXHIBIT B-3

--------------------------------------------------------------------------------

 



 

SCHEDULE I
TO
PATENT SECURITY AGREEMENT

 

 

 

 

 

 

 

 

Grantor

Title

Serial No.

Patent No.

Filing Date

Issue Date

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT B-4

--------------------------------------------------------------------------------

 



EXHIBIT C

 

[FORM OF] TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this [___] day of [__________], 20[__], among the Grantors listed on the
signature pages hereof (“Grantors” and each, a “Grantor”), and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), in its capacity as Collateral Agent for the benefit of
the Secured Parties (together with its permitted successors and assigns, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantors agreed to grant a continuing security interest in and to
the Collateral, including the Trademark Collateral (as defined below), in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, pursuant to that certain Pledge and
Security Agreement, dated as of January 27, 2017 among the Grantors and the
Collateral Agent (including all annexes, exhibits or schedules thereto, as from
time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Trademark Security Agreement.

 

NOW, THEREFORE, for and in consideration of the recitals made above and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Grantors hereby agree as follows:

 

1.     DEFINED TERMS.  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Security Agreement.

 

2.     GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor hereby
unconditionally grants, collaterally assigns, and pledges to the Collateral
Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations, a continuing security interest (referred to in this Trademark
Security Agreement as the “Security Interest”) in such Grantor’s right, title
and interest in, to the following, whether now owned or hereafter acquired or
arising and wherever located (collectively, the “Trademark Collateral”):

 

(a)     all of such Grantor’s trademarks, trade names, service marks, trade
dress, logos, slogans, designs or fictitious business names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) those marks listed on Schedule I;
(ii) all renewals thereof, (iii) all income, royalties, damages and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s rights corresponding thereto throughout the world, and
(vi) all of each Grantor’s rights corresponding thereto throughout the world;
and

 

(b)     all products and proceeds (as that term is defined in the UCC) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement, misappropriation or dilution of any
Trademark or (ii) injury to the goodwill associated with any Trademark.





EXHIBIT C-1

--------------------------------------------------------------------------------

 



 

3.     SECURITY FOR OBLIGATIONS.  The Security Interest created hereby secures
the payment and performance of all the Secured Obligations, whether now existing
or arising hereafter.  Without limiting the generality of the foregoing, this
Trademark Security Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by the Grantors, or any of
them, to the Collateral Agent or any Secured Creditor, whether or not they are
unenforceable or not allowable due to the existence of a Bankruptcy Event
involving any Grantor.

 

4.     SECURITY AGREEMENT.  The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Collateral Agent, for the benefit of the Secured
Creditors, pursuant to the Security Agreement.  Each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

 

5.     AUTHORIZATION TO SUPPLEMENT.   If any Grantor shall obtain rights to any
new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. The Grantors shall give prompt notice in writing to
the Collateral Agent with respect to any such new trademarks or renewal or
extension of any trademark registration after the date hereof as required by the
Security Agreement.   Without limiting the Grantors’ obligations under this
Section, the Grantors hereby authorize the Collateral Agent to unilaterally
modify this Trademark Security Agreement by amending Schedule I to include any
such new trademark rights of the Grantors.  Notwithstanding the foregoing, no
failure to so modify this Trademark Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.

 

6.     TERMINATION.  This Trademark Security Agreement shall terminate upon
termination of the Security Agreement.

 

7.     COUNTERPARTS.  This Trademark Security Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such separate counterparts shall together constitute but one and the same
instrument.  In proving this Trademark Security Agreement in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

8.     GOVERNING LAW.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.     INTERCREDITOR AGREEMENT.  Notwithstanding any provision to the contrary
contained herein, the terms of this Trademark Security Agreement, the Liens
created hereby and the rights and remedies of the Collateral Agent hereunder are
subject to, and governed by, the terms of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Trademark Security Agreement, the provisions of
the Intercreditor Agreement shall control.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





EXHIBIT C-2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

    

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





EXHIBIT C-3

--------------------------------------------------------------------------------

 



 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations/Applications

 

 

 

 

 

 

Grantor

Country

Trademark

Application /
Registration No.

Application /
Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT C-4

--------------------------------------------------------------------------------

 



ANNEX I

to

PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] SECURITY AGREEMENT SUPPLEMENT

 

Security Agreement Supplement No. [__] (this “Security Agreement Supplement”)
dated as of [________ __], 20[__], to the Pledge and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), dated as of January 27, 2017, made by each of Alliance
Resource Operating Partners, L.P., a Delaware limited partnership (the
“Company”) and the other Subsidiaries of the Company listed on the signature
pages thereto (together with the Company, the “Grantors”) (each an “Initial
Grantor”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, collectively, the “Grantors”), in favor of
JPMorgan Chase Bank, N.A. (“JPMorgan”), in its capacity as collateral agent for
the Secured Parties (in such capacity, together with its permitted successors
and assigns, the  “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

A.     Reference is made to (i) that certain Fourth Amended and Restated Credit
Agreement, dated as of January 27, 2017 (as amended, restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), by, among
others, the Company, the lenders party thereto (the “Lenders”), and JPMorgan, as
administrative agent (the “Credit Agreement Administrative Agent”); (ii) that
certain Note Purchase Agreement, dated as of June 26, 2008 (as amended by that
certain Amendment to Note Purchase Agreement, dated as of the date hereof),
among the Company, as issuer, the purchasers of the Senior Notes party thereto,
and the other purchasers identified therein, pursuant to which, inter alia, the
Company’s 6.72% Senior Notes, Series B, due June 26, 2018, in the original
principal amount of $145,000,000 were issued, and (iii) that certain Second
Amended and Restated Intercreditor Agreement, dated as of January 27, 2017 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Collateral Agent the Credit Agreement
Administrative Agent and the Consenting Noteholders (as defined in the Note
Purchase Agreement), and acknowledged and agreed by the Initial Grantors.

 

B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.     Section 8.20 of the Security Agreement provides that additional
Subsidiaries of the Grantors may become Grantors under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Security Agreement Supplement. The undersigned Subsidiary (the “New Grantor”) is
executing this Security Agreement Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement in
order to induce the Lenders to make additional Advances and as consideration for
Advances previously made and to induce the Issuing Banks to issue additional
Letters of Credit.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

1.     In accordance with Section 8.20 of the Security Agreement, the New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and the New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct





ANNEX I  -1

--------------------------------------------------------------------------------

 



on and as of the date hereof.  In furtherance of the foregoing, the New Grantor,
as security for the full and prompt payment and performance in full of the
Secured Obligations, does hereby grant, assign, and pledge to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
and to all personal property of such New Grantor whether now owned or hereafter
acquired or arising and wherever located, including such New Grantor’s right,
title, and interest in and to all of such New Grantor’s Collateral (as such term
is defined in the Security Agreement).  Schedule 1,  “General Information”,
Schedule 2, “Intellectual Property Collateral”, Schedule 3, “Fixtures”, Schedule
4, “Pledged Collateral”, Schedule 5, “UCC Financing Statements”,  Schedule 6,
“Commercial Tort Claims”, and  Schedule 7, “Deposit Accounts, Securities
Accounts and Commodities Accounts”, attached hereto supplement Schedule 1,
Schedule 2,  Schedule 3, Schedule 4,  Schedule 5, Schedule 6, and Schedule 7,
respectively, to the Security Agreement and shall be deemed a part thereof for
all purposes of the Security Agreement.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include each New Grantor.  The Security
Agreement is incorporated herein by reference.  Each New Grantor hereby
authorizes the Collateral Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments in
any jurisdiction and in any filing office (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, in each case, at the option of the Collateral Agent, (ii) indicating
such Collateral includes such assets or property “whether now owned or hereafter
acquired”, (iii) describing the Collateral as being of equal or lesser scope or
with greater detail, or (iv) that contain any information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance.  The New
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by or on behalf of the Collateral Agent in any jurisdiction.

 

2.     The New Grantor represents and warrants to the Collateral Agent and the
Secured Parties that this Security Agreement Supplement has been duly executed
and delivered by such New Grantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

3.     This Security Agreement Supplement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
instrument.  Delivery of a counterpart hereof by facsimile transmission or by
e-mail transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

4.     Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

5.     THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Notwithstanding anything herein to the contrary, the priority of the Lien and
security interest granted to the Collateral Agent pursuant to this Security
Agreement Supplement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Security Agreement Supplement, the terms of the
Intercreditor Agreement shall govern and control, except with respect to the
scope of the assets included in Section 1 hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





ANNEX I  -2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

    

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





ANNEX I  -3

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

PLEDGED COLLATERAL

 

A. CAPITAL STOCK

 

 

 

 

 

 

Issuer

Type of
Entity

Beneficial Owner

Number of
Shares or
Units

Percent
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEX I  -4

--------------------------------------------------------------------------------

 



 

 

 

 

 

Issuer

Type of
Entity

Beneficial Owner

Number of
Shares or
Units

Percent
Owned



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





ANNEX I  -5

--------------------------------------------------------------------------------

 



 

 

B. BONDS:

 

 

 

 

 

 

C. GOVERNMENT SECURITIES:

 

 

 

 

 

 

 

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

 

 

 

F. INTERCOMPANY NOTES:

 

 

 

 

E. OTHER INSTRUMENTS:

 

 



ANNEX I  -6

--------------------------------------------------------------------------------

 



Exhibit F-1
to Fourth Amended and Restated Credit Agreement

 

Form of Perfection Certificate

 

[Separately provided.]

 



F-1

--------------------------------------------------------------------------------

 



PERFECTION CERTIFICATE

 

January 27, 2017

 

Reference is made to (i) the Fourth Amended and Restated Credit Agreement, dated
as of January 27, 2017, among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”), each lender from time to time
party thereto and the other financial institutions party thereto (the “Credit
Agreement”) and (ii) the Pledge and Security Agreement, dated as of the date
hereof, by and among the Borrower, the other Loan Parties (as defined therein)
party thereto and the Administrative Agent (the “Security
Agreement”).  Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Security Agreement, as applicable.

 

The undersigned, a Responsible Officer of the Borrower, hereby certifies, in
his/her capacity as an officer of the Borrower and not in an individual
capacity, to the Administrative Agent and each other Secured Party under the
Credit Agreement, on behalf of the Loan Parties, as follows:

 

SECTION 1.     Names.  (a) Set forth on Schedule 1(a) is (i) the exact legal
name of each Loan Party, as such name appears in its certificate of organization
or like document, (ii) each other legal name such Loan Party has had in the five
years immediately preceding the date hereof, together with the date of the
relevant name change and each other name used by each Loan Party on any filings
with the Internal Revenue Service at any time within the five years immediately
preceding the date hereof and (iii) a list of all other names (including trade
names or similar appellations) used by each Loan Party at any time during the
past five years.

 

(b)     Except as set forth on Schedule 1(b), no Loan Party has changed its
identity or corporate structure or entered into a similar reorganization in any
way within the five years immediately preceding the date hereof.  Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions of all or substantially all of the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) a Person or other acquisitions of material assets
outside the ordinary course of business, as well as any change in the form,
nature or jurisdiction of organization or otherwise.  With respect to any such
change that has occurred within the five years immediately preceding the date
hereof, Schedule 1(b) sets forth the information required by Sections 1(a)(i),
2(a)(i) and 2(a)(iii) of this Perfection Certificate as to each acquiree or
constituent party to such merger, consolidation or acquisition.

 

SECTION 2.     Jurisdictions and Locations.  (a) Set forth on Schedule 2(a) is
(i) the jurisdiction of organization and the form of organization of each Loan
Party, (ii) the organizational identification number, if any, of such Loan Party
assigned by such jurisdiction and the Federal Taxpayer Identification Number of
such Loan Party, (iii) the address of the chief executive office of such Loan
Party, (iv) if different from the location listed pursuant to clause (iii), the
location of





[Perfection Certificate]

--------------------------------------------------------------------------------

 



its chief place of business, (v) each location where its books and records are
maintained and (vi) each location where chattel paper, inventory, equipment,
fixtures and/or goods are maintained.

 

(b)     Set forth on Schedule 2(b) is for each Loan Party (i) the name and
location of each person or entity (other than a Loan Party) that has or may have
possession of any inventory, equipment, fixtures and/or goods of such Loan
Party, and (ii) the name and location of each person or entity (other than a
Loan Party) that has previously had possession of any inventory, equipment,
fixtures and/or goods of such Loan Party during the past four months.

 

SECTION 3.     Unusual Transactions.  Except pursuant to any purchase, merger,
consolidation, acquisition and other transactions which are listed on
Schedule 1(b) hereof, all Collateral has been originated by the Loan Parties in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

 

SECTION 4.     Cash, Accounts and Investment Property.  (a) Set forth on
Schedule 4(a) is for each Loan Party all cash, money, currency and all deposit
accounts, including demand, time, savings, passbooks or similar accounts
maintained with banks, savings and loan associations, or other financial
institutions of such Loan Party.

 

(b)     Set forth on Schedule 4(b) is for each Loan Party all investment
property (as defined in the Uniform Commercial Code as in effect in the State of
New York), including, without limitation, all securities, security entitlements,
security accounts, commodity contracts and commodity accounts (as each such term
is defined in the Uniform Commercial Code as in effect in the State of New
York), whether or not evidenced by certificates or instruments, and all of the
certificates and instruments, if any, representing or evidencing such investment
property and all security therefor of such Loan Party, in each case, other than
the type required to be listed on Schedule 6.

 

SECTION 5.     Stock Ownership and other Equity Interests.  Set forth on
Schedule 5 is a true and correct list, for each Loan Party, of all the issued
and outstanding stock, partnership interests, limited liability company
membership interests or other equity interests owned, beneficially or of record,
by such Loan Party, specifying the issuer and certificate number (if any) of,
the class of, and the number and percentage of ownership represented by, such
Equity Interests and setting forth the percentage of such Equity Interests
pledged under the Security Agreement.

 

SECTION 6.     Instruments, Tangible Chattel Paper and Letter of Credit
Rights.  (a) Set forth on Schedule 6(a) is a true and correct list of all
promissory notes, instruments (other than checks to be deposited in the ordinary
course of business), tangible chattel paper, electronic chattel paper and other
evidence of indebtedness, in each case in excess of $250,000, held by each Loan
Party as of the date hereof, including all inter-Loan Party notes between or
among any two or more Loan Parties or any Loan Party and any of the Loan
Parties’ Subsidiaries, in each case, that are required to be pledged under the
Credit Agreement and Collateral Documents.

 

(b)     Set forth on Schedule 6(b) is a true and correct list of all Letters of
Credit issued in favor of each Loan Party in a maximum available amount in
excess of $250,000, as beneficiary thereunder.

 

SECTION 7.     Real Property.  (a) Set forth on Schedule 7(a) is a true and
correct list of real property (including coal and surface properties, identified
by Mining Facility and, for surface property, use and/or improvements located
thereon) material to the operation of an active Mining Facility(8) owned by a
Loan Party on the Effective Date to be encumbered by a Mortgage and fixture
filing in accordance with the Collateral Documents (such real property, the
“Mortgaged Property”).

 

--------------------------------------------------------------------------------

(8)       Active Mining Facilities are those Mining Facilities to which post
2016 revenues are attributable in the Loan Parties’ current five year mining
plan.





[Perfection Certificate]

--------------------------------------------------------------------------------

 



 

(b) Except as described in Schedule 7(b) attached hereto, no Loan Party has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor or grantor with any Person other
than another Loan Party with respect to any of the real property described in
Schedule  7(a).

 

SECTION 8.     Intellectual Property.  (a) Set forth on Schedule 8(a) is a true
and correct list, with respect to each Loan Party, of all patents and patent
applications owned by such Loan Party (except, for the avoidance of doubt, as
otherwise indicated on Schedule 8(a)), including the name of the owner, title,
registration or application number of any registrations or applications.

 

(b)     Set forth on Schedule 8(b) is a true and correct list, with respect to
each Loan Party, of all trademark registrations and applications owned by such
Loan Party (except, for the avoidance of doubt, as otherwise indicated on
Schedule 8(b)), including the name of the registered owner and the registration
or application number of any registrations and applications.

 

(c)     Set forth on Schedule 8(c) is a true and correct list, with respect to
each Loan Party, of all copyright registrations and applications owned by such
Loan Party (except, for the avoidance of doubt, as otherwise indicated on
Schedule 8(c)), including the name of the registered owner, title and the
registration or serial number of any copyright registrations.

 

SECTION 9.     Commercial Tort Claims.  Set forth on Schedule 9 is a true and
correct list of commercial tort claims in excess of $250,000 held by each Loan
Party, including a brief description thereof.

 

SECTION 10.     Mining Facilities; Mining Leases.  Set forth on Schedule
10(a) is a true and correct list of (a) the locations of the Loan Parties’
active Mining Facilities and Support Facilities (as defined below) owned, leased
or operated by a Loan Party and (b) all material properties that are required
for the business and operations of the Loan Parties other than those included on
Schedule 7(a) or 10(b). “Support Facilities” means facilities owned, leased or
operated by a Loan Party on which operations material to the support of the Loan
Parties’ active Mining Facilities are conducted.  Schedule 10(b) hereto sets
forth a true and correct list of all Mining Leases associated with the active
Mining Facilities to which a Loan Party is a party, showing as to each such
leasehold, the mine with which it is associated, the lessor, lessor address,
lease expiration date and annual rent payable.

 

[Signature page follows]

 

 



[Perfection Certificate]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed this Perfection
Certificate on the date above first written.

 

 

    

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP,

 

 

LLC, its Managing General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 Name: Cary P. Marshall

 

 

 

 Title: Vice President-Corporate Finance and

 

 

 

 Treasurer

 

 



[Signature Page to Perfection Certificate]

--------------------------------------------------------------------------------

 



 

SCHEDULE 1(a)

 

Legal Names

 

 

 

 

Loan Party’s Exact
Legal Name

Former Legal Names
(including date of change)

Prior Name

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1(b)

 

Name Change/Reorganizations

 

 

 

Loan Party

Change in Identity, Change in Corporate Structure, Reorganization
(including date of change)

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2(a)

 

Jurisdictions and Locations

 

 

 

 

 

 

 

 

 

 

Loan
Party(9)

Jurisdiction
of
Organization

Form of
Organization

Organizational
Identification
Number
(if any)

Federal
Taxpayer
Identification
Number
(if any)

Chief
Executive
Office
Address
(including
county)

Chief
Place of
Business
Address
(including
county)

Book and
Records
Address
(including
county)

Inventory,
Equipment,
Etc.
Address
(including
county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(9)  Indicate whether any of the locations listed above is a previously
maintained location





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2(b)

 

Outside Locations of Collateral

 

 

 

Loan Party(10)

Outside Locations of Collateral

 

 

 

 

 

 

--------------------------------------------------------------------------------

(10)  Indicate whether any of the locations listed above is a previously
maintained location





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 4(a)

 

Cash; Accounts

 

Loan Party

Bank or Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 4(b)

 

Investment Property

 

 

 

 

 

 

Loan Party

Bank or
Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Party

Description of Investment Property

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 5

 

Equity Interests

 

Loan Party

Issuer

Class of
Equity
Interest

Par
Value

Certificate
No(s)

Number
of Shares

Percentage
of
Outstanding
Shares

Percentage
of
Ownership
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 6(a)

 

Instruments and Tangible Chattel Paper

 

1.Promissory Notes:

 

 

 

 

 

 

 

 

Holder

Debtor

Principal
Amount

Date of
Issuance

Interest Rate

Maturity
Date

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Chattel Paper:





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 6(b)

 

Letter of Credit Rights

 

 

 

 

 

 

Issuer

Beneficiary

Principal
Amount

Date of Issuance

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

SCHEDULE 7(a)

 

Real Property to Be Encumbered by a Mortgage and Fixture Filing in Accordance
with the

Collateral Documents

 

 

 

 

 

 

 

Record
Owner

Common
Name and
Address

Owned,
Leased or
Other
Interest

Landlord/Owner if
Leased or Other
Interest

Description of
Lease or
Other
Documents
Evidencing
Interests

Purpose/
Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 7(b)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or other Occupancy
Agreements Pursuant to which any Loan Party holds Owner or Grantor Interest with
Respect to Real Property Described in Schedule 7(a)





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(a)

 

Patents

 

See attached Schedule 8(a).





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(b)

 

Trademarks

 

See attached Schedule 8(a).





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(c)

 

Copyrights

 

None.





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 9

 

Commercial Tort Claims





 

--------------------------------------------------------------------------------

 



 

SCHEDULE 10(a)

 

Locations of Mines and Mining Facilities

 

Description/Title
of Document

Date

Parties

Brief Legal
Description

Recording
Information

Owned
or
Leased

Subject to
Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

SCHEDULE 10(b)

 

Mining Leases

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

F-1-1

--------------------------------------------------------------------------------

 



Exhibit F-2
to Fourth Amended and Restated Credit Agreement

 

Form of Perfection Certificate Supplement

 

[•], 20[•]

 

Reference is made to (i) the Fourth Amended and Restated Credit Agreement, dated
as of January 27, 2017, among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”), each lender from time to time
party thereto and the other financial institutions party thereto (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) the Pledge and Security Agreement, dated as of
January 27, 2017, by and among the Borrower, the other Loan Parties (as defined
therein) party thereto and the Administrative Agent (the “Security Agreement”).
This Perfection Certificate Supplement is delivered pursuant to
Section 5.01(i)(i)(D) of the Credit Agreement. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Security Agreement, as applicable.

 

The undersigned, a Responsible Officer of the Borrower, hereby certifies, in
his/her capacity as an officer of the Borrower and not in an individual
capacity, to the Administrative Agent and each other Secured Party under the
Credit Agreement, on behalf of the Loan Parties, that, as of the date hereof,
there has been no change in the information described in the Perfection
Certificate delivered on the Effective Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, collectively, the
“Prior Perfection Certificates”), other than as follows:

 

SECTION 1.     Names.  (a) Except as listed on Schedule 1(a) attached hereto,
(i) Schedule 1(a) to the Prior Perfection Certificates sets forth the exact
legal name of each Loan Party, as such name appears in its respective
certificate of incorporation or like organizational document; (ii) no Loan Party
has had, since the date on which the Prior Perfection Certificates were
delivered, any other name on any filings with the Internal Revenue Service;
(iii) no Loan Party has had in the past five years immediately preceding the
date hereof any other corporate or organizational names other than as set forth
on Schedule 1(a) to the Prior Perfection Certificates; and (iv) no Loan Party
has used any other names (including trade names or similar appellations) at any
time during the past five years, except for such other names (including trade
names or similar appellations) set forth on the Schedule 1(a) to the Prior
Certificates.

 

(b) Except as listed on Schedule 1(b) attached hereto, or in Schedule 1(b) of
the Prior Perfection Certificates, no Loan Party has in any way, since the date
on which the Prior Perfection Certificates were delivered, changed its identity
or corporate structure or entered into a similar reorganization in any way
within the five years immediately preceding the date hereof. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions of
all or substantially all of the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of a Person) or other acquisitions of material assets outside the ordinary
course of business, or any change in the form, nature or jurisdiction of
organization or otherwise.





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-1

--------------------------------------------------------------------------------

 



 

SECTION 2.     Jurisdictions and Current Locations.  (a) Except as listed on
Schedule 2(a) attached hereto, Schedule 2(a) of the Prior Perfection
Certificates set forth (i) the jurisdiction of organization and the form of
organization of each Loan Party, (ii) the organizational identification number,
if any, of such Loan Party assigned by such jurisdiction and the Federal
Taxpayer Identification Number of such Loan Party, (iii) the address of the
chief executive office of such Loan Party, (iv) if different from the location
listed pursuant to clause (iii), the location of its chief place of business,
(v) each location where its books and records are maintained and (vi) each
location where chattel paper, inventory, equipment, fixtures and/or goods are
maintained.

 

(b) Except as listed on Schedule 2(b) attached hereto, Schedule 2(b) of the
Prior Perfection Certificates set forth, for each Loan Party, (i) the name and
location of each person or entity (other than a Loan Party) that has or may have
possession of any inventory, equipment, fixtures and/or goods of such Loan
Party, and (ii) the name and location of each person or entity (other than a
Loan Party) that has previously had possession of any inventory, equipment,
fixtures and/or goods of such Loan Party during the past four months.

 

SECTION 3.     Unusual Transactions.  Except pursuant to any purchase, merger,
consolidation, acquisition and other transactions described in Schedule 3
attached hereto or in Schedule 1(b) or Schedule 3 of the Prior Perfection
Certificates, all Collateral has been originated by the Loan Parties in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

 

SECTION 4.     Cash, Accounts and Investment Property. (a) Except as listed on
Schedule 4(a) attached hereto, Schedule 4(a) of the Prior Perfection
Certificates set forth for each Loan Party all cash, money, currency and all
deposit accounts, including demand, time, savings, passbooks or similar accounts
maintained with banks, savings and loan associations, or other financial
institutions of such Loan Party.

 

(b)     Except as listed on Schedule 4(a) attached hereto, Schedule 4(a) of the
Prior Perfection Certificates set forth all investment property (as defined in
the Uniform Commercial Code as in effect in the State of New York), including,
without limitation, all securities, security entitlements, security accounts,
commodity contracts and commodity accounts (as each such term is defined in the
Uniform Commercial Code as in effect in the State of New York), whether or not
evidenced by certificates or instruments, and all of the certificates and
instruments, if any, representing or evidencing such investment property and all
security therefor of such Loan Party, in each case, other than the type required
to be listed on Schedule 6.

 

SECTION 5.     Stock Ownership and other Equity Interests. Except as listed on
Schedule 5 attached hereto, Schedule 5 of the Prior Perfection Certificates set
forth a true and correct list, for each Loan Party, of all of the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other equity interests owned, beneficially or of record, by such
Loan Party, specifying the issuer and certificate number (if any) of, the class
of, and the number and percentage of ownership represented by, such Equity
Interests and setting forth the percentage of such Equity Interests pledged
under the Security Agreement.





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-2

--------------------------------------------------------------------------------

 



 

SECTION 6.     Instruments, Tangible Chattel Paper and Letter of Credit Rights.
Except as listed on Schedule 6(a) attached hereto, Schedule 6(a) of the Prior
Perfection Certificates set forth a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness, in each case in excess of $250,000, held by each Loan Party as
of the date hereof, including all inter-Loan Party notes between or among any
two or more Loan Parties or any Loan Party and any of the Loan Parties’
Subsidiaries, in each case, that are required to be pledged under the Credit
Agreement and Collateral Documents.

 

(b)     Except as listed on Schedule 6(b) attached hereto, Schedule 6(b) of the
Prior Perfection Certificates set forth a true and correct list of all Letters
of Credit issued in favor of each Loan Party in a maximum available amount in
excess of $250,000, as beneficiary thereunder.

 

SECTION 7.     Real Property.  (a) Except as listed on Schedule 7(a) attached
hereto, Schedule 7(a) of the Prior Perfection Certificates set forth a true and
correct list of real property (including coal and surface properties, identified
by Mining Facility and, for surface property, use and/or improvements located
thereon) material to the operation of an active Mining Facility(11) owned by a
Loan Party on the Effective Date to be encumbered by a Mortgage and fixture
filing in accordance with the Collateral Documents (such real property, the
“Mortgaged Property”).

 

--------------------------------------------------------------------------------

(11)     Active Mining Facilities are those Mining Facilities to which post 2016
revenues are attributable in the Loan Parties’ current five year mining plan.

 

(b) Except as described in Schedule 7(b) attached hereto, or in Schedule 7(b) of
any of the Prior Perfection Certificates, no Loan Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor or grantor with any Person other than another Loan
Party with respect to any of the real property described in Schedule
7(a) attached hereto or Schedule 7(a) of each Prior Perfection Certificate.

 

SECTION 8.     Intellectual Property. Except as listed on Schedule 8(a) attached
hereto, Schedule 8(a) of the Prior Perfection Certificates set forth a true and
correct list, with respect to each Loan Party, of all patents and patent
applications owned by such Loan Party, including the name of the owner, title,
registration or application number of any registrations or applications.

 

(b)     Except as listed on Schedule 8(b) attached hereto, Schedule 8(b) of the
Prior Perfection Certificates set forth a true and correct list, with respect to
each Loan Party, of all trademark registrations and applications owned by such
Loan Party, including the name of the registered owner and the registration or
application number of any registrations and applications.

 

(c)     Except as listed on Schedule 8(c) attached hereto, Schedule 8(c) of the
Prior Perfection Certificates set forth a true and correct list, with respect to
each Loan Party, of all copyright registrations and applications owned by such
Loan Party, including the name of the registered owner, title and the
registration or serial number of any copyright registrations.





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-3

--------------------------------------------------------------------------------

 



 

SECTION 9.     Commercial Tort Claims.  Except as listed on Schedule 9 attached
hereto, Schedule 9 of the Prior Perfection Certificates set forth a true and
correct list a true and correct list of all commercial tort claims in excess of
$250,000 held by each Loan Party, including a brief description thereof.

 

SECTION 10.     Mining Facilities; Mining Leases.  Except as listed on Schedule
10(a) attached hereto,  Schedule 10(a) of the Prior Perfection Certificates set
forth a true and correct list of (a) the locations of the Loan Parties’ active
Mining Facilities and Support Facilities (as defined below) owned, leased or
operated by a Loan Party and (b) all material properties that are required for
the business and operations of the Loan Parties other than those included on
Schedule 7(a) or 10(b). “Support Facilities” means facilities owned, leased or
operated by a Loan Party on which operations material to the support of the Loan
Parties’ active Mining Facilities are conducted.  Schedule 10(b) hereto sets
forth a true and correct list of all Mining Leases associated with the active
Mining Facilities to which a Loan Party is a party, showing as to each such
leasehold, the mine with which it is associated, the lessor, lessor address,
lease expiration date and annual rent payable.

 

[Signature page follows]

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed this Perfection
Certificate Supplement on the date above first written.

 

 

    

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP,

 

 

LLC, its Managing General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 Name: Cary P. Marshall

 

 

 

 Title: Vice President-Corporate Finance and

 

 

 

 Treasurer

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-1

--------------------------------------------------------------------------------

 



 

SCHEDULE 1(a)

 

Legal Names

 

Loan Party’s Exact
Legal Name

Former Legal Names
(including date of change)

Prior Name

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-2

--------------------------------------------------------------------------------

 



 

SCHEDULE 1(b)

 

Name Change/Reorganizations

 

 

 

Loan Party

Change in Identity, Change in Corporate Structure, Reorganization
(including date of change)

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-3

--------------------------------------------------------------------------------

 



 

SCHEDULE 2(a)

 

Jurisdictions and Locations

 

 

 

 

 

 

 

 

 

 

Loan
Party(12)

Jurisdiction
of
Organization

Form of
Organization

Organizational
Identification
Number
(if any)

Federal
Taxpayer
Identification
Number
(if any)

Chief
Executive
Office
Address
(including
county)

Chief
Place of
Business
Address
(including
county)

Book and
Records
Address
(including
county)

Inventory,
Equipment,
Etc. Address
(including
county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(12)  Indicate whether any of the locations listed above is a previously
maintained location





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-4

--------------------------------------------------------------------------------

 



 

SCHEDULE 2(b)

 

Outside Locations of Collateral

 

 

 

Loan Party(13)

Outside Locations of Collateral

 

 

 

 

 

 

--------------------------------------------------------------------------------

(13)  Indicate whether any of the locations listed above is a previously
maintained location





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-5

--------------------------------------------------------------------------------

 



 

SCHEDULE 4(a)

 

Cash; Accounts

 

Loan Party

Bank or Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-6

--------------------------------------------------------------------------------

 



 

SCHEDULE 4(b)

 

Investment Property

 

Loan Party

Bank or Broker

Address

Account No.

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Party

Description of Investment Property

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-7

--------------------------------------------------------------------------------

 



 

SCHEDULE 5

 

Equity Interests

 

Loan Party

Issuer

Class of
Equity
Interest

Par
Value

Certificate
No(s)

Number
of Shares

Percentage
of
Outstanding
Shares

Percentage
of
Ownership
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-8

--------------------------------------------------------------------------------

 



 

SCHEDULE 6(a)

 

Instruments and Tangible Chattel Paper

 

1.Promissory Notes:

 

 

 

 

 

 

 

 

Holder

Debtor

Principal
Amount

Date of
Issuance

Interest Rate

Maturity
Date

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Chattel Paper:





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-9

--------------------------------------------------------------------------------

 



 

SCHEDULE 6(b)

 

Letter of Credit Rights

 

Issuer

Beneficiary

Principal
Amount

Date of Issuance

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-10

--------------------------------------------------------------------------------

 



 

SCHEDULE 7(a)

 

Real Property to Be Encumbered by a Mortgage and Fixture Filing in Accordance
with the

 

Collateral Documents

 

 

 

 

 

 

 

Record
Owner

Common
Name and
Address

Owned,
Leased or
Other
Interest

Landlord/Owner if
Leased or Other
Interest

Description of
Lease or
Other
Documents
Evidencing
Interests

Purpose/
Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-11

--------------------------------------------------------------------------------

 



 

SCHEDULE 7(b)

 

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or other Occupancy
Agreements Pursuant to which any Loan Party holds Owner or Grantor Interest with
Respect to Real Property Described in Schedule 7(a)





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-12

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(a)

 

Patents





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-13

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(b)

 

Trademarks





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-14

--------------------------------------------------------------------------------

 



 

SCHEDULE 8(c)

 

Copyrights





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-15

--------------------------------------------------------------------------------

 



 

SCHEDULE 9

 

Commercial Tort Claims





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-16

--------------------------------------------------------------------------------

 



 

SCHEDULE 10(a)

 

Locations of Mines and Mining Facilities

 

Description/Title
of Document

Date

Parties

Brief Legal
Description

Recording
Information

Owned
or
Leased

Subject to
Mortgage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-17

--------------------------------------------------------------------------------

 



 

SCHEDULE 10(b)

 

Mining Leases

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

F-2-18

--------------------------------------------------------------------------------

 



Exhibit G
to Fourth Amended and Restated Credit Agreement

 

Form of Solvency Certificate

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the
“Borrower”), hereby certifies that the person executing this certificate (this
“Solvency Certificate”), [Brian Cantrell], is the Chief Financial Officer (or
person performing a similar function) of the Borrower and that such officer (or
such person) is duly authorized to execute this Solvency Certificate, which is
hereby delivered on behalf of the Borrower and its Subsidiaries pursuant to
Section 3.01(a)(xiv) of the Fourth Amended and Restated Credit Agreement, dated
as of January 27, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among the Borrower, the lenders party thereto, the Issuing Banks, the Swing Line
Bank, JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent for the
Lenders, and the other parties named therein and a party thereto as a
syndication agent, a joint lead arranger, a joint bookrunner or documentation
agent.

 

The Borrower further certifies that such officer (or such person) is generally
familiar with the properties, businesses and assets of the Borrower and its
Subsidiaries and has carefully reviewed the Loan Documents, the Related
Documents and the contents of this Solvency Certificate and, in connection
herewith, has reviewed such other documentation and information and has made
such investigation and inquiries as the Borrower and such officer deem necessary
and prudent therefor.  The Borrower further certifies that the financial
information and assumptions that underlie and form the basis for the
representations and certifications made in this Solvency Certificate were
reasonable when made and were made in good faith and continue to be reasonable
as of the date hereof.

 

The Borrower has entered into the Credit Agreement, under which the Lenders
intend to make available to the Borrower a revolving credit facility of up to
$700,000,000 and a term loan facility of up to $250,000,000, in each case, for
general corporate business or working capital purposes of the Borrower and its
Subsidiaries, as set forth in the Credit Agreement.

 

To secure the payment of the Obligations of the Loan Parties under and in
respect of the Loan Documents, each Subsidiary Guarantor is unconditionally and
irrevocably guaranteeing all of the Obligations of each of the other Loan
Parties under and in respect of the Loan Documents pursuant to the terms of the
Subsidiary Guaranty, subject to the limitations set forth therein.

 

The Borrower understands that the Administrative Agent and the Lenders are
relying upon the truth and accuracy of this Solvency Certificate in connection
with the transactions contemplated by the Loan Documents.

 

The Borrower hereby further certifies that:

 

1.     The Borrower has reviewed the projected Consolidated balance sheets,
income statements and statements of cash flows of the Loan Parties prepared by
its management,





Alliance Resource

Fourth Amended and Restated Credit Agreement

G-1

--------------------------------------------------------------------------------

 



including projected balance sheets, income statements and statements of cash
flows of the Borrower and its Subsidiaries on an annual basis for each of its
Fiscal Years through the date set forth in clause (a) of the definition of
Termination Date (collectively, the “Projected Financial Statements”), which
were prepared on the basis of the estimates and assumptions stated therein, a
copy of which Projected Financial Statements were furnished to the
Administrative Agent and the Lenders.  The Borrower believes that the Projected
Financial Statements were prepared in good faith and represent a reasonable
estimate of its future financial performance and the future financial
performance of its Subsidiaries and are reasonable in light of the business
conditions existing on the date hereof.  On the date hereof, immediately before
and immediately after giving effect to the consummation of the Transaction and
the other transactions contemplated by the Credit Agreement and the other
Transaction Documents, the fair value of the property and assets of each of the
Borrower, individually, and of the Borrower and its Subsidiaries, taken as a
whole, is greater than the total amount of liabilities (including contingent,
subordinated, absolute, fixed, matured or unmatured and liquidated or
unliquidated liabilities) of each of the Borrower, individually, and of the
Borrower and its Subsidiaries, taken as a whole, respectively.

 

2.     On the date hereof, immediately before and immediately after giving
effect to the consummation of the Transaction and the execution of the
Transaction Documents, the present fair saleable value of the property and
assets of each of the Borrower, individually, and of the property and assets of
the Borrower and its Subsidiaries, taken as a whole, exceeds the amount that
will be required to pay the probable liabilities of the Borrower, individually,
and of the Borrower and its Subsidiaries, taken as a whole, respectively, on its
or their debts as they become absolute and matured.

 

3.     On the date hereof, immediately before and immediately after giving
effect to the consummation of the Transaction and the execution of the
Transaction Documents, neither the Borrower, individually, nor the Borrower and
its Subsidiaries, taken as a whole, is engaged in business or in a transaction,
or is about to engage in business or in a transaction, for which its or their
property and assets would constitute unreasonably small capital.

 

4.     The Borrower does not intend or believe that it, either individually or
together with its Subsidiaries, taken as a whole, will incur debts and
liabilities that will be beyond its or their ability to pay such debts or
liabilities as they mature.

 

5.     The Borrower does not intend, in consummating the Transaction and the
execution of the Transaction Documents, to hinder, delay or defraud either
present or future creditors or any other Person to which the Borrower is or, on
or after the date hereof, will become indebted.

 

6.     In reaching the conclusions set forth in this Solvency Certificate, the
Borrower has considered, among other things:

 

(a)     the cash and other current assets of the Borrower and its respective
Subsidiaries reflected in the financial statements delivered to the
Administrative Agent and the Lenders;





Alliance Resource

Fourth Amended and Restated Credit Agreement

G-2

--------------------------------------------------------------------------------

 



 

(b)     all of the unliquidated and contingent liabilities of the Borrower and
its Subsidiaries, including, without limitation, any claims arising out of
pending or, to the best knowledge of the undersigned, threatened litigation
against the Borrower or any of its Subsidiaries or any of their respective
property and assets and, in so doing, the Borrower has computed the amount of
each such unliquidated or contingent liability as the amount that, in light of
all of the facts and circumstances existing on the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability;

 

(c)     all of the obligations and liabilities of the Borrower and its
Subsidiaries, whether matured or unmatured, liquidated or unliquidated, disputed
or undisputed, secured or unsecured, subordinated, absolute, fixed or
contingent, including, without limitation, any claims arising out of pending or,
to the best knowledge of the undersigned, threatened litigation against the
Borrower or any of its Subsidiaries or any of their respective property and
assets;

 

(d)     historical and anticipated growth in the sales volume of the Borrower
and its Subsidiaries and in the income stream generated by the Borrower and its
Subsidiaries as reflected in, among other things, the cash flow statements
comprising part of the Projected Financial Statements;

 

(e)     the customary sales terms and the trade payables and other accounts
payable of the Borrower and its Subsidiaries;

 

(f)     the amount of the credit extended by suppliers and to customers of the
Borrower and its Subsidiaries;

 

(g)     the mandatory commitment reduction requirements and the amortization
requirements set forth in the Credit Agreement and the anticipated interest
payable on the Advances made from time to time under the Credit Agreement;

 

(h)     the level of capital of the Borrower and its Subsidiaries and, to the
extent that the Borrower has knowledge thereof, other entities engaged in the
same or a similar business as the businesses of the Borrower and its
Subsidiaries; and

 

(i)     the Projected Financial Statements.

 

Delivery of an executed signature page to this Solvency Certificate by
telecopier shall be effective as delivery of an original executed copy hereof.

 

[Signature Page Follows]





Alliance Resource

Fourth Amended and Restated Credit Agreement

G-3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Chief Financial Officer (or person performing a similar
function) of the Borrower has executed this Solvency Certificate in his
corporate capacity and on behalf of the Borrower and its Subsidiaries this [●]
day of [●], 2017.

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT GP, LLC,

 

 

its Managing General Partner

 

 

 

By:

 

 

 

Name:  [Brian Cantrell]

 

 

Title:    Chief Financial Officer

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

G-4

--------------------------------------------------------------------------------

 



 

Exhibit H
to Fourth Amended and Restated Credit Agreement

 

Form of Mortgage

 

Exhibit H
to the Credit Agreement

 

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attention:  Malcolm K. Montgomery, Esq.
File #01476-00261

 

 

This space reserved for Recorder’s use only.

 

FEE [AND LEASEHOLD](14) MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (ILLINOIS)(15)

 

--------------------------------------------------------------------------------

(14)       Note:  The leasehold aspects of this mortgage will only apply for
those surface properties which mortgagor is the lessee.  Note the defined term
for “Leases” and “Subject Leases” are different.

 

(15)       Note:  This form mortgage is to be modified for mortgages/deeds of
trust in states other than Illinois and remains subject to state-specific
comments from Mortagor’s Illinois counsel.

 

by and from

 

[________________], “Mortgagor”

 

to

 

JPMORGAN CHASE BANK, N.A., in its capacity as Agent, “Mortgagee”

 

Dated as of _______, 2017

 

Location:
Municipality:
County:
State:Illinois
P.I.N. No.:





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-1

--------------------------------------------------------------------------------

 



 

NOTE TO RECORDER:  THIS MORTGAGE CONSTITUTES A FIXTURE FILING UNDER THE UCC (AS
DEFINED HEREIN) AND IS TO BE CROSS-REFERENCED IN THE UCC RECORDS.

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING TO BE INDEXED AGAINST
THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.  THIS MORTGAGE DOES NOT
COVER AS-EXTRACTED COLLATERAL.

 

FEE [AND LEASEHOLD] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES
AND FIXTURE FILING (ILLINOIS)

 

THIS FEE [AND LEASEHOLD] MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING (ILLINOIS) (this “Mortgage”) is dated as of [_______]
by and from [____________], a Delaware limited liability company, whose address
is [_______________] [insert all parties with interests in the Mining Site on
which a mortgage is granted] ([list each identified mortgagor], individually and
collectively, as the context may require, “Mortgagor”), to JPMORGAN CHASE BANK,
N.A., a national banking association, as Collateral Agent (in such capacity,
“Agent”) for the Secured Parties as defined in the Security Agreement (defined
below), having an address at 1111 Fannin, 8th Floor, Houston, Texas 77002
(Agent, together with its successors and assigns, “Mortgagee”).

 

ARTICLE 1
DEFINITIONS

 

Section 1.1  Definitions.  All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated as of [______] [__], 2017, as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware
limited partnership (the  “Borrower”), Agent and the other Secured Parties
identified therein, or if not defined in the Credit Agreement, capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in that certain Pledge and Security Agreement by and from Borrower and the
other grantors referred to therein (“Grantors”) to Agent and other Secured
Parties dated as of [____] [__], 2017, as the same may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time
(“Security Agreement”).  As used herein, the following terms shall have the
following meanings:

 

(a)     “Event of Default”:  An Event of Default under and as defined in either
the Credit Agreement or the Note Purchase Agreement.

 

(b)     “Excluded Assets” has the meaning set forth in the Security Agreement,
which include, without limitation, all of Mortgagor’s right, title and interest
in and to (i) any receivables and related assets that have been transferred (or
subjected to a security interest) in connection with one or more receivables
securitization programs permitted by Section 5.02(b)(iii)(H) of the Credit
Agreement and Section 10.3(c)(viii) of the Note Purchase Agreement,
(ii) Mortgagor’s interest in any goods (including returned goods), and
documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale of which gave rise to such receivable and
related assets, (iii) all monies due or to become due with respect to any of the
foregoing set forth





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-2

--------------------------------------------------------------------------------

 



in clauses (i) and (ii) above, (iv) all books and records related to any of the
foregoing set forth in clauses (i) and (ii) above, and (iv) all collections and
other proceeds of any of the foregoing set forth in clauses (i) and (ii) above
that are or were received by Mortgagor.

 

(c)     [“Excluded Buildings” shall mean only the following building(s) located
at [434 Short Creek Road, Wheeling, WV 26003: (1) the 1,600 square foot steel
building commonly referred to as the “Walker Belt Shop”, as more particularly
depicted as “Building 1” in the image on Exhibit D attached hereto and
incorporated herein by this reference; (2) the 2,925 square foot block building
with a metal sheet roof commonly referred to as the “Walker Slope/Overland Belt
Bathhouse”, as more particularly depicted as “Building 2” in the image on
Exhibit D; and (3) the 240 square foot steel frame shelter with a sheet metal
roof, as more particularly depicted as “Building 3” in the image on
Exhibit D][Hilltop Road, Morganfield, KY 42437 (a/k/a 6660 State Route 360,
Morganfield, KY 42437): the 160 square foot shipping container common referred
to as the “Fresh Water Lake E-House”, as more particularly depicted as “Building
9” in the image on Exhibit D attached hereto and incorporated herein by this
reference].](16)

 

--------------------------------------------------------------------------------

(16)        NTD:  This definition (and the exhibit it contemplates) is only
applicable for the Mortgaged Properties containing buildings which have been
excluded from the collateral package. If applicable, insert a sufficiently
descriptive description of the building(s) and attach a corresponding Exhibit D
containing a sufficiently descriptive image of the building(s); the currently
bracketed buildings should be included with the applicable Mortgage for each
such property.

 

(d)     “Financing Documents” has the meaning ascribed to it in the
Intercreditor Agreement, and includes, without limitation, the Loan Documents.

 

(e)     “Guaranty”:  That certain Amended and Restated Subsidiary Guaranty by
and from Mortgagor and the other guarantors referred to therein for the benefit
of the Secured Parties dated as of [____] [_], 2017, as the same may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

(f)     “Indebtedness”:  (1) All indebtedness of Mortgagor to Mortgagee or any
of the other Secured Parties under the Credit Agreement or any other Financing
Document to which Mortgagor is a party, including, without limitation (except as
otherwise set forth in Section 1(b) of the Guaranty), the sum of all
(a) principal, interest and other amounts owing under or evidenced or secured by
the Financing Documents, (b) principal, interest and other amounts which may
hereafter be lent by Mortgagee or any of the other Secured Parties under or in
connection with the Credit Agreement or any of the other Financing Documents,
whether evidenced by a promissory note or other instrument which, by its terms,
is secured hereby, and (c) obligations and liabilities of any nature now or
hereafter existing under or arising in connection with Letters of Credit and
other extensions of credit under the Credit Agreement or any of the other
Financing Documents and reimbursement obligations in respect thereof, together
with interest and other amounts payable with respect thereto, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee or any of the other Secured Parties under documents
which recite that they are intended to be secured by this Mortgage.  The
Indebtedness secured hereby includes, without limitation, all interest and
expenses accruing after the commencement by or against Mortgagor or any of its
affiliates of a proceeding under the Bankruptcy Code (defined below) or any
similar law for the relief of debtors.  For the avoidance





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-3

--------------------------------------------------------------------------------

 



of doubt, the Indebtedness secured hereby shall be limited to the Secured
Obligations as defined in the Security Agreement.

 

(g)     “Mortgaged Property”:  Subject to Section 2.2 and Section 4.4 hereof,
all of Mortgagor’s right, title and interest in and to (1) the fee interest in
the real property described in Exhibit A attached hereto and incorporated herein
by this reference, together with any greater estate therein as hereafter may be
acquired by Mortgagor (the [“Owned Land”), (2) the leasehold interest in the
real property demised pursuant to the agreements described on Exhibit B-1 hereto
and incorporated herein by this reference (as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time, each
such agreement, a “Subject Lease” and collectively, the “Subject Leases”),
together with any greater estate therein as hereafter may be acquired by
Mortgagor (the “Leased Land”; the Owned Land and the Leased Land are sometimes
referred to herein collectively as the](17)  “Land”), (3) all minerals (but not
as-extracted minerals) owned by Mortgagor or leased to Mortgagor [(whether
pursuant to the Subject Leases or otherwise)](18) and located upon, under and in
the Land (including, without limitation, coal, oil, gas and other solid, liquid
and gaseous hydrocarbons as well as limestone included within the Land in
place), and all rights, privileges, titles and interests appurtenant and
relating thereto and in connection therewith (including, without limitation,
rights, privileges, titles and interests for the development, production,
extraction, processing, treatment, storage, transportation and sale and other
disposition of minerals and all contracts and other agreements relating to such
activities as well as all contract rights, other rights to the payments of
monies, chattel paper and general intangibles arising from or relating to such
activities; provided, however, that the foregoing shall not apply with respect
to as-extracted minerals) (collectively, the “Mineral Interests”), (4) all
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land, [but in each case, excluding the
Excluded Buildings](19) (the  “Improvements”; the Land and Improvements are
collectively referred to as the “Premises”), (5) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements, and all equipment, inventory and other goods in
which Mortgagor now has or hereafter acquires any rights or any power to
transfer rights and that are or are to become fixtures (as defined in the UCC,
defined below) related to the Land (the “Fixtures”), (6) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, and all other personal property of any kind or
character,  including all such items as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Premises (the
“Personalty”), (7) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Financing Documents and all deposit accounts
maintained by Mortgagor with respect to the Mortgaged Property (the “Deposit
Accounts”), (8) all leases, subleases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any Person (other than Mortgagor), a possessory interest in, or
the right to use, all or any part of the Mortgaged Property,

 

--------------------------------------------------------------------------------

(17)  NTD:  Bracketed text is only applicable for those properties which are
leased.

 

(18)  NTD:  Bracketed text is only applicable for those properties which are
leased.

 

(19)  NTD:  This qualifier is only to be included for Mortgaged Properties
containing building(s) which have been excluded from the collateral package.

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-4

--------------------------------------------------------------------------------

 



together with all related security and other deposits (the “Leases”), (9) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(10) all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”), (11) all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, including but not
limited to the agreements identified on Exhibit B-2 hereto and incorporated
herein by reference (“Appurtenances”), (12) all property tax refunds payable
with respect to the Mortgaged Property (the “Tax Refunds”), (13) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (14) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (15) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”).  As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.  Notwithstanding the foregoing or anything to the contrary
contained in this Mortgage, the terms “Mortgaged Property”, “Land”, “Mineral
Interests”, “Improvements”, “Premises”, “Fixtures”, “Personalty”, “Deposit
Accounts”, “Leases”, “Rents”, “Property Agreements”, “Appurtenances”, “Tax
Refunds”, “Proceeds”, “Insurance”, and Condemnation Awards” shall not include
Personalty or Fixtures not owned or leased, as applicable, by Mortgagor.

 

(h)     “Obligations”:  All of the agreements, covenants, conditions,
warranties, representations and other obligations of Mortgagor under the Credit
Agreement and the other Financing Documents to which it is a party.

 

(i)     “UCC”:  The Uniform Commercial Code of State of Illinois or, if the
creation, perfection and enforcement of any security interest herein granted is
governed by the laws of a state other than the State of Illinois, then, as to
the matter in question, the Uniform Commercial Code in effect in that state.

 

ARTICLE 2
GRANT; LIMITED EXCLUSIONS; INTERCREDITOR AGREEMENT

 

Section 2.1  Grant.  To secure the full and timely payment of the Indebtedness
and the full and timely performance of the Obligations, Mortgagor MORTGAGES,
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the
Mortgaged Property, subject, however, only to the matters that are set forth on
Exhibit C attached hereto (the “Permitted Encumbrances”) and to Permitted Liens,
TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does
hereby bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the
title to the Mortgaged Property unto Mortgagee, subject only to the Permitted
Encumbrances and Permitted Liens.





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-5

--------------------------------------------------------------------------------

 



 

Section 2.2  Certain Limited Exclusions.  Notwithstanding anything herein to the
contrary, in no event shall the Mortgaged Property (or the terms “Land”,
“Mineral Interests”, “Improvements”, “Premises”, “Fixtures”, “Personalty”,
“Deposit Accounts”, “Leases”, “Rents”, “Property Agreements”, “Appurtenances”,
“Tax Refunds”, “Proceeds”, “Insurance”, and Condemnation Awards”) include, or
the lien and security interest granted hereunder attach to, any of (i) the
Excluded Assets, or (ii) the Excluded Property (as such term is defined in the
Credit Agreement).

 

Section 2.3  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the liens and security interest granted to Mortgagee, for the benefit
of the Secured Parties, pursuant to this Mortgage and the exercise of any right
or remedy by Mortgagee, for the benefit of the Secured Parties, hereunder will
be subject to the provisions of the Intercreditor Agreement.  In the event of
any conflict or inconsistency between the provisions of the Intercreditor
Agreement and this Mortgage, the provisions of the Intercreditor Agreement shall
control.

 

ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

Section 3.1  Title to Mortgaged Property and Lien of this Instrument.  Mortgagor
[leases the Leased Land and] owns the [Owned] Land and the remaining Mortgaged
Property free and clear of any liens, claims or interests, except the Permitted
Encumbrances and the Permitted Liens.  This Mortgage creates valid, enforceable
first priority liens and security interests against the Mortgaged Property,
subject only to Permitted Encumbrances and Permitted Liens.

 

Section 3.2  First Lien Status.  Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage on the Mortgaged Property,
except as otherwise provided in Section 3.1 above.  If any lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property and can reasonably be expected to have a Material
Adverse Effect, Mortgagor shall promptly, and at its expense, (a) give Mortgagee
a detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement.

 

Section 3.3  Payment and Performance.  Mortgagor shall pay the Indebtedness when
due under the Credit Agreement and the other Financing Documents and shall
perform the Obligations in full when they are required to be performed.

 

Section 3.4  Replacement of Fixtures and Personalty.  Mortgagor shall not,
without the prior written consent of Mortgagee, permit any of the Fixtures or
Personalty owned or leased by Mortgagor to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily for maintenance
and repair or is permitted to be removed by the Credit Agreement.





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-6

--------------------------------------------------------------------------------

 



 

Section 3.5  Inspection.  Subject to the Credit Agreement, Mortgagor shall
permit Mortgagee and the other Secured Parties, and their respective agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and all books and records of Mortgagor located
thereon and conduct such environmental and engineering studies as Mortgagee or
the other Secured Parties may require, provided that [(a)] such inspections and
studies shall not materially interfere with the use and operation of the
Mortgaged Property[; and (b) such right shall, with respect to Leased Land, be
subject to the provisions of any applicable Subject Lease](20).

 

--------------------------------------------------------------------------------

(20)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

Section 3.6  Other Covenants.  All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the Land to the extent permitted by applicable
law.

 

Section 3.7  Insurance; Condemnation Awards and Insurance Proceeds.

 

(a)     Insurance.  Except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, Mortgagor shall
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to the Mortgaged Property against loss or
damage of the kinds customarily carried or maintained under similar
circumstances by corporations of established reputation engaged in similar
businesses.  Each such policy of insurance shall name Mortgagee as the loss
payee (or, in the case of liability insurance, an additional insured)
thereunder, for the ratable benefit of the Secured Parties, shall (except in the
case of liability insurance) name Mortgagee as the “mortgagee” under a so called
“standard union” mortgagee endorsement and shall provide for at least 30 days’
prior written notice of any material modification or cancellation of such
policy.  In addition to the foregoing, if at any time any Mortgaged Property is
a Flood Hazard Property, Mortgagor shall keep and maintain, at all times flood
insurance on terms and in an amount sufficient to comply with the rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973, and otherwise in accordance with
Section 5.01(d) of the Credit Agreement].(21)

 

--------------------------------------------------------------------------------

(21)  NTD:  Still under review.

 

(b)     Condemnation Awards.  [Subject to the provisions of any applicable
Subject Lease,](22) Mortgagor assigns all Condemnation Awards to Mortgagee and
authorizes Mortgagee to collect and receive such Condemnation Awards for
application against the Obligations and to give proper receipts and acquittances
therefor, subject to the terms of the Credit Agreement.  Notwithstanding the
forgoing, if there is no continuing Event of Default, Mortgagee shall at
Mortgagor’s option pay the Condemnation Awards to Mortgagor and Mortgagor may
use such Condemnation Awards for any restoration or repair of the Mortgaged
Property occasioned by such condemnation.

 

--------------------------------------------------------------------------------

(22)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(c)     Insurance Proceeds.  Subject to the terms of the Credit Agreement [and
any applicable Subject Lease], Mortgagor assigns to Mortgagee all proceeds of
any insurance policies insuring against loss or damage to the Mortgaged Property
which shall be applied to the Obligations in the manner provided in the
Financing Documents.  Subject to the terms of the Credit





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-7

--------------------------------------------------------------------------------

 



Agreement [and any applicable Subject Lease], Mortgagor authorizes Mortgagee to
collect and receive such proceeds and authorizes and directs the issuer of each
of such insurance policies to make payment for all such losses directly to
Mortgagee, instead of to Mortgagor and Mortgagee jointly.(23)  Notwithstanding
the forgoing, if there is no continuing Event of Default, Mortgagee shall at
Mortgagor’s option pay the proceeds to Mortgagor and Mortgagor may use such
proceeds of insurance for the restoration or repair of the Mortgaged Property
damaged, provided such restoration or repair is economically feasible and the
security of this Mortgage is not thereby impaired.

 

--------------------------------------------------------------------------------

(23)  NTD:  Bracketed text is applicable if one or more leasehold interests are
mortgaged.

 

ARTICLE 4
[LEASEHOLD MORTGAGE PROVISIONS

 

Section 4.1  Representations; Warranties; Covenants.  Mortgagor hereby
represents, warrants and covenants that:

 

(a)     Except in any case where the following could not, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (1) the
Subject Leases are unmodified and in full force and effect, except as set forth
in Exhibit B-1 hereof, (2) all rent and other charges therein have been paid to
the extent they are payable to the date hereof, (3) Mortgagor enjoys the quiet
and peaceful possession of the Premises, (4) to the best of its knowledge,
Mortgagor is not in default under any of the material terms thereof and there
are no circumstances which, with the passage of time or the giving of notice or
both, would constitute an event of default thereunder, (5) to the best of
Mortgagor’s knowledge, the lessor under each Subject Lease is not in default
under any of the material terms or provisions thereof on the part of lessor to
be observed or performed under the applicable Subject Lease, and (6) with
respect to Leased Land, Mortgagor has not previously subordinated its interest
in the Mortgaged Property to the Lien or interests of any mortgagee of the fee
interest of the lessor under each Subject Lease;

 

(b)     Mortgagor shall promptly pay, when due and payable, the rent and other
charges payable pursuant to any Subject Lease, taking into account any
applicable grace or cure periods, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Mortgagor as lessee under any Subject Lease, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect;

 

(c)     As and to the extent required by Section 5.03 of the Credit Agreement,
Mortgagor shall promptly notify Mortgagee in writing of any default by Mortgagor
in the performance or observance of any terms, covenants or conditions on the
part of Mortgagor to be performed or observed under any Subject Lease;

 

(d)     As and to the extent required by Section 5.03 of the Credit Agreement,
Mortgagor shall, promptly upon receipt thereof, deliver a copy of each material
notice given to Mortgagor by the lessor pursuant to any Subject Lease and
promptly notify Mortgagee in writing





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-8

--------------------------------------------------------------------------------

 



of any default by the lessor of any Subject Lease in the performance or
observance of any of the terms, covenants or conditions on the part of the
lessor to be performed or observed thereunder;

 

(e)     Unless required under the terms of any Subject Lease, Mortgagor shall
not, without the prior written consent of Mortgagee (which, in the case of any
proposed termination or surrender, may be granted or withheld in Mortgagee’s
sole and absolute discretion and, in the case of any other modification, may be
granted or withheld in Mortgagee’s reasonable discretion), allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect;

 

(f)     If any Subject Lease shall be rejected or disaffirmed by the lessor
thereunder (or by any receiver, trustee, custodian or other party who succeeds
to the rights of such lessor) pursuant to the Bankruptcy Code (as hereinafter
defined) or similar or successor law or right, Mortgagor covenants that it will
not elect to treat such Subject Lease as terminated under 11 U.S.C. § 365(h) or
any similar or successor law or right.  Upon the occurrence and during the
continuance of an Event of Default, Mortgagee shall have the sole and exclusive
right to make or refrain from making any such election, and Mortgagor agrees
that any such election, if made by Mortgagor other than in accordance with this
subsection, shall be void and of no force or effect;

 

(g)     Mortgagor shall, within thirty (30) days after written request from
Mortgagee, use commercially reasonable efforts to obtain from the lessor and
deliver to Mortgagee a certificate setting forth the name of the tenant under
any Subject Lease with respect to surface properties on which Mortgagor operates
facilities and stating that such Subject Lease is in full force and effect, is
unmodified or, if such Subject Lease has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on Mortgagor, stating that no default or
event which with notice or lapse of time (or both) would become a default is
existing under such Subject Lease (or if any such default or event is existing,
specifying the nature of such default or event), stating the date to which rent
has been paid, and containing such other statements and representations as may
be requested by Mortgagee; provided,  however, that so long as no Event of
Default shall have occurred and be continuing, no more than one (1) such
certificates shall be requested during any twelve (12) month period; and

 

(h)     Except as permitted by and pursuant to the terms of the Credit Agreement
or as may be required by the terms of any Subject Lease, Mortgagor shall not at
any time subordinate its interest in the Mortgaged Property or any portion
thereof to the Lien or interests of any mortgagee of the lessor’s fee interest
in the Premises.

 

Section 4.2  No Merger.  So long as any of the Indebtedness or the Obligations
remain unpaid or unperformed, the fee title to and the leasehold estate in the
Premises subject to any Subject Lease shall not merge but shall always be kept
separate and distinct notwithstanding the union of such estates in the lessor or
Mortgagor, or in a third party, by purchase or otherwise.  If Mortgagor acquires
the fee title or any other estate, title or interest in the fee interests in the
real property to which any such Subject Lease shall relate, or any part thereof,
the lien of this Mortgage shall attach to, cover and be a lien upon such
acquired estate, title or interest and the same shall thereupon be and become a
part of the Mortgaged Property with the same force and effect as if specifically
encumbered herein.  Mortgagor agrees to execute all instruments and





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-9

--------------------------------------------------------------------------------

 



documents that Mortgagee may reasonably require to ratify, confirm and further
evidence the lien of this Mortgage on the acquired estate, title or
interest.  Furthermore, Mortgagor hereby appoints Mortgagee as its true and
lawful attorney-in-fact to execute and deliver, following the occurrence and
during the continuance of an Event of Default, all such instruments and
documents in the name and on behalf of Mortgagor.  This power, being coupled
with an interest, shall be irrevocable as long as any portion of the
Indebtedness remains unpaid.

 

Section 4.3  Mortgagee as Lessee.  If any Subject Lease shall be terminated
prior to the natural expiration of its term due to default by Mortgagor or any
subtenant thereunder, and if, pursuant to the provisions of such Subject Lease,
Mortgagee or its designee shall acquire from the lessor a new lease of the
Premises, Mortgagor shall have no right, title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained.

 

Section 4.4  No Assignment(o)     .  Notwithstanding anything to the contrary
contained herein, this Mortgage shall not constitute an assignment of any
Subject Lease within the meaning of any provision thereof prohibiting its
assignment and Mortgagee shall have no liability or obligation thereunder by
reason of its acceptance of this Mortgage.  Mortgagee shall be liable for the
obligations of the tenant arising out of any Subject Lease for only that period
of time for which Mortgagee is in possession of the premises demised thereunder
or has acquired, by foreclosure or otherwise, and is holding all of Mortgagor’s
right, title and interest therein.  Notwithstanding anything to the contrary
contained herein, this Mortgage shall not assign, and does not grant a lien in
the leasehold or other estate under, any lease, license, contract, property
right or agreement to which Mortgagor is a party or any of its rights or
interests thereunder if and only for so long as the grant of a security interest
or mortgage lien hereunder shall (A) constitute or result in a breach,
termination or default under any such lease, license, contract, property right
or agreement  (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity) or
(B) be prohibited by applicable law; provided,  however, that such security
interest and lien shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified above and shall also attach to any proceeds of any
excluded lease, license, contract, property rights or agreement.](24)

 

--------------------------------------------------------------------------------

(24)  Article 4 only applies if one or more leasehold interests are mortgaged.

 

ARTICLE 5
DEFAULT AND FORECLOSURE

 

Section 5.1  Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:

 

(a)     Acceleration.  Subject to any provisions of the Financing Documents
providing for the automatic acceleration of the Indebtedness upon the occurrence
of certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-10

--------------------------------------------------------------------------------

 



nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.

 

(b)     Entry on Mortgaged Property.  Subject to the provisions of any
[applicable Subject Lease and] applicable law, enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon.  If Mortgagor remains in possession of the
Mortgaged Property following the occurrence and during the continuance of an
Event of Default and without Mortgagee’s prior written consent, subject to the
provisions of any [applicable Subject Lease and] applicable law, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.(25)

 

--------------------------------------------------------------------------------

(25)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(c)     Operation of Mortgaged Property.  Subject to the provisions of any
[applicable Subject Lease and](26) applicable law, hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions of Section 5.7.

 

--------------------------------------------------------------------------------

(26)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(d)     Foreclosure and Sale.  In accordance with applicable law, institute
proceedings for the complete foreclosure of this Mortgage by judicial action, in
which case the Mortgaged Property may be sold for cash or credit in one or more
parcels[, subject to the provisions of any applicable Subject
Lease](27).  Except as otherwise required by applicable law, with respect to any
notices required or permitted under the UCC, Mortgagor agrees that ten
(10) days’ prior written notice shall be deemed commercially reasonable.  At any
such sale by virtue of any judicial proceedings or any other legal right, remedy
or recourse, the title to and right of possession of any such property shall
pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor.  Mortgagee or any of the other Secured Parties may be a
purchaser at such sale.  If Mortgagee or such other Secured Party is the highest
bidder, Mortgagee or such other Secured Party may credit the portion of the
purchase price that would be distributed to Mortgagee or such other Secured
Party against the Indebtedness in lieu of paying cash.  In the event this
Mortgage is foreclosed by judicial action, appraisement of the Mortgaged
Property is waived.

 

--------------------------------------------------------------------------------

(27)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(e)     Receiver.  Make application to a court of competent jurisdiction for,
and obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Mortgagor irrevocably consents to such appointment.  Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-11

--------------------------------------------------------------------------------

 



approved by the court, [and in a manner consistent with the terms of any
applicable Subject Lease,](28) and shall apply such Rents in accordance with the
provisions of Section 5.7.

 

--------------------------------------------------------------------------------

(28)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(f)     Other.  [Subject to the provisions of any applicable Subject Lease,](29)
exercise all other rights, remedies and recourses granted under the Financing
Documents or otherwise available at law or in equity.

 

--------------------------------------------------------------------------------

(29)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

Section 5.2  Separate Sales.  [To the extent not prohibited under the terms of
any applicable Subject Lease or applicable law,](30) the Mortgaged Property may
be sold in one or more parcels and in such manner and order as Mortgagee in its
sole discretion may elect.  The right of sale arising out of any Event of
Default shall not be exhausted by any one or more sales.

 

--------------------------------------------------------------------------------

(30)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

Section 5.3  Remedies Cumulative, Concurrent and Nonexclusive.  Mortgagee and
the other Secured Parties shall have all rights, remedies and recourses granted
in the Financing Documents and available at law or equity (including the UCC),
which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Mortgagor or others obligated
under the Financing Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee or such other Secured
Party, as the case may be, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No action by
Mortgagee or any other Secured Party in the enforcement of any rights, remedies
or recourses under the Financing Documents or otherwise at law or equity shall
be deemed to cure any Event of Default.

 

Section 5.4  Release of and Resort to Collateral.  Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Financing Documents or their status as a first
and prior lien and security interest in and to the Mortgaged Property.  For
payment of the Indebtedness, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

 

Section 5.5  Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Mortgagee’s election to exercise or the actual exercise
of any right, remedy or recourse provided





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-12

--------------------------------------------------------------------------------

 



for under the Financing Documents, and (c) any right to a marshalling of assets
or a sale in inverse order of alienation.

 

Section 5.6  Discontinuance of Proceedings.  If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Financing Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the
Financing Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee and the other Secured Parties shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Financing Documents for such
Event of Default.

 

Section 5.7  Application of Proceeds.  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

 

(a)     to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, [and] (4) costs of advertisement[, and (5) the payment of all rent and
other charges under any applicable Subject Lease](31);

 

--------------------------------------------------------------------------------

(31)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(b)     to the payment of the Indebtedness and performance of the Obligations in
a manner and order consistent with Section 5.7 of the Security Agreement; and

 

(c)     the balance, if any, to the Persons legally entitled thereto.

 

Section 5.8  Occupancy After Foreclosure.  Except as otherwise required by
applicable law, any sale of the Mortgaged Property or any part thereof in
accordance with Section 5.1(d) will divest all right, title and interest of
Mortgagor in and to the property sold.  Subject to applicable law [and any
applicable Subject Lease](32), any purchaser at a foreclosure sale will receive
immediate possession of the property purchased.  If Mortgagor retains possession
of such property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law. [Notwithstanding
anything contained herein, Mortgagor shall have a period of up to thirty (30)
days after consummation of a foreclosure, transfer in lieu of foreclosure or
transfer of the Mortgaged Property in a bankruptcy case to remove the Excluded
Buildings from the Premises.  Upon expiration of such 30-day period, any such
Excluded Buildings that are not

--------------------------------------------------------------------------------

(32)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

 





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-13

--------------------------------------------------------------------------------

 



removed shall be deemed abandoned and ownership thereof shall be deemed vested
in the owner of the Mortgaged Property without any further action of Mortgagor
or any other party.](33)

 

--------------------------------------------------------------------------------

(33)  NTD:  To include for Mortgaged Property containing buildings which have
been excluded from the collateral package.

 

Section 5.9  Additional Advances and Disbursements; Costs of Enforcement.

 

(a)     To [the extent not prohibited under the terms of the Subject Leases,
to](34) the extent applicable, upon the occurrence and during the continuance of
any Event of Default, Mortgagee and each of the other Secured Parties shall have
the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Mortgagor.  All sums advanced and expenses incurred at any time by
Mortgagee or any other Secured Party under this Section 5.9, or otherwise under
this Mortgage or any of the other Financing Documents or applicable law, shall
bear interest from the date that such sum is advanced or expense incurred, to
and including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Mortgage.

 

--------------------------------------------------------------------------------

(34)  NTD:  Bracketed text is only applicable if one or more leasehold interests
are mortgaged.

 

(b)     Mortgagor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Financing Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Financing Documents, and for the curing thereof, or for defending or asserting
the rights and claims of Mortgagee in respect thereof, by litigation or
otherwise.

 

Section 5.10  No Mortgagee in Possession.  Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article  6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Financing Documents, at law or in equity shall
cause Mortgagee or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
other Secured Party to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

 

ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES

 

Section 6.1  Assignment.  In furtherance of and in addition to the assignment
made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Mortgagee all of
its right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents.  This assignment is an absolute assignment and not an assignment for
additional security only.  So long as no Event of Default shall have occurred
and be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-14

--------------------------------------------------------------------------------

 



in trust for use in the payment and performance of the Obligations and to
otherwise use the same.  The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing.  Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall automatically expire and terminate, without notice
to Mortgagor by Mortgagee (any such notice being hereby expressly waived by
Mortgagor to the extent permitted by applicable law).

 

Section 6.2  Perfection Upon Recordation.  Mortgagor covenants that upon
recordation of this Mortgage Mortgagee shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such
Leases.  Mortgagor acknowledges and agrees that upon recordation of this
Mortgage Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties following
recovery of possession of the Mortgaged Property by Mortgagee.  For purposes of
this Section 6.2, “possession” shall mean any one of the following to the extent
permitted by applicable law:  (a) actual possession of the Mortgaged Property or
(b) taking affirmative actions to gain possession of the Mortgaged Property that
would constitute constructive possession of the Mortgaged Property such as court
authorization to collect Rents or appointment of a receiver.  To the extent
permitted by applicable law, Mortgagee shall have the right to collect Rents
without taking possession of the Mortgaged Property.

 

Section 6.3  Bankruptcy Provisions.  Without limitation of the absolute nature
of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of Title 11 of the United States Code (the “Bankruptcy Code”),
(b) the security interest created by this Mortgage extends to property of
Mortgagor acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

 

Section 6.4  No Merger of Estates.  Without limitation of Section 4.2, so long
as part of the Indebtedness and the Obligations secured hereby remain unpaid and
undischarged, the fee and leasehold estates to the Mortgaged Property shall not
merge, but shall remain separate and distinct, notwithstanding the union of such
estates either in Mortgagor, Mortgagee, any tenant or any third party by
purchase or otherwise.

 

ARTICLE 7
SECURITY AGREEMENT

 

Section 7.1  Security Interest.  This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and, subject to Section 2.2 and Section 4.4, with respect to the
Personalty, Fixtures, Mineral Interests, Leases, Rents, Deposit Accounts,
Property Agreements, Appurtenances, Tax Refunds, Proceeds, Insurance and
Condemnation Awards.  To this end, Mortgagor grants to Mortgagee a first and
prior security interest subject only to the Permitted Encumbrances and,
Permitted Liens, in the Personalty, Fixtures, Mineral Interests, Leases, Rents,
Deposit Accounts, Property Agreements, Appurtenances, Tax Refunds,
Proceeds, Insurance, Condemnation Awards and all





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-15

--------------------------------------------------------------------------------

 



other Mortgaged Property which is “personal property” to secure the payment of
the Indebtedness and performance of the Obligations, and agrees that Mortgagee
shall have all the rights and remedies of a secured party under the UCC with
respect to such property.  Any notice of sale, disposition or other intended
action by Mortgagee with respect to the Personalty, Fixtures, Mineral Interests,
Leases, Rents, Deposit Accounts, Property Agreements, Appurtenances, Tax
Refunds, Proceeds, Insurance and Condemnation Awards or other Mortgaged Property
which is “personal property” sent to Mortgagor at least ten (10) days prior to
any action under the UCC shall constitute reasonable notice to Mortgagor. In the
event of any inconsistency between the terms of this Mortgage and the terms of
the Security Agreement with respect to the collateral covered both therein and
herein, the Security Agreement shall control and govern to the extent of any
such inconsistency.

 

Section 7.2  Financing Statements.  Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such other documents, instruments and further assurances, in each case in form
and substance satisfactory to Mortgagee, as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest.  Mortgagor represents and warrants
to Mortgagee that Mortgagor’s jurisdiction of organization is the State of
[_____].  After the date of this Mortgage, Mortgagor shall not change its name,
type of organization, organizational identification number (if any),
jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ (or such shorter period as Mortgagee may
reasonably agree ) prior written notice to Mortgagee.

 

Section 7.3  Fixture Filing.  This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement.  Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1.  Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1.  A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(f)(5) of this Mortgage.  Mortgagor represents and warrants
to Mortgagee that Mortgagor is the record owner of the applicable fee title or
owner of the leasehold interest in the Mortgaged Property, the employer
identification number and the organizational identification number of Mortgagor
is set forth below the signature of Mortgagor on the signature page attached
hereto.

 

ARTICLE 8

 

[Intentionally Omitted]





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-16

--------------------------------------------------------------------------------

 



 

ARTICLE 9
MISCELLANEOUS

 

Section 9.1  Notices.  Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 8.22 of the Security
Agreement.

 

Section 9.2  Covenants Running with the Land.  All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Land to the extent permitted by applicable
law.  As used herein, “Mortgagor” shall refer to the party named in the first
paragraph of this Mortgage and to any subsequent owner of all or any portion of
the Mortgaged Property.  All Persons who may have or acquire an interest in the
Mortgaged Property shall be deemed to have notice of, and be bound by, the terms
of the Credit Agreement and the other Financing Documents; provided,  however,
that no such party shall be entitled to any rights thereunder without the prior
written consent of Mortgagee.

 

Section 9.3  Attorney-in-Fact.  Mortgagor hereby irrevocably appoints Mortgagee
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise (a) to execute and/or record any
notices of completion, cessation of labor or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, if Mortgagor shall fail to do
so within ten (10) days after written request by Mortgagee, (b) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Mineral Interests, Fixtures,
Personalty, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Appurtenances, Proceeds, Insurance and Condemnation Awards in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of an Event of
Default, to perform any obligation of Mortgagor hereunder; provided,  however,
that (1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the highest rate at which interest is then computed on any portion of the
Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be accountable
for such funds as are actually received by Mortgagee; and (4) Mortgagee shall
not be liable to Mortgagor or any other person or entity for any failure to take
any action which it is empowered to take under this Section 9.3.

 

Section 9.4  Successors and Assigns.  This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties, and Mortgagor and
their respective successors and assigns.  Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder.

 

Section 9.5  No Waiver.  Any failure by Mortgagee or the other Secured Parties
to insist upon strict performance of any of the terms, provisions or conditions
of the Financing Documents shall not be deemed to be a waiver of same, and
Mortgagee and the other





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-17

--------------------------------------------------------------------------------

 



Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

 

Section 9.6  Credit Agreement.  If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall control and
govern to the extent of any such conflict or inconsistency.

 

Section 9.7  Release or Reconveyance.  Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Mortgagee, at
Mortgagor’s request and expense, shall release the liens and security interests
created by this Mortgage or reconvey the Mortgaged Property to Mortgagor.  A
Mortgagor shall automatically be released from its obligations hereunder and the
security interest in the Mortgaged Property of such Mortgagor shall
automatically be released upon the consummation of any transaction permitted by
the Credit Agreement and the other Financing Documents as a result of which such
Mortgagor ceases to be a Subsidiary of the Borrower.  At any time the
Noteholders (as defined in the Intercreditor Agreement) are released from the
Intercreditor Agreement pursuant to Section 7.12 of the Intercreditor Agreement,
all references herein to the Note Purchase Agreement shall cease to be
effective.

 

Section 9.8  Waiver of Stay, Moratorium and Similar Rights.  Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any stay, marshalling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Indebtedness or Obligations secured hereby, or any agreement
between Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any
other Secured Party.

 

Section 9.9  Applicable Law.  The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the law of the state in which
the Mortgaged Property is located.  All other provisions of this Mortgage shall
be governed by the law of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

 

Section 9.10  Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

 

Section 9.11  Severability.  If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

 

Section 9.12  Entire Agreement.  This Mortgage and the other Financing Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
relating to the subject matter hereof and thereof and supersede all prior
agreements and





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-18

--------------------------------------------------------------------------------

 



understandings between such parties relating to the subject matter hereof and
thereof.  Accordingly, the Financing Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

Section 9.13  Mortgagee as Agent; Successor Agents.

 

(a)     Agent has been appointed to act as Agent hereunder by the other Secured
Parties.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.

 

(b)     Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents.  Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage.  Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage.  Upon the acceptance of
any appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

 

Section 9.14  Mortgagor Obligations Joint and Several.  Each Mortgagor
identified herein shall be jointly and severally liable for all Obligations,
covenants and agreements of Mortgagor contained herein or secured hereby (except
to the extent limited by Section 1(b) of the Guaranty).  Notwithstanding any
provision herein to the contrary, but without limiting (a) the generality of the
foregoing sentence, (b) any of the rights or remedies available to Mortgagee
(including any rights or remedies pertaining to the Mortgaged Property owned in
fee or lease by the respective Mortgagor) upon the occurrence of any default or
Event of Default hereunder, or (c) any waivers, acknowledgements or consents
made by any of the parties to this Mortgage, it is hereby understood and agreed
that all Obligations, representations, covenants and agreements of Mortgagor
herein or in the other Financing Documents pertaining to a particular





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-19

--------------------------------------------------------------------------------

 



Mortgaged Property are intended to be the separate and distinct Obligations,
representations, covenants and agreements of the individual Mortgagor that is
the owner (whether in fee or leasehold) of such Mortgaged Property.

 

ARTICLE 10
LOCAL LAW PROVISIONS(35)

 

--------------------------------------------------------------------------------

(35)  NTD:  Subject to revision for state-specific requirements of each
applicable state.

 

Section 10.1  Inconsistencies.  In the event of any inconsistencies between the
terms and conditions of this Article 10 and the other provisions of this
Mortgage, the terms and conditions of this Article 10 shall control and be
binding.

 

Section 10.2  Maximum Principal Sum.  The Obligations are to be secured by other
mortgages and deeds of trust on other real estate in other counties and other
states.  Each and all of such mortgages and deeds of trust are intended to and
shall constitute security for the entire Indebtedness represented by the
Obligations without allocation.  Notwithstanding anything herein to the
contrary, it is agreed that the maximum amount of Indebtedness secured by this
Mortgage, including all advancements, at any one time shall not exceed
$[1,900,000,000](36) plus interest and protective advances.

 

--------------------------------------------------------------------------------

(36)  NTD:  To discuss.

 

Section 10.3  In Rem Proceedings.  Supplementing Section 5.1, mortgage
foreclosures and other In Rem proceedings against Mortgagor may be brought in
[Hamilton/Jefferson/Hardin](37) County, Illinois or any federal court of
competent jurisdiction in Illinois.

 

--------------------------------------------------------------------------------

(37)  NTD:  Input appropriate county(ies) for each mortgage.

 

Section 10.4  Future Advances; Revolving Credit.  Mortgagee is obligated under
the terms of the Credit Agreement to make advances as provided therein, and
Mortgagor acknowledges and intends that all such advances, including future
advances whenever hereafter made, shall be a lien from the time this Mortgage is
recorded, as provided in Section 5/15-1302(b)(1) of the Act (as hereinafter
defined).  That portion of the Obligations which comprises the principal amount
then outstanding of the Revolving Credit Advances constitutes revolving credit
indebtedness secured by a mortgage on real property, pursuant to the terms and
conditions of 205 ILCS 5/5d, Mortgagor covenants and agrees that this Mortgage
shall secure the payment of all loans and advances made pursuant to the terms
and provisions of the Credit Agreement, whether such loans and advances are made
as of the date hereof or at any time in the future, and whether such future
advances are obligatory or are to be made at the option of Mortgagee or
otherwise (but not advances or loans made more than 20 years after the date
hereof), to the same extent as if such future advances were made on the date of
the execution of this Mortgage and although there may be no advances made at the
time of the execution of this Mortgage and although there may be no other
Indebtedness outstanding at the time any advance is made.  The lien of this
Mortgage shall be valid as to all Obligations, including future advances, from
the time of its filing of record in the office of the Recorder of Deeds of the
County in which the Mortgaged Property is located.  The total amount of the
Obligations may increase or decrease from time to time, but the total unpaid
principal balance of the Obligations (including disbursements which Mortgagee
may make under this Mortgage or any other document or





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-20

--------------------------------------------------------------------------------

 



instrument evidencing or securing the Obligations) at any time outstanding shall
not exceed the amount referred to in Section 10.2.  This Mortgage shall be valid
and shall have priority over all subsequent liens and encumbrances, including
statutory liens, except taxes and assessments levied on the Mortgaged Property,
to the extent of the maximum amount secured hereby.

 

Section 10.5  Illinois Mortgage Foreclosure Law.  It is the intention of
Mortgagor and Mortgagee that the enforcement of the terms and provisions of this
Mortgage shall be accomplished in accordance with the Illinois Mortgage
Foreclosure Law (the “Act”), 735 ILCS 5/15-1101, et seq., and with respect to
such Act Mortgagor agrees and covenants that:

 

(a)     Mortgagor and Mortgagee shall have the benefit of all of the provisions
of the Act, including all amendments thereto which may become effective from
time to time after the date hereof.  In the event any provision of the Act which
is specifically referred to herein may be repealed, Mortgagee shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference;

 

(b)     Wherever provision is made in this Mortgage or the Credit Agreement for
insurance policies to bear mortgagee clauses or other loss payable clauses or
endorsements in favor of Mortgagee, or to confer authority upon Mortgagee to
settle or participate in the settlement of losses under policies of insurance or
to hold and disburse or otherwise control use of insurance proceeds, from and
after the entry of judgment of foreclosure, all such rights and powers of
Mortgagee shall continue in Mortgagee as judgment creditor or mortgagee until
confirmation of sale;

 

(c)     All advances, disbursements and expenditures made or incurred by
Mortgagee before and during a foreclosure, and before and after judgment of
foreclosure, and at any time prior to sale, and, where applicable, after sale,
and during the pendency of any related proceedings, for the following purposes,
in addition to those otherwise authorized by the Mortgage or the Credit
Agreement or by the Act (collectively “Protective Advances”), shall have the
benefit of all applicable provisions of the Act.  All Protective Advances shall
be so much additional indebtedness secured by this Mortgage, and shall become
immediately due and payable without notice and with interest thereon from the
date of the advance until paid at the rate of interest payable after default
under the terms of the Credit Agreement.  This Mortgage shall be a lien for all
Protective Advances as to subsequent purchasers and judgment creditors from the
time this Mortgage is recorded pursuant to Subsection (b)(5) of
Section 5/15-1302 of the Act;

 

(d)     In addition to any provision of this Mortgage authorizing Mortgagee to
take or be placed in possession of the Mortgaged Property, or for the
appointment of a receiver, Mortgagee shall have the right, in accordance with
Sections 5/15-1701 and 5/15-1702 of the Act, to be placed in possession of the
Mortgaged Property or at its request to have a receiver appointed, and such
receiver, or Mortgagee, if and when placed in possession, shall have, in
addition to any other powers provided in this Mortgage, all rights, powers,
immunities, and duties as provided for in Sections 5/15-1701, 5/15-1703 and
5/15-1704 of the Act; and

 

(e)     Mortgagor acknowledges that the Mortgaged Property does not constitute
agricultural real estate, as said term is defined in Section 5/15-1201 of the
Act or residential real





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-21

--------------------------------------------------------------------------------

 



estate as defined in Section 5/15-1219 of the Act.  Pursuant to
Section 5/15-1601(b) of the Act, Mortgagor hereby waives any and all right of
redemption.

 

[The remainder of this page has been intentionally left blank]





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-22

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

 

 

 

 

MORTGAGOR:

 

 

 

[_____________________], a __________

 

limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Employer Identification No.:

 

 

Organizational Identification No.:

 

 

 

 

 

 

[_____________________], a __________

 

limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Employer Identification No.:

 

 

Organizational Identification No.:

 

 

 

 

 

 

[_____________________], a __________

 

limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Employer Identification No.:

 

 

Organizational Identification No.:

 

 

 

 

[insert additional Mortgagors as needed]





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-23

--------------------------------------------------------------------------------

 



 

STATE OF ________        )

 

) ss.:

 

COUNTY OF ________     )

 

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

 

GIVEN under my hand and Notarial Seal, this           day of
                       , 2017.

 

________________

Notary Public

 

My Commission Expires:

 

STATE OF ________      )

 

) ss.:

 

COUNTY OF ________     )

 

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

 

GIVEN under my hand and Notarial Seal, this           day of
                       , 2017.

 

Notary Public

 

My Commission Expires:

 

STATE OF ________      )

 

) ss.:

 

COUNTY OF ________     )





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-24

--------------------------------------------------------------------------------

 



 

I,                                                       , a Notary Public in
and for said County, in the State aforesaid, DO HEREBY CERTIFY, that
                                    , personally known to me to be the
                                      of                                      ,
a                                       limited liability company, whose name is
subscribed to the within instrument, appeared before me this day in person and
severally acknowledged that as such                         he/she signed and
delivered the said instrument as                           of said company as
his/her free and voluntary act and as the free and voluntary act and deed of
said company, for the uses and purposes therein set forth.

 

GIVEN under my hand and Notarial Seal, this           day of
                       , 2017.

 

_____________________

Notary Public

 

My Commission Expires:

 

[insert additional Notary Blocks as needed]





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-25

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The permanent tax index number for the Land is __________________.

 

Legal Description of premises located at [_______________]:





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-26

--------------------------------------------------------------------------------

 



 

EXHIBIT B-1

 

[SUBJECT LEASE

 

The term “Subject Lease” shall mean the agreement of lease described in this
Exhibit B-1.

 

1.  That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

 

2.  That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

 

3.  That certain [Title of Lease] dated [Date of Lease], [as amended by
__________,] pursuant to which Mortgagor leases all or a portion of the Land
from [Full Name of Lessor], a memorandum of which was recorded with the County
Clerk of [County] County, [Illinois], [contemporaneously herewith] [in
[Book/Liber/Reel] [_____], Page [____]].

 

[List additional Leases as necessary]](38)

 

--------------------------------------------------------------------------------

(38)  Exhibit B-1 only applies if one or more leasehold interests are mortgaged.





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-27

--------------------------------------------------------------------------------

 



 

EXHIBIT B-2

 

EASEMENT AGREEMENTS

 

1.  That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

 

2.  That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

 

3.  That certain [Title of Easement Agreement] dated [Date of Agreement], [as
amended by __________,] from [Full Name of Grantor] to [Full Name of Grantee]
recorded with the County Clerk of [County] County, [Illinois],
[contemporaneously herewith] [in [Book/Liber/Reel] [_____], Page [____].

 

[List additional Easements as necessary.]





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-28

--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

PERMITTED ENCUMBRANCES

 

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [insert title company] on or about the date
hereof pursuant to commitment number ________________.





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-29

--------------------------------------------------------------------------------

 



 

[EXHIBIT D

 

EXCLUDED BUILDINGS

 

Hilltop Road, Morganfield, KY 42437 (a/k/a 6660 State Route 360, Morganfield, KY
42437):

 

Picture 1 [arlp20170127ex101bcd8ef001.jpg]

 

434 Short Creek Road, Wheeling, WV 26003:





Alliance Resource

Fourth Amended and Restated Credit Agreement

H-30

--------------------------------------------------------------------------------

 



 

Picture 3 [arlp20170127ex101bcd8ef002.jpg]

](39)

 

--------------------------------------------------------------------------------

(39)  Exhibit D only to be included for Mortgaged Properties containing
building(s) which have been excluded from the collateral package, and should
contain a sufficiently descriptive image of the excluded buildings (with respect
to the above bracketed images, each should be included with the applicable
respective Mortgage).

 

 



Alliance Resource

Fourth Amended and Restated Credit Agreement

H-31

--------------------------------------------------------------------------------

 



 

 

Exhibit I
to Fourth Amended and Restated Credit Agreement

 

Form of Opinion Relating to Mortgages

 

__________, 2017

 

To:The Secured Parties under the Credit Agreement
referred to below and to JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent

 

Re:[LIST EACH IDENTIFIED MORTGAGOR]

 

Ladies and Gentlemen:

 

We have acted as special [insert state where mortgaged property located] (the
“State”) counsel to [________], a [________], [insert all parties with interests
in the Mining Site within the State on a which a mortgage is granted]  ([list
each identified mortgagor], individually and collectively, as the context may
require, “Mortgagor”)(40) in connection with the execution and delivery of the
Mortgage referenced below pursuant to that certain Fourth Amended and Restated
Credit Agreement dated as of January 27, 2017 (the “Credit Agreement”) by and
among Borrower, Mortgagor and the other Subsidiary Guarantors identified
therein, the Secured Parties (as defined therein), and JPMorgan Chase Bank,
N.A., as administrative agent and as collateral agent (individually and
collectively in such capacities, as the context may require, “Agent”) for the
Secured Parties.  This opinion is rendered at the request of Borrower pursuant
to Section 5.01(p)(iv)(K) of the Credit Agreement.  Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
such terms in the Mortgage, or if not defined therein, in the Credit Agreement.

 

--------------------------------------------------------------------------------

(40)   Insert any additional Mortgagors; this form assumes that there will be
one mortgage instrument. Subject to customary assumptions, qualifications and
limitations by local counsel.

 

In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below, including such corporate records and
documents of Mortgagor and such certificates of public officials and officers of
Mortgagor as we have deemed necessary or appropriate for purposes of this
opinion.  These records, documents and instruments also included execution
copies or counterparts of the following documents (collectively, the “Subject
Documents”):

 

1.     The Credit Agreement;

 

2.     The Fee [and Leasehold] Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing ([insert State]) dated as of _______, 2017 from
Mortgagor, as mortgagor, to Agent,





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-1

--------------------------------------------------------------------------------

 



as mortgagee (the “Mortgage”), encumbering the “Mortgaged Property” described
therein; and

 

3.     Each of the UCC-1 Financing Statements set forth on Schedule I
(collectively, the “UCC Financing Statements”).(41)

 

--------------------------------------------------------------------------------

(41)  Describe all UCC-1 fixture filings covering As-Extracted Collateral to be
filed in the State.

 

Assumptions

 

In rendering this opinion we have assumed, without having made any independent
investigation of the facts, except with respect to matters of State and federal
law on which we have opined below, the following:

 

the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with originals of all documents submitted
to us as copies;

 

to the extent that the obligations of Mortgagor may be dependent upon such
matters, other than with respect to Mortgagor, that each party to the agreements
and contracts referred to herein is duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation; that each such other
party has the requisite corporate or other organizational power and authority to
perform its obligations under such agreements and contracts, as applicable; and
that such agreements and contracts have been duly authorized, executed and
delivered by, and each of them constitutes the legally valid and binding
obligations of, such other parties, as applicable, enforceable against such
other parties in accordance with their respective terms;

 

that, (a) if Mortgagor is a corporation, Mortgagor is duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and (b) if Mortgagor is a limited liability company, Mortgagor is
duly formed, validly existing and in good standing under the laws pertaining to
limited liability companies in the jurisdiction where Mortgagor was formed;

 

that Mortgagor has the requisite organizational or corporate power, as
applicable, and authority to enter into and perform its obligations under the
Subject Documents to which it is a party;

 

the due authorization, execution and delivery by Mortgagor of the Subject
Documents to which Mortgagor is a party;

 

that a part or all of the loan proceeds to be advanced pursuant to the Credit
Agreement will have been advanced on or before the date hereof;

 

that all material factual matters, including without limitation, representations
and warranties, contained in the Subject Documents, are true and correct as set
forth therein;





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-2

--------------------------------------------------------------------------------

 



 

that Mortgagor, at the time of recordation of the Mortgage held an interest of
record in the real property portions of the Mortgaged Property owned or leased,
as applicable, by Mortgagor; and

 

that the Subject Documents will be governed by and construed in accordance with
the internal laws of the State, notwithstanding the provisions of the Subject
Documents to the contrary.

 

Opinions

 

On the basis of such examination, our reliance upon the assumptions contained
herein and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

The Mortgage constitutes the legal, valid and binding obligation of Mortgagor,
enforceable against Mortgagor in accordance with its terms.

 

The execution and delivery of the Subject Documents, the performance by
Mortgagor of its obligations thereunder and the compliance with the terms and
conditions thereof by Mortgagor are not in contravention of or in conflict with
any law, rule or regulation of the State applicable to Mortgagor.

 

The execution and delivery by Mortgagor of the Subject Documents to which it is
a party and the performance of Mortgagor’s obligations thereunder do not require
any governmental consents, approvals, authorizations, permits, registrations,
declarations or filings or other action or any notices to, consents of, orders
of or filings with any governmental authority or regulatory body of the State
(including those having jurisdiction over the enforcement of the environmental
laws of the State), except for the recordation of the Mortgage.

 

The Mortgage (including the acknowledgement, attestation, seal and witness
requirements) is in appropriate form for recordation in the State.

 

The Mortgage is in proper form sufficient to create a valid mortgage in favor of
Agent on such of the Mortgaged Property described therein that constitutes real
property (including fixtures and “as-extracted collateral,” to the extent the
same constitute real property).  The recordation of the Mortgage in each of
[insert counties where Mortgage to be recorded] is the only recordation, filing
or registration necessary to perfect the lien on the Mortgaged Property created
by the Mortgage.  Upon recordation of the Mortgage in each of [insert counties
where Mortgage to be recorded], Agent will have a valid and perfected mortgage
on the Mortgaged Property described therein.  No other recordation, filing,
re-recordation or re-filing is necessary in order to perfect or to maintain the
priority of the lien created by the Mortgage.

 

The real property descriptions attached to the Mortgage are in form legally
sufficient for the purpose of subjecting that portion of the Mortgaged Property
that constitutes real property to the lien evidenced by the Mortgage.





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-3

--------------------------------------------------------------------------------

 



 

The Mortgage is in proper form sufficient to constitute a valid and effective
fixture filing with respect to the Premises and to “as-extracted collateral”
under Article 9 of the Uniform Commercial Code as in effect in the State naming
Mortgagor as debtor and Agent as secured party.

 

Agent is not required to qualify to transact business in the State nor will
Agent incur any tax imposed by the State (including, without limitation, any tax
imposed by the State on interest or on revenue paid in respect of the Credit
Agreement), solely as the result of the ownership or recordation of the
Mortgage.

 

[Except as specifically set forth on Schedule II, no] [No] taxes or other
charges, including, without limitation, intangible, documentary, stamp,
mortgage, transfer or recording taxes or similar charges are payable to the
State or to any governmental authority or regulatory body located therein on
account of the execution or delivery of the Mortgage, or the creation of the
liens and security interests thereunder, or the filing, recordation or
registration of the Mortgage, except for nominal filing or recording fees.

 

The filing of each UCC Financing Statement in the Fixture Filing Office (as
defined in Schedule I) is in proper form sufficient to constitute a valid and
effective filing under Article 9 of the Uniform Commercial Code (the “UCC”) as
in effect in the State and will constitute a “fixture filing” with respect to
as-extracted collateral naming Mortgagor as debtor and Agent as secured party
for the purposes of Section 9-502 of the UCC.  Upon the filing of the UCC
Financing Statement in the Fixture Filing Office, the Article 9 security
interest in that portion of the Article 9 collateral comprising as-extracted
collateral in which a security interest may be perfected by the filing of a
financing statement covering as-extracted collateral under the UCC will be
perfected.

 

Qualifications

 

The foregoing opinions are subject to the following qualifications, limitations
and exceptions:

 

Qualifying paragraph 1 above, the enforceability of the Mortgage and the liens
created thereby may be limited or affected by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
(including, without limitation, fraudulent conveyance laws) and by general
principles of equity including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.  The aforesaid opinion as to enforceability of
the Mortgage is also subject to the qualification that certain provisions
contained therein may not be enforceable, but (subject to the limitations set
forth in the foregoing sentence) such unenforceability will not render the
Mortgage invalid as a whole or substantially interfere with realization of the
principal benefits and/or security provided thereby.

 

In rendering the opinions expressed in this opinion letter, we have made no
examination of and express no opinion with respect to:  (i) title to or, except
as to    adequacy of form, descriptions of the Mortgaged Property described in
the Mortgage; (ii) 





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-4

--------------------------------------------------------------------------------

 



the nature or extent of Mortgagor’s rights in, or title to, the Mortgaged
Property; (iii) the existence or non-existence of liens, security interests,
charges or encumbrances thereon or therein actually of record; or (iv) the
priority of any liens on any part of the Mortgaged Property.  We have not
independently certified the existence, condition, location or ownership of any
of the Mortgaged Property.

 

This opinion is given as of the date hereof, and we disclaim any obligation to
update this opinion letter for events occurring after the date of this opinion
letter.  The foregoing opinion applies only with respect to the laws of the
State and the federal laws of the United States of America and we express no
opinion with respect to the laws of any other jurisdiction.

 

This opinion is rendered only to Agent and the other Secured Parties and their
respective successors and assigns (including any participant in any Secured
Party’s interest) and is solely for their benefit in connection with the
transactions contemplated by the Subject Documents and may not be relied upon by
Agent or any other Secured Party or any of their respective successors or
assigns for any other purpose without our prior written consent.

 

Very truly yours,





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-5

--------------------------------------------------------------------------------

 



 

SCHEDULE I

 

UCC FINANCING STATEMENTS





Alliance Resource

Fourth Amended and Restated Credit Agreement

I-6

--------------------------------------------------------------------------------

 



 

[SCHEDULE II

 

MORTGAGE RECORDING TAXES, DOCUMENTARY STAMP TAXES AND OTHER SIMILAR TAXES AND
FEES

 

Insert description of and method of calculating all mortgage recording taxes,
documentary stamp taxes and similar taxes and fees.](42)

 

--------------------------------------------------------------------------------

(42)  Include and complete Schedule II only if such taxes and fees are
applicable.

 

 

Alliance Resource

Fourth Amended and Restated Credit Agreement

I-7

--------------------------------------------------------------------------------